Exhibit 10.1

 

REVOLVING CREDIT

AND

SECURITY AGREEMENT

 

 

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

 

 

WITH

 

 

CROCS, INC.

CROCS RETAIL, INC.

CROCS ONLINE, INC.

OCEAN MINDED, INC.

JIBBITZ LLC

BITE, INC.

 

AND

 

EACH PERSON JOINED HERETO AS A BORROWER FROM TIME TO TIME

 

(BORROWERS)

 

 

September 25, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

I.

DEFINITIONS

 

1

 

 

 

 

 

1.1.

Accounting Terms

 

1

 

1.2.

General Terms

 

1

 

1.3.

Uniform Commercial Code Terms

 

23

 

1.4.

Certain Matters of Construction

 

23

 

 

 

 

II.

ADVANCES, PAYMENTS

 

25

 

 

 

 

 

2.1.

Revolving Advances

 

25

 

2.2.

Procedure for Revolving Advances Borrowing

 

26

 

2.3.

Disbursement of Advance Proceeds

 

28

 

2.4.

Reserved

 

28

 

2.5.

Maximum Advances

 

28

 

2.6.

Repayment of Advances

 

28

 

2.7.

Repayment of Excess Advances

 

29

 

2.8.

Statement of Account

 

29

 

2.9.

Letters of Credit

 

29

 

2.10.

Issuance of Letters of Credit

 

29

 

2.11.

Requirements For Issuance of Letters of Credit

 

30

 

2.12.

Disbursements, Reimbursement

 

31

 

2.13.

Repayment of Participation Advances

 

32

 

2.14.

Documentation

 

32

 

2.15.

Determination to Honor Drawing Request

 

32

 

2.16.

Nature of Participation and Reimbursement Obligations

 

33

 

2.17.

Indemnity

 

34

 

2.18.

Liability for Acts and Omissions

 

34

 

2.19.

Additional Payments

 

36

 

2.20.

Manner of Borrowing and Payment

 

36

 

2.21.

Mandatory Prepayments

 

37

 

2.22.

Use of Proceeds

 

38

 

2.23.

Defaulting Lender

 

38

 

 

 

 

III.

INTEREST AND FEES

 

39

 

 

 

 

 

3.1.

Interest

 

39

 

3.2.

Letter of Credit Fees

 

39

 

3.3.

Facility Fee

 

40

 

3.4.

Collateral Evaluation Fee Collateral Monitoring Fee and Fee Letter

 

40

 

3.5.

Computation of Interest and Fees

 

41

 

3.6.

Maximum Charges

 

41

 

3.7.

Increased Costs

 

41

 

3.8.

Basis For Determining Interest Rate Inadequate or Unfair

 

42

 

3.9.

Capital Adequacy

 

43

 

3.10.

Gross Up for Taxes

 

43

 

3.11.

Withholding Tax Exemption

 

44

 

i

--------------------------------------------------------------------------------


 

IV.

COLLATERAL:  GENERAL TERMS

 

44

 

 

 

 

 

4.1.

Security Interest in the Collateral

 

44

 

4.2.

Perfection of Security Interest

 

45

 

4.3.

Disposition of Collateral

 

45

 

4.4.

Preservation of Collateral

 

45

 

4.5.

Ownership of Collateral

 

46

 

4.6.

Defense of Agent’s and Lenders’ Interests

 

46

 

4.7.

Books and Records

 

47

 

4.8.

Financial Disclosure

 

47

 

4.9.

Compliance with Laws

 

47

 

4.10.

Inspection of Premises

 

47

 

4.11.

Insurance

 

48

 

4.12.

Failure to Pay Insurance

 

48

 

4.13.

Payment of Taxes

 

49

 

4.14.

Payment of Leasehold Obligations

 

49

 

4.15.

Receivables

 

49

 

4.16.

Inventory

 

52

 

4.17.

Maintenance of Equipment

 

52

 

4.18.

Exculpation of Liability

 

52

 

4.19.

Environmental Matters

 

52

 

4.20.

Financing Statements

 

54

 

 

 

 

V.

REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

 

 

5.1.

Authority

 

54

 

5.2.

Formation and Qualification

 

55

 

5.3.

Survival of Representations and Warranties

 

55

 

5.4.

Tax Returns

 

55

 

5.5.

Financial Statements

 

56

 

5.6.

Entity Names

 

56

 

5.7.

O.S.H.A. and Environmental Compliance

 

57

 

5.8.

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance

 

57

 

5.9.

Patents, Trademarks, Copyrights and Licenses

 

58

 

5.10.

Licenses and Permits

 

59

 

5.11.

Default of Indebtedness

 

59

 

5.12.

No Default

 

59

 

5.13.

No Burdensome Restrictions

 

59

 

5.14.

No Labor Disputes

 

59

 

5.15.

Margin Regulations

 

60

 

5.16.

Investment Company Act

 

60

 

5.17.

Disclosure

 

60

 

5.18.

Reserved

 

60

 

5.19.

Swaps

 

60

 

5.20.

Conflicting Agreements

 

60

 

5.21.

Application of Certain Laws and Regulations

 

60

 

5.22.

Business and Property of Borrowers

 

60

 

ii

--------------------------------------------------------------------------------


 

 

5.23.

Section 20 Subsidiaries

 

61

 

5.24.

Anti-Terrorism Laws

 

61

 

5.25.

Trading with the Enemy

 

62

 

5.26.

Federal Securities Laws

 

62

 

5.27.

Equity Interests

 

62

 

 

 

 

VI.

AFFIRMATIVE COVENANTS

 

62

 

 

 

 

 

6.1.

Payment of Fees

 

62

 

6.2.

Conduct of Business and Maintenance of Existence and Assets

 

62

 

6.3.

Violations

 

63

 

6.4.

Government Receivables

 

63

 

6.5.

Financial Covenants

 

63

 

6.6.

Execution of Supplemental Instruments

 

63

 

6.7.

Payment of Indebtedness

 

63

 

6.8.

Standards of Financial Statements

 

63

 

6.9.

Federal Securities Laws

 

63

 

6.10.

Post Closing Conditions

 

64

 

 

 

 

VII.

NEGATIVE COVENANTS

 

64

 

 

 

 

 

7.1.

Merger, Consolidation, Acquisition and Sale of Assets

 

64

 

7.2.

Creation of Liens

 

64

 

7.3.

Guarantees

 

64

 

7.4.

Investments

 

64

 

7.5.

Loans

 

65

 

7.6.

Capital Expenditures

 

65

 

7.7.

Dividends

 

65

 

7.8.

Indebtedness

 

65

 

7.9.

Nature of Business

 

65

 

7.10.

Transactions with Affiliates

 

66

 

7.11.

Reserved

 

66

 

7.12.

Subsidiaries

 

66

 

7.13.

Fiscal Year and Accounting Changes

 

66

 

7.14.

Pledge of Credit

 

66

 

7.15.

Amendment of Articles of Incorporation or By-Laws

 

66

 

7.16.

Compliance with ERISA

 

66

 

7.17.

Prepayment of Indebtedness

 

67

 

7.18.

Anti-Terrorism Laws

 

67

 

7.19.

Membership/Partnership Interests

 

67

 

7.20.

Trading with the Enemy Act

 

67

 

 

 

 

VIII.

CONDITIONS PRECEDENT

 

67

 

 

 

 

 

8.1.

Conditions to Initial Advances

 

67

 

8.2.

Conditions to Each Advance

 

71

 

 

 

 

IX.

INFORMATION AS TO BORROWERS

 

71

 

 

 

 

 

9.1.

Disclosure of Material Matters

 

72

 

9.2.

Schedules

 

72

 

iii

--------------------------------------------------------------------------------


 

 

9.3.

Environmental Reports

 

72

 

9.4.

Litigation

 

72

 

9.5.

Material Occurrences

 

72

 

9.6.

Government Receivables

 

73

 

9.7.

Annual Financial Statements

 

73

 

9.8.

Quarterly Financial Statements

 

73

 

9.9.

Monthly Financial Statements

 

74

 

9.10.

Other Reports

 

74

 

9.11.

Additional Information

 

74

 

9.12.

Projected Operating Budget

 

74

 

9.13.

Variances From Operating Budget

 

74

 

9.14.

Notice of Suits, Adverse Events

 

74

 

9.15.

ERISA Notices and Requests

 

75

 

9.16.

Additional Documents

 

75

 

 

 

 

X.

EVENTS OF DEFAULT

 

76

 

 

 

 

 

10.1.

Nonpayment

 

76

 

10.2.

Breach of Representation

 

76

 

10.3.

Financial Information

 

76

 

10.4.

Judicial Actions

 

76

 

10.5.

Noncompliance

 

76

 

10.6.

Judgments

 

76

 

10.7.

Bankruptcy

 

76

 

10.8.

Inability to Pay

 

77

 

10.9.

Reserved;

 

77

 

10.10.

Material Adverse Effect

 

77

 

10.11.

Lien Priority

 

77

 

10.12.

Reserved.;

 

77

 

10.13.

Cross Default

 

77

 

10.14.

Breach of Guaranty or Pledge Agreement

 

77

 

10.15.

Change of Ownership

 

77

 

10.16.

Invalidity

 

77

 

10.17.

Licenses

 

77

 

10.18.

Seizures

 

78

 

10.19.

Operations

 

78

 

10.20.

Pension Plans

 

78

 

 

 

 

XI.

LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

 

78

 

 

 

 

 

11.1.

Rights and Remedies

 

78

 

11.2.

Agent’s Discretion

 

80

 

11.3.

Setoff

 

80

 

11.4.

Rights and Remedies not Exclusive

 

80

 

11.5.

Allocation of Payments After Event of Default

 

80

 

 

 

 

XII.

WAIVERS AND JUDICIAL PROCEEDINGS

 

81

 

 

 

 

 

12.1.

Waiver of Notice

 

81

 

12.2.

Delay

 

81

 

iv

--------------------------------------------------------------------------------


 

 

12.3.

Jury Waiver

 

81

 

 

 

 

XIII.

EFFECTIVE DATE AND TERMINATION

 

82

 

 

 

 

 

13.1.

Term

 

82

 

13.2.

Termination

 

82

 

 

 

 

XIV.

REGARDING AGENT

 

83

 

 

 

 

 

14.1.

Appointment

 

83

 

14.2.

Nature of Duties

 

83

 

14.3.

Lack of Reliance on Agent and Resignation

 

83

 

14.4.

Certain Rights of Agent

 

84

 

14.5.

Reliance

 

84

 

14.6.

Notice of Default

 

84

 

14.7.

Indemnification

 

85

 

14.8.

Agent in its Individual Capacity

 

85

 

14.9.

Delivery of Documents

 

85

 

14.10.

Borrowers’ Undertaking to Agent

 

85

 

14.11.

No Reliance on Agent’s Customer Identification Program

 

85

 

14.12.

Other Agreements

 

86

 

 

 

 

XV.

BORROWING AGENCY

 

86

 

 

 

 

 

15.1.

Borrowing Agency Provisions

 

86

 

15.2.

Waiver of Subrogation

 

87

 

 

 

 

XVI.

MISCELLANEOUS

 

87

 

 

 

 

 

16.1.

Governing Law

 

87

 

16.2.

Entire Understanding

 

87

 

16.3.

Successors and Assigns; Participations; New Lenders

 

90

 

16.4.

Application of Payments

 

92

 

16.5.

Indemnity

 

92

 

16.6.

Notice

 

92

 

16.7.

Survival

 

94

 

16.8.

Severability

 

94

 

16.9.

Expenses

 

94

 

16.10.

Injunctive Relief

 

95

 

16.11.

Consequential Damages

 

95

 

16.12.

Captions

 

95

 

16.13.

Counterparts; Facsimile Signatures

 

95

 

16.14.

Construction

 

95

 

16.15.

Confidentiality; Sharing Information

 

95

 

16.16.

Publicity

 

96

 

16.17.

Certifications From Banks and Participants; US PATRIOT Act

 

96

 

v

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

 

Exhibit 1.2

Borrowing Base Certificate

Exhibit 2.1(a)

Revolving Credit Note

Exhibit 5.5(b)

Financial Projections

Exhibit 8.1(k)

Financial Condition Certificate

Exhibit 16.3

Commitment Transfer Supplement

 

Schedules

 

Schedule 1.2

Permitted Encumbrances

Schedule 4.5

Equipment and Inventory Locations

Schedule 4.15(h)

Deposit and Investment Accounts

Schedule 4.19

Real Property

Schedule 5.1

Consents

Schedule 5.2(a)

States of Qualification and Good Standing

Schedule 5.2(b)

Subsidiaries

Schedule 5.4

Federal Tax Identification Number

Schedule 5.6

Prior Names

Schedule 5.7

Environmental

Schedule 5.8(b)

Litigation

Schedule 5.8(d)

Plans

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Schedule 5.10

Licenses and Permits

Schedule 5.14

Labor Disputes

Schedule 5.27

Equity Interests

 

vi

--------------------------------------------------------------------------------


 

REVOLVING CREDIT

 

AND

 

SECURITY AGREEMENT

 

Revolving Credit and Security Agreement dated as of September 25, 2009 among
CROCS, INC., a corporation organized under the laws of the State of Delaware
(“Crocs”), CROCS RETAIL, INC., a corporation organized under the laws of the
State of Colorado (“Retail”), CROCS ONLINE, INC., a corporation organized under
the laws of the State of Colorado (“Online”), OCEAN MINDED, INC., corporation
organized under the laws of the State of Colorado (“Ocean”) JIBBITZ LLC, a
limited liability company organized under the laws of the State of Colorado
(“Jibbitz”), BITE, INC., corporation organized under the laws of the State of
Colorado (“Bite”, together with Crocs, Retail, Online, Ocean, Jibbitz and each
other Person joined hereto as a borrower from time to time, collectively
“Borrowers” and each a “Borrower”), the financial institutions which are now or
which hereafter become a party hereto (collectively, the “Lenders” and each
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent
for Lenders (PNC, in such capacity, the “Agent”).

 

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

 


I.                                         DEFINITIONS.


 


1.1.          ACCOUNTING TERMS.  AS USED IN THIS AGREEMENT, THE OTHER DOCUMENTS
OR ANY CERTIFICATE, REPORT OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT TO THIS
AGREEMENT, ACCOUNTING TERMS NOT DEFINED IN SECTION 1.2 OR ELSEWHERE IN THIS
AGREEMENT AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.2 TO THE EXTENT NOT
DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP; PROVIDED,
HOWEVER, WHENEVER SUCH ACCOUNTING TERMS ARE USED FOR THE PURPOSES OF DETERMINING
COMPLIANCE WITH FINANCIAL COVENANTS IN THIS AGREEMENT, SUCH ACCOUNTING TERMS
SHALL BE DEFINED IN ACCORDANCE WITH GAAP AS APPLIED IN PREPARATION OF THE
AUDITED FINANCIAL STATEMENTS OF BORROWERS FOR THE FISCAL YEAR ENDED DECEMBER 31,
2008.


 


1.2.          GENERAL TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:


 

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii).

 

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

 

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above.  For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote twenty percent (20%) or more of the Equity Interests having ordinary voting
power for the election of

 

--------------------------------------------------------------------------------


 

directors of such Person or other Persons performing similar functions for any
such Person, or (y) to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

 

“Agreement” shall mean this Revolving Credit and Security Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus one half of one-percent (1/2 of 1%), and
(iii) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.

 

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, the Applicable
Laws administered by the United States Treasury Department’s Office of Foreign
Asset Control, and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (as any of the foregoing Applicable Laws may from time to
time be amended, renewed, extended, or replaced).

 

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles; all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

 

“Appraisal Amounts” shall have the meaning set forth in Section 3.4(d) hereof.

 

“Authority” shall have the meaning set forth in Section 4.19(d).

 

“Availability Reserve” shall mean $2,500,000.

 

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such
rate.  This rate of interest is determined from time to time by PNC as a means
of pricing some loans to its customers and is neither tied to any external rate
of interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

“Benefited Lender” shall have the meaning set forth in Section 2.20(d).

 

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

 

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

 

2

--------------------------------------------------------------------------------


 

“Blocked Person” shall have the meaning set forth in Section 5.24(b) hereof.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

 

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

 

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

 

“Borrowing Agent” shall mean Crocs.

 

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 duly executed by the President, Chief Financial Officer,
Controller or Treasury Director of the Borrowing Agent and delivered to the
Agent, appropriately completed, by which such officer shall certify to Agent on
behalf of Borrowers the Formula Amount and calculation thereof as of the date of
such certificate.

 

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

 

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Lease Obligations, which, in
accordance with GAAP, would be classified as capital expenditures.

 

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

 

“Change of Ownership” shall mean (a) 100% of the Equity Interests of any direct
or indirect Subsidiary of Crocs is no longer owned directly or indirectly (on a
fully diluted basis) by Crocs, (b) (i) any person or group of persons (within
the meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) 20% or more of the voting Equity Interest of Crocs; or
(ii) from and after the date hereof, individuals who on the date hereof
constitute the Board of Directors of Crocs (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of Crocs was approved by a vote of a majority of the directors
then still in office who were either directors on the date hereof or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the board of directors of Crocs then in
office; or (c) any merger,

 

3

--------------------------------------------------------------------------------


 

consolidation or sale of substantially all of the property or assets of any
Borrower or any direct or indirect Subsidiary of any Borrower except as
permitted by Section 7.1.

 

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral, any Borrower or any of
its Affiliates.

 

“CIP Regulations” shall have the meaning set forth in Section 14.11.

 

“Closing Date” shall mean September 25, 2009 or such other date as may be agreed
to by the parties hereto.

 

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” shall mean and include:

 


(A)           ALL RECEIVABLES;


 


(B)           ALL EQUIPMENT;


 


(C)           ALL GENERAL INTANGIBLES;


 


(D)           ALL INVENTORY;


 


(E)           ALL INVESTMENT PROPERTY;


 


(F)            ALL SUBSIDIARY STOCK;


 


(G)           THE LEASEHOLD INTERESTS;


 


(H)           ALL OF EACH BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED AND WHEREVER LOCATED:  (I) ITS
RESPECTIVE GOODS AND OTHER PROPERTY INCLUDING, BUT NOT LIMITED TO, ALL
MERCHANDISE RETURNED OR REJECTED BY CUSTOMERS, RELATING TO OR SECURING ANY OF
THE RECEIVABLES; (II) ALL OF EACH BORROWER’S RIGHTS AS A CONSIGNOR, A CONSIGNEE,
AN UNPAID VENDOR, MECHANIC, ARTISAN, OR OTHER LIENOR, INCLUDING STOPPAGE IN
TRANSIT, SETOFF, DETINUE, REPLEVIN, RECLAMATION AND REPURCHASE; (III) ALL
ADDITIONAL AMOUNTS DUE TO ANY BORROWER FROM ANY CUSTOMER RELATING TO THE
RECEIVABLES; (IV) OTHER PROPERTY, INCLUDING WARRANTY CLAIMS, RELATING TO ANY
GOODS SECURING THE OBLIGATIONS; (V) ALL OF EACH BORROWER’S CONTRACT RIGHTS,
RIGHTS OF PAYMENT WHICH HAVE BEEN EARNED UNDER A CONTRACT RIGHT, INSTRUMENTS
(INCLUDING PROMISSORY NOTES), DOCUMENTS, CHATTEL PAPER (INCLUDING ELECTRONIC
CHATTEL PAPER), WAREHOUSE RECEIPTS, DEPOSIT ACCOUNTS, LETTERS OF CREDIT AND
MONEY; (VI) ALL COMMERCIAL TORT CLAIMS (WHETHER NOW EXISTING OR

 

4

--------------------------------------------------------------------------------


 


HEREAFTER ARISING); (VII) IF AND WHEN OBTAINED BY ANY BORROWER, ALL REAL AND
PERSONAL PROPERTY OF THIRD PARTIES IN WHICH SUCH BORROWER HAS BEEN GRANTED A
LIEN OR SECURITY INTEREST AS SECURITY FOR THE PAYMENT OR ENFORCEMENT OF
RECEIVABLES; (VIII) ALL LETTER OF CREDIT RIGHTS (WHETHER OR NOT THE RESPECTIVE
LETTER OF CREDIT IS EVIDENCED BY A WRITING); (IX) ALL SUPPORTING OBLIGATIONS;
AND (X) ANY OTHER GOODS, PERSONAL PROPERTY OR REAL PROPERTY NOW OWNED OR
HEREAFTER ACQUIRED IN WHICH ANY BORROWER HAS EXPRESSLY GRANTED A SECURITY
INTEREST OR MAY IN THE FUTURE GRANT A SECURITY INTEREST TO AGENT HEREUNDER, OR
IN ANY AMENDMENT OR SUPPLEMENT HERETO OR THERETO, OR UNDER ANY OTHER AGREEMENT
BETWEEN AGENT AND ANY BORROWER;


 


(I)            ALL OF EACH BORROWER’S LEDGER SHEETS, LEDGER CARDS, FILES,
CORRESPONDENCE, RECORDS, BOOKS OF ACCOUNT, BUSINESS PAPERS, COMPUTERS, COMPUTER
SOFTWARE (OWNED BY ANY BORROWER OR IN WHICH IT HAS AN INTEREST), COMPUTER
PROGRAMS, TAPES, DISKS AND DOCUMENTS RELATING TO (A), (B), (C), (D), (E), (F),
(G), OR (H) OF THIS PARAGRAPH; AND


 


(J)            ALL PROCEEDS AND PRODUCTS OF (A), (B), (C), (D), (E), (F), (G),
(H) AND (I) IN WHATEVER FORM, INCLUDING, BUT NOT LIMITED TO:  CASH, DEPOSIT
ACCOUNTS (WHETHER OR NOT COMPRISED SOLELY OF PROCEEDS), CERTIFICATES OF DEPOSIT,
INSURANCE PROCEEDS (INCLUDING HAZARD, FLOOD AND CREDIT INSURANCE), NEGOTIABLE
INSTRUMENTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF MONEY, CHATTEL PAPER,
SECURITY AGREEMENTS, DOCUMENTS, EMINENT DOMAIN PROCEEDS, CONDEMNATION PROCEEDS
AND TORT CLAIM PROCEEDS.


 

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as same may be adjusted upon any
assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.

 

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

 

“Compliance Certificate” shall mean a compliance certificate to be signed by the
Chief Financial Officer, Controller or Treasury Director of Borrowing Agent on
behalf of Borrowers, which shall state that, based on an examination sufficient
to permit such officer to make an informed statement, no Default or Event of
Default exists, or if such is not the case, specifying such Default or Event of
Default, its nature, when it occurred, whether it is continuing and the steps
being taken by Borrowers with respect to such default and, such certificate
shall have appended thereto calculations which set forth Borrowers’ compliance
with the requirements or restrictions imposed by Sections 6.5, 7.4, 7.5, 7.6,
7.7, 7.8, 7.10 and 7.11.

 

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement and the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

5

--------------------------------------------------------------------------------


 

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.

 

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

 

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

 

“Daily LIBOR Rate”  shall mean,  for any day, the rate per annum determined by
the Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the Reserve Percentage.

 

“Debt Payments” shall mean and include (a) all cash actually expended by any
Borrower to make interest payments on any Advances hereunder, plus (b) accrued
but unpaid interest on account of Eurodollar Rate Loans, plus (c) all cash
actually expended by any Borrower to make payments for all fees, commissions and
charges set forth herein and with respect to any Advances, plus (d) all cash
actually expended by any Borrower to make payments on Capitalized Lease
Obligations, plus (e) all cash actually expended by any Borrower to make
payments with respect to any other Indebtedness for borrowed money.

 

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

 

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

 

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

 

“Depository Accounts” shall have the meaning set forth in
Section 4.15(h) hereof.

 

“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.

 

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

 

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

 

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

 

6

--------------------------------------------------------------------------------


 

“Earnings Before Interest and Taxes” shall mean for any period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary gains and losses and non-cash share based compensation
expenses), plus (ii) all interest expense of Borrowers on a Consolidated Basis
for such period, plus (iii) all charges against income of Borrowers on a
Consolidated Basis for such period for federal, state and local taxes.

 

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period, plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period; provided however that
notwithstanding anything to the contrary contained herein, for purposes of
calculating the Fixed Charge Coverage Ratio for (x) the calendar quarter ending
March 31, 2009, EBITDA shall be deemed to be ($8,787,000) and (y) the calendar
quarter ending June 30, 2009, EBITDA shall be deemed to be $41,267,000.

 

“Eligible Inventory” shall mean and include finished goods Inventory, excluding
work in process, raw materials, supplies and packaging materials, with respect
to each Borrower, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its Permitted Discretion, shall not
deem ineligible Inventory, based on such considerations as Agent may from time
to time deem appropriate including whether the Inventory is subject to a
perfected, first priority security interest in favor of Agent and no other Lien
(other than a Permitted Encumbrance).  In addition, Inventory shall not be
Eligible Inventory if it: (i) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (ii) is located outside the continental United States, Canada or
at a location that is not otherwise in compliance with this Agreement;
(iii) constitutes Consigned Inventory; (iv) is the subject of an Intellectual
Property Claim; (v) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement; (vi) is situated at a
location not owned by a Borrower unless the owner or occupier of such location
has executed in favor of Agent a Lien Waiver Agreement; (vii) is located at a
kiosk or other similar location, or is located at a retail location where the
aggregate amount of all Inventory located as such location is less than $50,000
in the aggregate; (viii) is in-transit Inventory located in the United States or
Canada; or (ix) or if the sale of such Inventory would result in an ineligible
Receivable.  Eligible Inventory shall include all Inventory in-transit to the
United States or Canada from a foreign country for which title has passed to a
Borrower, which is insured to the full value thereof and for which Agent shall
have in its possession (a) all negotiable bills of lading properly endorsed and
(b) all non-negotiable bills of lading issued in Agent’s name.  Agent may, in
its sole discretion, include any Inventory which does not satisfy the condition
of clause (vi) above in the Formula Amount; provided however that Borrowers
agree such Inventory shall only be included in the Formula Amount subject to a
rent reserve, to be determined by Agent in its sole discretion.

 

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Permitted Discretion, shall deem to be an Eligible
Receivable, based on such considerations as Agent may from time to time deem
appropriate.  A Receivable shall not be deemed eligible unless such Receivable
is subject to Agent’s first priority perfected security interest and no other

 

7

--------------------------------------------------------------------------------


 

Lien (other than Permitted Encumbrances), and is evidenced by an invoice or
other documentary evidence satisfactory to Agent.  In addition, no Receivable
shall be an Eligible Receivable if:

 

(a)           it arises out of a sale made by any Borrower to an Affiliate of
any Borrower or to a Person controlled by an Affiliate of any Borrower;

 

(b)           it is due or unpaid more than sixty (60) days after the original
due date or one hundred twenty (120) days after the original invoice date;

 

(c)           fifty percent (50%) or more of the Receivables from such Customer
are not deemed Eligible Receivables hereunder.  Such percentage may, in Agent’s
sole discretion, be decreased from time to time;

 

(d)           any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;

 

(e)           the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case or proceeding under any state, federal, or
Canadian bankruptcy laws (as now or hereafter in effect), (v) be adjudicated a
bankrupt or insolvent, (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, any petition which is filed against it in any involuntary case
under such bankruptcy laws, or (viii) take any action for the purpose of
effecting any of the foregoing;

 

(f)            the sale is to a Customer outside the continental United States
of America or Canada (other than Quebec), unless the sale is on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
sole discretion;

 

(g)           the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

 

(h)           Agent believes, in its Permitted Discretion, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;

 

(i)            the Customer is the United States of America, any state, the
federal government of Canada, the government of any province or territory of
Canada, or any department, agency or instrumentality of any of them, unless the
applicable Borrower assigns its right to payment of such Receivable to Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.), or the Financial
Administration Act (Canada), or has otherwise complied with other applicable
statutes or ordinances;

 

8

--------------------------------------------------------------------------------


 

(j)            (i)            the goods giving rise to such Receivable have not
been delivered to and accepted by the Customer or the services giving rise to
such Receivable have not been performed by the applicable Borrower and accepted
by the Customer or (ii) the Receivable otherwise does not represent a final
sale, except with respect to returns and refunds in the Ordinary Course of
Business;

 

(k)           the aggregate Receivables owing by the Customer exceeds fifteen
percent (15%) of all Receivables then outstanding; provided that any such
Receivables shall only be excluded from Eligible Receivables to the extent of
such excess;

 

(l)            the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim, the Customer is also a creditor or supplier of a
Borrower or the Receivable is contingent in any respect or for any reason;

 

(m)          the applicable Borrower has made any agreement with any Customer
for any deduction therefrom, except for discounts or allowances made in the
Ordinary Course of Business for prompt payment, all of which discounts or
allowances are reflected in the calculation of the face value of each respective
invoice related thereto subject to returns and refunds in the Ordinary Course of
Business;

 

(n)           any return, rejection or repossession of the merchandise has
occurred or the rendition of services has been disputed;

 

(o)           such Receivable is not payable to a Borrower; or

 

(p)           such Receivable is not otherwise satisfactory to Agent as
determined in good faith by Agent in the exercise of its Permitted Discretion in
a reasonable manner.

 

“Environmental Complaint” shall have the meaning set forth in
Section 4.19(d) hereof.

 

“Environmental Laws” shall mean all federal, Canadian, state, provincial and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

 

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all equipment, machinery, apparatus, motor vehicles,
fittings, furniture, furnishings, fixtures, parts, accessories and all
replacements and substitutions therefor or accessions thereto.

 

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible

 

9

--------------------------------------------------------------------------------


 

securities or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto, the interest rate per annum determined by
Agent by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Eurodollar Rate Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. Dollars for an amount comparable to such
Eurodollar Rate Loan and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Eurodollar Rate
Alternate Source, a comparable replacement rate determined by Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal 1.00 minus the Reserve Percentage. The Eurodollar Rate may also be
expressed by the following formula:

 

 

 

Average of London interbank offered rates quoted by Bloomberg or appropriate
Successor as shown on

 

 

 

Eurodollar Rate =

 

Bloomberg Page BBAM1

 

 

1.00 - Reserve Percentage

 

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date.  The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

 

“Eurodollar Rate Alternate Source” shall have the meaning provided in the
definition of “Eurodollar Rate.”

 

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

 

“Event of Default” shall have the meaning set forth in Article X hereof.

 

“Exchange Act” shall have the mean the Securities Exchange Act of 1934, as
amended.

 

10

--------------------------------------------------------------------------------


 

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the Federal Funds
Effective Rate as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (a “Federal Funds Open Rate Alternate Source”) (or if
such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Federal Funds Open Rate Alternate Source, or if
there shall at any time, for any reason, no longer exist a Bloomberg Screen BTMM
(or any substitute screen) or any Federal Funds Open Rate Alternate Source, a
comparable replacement rate determined by the PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

“Federal Funds Open Rate Alternate Source” shall have the meaning provided in
the definition of “Federal Funds Open Rate.”

 

“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers
and PNC.

 

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA, minus Unfunded Capital Expenditures made during
such period, minus distributions (including tax distributions made during such
period) and dividends, minus cash taxes paid during such period to (b) all Debt
Payments made during such period.

 

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

 

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

 

11

--------------------------------------------------------------------------------


 

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

 

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design rights, software, computer information, source
codes, codes, records and updates, registrations, licenses, franchises, customer
lists, tax refunds, tax refund claims, computer programs, all claims under
guaranties, security interests or other security held by or granted to such
Borrower to secure payment of any of the Receivables by a Customer (other than
to the extent covered by Receivables) all rights of indemnification and all
other intangible property of every kind and nature (other than Receivables).

 

“Governmental Acts” shall have the meaning set forth in Section 2.17.

 

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the legislative, judicial, regulatory or administrative
functions of or pertaining to a government.

 

“Gross-Up Payment” shall have the meaning set forth in Section 3.10.

 

“Guarantor” shall mean (i) Western Brands Holdings Company, a Colorado
corporation, (ii) RA Footwear, LLC a Colorado limited liability company, and
(iii) any other Person who may hereafter guarantee payment or performance of the
whole or any part of the Obligations and “Guarantors” means collectively all
such Persons.

 

“Guarantor Security Agreement” shall mean any security agreement or pledge
agreement executed by any Guarantor in favor of Agent securing the Obligations
or the Guaranty of such Guarantors, in form and substance satisfactory to Agent.

 

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Agent for its benefit and for the ratable benefit of Lenders, in form
and substance satisfactory to Agent.

 

“Hazardous Discharge” shall have the meaning set forth in
Section 4.19(d) hereof.

 

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in CERCLA, the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), RCRA, Articles 15 and 27 of the New York State
Environmental Conservation Law or any other applicable Environmental Law and in
the regulations adopted pursuant thereto.

 

12

--------------------------------------------------------------------------------


 

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws or Canadian and provincial laws now in force or hereafter enacted relating
to hazardous waste disposal.

 

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person.  Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

 

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

 

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

 

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in

 

13

--------------------------------------------------------------------------------


 

selling or furnishing such goods, merchandise and other personal property, and
all documents of title or other documents representing them.

 

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(ii) hereof.

 

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts.

 

“ISP98 Rules” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

 

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee, of the premises identified on Schedule
4.19(a) hereto.

 

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

 

“Lender Default” shall have the meaning set forth in Section 2.23(a).

 

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which the Agent confirms meets the
following requirements: such Interest Rate Hedge (i) is documented in a standard
International Swap Dealer Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.  The liabilities of any Borrower to the provider of
any Lender-Provided Interest Rate Hedge (the “Hedge Liabilities”) shall be
Obligations hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement and otherwise treated as
Obligations for purposes of each of the Other Documents. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents.

 

“Letter of Credit Application” shall have the meaning set forth in
Section 2.10(a) hereof.

 

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

 

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

 

“Letter of Credit Sublimit” shall mean $4,000,000.

 

“Letters of Credit” shall have the meaning set forth in Section 2.9.

 

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection

 

14

--------------------------------------------------------------------------------


 

with the manufacturing, marketing, sale or other distribution of any Inventory
of such Borrower or otherwise in connection with such Borrower’s business
operations.

 

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.

 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral (as a result of
owning or occupying such premises) and shall authorize Agent from time to time
to enter upon the premises to inspect or remove the Collateral from such
premises or to use such premises to store or dispose of such Inventory.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of any Borrower or any Guarantor, (b) any Borrower’s ability to duly
and punctually pay or perform the Obligations in accordance with the terms
thereof, (c) the value of the Collateral, or Agent’s Liens on the Collateral or
the priority of any such Lien or (d) the practical realization of the benefits
of Agent’s and each Lender’s rights and remedies under this Agreement and the
Other Documents.

 

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

 

“Maximum Revolving Advance Amount” shall mean $30,000,000.

 

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

 

15

--------------------------------------------------------------------------------


 

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) and 4001(a)(3) of ERISA to which contributions are required by any
Borrower or any member of the Controlled Group.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

 

“Non-Defaulting Lender” shall have the meaning set forth in
Section 2.23(b) hereof.

 

“Note” shall mean collectively, the Revolving Credit Notes.

 

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations, covenants
and duties owing by any Borrower to Lenders or Agent or to any other direct or
indirect subsidiary or affiliate of Agent or any Lender of any kind or nature,
present or future (including any interest or other amounts accruing thereon, and
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to any Borrower, whether or not a
claim for post-filing or post-petition interest or other amounts is allowable or
allowed in such proceeding), whether or not evidenced by any note, guaranty or
other instrument, whether arising under any agreement, instrument or document
(including this Agreement and the Other Documents), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
of a letter of credit, loan, equipment lease or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of the Agent’s or any Lenders non-receipt of or inability to
collect funds or otherwise not being made whole in connection with depository
transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, any and all of any Borrower’s Indebtedness and/or
liabilities under this Agreement, the Other Documents or under any other
agreement between Agent or Lenders and any Borrower and any amendments,
extensions, renewals or increases and all costs and expenses of Agent and any
Lender incurred in the documentation, negotiation, modification, enforcement,
collection or otherwise in connection with any of the foregoing, including but
not limited to reasonable attorneys’ fees and expenses and all obligations of
any Borrower to Agent or Lenders to perform acts or refrain from taking any
action.

 

“Order” shall have the meaning set forth in Section 2.18(b) hereof.

 

16

--------------------------------------------------------------------------------


 

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

 

“Other Documents” shall mean the Note, the Fee Letter, the Perfection
Certificates, the Guaranty, any Guarantor Security Agreement, the Pledge
Agreement, any Lender-Provided Interest Rate Hedge, any and all other
agreements, instruments and documents, and any intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by any Borrower or any Guarantor and/or delivered to Agent or
any Lender in respect of the transactions contemplated by this Agreement.

 

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).

 

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly at least 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

 

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

 

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

 

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

 

“Payee” shall have the meaning set forth in Section 3.10.

 

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Perfection Certificates” shall mean collectively, the Perfection Certificates
and the responses thereto provided by each Borrower and delivered to Agent.

 

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code or is a pension benefit plan within the meaning of
the Pension Benefits Act (Ontario) and either (i) is maintained or to which
contributions are required by any member of the Controlled Group for employees
of any member of the Controlled Group or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by any entity which was at such time a member of the Controlled Group
for employees of any entity which was at such time a member of the Controlled
Group.

 

17

--------------------------------------------------------------------------------


 

“Permitted Acquisitions” shall mean acquisitions of the assets or Equity
Interests of another Person so long as: (a) after giving effect to such
acquisition, Borrowers have Undrawn Availability of $5,000,000; (b) the total
costs and liabilities (including without limitation, all assumed liabilities,
all earn-out payments, deferred payments and the value of any other stock or
assets transferred, assigned or encumbered with respect to such acquisitions) of
all such acquisitions do not exceed $5,000,000 for any single acquisition or
$10,000,000 in any fiscal year commencing with the fiscal year ending
December 31, 2010; (c) with respect to the acquisition of Equity Interests, such
acquired company shall (i) have a positive EBITDA and tangible net worth,
calculated in accordance with GAAP immediately prior to such acquisition,
(ii) such acquired company shall be added as a Borrower to this Agreement and be
jointly and severally liable for all Obligations, and (iii) Agent shall be
granted a first priority lien in all assets of such acquired company; (d) the
acquired company or property is used or useful in the same or a similar line of
business as the Borrowers were engaged in on the Closing Date (or any reasonable
extensions or expansions thereof); (e) Agent shall have received a
first-priority security interest in all acquired assets or Equity Interests,
subject to documentation satisfactory to Agent; (f) the board of directors (or
other comparable governing body) of such company shall have duly approved the
transaction; (g) the Borrowers shall have delivered to Agent (i) a pro forma
balance sheet and pro forma financial statements and a Compliance Certificate
demonstrating that, upon giving effect to such acquisition on a pro forma basis,
the Borrowers would be in compliance with the financial covenants set forth in
Section 6.5 as of the most recent fiscal quarter end and (ii) audited financial
statements of the acquired entity for the two most recent fiscal years then
ended, in form and substance reasonably acceptable to Agent, audited in
accordance with GAAP; (h) if such acquisition includes general partnership
interests or any other Equity Interest that does not have a corporate (or
similar) limitation on liability of the owners thereof, then such acquisition
shall be effected by having such Equity Interests acquired by a corporate
holding company directly or indirectly wholly-owned by a Borrower and newly
formed for the sole purpose of effecting such acquisition; (i) no assets
acquired in any such transaction(s) shall be included in the Formula Amount
until Agent has received an audit of such assets, in form and substance
acceptable to Agent; and (j) no Default or Event of Default shall have occurred
or will occur after giving pro forma effect to such acquisition. For the
purposes of calculating Undrawn Availability under this definition, any assets
being acquired in the proposed acquisition shall be included in the Formula
Amount on the date of closing so long as Agent has received an audit of such
assets as set forth in clause (i) above and so long as such assets satisfy the
applicable eligibility criteria.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured
asset-based lender) business judgment.

 

“Permitted Encumbrances” shall mean (a) Liens in favor of Agent for the benefit
of Agent and Lenders; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) Liens disclosed in the
financial statements referred to in Section 5.5, the existence of which Agent
has consented to in writing; (d) deposits or pledges to secure obligations under
worker’s compensation, social security or similar laws, or under unemployment
insurance; (e) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the Ordinary
Course of Business; (f) Liens arising by virtue of the rendition, entry or
issuance against Borrower or any Subsidiary, or any property of

 

18

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary, of any judgment, writ, order, or decree for so long
as each such Lien (I) is in existence for less than twenty (20) consecutive days
after it first arises or is being Properly Contested and (II) is at all times
junior in priority to any Liens in favor of Agent; (g) mechanics’, workers’,
materialmen’s or other like Liens arising in the Ordinary Course of Business
with respect to obligations which are not due or which are being Properly
Contested; (h) Liens placed upon fixed assets hereafter acquired to secure a
portion of the purchase price thereof, provided that (I) any such lien shall not
encumber any other property of Borrower and (II) the aggregate amount of
Indebtedness secured by such Liens incurred as a result of such purchases during
any fiscal year shall not exceed the amount provided for in Section 7.6; and
(i) Liens disclosed on Schedule 1.2; provided that such Liens shall secure only
those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Borrower other than
the property and assets to which they apply as of the Closing Date.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

 

“Plan” shall mean any employee benefit plan within the meaning of
Section 3(3) of ERISA or within the meaning of the Pension Benefits Act
(Ontario) (including a Pension Benefit Plan and a Multiemployer Plan),
maintained for employees of any Borrower or any member of the Controlled Group
or any such Plan to which any Borrower or any member of the Controlled Group is
required to contribute.

 

“Pledge Agreement” shall mean that certain Collateral Pledge Agreement executed
by Borrowing Agent and Western Brands Holding Company, a Colorado corporation,
in favor of Agent dated as of the Closing Date and any other pledge agreements
executed subsequent to the Closing Date by any other Person to secure the
Obligations.

 

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

 

“Pro Forma Balance Sheet” shall have the meaning set forth in
Section 5.5(a) hereof.

 

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

 

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets

 

19

--------------------------------------------------------------------------------


 

with respect to such Indebtedness unless such Lien is at all times junior and
subordinate in priority to the Liens in favor of the Agent (except only with
respect to property taxes that have priority as a matter of applicable state
law) and enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; (v) if such Indebtedness or Lien, as
applicable, results from, or is determined by the entry, rendition or issuance
against a Person or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; and (vi) if such contest is abandoned, settled
or determined adversely (in whole or in part) to such Person, such Person
forthwith pays such Indebtedness and all penalties, interest and other amounts
due in connection therewith.

 

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

 

“Published  Rate”  shall mean the rate of interest published each Business Day
in the Wall Street Journal “Money Rates” listing under the  caption  “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
Eurodollar Rate for a one month period as published in another publication
selected by the Agent).

 

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

 

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

 

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased premises identified on Schedule 4.19 hereto or which
is hereafter owned or leased by any Borrower.

 

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

 

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

 

“Register” shall have the meaning set forth in Section 16.3(e).

 

“Regulations” shall have the meaning set forth in Section 3.11(a).

 

“Reimbursement Obligation” shall have the meaning set forth in
Section 2.12(b)hereof.

 

20

--------------------------------------------------------------------------------


 

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

 

 “Reportable Event” shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder.

 

“Required Lenders” shall mean Lenders holding at least sixty six and two-thirds
of one percent (66-2/3%) of the Advances and, if no Advances are outstanding,
shall mean Lenders holding sixty six and two-thirds of one percent (66-2/3%) of
the Commitment Percentages; provided, however, if there are fewer than three
(3) Lenders, Required Lenders shall mean all Lenders.

 

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”).

 

“Revolving Advances” shall mean Advances made other than Letters of Credit.

 

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

 

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus two percent (2.0%) with respect to Domestic
Rate Loans and (b) the sum of (i) three and one-half of one percent (3.50%) plus
(ii) the greater of (A) the Eurodollar Rate, and (B) one and one-half of one
percent (1.50%) with respect to Eurodollar Rate Loans, as applicable.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

 

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary owned, directly or indirectly, by any Borrower.

 

21

--------------------------------------------------------------------------------


 

“Tangible Net Worth” shall mean, at a particular date, (a) the aggregate amount
of all assets of Borrowers on a Consolidated Basis as may be properly classified
as such in accordance with GAAP consistently applied excluding such other assets
as are properly classified as intangible assets under GAAP, less (b) the
aggregate amount of all liabilities of Borrowers on a Consolidated Basis as may
be properly classified as such in accordance with GAAP consistently applied.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; (iii) the providing of notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan;
(v) any event or condition (a) which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; or (vi) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of any
Borrower or any member of the Controlled Group from a Multiemployer Plan.

 

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws or Canadian or provincial laws now
in force or hereafter enacted relating to toxic substances.  “Toxic Substance”
includes but is not limited to asbestos, polychlorinated biphenyls (PCBs) and
lead-based paints.

 

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

 

“Transactions” shall have the meaning set forth in Section 5.5 hereof.

 

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

 

“UCP” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Undrawn Availability” at a particular date shall mean an amount equal to:
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus the Maximum Undrawn Amount of all outstanding Letters of Credit;
minus (b) the sum of (i) the outstanding amount of Advances, plus (ii) all
amounts due and owing to any Borrower’s trade creditors which are outstanding
beyond sixty (60) days; plus (iii) fees and expenses for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made through
Revolving Advances or out of Borrowers’ own funds other than through equity
contributed

 

22

--------------------------------------------------------------------------------


 

subsequent to the Closing Date or purchase money or other financing or lease
transactions permitted hereunder.

 

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Website Posting” shall have the meaning set forth in Section 16.6 hereof.

 

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

 

“Withholding Certificate” shall have the meaning set forth in
Section 3.11(a) hereof.

 


1.3.          UNIFORM COMMERCIAL CODE TERMS.  ALL TERMS USED HEREIN AND DEFINED
IN THE UNIFORM COMMERCIAL CODE AS ADOPTED IN THE STATE OF NEW YORK FROM TIME TO
TIME (THE “UNIFORM COMMERCIAL CODE”) SHALL HAVE THE MEANING GIVEN THEREIN UNLESS
OTHERWISE DEFINED HEREIN.  WITHOUT LIMITING THE FOREGOING, THE TERMS “ACCOUNTS”,
“CHATTEL PAPER”, “COMMERCIAL TORT CLAIMS”, “INSTRUMENTS”, “GENERAL INTANGIBLES”,
“GOODS”, “PAYMENT INTANGIBLES”, “PROCEEDS”, “SUPPORTING OBLIGATIONS”,
“SECURITIES”, “INVESTMENT PROPERTY”, “DOCUMENTS”, “DEPOSIT ACCOUNTS”,
“SOFTWARE”, “LETTER OF CREDIT RIGHTS”, “INVENTORY”, “EQUIPMENT” AND “FIXTURES”,
AS AND WHEN USED IN THE DESCRIPTION OF COLLATERAL SHALL HAVE THE MEANINGS GIVEN
TO SUCH TERMS IN ARTICLES 8 OR 9 OF THE UNIFORM COMMERCIAL CODE.  TO THE EXTENT
THE DEFINITION OF ANY CATEGORY OR TYPE OF COLLATERAL IS EXPANDED BY ANY
AMENDMENT, MODIFICATION OR REVISION TO THE UNIFORM COMMERCIAL CODE, SUCH
EXPANDED DEFINITION WILL APPLY AUTOMATICALLY AS OF THE DATE OF SUCH AMENDMENT,
MODIFICATION OR REVISION.


 


1.4.          CERTAIN MATTERS OF CONSTRUCTION.


 


(A)           THE TERMS “HEREIN”, “HEREOF” AND “HEREUNDER” AND OTHER WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
SECTION, PARAGRAPH OR SUBDIVISION.  ALL REFERENCES HEREIN TO ARTICLES, SECTIONS,
EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF,
AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT.  ANY PRONOUN USED SHALL BE DEEMED
TO COVER ALL GENDERS.  WHEREVER APPROPRIATE IN THE CONTEXT, TERMS USED HEREIN IN
THE SINGULAR ALSO INCLUDE THE PLURAL AND VICE VERSA.  ALL REFERENCES TO STATUTES
AND RELATED REGULATIONS SHALL INCLUDE ANY AMENDMENTS OF SAME AND ANY SUCCESSOR
STATUTES AND REGULATIONS.  UNLESS OTHERWISE PROVIDED, ALL REFERENCES TO ANY
INSTRUMENTS OR AGREEMENTS TO WHICH AGENT IS A PARTY, INCLUDING REFERENCES TO ANY
OF THE OTHER DOCUMENTS, SHALL INCLUDE ANY AND ALL MODIFICATIONS, SUPPLEMENTS OR
AMENDMENTS THERETO, ANY AND ALL RESTATEMENTS OR REPLACEMENTS THEREOF AND ANY AND
ALL EXTENSIONS OR RENEWALS THEREOF.  ALL REFERENCES HEREIN TO THE TIME OF DAY
SHALL MEAN THE TIME IN NEW YORK, NEW YORK.  UNLESS OTHERWISE PROVIDED, ALL
FINANCIAL CALCULATIONS SHALL BE PERFORMED WITH INVENTORY VALUED ON A FIRST-IN,
FIRST-OUT BASIS.  WHENEVER THE WORDS “INCLUDING” OR “INCLUDE” SHALL BE USED,
SUCH WORDS SHALL BE UNDERSTOOD TO MEAN “INCLUDING, WITHOUT LIMITATION” OR
“INCLUDE, WITHOUT LIMITATION”.  A DEFAULT OR EVENT OF DEFAULT SHALL BE DEEMED TO
EXIST AT ALL TIMES DURING THE PERIOD COMMENCING ON THE DATE THAT SUCH DEFAULT OR
EVENT OF DEFAULT OCCURS TO THE DATE ON WHICH SUCH DEFAULT OR EVENT OF DEFAULT IS
WAIVED IN

 

23

--------------------------------------------------------------------------------


 


WRITING PURSUANT TO THIS AGREEMENT OR, IN THE CASE OF A DEFAULT, IS CURED WITHIN
ANY PERIOD OF CURE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT; AND AN EVENT OF
DEFAULT SHALL “CONTINUE” OR BE “CONTINUING” UNTIL SUCH EVENT OF DEFAULT HAS BEEN
WAIVED IN WRITING BY THE REQUIRED LENDERS OR ALL LENDERS, AS APPLICABLE.  ANY
LIEN REFERRED TO IN THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS AS HAVING BEEN
CREATED IN FAVOR OF AGENT, ANY AGREEMENT ENTERED INTO BY AGENT PURSUANT TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS, ANY PAYMENT MADE BY OR TO OR FUNDS
RECEIVED BY AGENT PURSUANT TO OR AS CONTEMPLATED BY THIS AGREEMENT OR ANY OF THE
OTHER DOCUMENTS, OR ANY ACT TAKEN OR OMITTED TO BE TAKEN BY AGENT, SHALL, UNLESS
OTHERWISE EXPRESSLY PROVIDED, BE CREATED, ENTERED INTO, MADE OR RECEIVED, OR
TAKEN OR OMITTED, FOR THE BENEFIT OR ACCOUNT OF AGENT AND LENDERS. WHEREVER THE
PHRASE “TO THE BEST OF BORROWERS’ KNOWLEDGE” OR WORDS OF SIMILAR IMPORT RELATING
TO THE KNOWLEDGE OR THE AWARENESS OF ANY BORROWER ARE USED IN THIS AGREEMENT OR
OTHER DOCUMENTS, SUCH PHRASE SHALL MEAN AND REFER TO (I) THE ACTUAL KNOWLEDGE OF
A SENIOR OFFICER OF ANY BORROWER OR (II) THE KNOWLEDGE THAT A SENIOR OFFICER
WOULD HAVE OBTAINED IF HE HAD ENGAGED IN GOOD FAITH AND DILIGENT PERFORMANCE OF
HIS DUTIES, INCLUDING THE MAKING OF SUCH REASONABLY SPECIFIC INQUIRIES AS MAY BE
NECESSARY OF THE EMPLOYEES OR AGENTS OF SUCH BORROWER AND A GOOD FAITH ATTEMPT
TO ASCERTAIN THE EXISTENCE OR ACCURACY OF THE MATTER TO WHICH SUCH PHRASE
RELATES.  ALL COVENANTS HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A
PARTICULAR ACTION OR CONDITION IS NOT PERMITTED BY ANY OF SUCH COVENANTS, THE
FACT THAT IT WOULD BE PERMITTED BY AN EXCEPTION TO, OR OTHERWISE WITHIN THE
LIMITATIONS OF, ANOTHER COVENANT SHALL NOT AVOID THE OCCURRENCE OF A DEFAULT IF
SUCH ACTION IS TAKEN OR CONDITION EXISTS.  IN ADDITION, ALL REPRESENTATIONS AND
WARRANTIES HEREUNDER SHALL BE GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR
REPRESENTATION OR WARRANTY PROVES TO BE INCORRECT OR IS BREACHED, THE FACT THAT
ANOTHER REPRESENTATION OR WARRANTY CONCERNING THE SAME OR SIMILAR SUBJECT MATTER
IS CORRECT OR IS NOT BREACHED WILL NOT AFFECT THE INCORRECTNESS OF A BREACH OF A
REPRESENTATION OR WARRANTY HEREUNDER.


 


(B)                                 IN THIS AGREEMENT, (I) ANY TERM DEFINED IN
THIS AGREEMENT BY REFERENCE TO THE “UNIFORM COMMERCIAL CODE” SHALL ALSO HAVE ANY
EXTENDED, ALTERNATIVE OR ANALOGOUS MEANING GIVEN TO SUCH TERM IN APPLICABLE
CANADIAN PERSONAL PROPERTY SECURITY AND OTHER LAWS (INCLUDING, WITHOUT
LIMITATION, THE PERSONAL PROPERTY SECURITY ACT (ONTARIO), THE BILLS OF EXCHANGE
ACT (CANADA) AND THE DEPOSITORY BILLS AND NOTES ACT (CANADA)), IN ALL CASES FOR
THE EXTENSION, PRESERVATION OR BETTERMENT OF THE SECURITY AND RIGHTS OF THE
AGENT, (II) ALL REFERENCES IN THIS AGREEMENT TO “ARTICLE 8 OF THE CODE” OR
“ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE” SHALL BE DEEMED TO REFER ALSO TO
APPLICABLE CANADIAN SECURITIES TRANSFER LAWS (INCLUDING, WITHOUT LIMITATION, THE
SECURITIES TRANSFER ACT, 2006 (ONTARIO)), (III) ALL REFERENCES IN THIS AGREEMENT
TO THE UNITED STATES COPYRIGHT OFFICE OR THE UNITED STATES PATENT AND TRADEMARK
OFFICE SHALL BE DEEMED TO REFER ALSO TO THE CANADIAN INTELLECTUAL PROPERTY
OFFICE, (IV) ALL REFERENCES IN THIS AGREEMENT TO A FINANCING STATEMENT,
CONTINUATION STATEMENT, AMENDMENT OR TERMINATION STATEMENT SHALL BE DEEMED TO
REFER ALSO TO THE ANALOGOUS DOCUMENTS USED UNDER APPLICABLE CANADIAN PERSONAL
PROPERTY SECURITY LAWS, (V) ALL REFERENCES TO THE UNITED STATES OF AMERICA, OR
TO ANY SUBDIVISION, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF SHALL BE
DEEMED TO REFER ALSO TO CANADA, OR TO ANY SUBDIVISION, DEPARTMENT, AGENCY OR
INSTRUMENTALITY THEREOF, (VI) ALL REFERENCES TO FEDERAL OR STATE SECURITIES LAW
OF THE UNITED STATES SHALL BE DEEMED TO REFER ALSO TO ANALOGOUS FEDERAL AND
PROVINCIAL SECURITIES LAWS IN CANADA, (VII) ALL REFERENCES TO “STATE OR FEDERAL
BANKRUPTCY LAWS” SHALL BE DEEMED TO REFER ALSO TO ANY INSOLVENCY PROCEEDING
OCCURRING IN CANADA OR UNDER CANADIAN LAW, AND (VIII) ALL CALCULATIONS OF DOLLAR
AMOUNTS WHICH UTILIZE AMOUNTS EXPRESSED IN CANADIAN DOLLARS SHALL BE MADE USING
THE DOLLAR EQUIVALENT OF SUCH CANADIAN DOLLAR AMOUNTS IN A MANNER REASONABLY
CALCULATED BY THE AGENT.

 

24

--------------------------------------------------------------------------------



 


II.                                     ADVANCES, PAYMENTS.


 


2.1.                              REVOLVING ADVANCES.


 


(A)                                  AMOUNT OF REVOLVING ADVANCES.  SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT INCLUDING SECTIONS 2.1(B)
AND (C), EACH LENDER, SEVERALLY AND NOT JOINTLY, WILL MAKE REVOLVING ADVANCES TO
BORROWERS IN AGGREGATE AMOUNTS OUTSTANDING AT ANY TIME EQUAL TO SUCH LENDER’S
COMMITMENT PERCENTAGE OF THE LESSER OF (X) THE MAXIMUM REVOLVING ADVANCE AMOUNT
LESS THE AGGREGATE MAXIMUM UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT
OR (Y) AN AMOUNT EQUAL TO THE SUM OF:


 

(I)                                     UP TO EIGHTY-FIVE PERCENT (85%), SUBJECT
TO THE PROVISIONS OF SECTION 2.1(B) HEREOF (THE “RECEIVABLES ADVANCE RATE”), OF
ELIGIBLE RECEIVABLES, PLUS

 

(II)                                  UP TO THE LESSER OF (A) SIXTY PERCENT
(60%), SUBJECT TO THE PROVISIONS OF SECTION 2.1(B) AND (C) HEREOF, OF THE VALUE
OF THE ELIGIBLE INVENTORY OR (B) EIGHTY-FIVE PERCENT (85%) OF THE APPRAISED NET
ORDERLY LIQUIDATION VALUE OF ELIGIBLE INVENTORY (AS EVIDENCED BY AN INVENTORY
APPRAISAL SATISFACTORY TO AGENT IN ITS SOLE DISCRETION EXERCISED IN GOOD FAITH)
(EACH SUCH RATE OF ADVANCE, AS APPLICABLE, THE “INVENTORY ADVANCE RATE” AND
TOGETHER WITH THE RECEIVABLES ADVANCE RATE COLLECTIVELY, THE “ADVANCE RATES”),
MINUS

 

(III)                               THE AGGREGATE MAXIMUM UNDRAWN AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT, MINUS

 

(IV)                              THE AVAILABILITY RESERVE; MINUS

 

(V)                                 SUCH RESERVES AS AGENT MAY REASONABLY DEEM
PROPER AND NECESSARY FROM TIME TO TIME IN ITS PERMITTED DISCRETION.

 

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Section 2.1 (a)(y)(iii), (iv) and (v) at any time and from time to time shall be
referred to as the “Formula Amount”.  The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).

 


(B)                                 DISCRETIONARY RIGHTS.  THE ADVANCE RATES MAY
BE INCREASED OR DECREASED BY AGENT AT ANY TIME AND FROM TIME TO TIME IN THE
EXERCISE OF ITS PERMITTED DISCRETION BASED ON AGENT’S REVIEW OF UPDATED
INVENTORY APPRAISALS, FIELD EXAMINATIONS OR OTHER COLLATERAL EVALUATIONS.  EACH
BORROWER CONSENTS TO ANY SUCH INCREASES OR DECREASES AND ACKNOWLEDGES THAT
DECREASING THE ADVANCE RATES OR INCREASING OR IMPOSING RESERVES MAY LIMIT OR
RESTRICT ADVANCES REQUESTED BY BORROWING AGENT.  THE RIGHTS OF AGENT UNDER THIS
SUBSECTION ARE SUBJECT TO THE PROVISIONS OF SECTION 16.2(B).


 


(C)                                  SUBLIMIT FOR REVOLVING ADVANCES MADE
AGAINST ELIGIBLE INVENTORY.  THE AGGREGATE AMOUNT OF REVOLVING ADVANCES MADE TO
BORROWER AGAINST (I) ELIGIBLE INVENTORY SHALL NOT EXCEED IN THE AGGREGATE, AT
ANY TIME OUTSTANDING $17,500,000, AND (II) ELIGIBLE INVENTORY IN-TRANSIT SHALL
NOT EXCEED IN THE AGGREGATE, AT ANY TIME OUTSTANDING $2,000,000.

 

25

--------------------------------------------------------------------------------



 


2.2.                              PROCEDURE FOR REVOLVING ADVANCES BORROWING.


 


(A)                                  BORROWING AGENT ON BEHALF OF ANY BORROWER
MAY NOTIFY AGENT PRIOR TO 1:00 P.M. (NEW YORK TIME) ON A BUSINESS DAY OF A
BORROWER’S REQUEST TO INCUR, ON THAT DAY, A REVOLVING ADVANCE HEREUNDER.  SHOULD
ANY AMOUNT REQUIRED TO BE PAID AS INTEREST HEREUNDER, OR AS FEES OR OTHER
CHARGES UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT WITH AGENT OR LENDERS, OR
WITH RESPECT TO ANY OTHER OBLIGATION, BECOME DUE, SAME SHALL BE DEEMED A REQUEST
FOR A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN AS OF THE DATE SUCH
PAYMENT IS DUE, IN THE AMOUNT REQUIRED TO PAY IN FULL SUCH INTEREST, FEE, CHARGE
OR OBLIGATION UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT WITH AGENT OR LENDERS,
AND SUCH REQUEST SHALL BE IRREVOCABLE.


 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF SUBSECTION
(A) ABOVE, IN THE EVENT ANY BORROWER DESIRES TO OBTAIN A EURODOLLAR RATE LOAN,
BORROWING AGENT SHALL GIVE AGENT WRITTEN NOTICE BY NO LATER THAN 1:00 P.M. (NEW
YORK TIME) ON THE DAY WHICH IS THREE (3) BUSINESS DAYS PRIOR TO THE DATE SUCH
EURODOLLAR RATE LOAN IS TO BE BORROWED, SPECIFYING (I) THE DATE OF THE PROPOSED
BORROWING (WHICH SHALL BE A BUSINESS DAY), (II) THE TYPE OF BORROWING AND THE
AMOUNT ON THE DATE OF SUCH ADVANCE TO BE BORROWED, WHICH AMOUNT SHALL BE IN A
MINIMUM AMOUNT OF $1,000,000 AND IN INTEGRAL MULTIPLES OF $500,000 THEREAFTER,
AND (III) THE DURATION OF THE FIRST INTEREST PERIOD THEREFOR.  INTEREST PERIODS
FOR EURODOLLAR RATE LOANS SHALL BE FOR ONE, TWO OR THREE MONTHS; PROVIDED, IF AN
INTEREST PERIOD WOULD END ON A DAY THAT IS NOT A BUSINESS DAY, IT SHALL END ON
THE NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH DAY FALLS IN THE NEXT SUCCEEDING
CALENDAR MONTH IN WHICH CASE THE INTEREST PERIOD SHALL END ON THE NEXT PRECEDING
BUSINESS DAY.  NO EURODOLLAR RATE LOAN SHALL BE MADE AVAILABLE TO ANY BORROWER
DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT.  AFTER GIVING EFFECT
TO EACH REQUESTED EURODOLLAR RATE LOAN, INCLUDING THOSE WHICH ARE CONVERTED FROM
A DOMESTIC RATE LOAN UNDER SECTION 2.2(D), THERE SHALL NOT BE OUTSTANDING MORE
THAN THREE (3) EURODOLLAR RATE LOANS, IN THE AGGREGATE.


 


(C)                                  EACH INTEREST PERIOD OF A EURODOLLAR RATE
LOAN SHALL COMMENCE ON THE DATE SUCH EURODOLLAR RATE LOAN IS MADE AND SHALL END
ON SUCH DATE AS BORROWING AGENT MAY ELECT AS SET FORTH IN SUBSECTION (B)(III)
ABOVE PROVIDED THAT THE EXACT LENGTH OF EACH INTEREST PERIOD SHALL BE DETERMINED
IN ACCORDANCE WITH THE PRACTICE OF THE INTERBANK MARKET FOR OFFSHORE DOLLAR
DEPOSITS AND NO INTEREST PERIOD SHALL END AFTER THE LAST DAY OF THE TERM. 
BORROWING AGENT SHALL ELECT THE INITIAL INTEREST PERIOD APPLICABLE TO A
EURODOLLAR RATE LOAN BY ITS NOTICE OF BORROWING GIVEN TO AGENT PURSUANT TO
SECTION 2.2(B) OR BY ITS NOTICE OF CONVERSION GIVEN TO AGENT PURSUANT TO SECTION
2.2(D), AS THE CASE MAY BE.  BORROWING AGENT SHALL ELECT THE DURATION OF EACH
SUCCEEDING INTEREST PERIOD BY GIVING IRREVOCABLE WRITTEN NOTICE TO AGENT OF SUCH
DURATION NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON THE DAY WHICH IS THREE (3)
BUSINESS DAYS PRIOR TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
APPLICABLE TO SUCH EURODOLLAR RATE LOAN.  IF AGENT DOES NOT RECEIVE TIMELY
NOTICE OF THE INTEREST PERIOD ELECTED BY BORROWING AGENT, BORROWING AGENT SHALL
BE DEEMED TO HAVE ELECTED TO CONVERT TO A DOMESTIC RATE LOAN SUBJECT TO SECTION
2.2(D) HEREINBELOW.


 


(D)                                 PROVIDED THAT NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, BORROWING AGENT MAY, ON THE LAST BUSINESS DAY OF THE
THEN CURRENT INTEREST PERIOD APPLICABLE TO ANY OUTSTANDING EURODOLLAR RATE LOAN,
OR ON ANY BUSINESS DAY WITH RESPECT TO DOMESTIC RATE LOANS, CONVERT ANY SUCH
LOAN INTO A LOAN OF ANOTHER TYPE IN THE SAME AGGREGATE PRINCIPAL AMOUNT PROVIDED
THAT ANY CONVERSION OF A EURODOLLAR RATE LOAN SHALL BE MADE ONLY ON THE LAST
BUSINESS

 

26

--------------------------------------------------------------------------------



 


DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE
LOAN.  IF BORROWING AGENT DESIRES TO CONVERT A LOAN, BORROWING AGENT SHALL GIVE
AGENT WRITTEN NOTICE BY NO LATER THAN 1:00 P.M. (NEW YORK TIME) (I) ON THE DAY
WHICH IS THREE (3) BUSINESS DAYS’ PRIOR TO THE DATE ON WHICH SUCH CONVERSION IS
TO OCCUR WITH RESPECT TO A CONVERSION FROM A DOMESTIC RATE LOAN TO A EURODOLLAR
RATE LOAN, OR (II) ON THE DAY WHICH IS ONE (1) BUSINESS DAY PRIOR TO THE DATE ON
WHICH SUCH CONVERSION IS TO OCCUR WITH RESPECT TO A CONVERSION FROM A EURODOLLAR
RATE LOAN TO A DOMESTIC RATE LOAN, SPECIFYING, IN EACH CASE, THE DATE OF SUCH
CONVERSION, THE LOANS TO BE CONVERTED AND IF THE CONVERSION IS FROM A DOMESTIC
RATE LOAN TO ANY OTHER TYPE OF LOAN, THE DURATION OF THE FIRST INTEREST PERIOD
THEREFOR.


 


(E)                                  AT ITS OPTION AND UPON WRITTEN NOTICE GIVEN
PRIOR TO 1:00 P.M. (NEW YORK TIME) AT LEAST THREE (3) BUSINESS DAYS’ PRIOR TO
THE DATE OF SUCH PREPAYMENT, ANY BORROWER MAY PREPAY THE EURODOLLAR RATE LOANS
IN WHOLE AT ANY TIME OR IN PART FROM TIME TO TIME WITH ACCRUED INTEREST ON THE
PRINCIPAL BEING PREPAID TO THE DATE OF SUCH REPAYMENT.  SUCH BORROWER SHALL
SPECIFY THE DATE OF PREPAYMENT OF ADVANCES WHICH ARE EURODOLLAR RATE LOANS AND
THE AMOUNT OF SUCH PREPAYMENT.  IN THE EVENT THAT ANY PREPAYMENT OF A EURODOLLAR
RATE LOAN IS REQUIRED OR PERMITTED ON A DATE OTHER THAN THE LAST BUSINESS DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, SUCH BORROWER SHALL
INDEMNIFY AGENT AND LENDERS THEREFOR IN ACCORDANCE WITH SECTION 2.2(F) HEREOF.


 


(F)                                    EACH BORROWER SHALL INDEMNIFY AGENT AND
LENDERS AND HOLD AGENT AND LENDERS HARMLESS FROM AND AGAINST ANY AND ALL LOSSES
OR EXPENSES THAT AGENT AND LENDERS MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF ANY
PREPAYMENT, CONVERSION OF OR ANY DEFAULT BY ANY BORROWER IN THE PAYMENT OF THE
PRINCIPAL OF OR INTEREST ON ANY EURODOLLAR RATE LOAN OR FAILURE BY ANY BORROWER
TO COMPLETE A BORROWING OF, A PREPAYMENT OF OR CONVERSION OF OR TO A EURODOLLAR
RATE LOAN AFTER NOTICE THEREOF HAS BEEN GIVEN, INCLUDING, BUT NOT LIMITED TO,
ANY INTEREST PAYABLE BY AGENT OR LENDERS TO LENDERS OF FUNDS OBTAINED BY IT IN
ORDER TO MAKE OR MAINTAIN ITS EURODOLLAR RATE LOANS HEREUNDER.  A CERTIFICATE AS
TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THE FOREGOING SENTENCE SUBMITTED
BY AGENT OR ANY LENDER TO BORROWING AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREOF,
IF ANY APPLICABLE LAW, TREATY, REGULATION OR DIRECTIVE, OR ANY CHANGE THEREIN OR
IN THE INTERPRETATION OR APPLICATION THEREOF, SHALL MAKE IT UNLAWFUL FOR ANY
LENDER (FOR PURPOSES OF THIS SUBSECTION (G), THE TERM “LENDER” SHALL INCLUDE ANY
LENDER AND THE OFFICE OR BRANCH WHERE ANY LENDER OR ANY CORPORATION OR BANK
CONTROLLING SUCH LENDER MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) TO MAKE OR
MAINTAIN ITS EURODOLLAR RATE LOANS, THE OBLIGATION OF LENDERS TO MAKE EURODOLLAR
RATE LOANS HEREUNDER SHALL FORTHWITH BE CANCELLED AND BORROWERS SHALL, IF ANY
AFFECTED EURODOLLAR RATE LOANS ARE THEN OUTSTANDING, PROMPTLY UPON REQUEST FROM
AGENT, EITHER PAY ALL SUCH AFFECTED EURODOLLAR RATE LOANS OR CONVERT SUCH
AFFECTED EURODOLLAR RATE LOANS INTO LOANS OF ANOTHER TYPE.  IF ANY SUCH PAYMENT
OR CONVERSION OF ANY EURODOLLAR RATE LOAN IS MADE ON A DAY THAT IS NOT THE LAST
DAY OF THE INTEREST PERIOD APPLICABLE TO SUCH EURODOLLAR RATE LOAN, BORROWERS
SHALL PAY AGENT, UPON AGENT’S REQUEST, SUCH AMOUNT OR AMOUNTS AS MAY BE
NECESSARY TO COMPENSATE LENDERS FOR ANY LOSS OR EXPENSE SUSTAINED OR INCURRED BY
LENDERS IN RESPECT OF SUCH EURODOLLAR RATE LOAN AS A RESULT OF SUCH PAYMENT OR
CONVERSION, INCLUDING (BUT NOT LIMITED TO) ANY INTEREST OR OTHER AMOUNTS PAYABLE
BY LENDERS TO LENDERS OF FUNDS OBTAINED BY LENDERS IN ORDER TO MAKE OR MAINTAIN
SUCH EURODOLLAR RATE LOAN.  A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE
PURSUANT TO THE

 

27

--------------------------------------------------------------------------------



 


FOREGOING SENTENCE SUBMITTED BY LENDERS TO BORROWING AGENT SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


2.3.                              DISBURSEMENT OF ADVANCE PROCEEDS.  ALL
ADVANCES SHALL BE DISBURSED FROM WHICHEVER OFFICE OR OTHER PLACE AGENT MAY
DESIGNATE FROM TIME TO TIME AND, TOGETHER WITH ANY AND ALL OTHER OBLIGATIONS OF
BORROWERS TO AGENT OR LENDERS, SHALL BE CHARGED TO BORROWERS’ ACCOUNT ON AGENT’S
BOOKS.  DURING THE TERM, BORROWERS MAY USE THE REVOLVING ADVANCES BY BORROWING,
PREPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.  THE PROCEEDS OF EACH REVOLVING ADVANCE REQUESTED BY BORROWING AGENT ON
BEHALF OF ANY BORROWER OR DEEMED TO HAVE BEEN REQUESTED BY ANY BORROWER UNDER
SECTION 2.2(A) HEREOF SHALL, WITH RESPECT TO REQUESTED REVOLVING ADVANCES TO THE
EXTENT LENDERS MAKE SUCH REVOLVING ADVANCES, BE MADE AVAILABLE TO THE APPLICABLE
BORROWER ON THE DAY SO REQUESTED BY WAY OF CREDIT TO SUCH BORROWER’S OPERATING
ACCOUNT AT PNC, OR SUCH OTHER BANK AS BORROWING AGENT MAY DESIGNATE FOLLOWING
NOTIFICATION TO AGENT, IN IMMEDIATELY AVAILABLE FEDERAL FUNDS OR OTHER
IMMEDIATELY AVAILABLE FUNDS OR, WITH RESPECT TO REVOLVING ADVANCES DEEMED TO
HAVE BEEN REQUESTED BY ANY BORROWER, BE DISBURSED TO AGENT TO BE APPLIED TO THE
OUTSTANDING OBLIGATIONS GIVING RISE TO SUCH DEEMED REQUEST.


 


2.4.                              RESERVED.


 


2.5.                              MAXIMUM ADVANCES.  THE AGGREGATE BALANCE OF
ADVANCES OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE LESSER OF (A) THE MAXIMUM
REVOLVING ADVANCE AMOUNT LESS THE MAXIMUM UNDRAWN AMOUNT OF ALL ISSUED AND
OUTSTANDING LETTERS OF CREDIT OR (B) THE FORMULA AMOUNT.


 


2.6.                              REPAYMENT OF ADVANCES.


 


(A)                                  THE ADVANCES SHALL BE DUE AND PAYABLE IN
FULL ON THE LAST DAY OF THE TERM SUBJECT TO EARLIER PREPAYMENT AS HEREIN
PROVIDED.


 


(B)                                 EACH BORROWER RECOGNIZES THAT THE AMOUNTS
EVIDENCED BY CHECKS, NOTES, DRAFTS OR ANY OTHER ITEMS OF PAYMENT RELATING TO
AND/OR PROCEEDS OF COLLATERAL MAY NOT BE COLLECTIBLE BY AGENT ON THE DATE
RECEIVED.  IN CONSIDERATION OF AGENT’S AGREEMENT TO CONDITIONALLY CREDIT
BORROWERS’ ACCOUNT AS OF THE NEXT BUSINESS DAY FOLLOWING AGENT’S RECEIPT OF
THOSE ITEMS OF PAYMENT, EACH BORROWER AGREES THAT, IN COMPUTING THE CHARGES
UNDER THIS AGREEMENT, ALL ITEMS OF PAYMENT SHALL BE DEEMED APPLIED BY AGENT ON
ACCOUNT OF THE OBLIGATIONS ONE (1) BUSINESS DAY AFTER (I) THE BUSINESS DAY
FOLLOWING AGENT’S RECEIPT OF SUCH PAYMENTS VIA WIRE TRANSFER OR ELECTRONIC
DEPOSITORY CHECK OR (II) IN THE CASE OF PAYMENTS RECEIVED BY AGENT IN ANY OTHER
FORM, THE BUSINESS DAY SUCH PAYMENT CONSTITUTES GOOD FUNDS IN AGENT’S ACCOUNT. 
AGENT IS NOT, HOWEVER, REQUIRED TO CREDIT BORROWERS’ ACCOUNT FOR THE AMOUNT OF
ANY ITEM OF PAYMENT WHICH IS UNSATISFACTORY TO AGENT AND AGENT MAY CHARGE
BORROWERS’ ACCOUNT FOR THE AMOUNT OF ANY ITEM OF PAYMENT WHICH IS RETURNED TO
AGENT UNPAID.


 


(C)                                  ALL PAYMENTS OF PRINCIPAL, INTEREST AND
OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY OF THE OTHER DOCUMENTS SHALL BE
MADE TO AGENT AT THE PAYMENT OFFICE NOT LATER THAN 1:00 P.M. (NEW YORK TIME) ON
THE DUE DATE THEREFOR IN LAWFUL MONEY OF THE UNITED STATES OF AMERICA IN FEDERAL
FUNDS OR OTHER FUNDS IMMEDIATELY AVAILABLE TO AGENT.  AGENT SHALL HAVE THE

 

28

--------------------------------------------------------------------------------



 


RIGHT TO EFFECTUATE PAYMENT ON ANY AND ALL OBLIGATIONS DUE AND OWING HEREUNDER
BY CHARGING BORROWERS’ ACCOUNT OR BY MAKING ADVANCES AS PROVIDED IN SECTION 2.2
HEREOF.


 


(D)                                 BORROWERS SHALL PAY PRINCIPAL, INTEREST, AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER, OR UNDER ANY RELATED AGREEMENT, WITHOUT ANY
DEDUCTION WHATSOEVER, INCLUDING, BUT NOT LIMITED TO, ANY DEDUCTION FOR ANY
SETOFF OR COUNTERCLAIM.


 


2.7.                              REPAYMENT OF EXCESS ADVANCES.  THE AGGREGATE
BALANCE OF ADVANCES OUTSTANDING AT ANY TIME IN EXCESS OF THE MAXIMUM AMOUNT OF
ADVANCES PERMITTED HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE WITHOUT THE
NECESSITY OF ANY DEMAND, AT THE PAYMENT OFFICE, WHETHER OR NOT A DEFAULT OR
EVENT OF DEFAULT HAS OCCURRED.


 


2.8.                              STATEMENT OF ACCOUNT.  AGENT SHALL MAINTAIN,
IN ACCORDANCE WITH ITS CUSTOMARY PROCEDURES, A LOAN ACCOUNT (“BORROWERS’
ACCOUNT”) IN THE NAME OF BORROWERS IN WHICH SHALL BE RECORDED THE DATE AND
AMOUNT OF EACH ADVANCE MADE BY AGENT AND THE DATE AND AMOUNT OF EACH PAYMENT IN
RESPECT THEREOF; PROVIDED, HOWEVER, THE FAILURE BY AGENT TO RECORD THE DATE AND
AMOUNT OF ANY ADVANCE SHALL NOT ADVERSELY AFFECT AGENT OR ANY LENDER.  EACH
MONTH, AGENT SHALL SEND TO BORROWING AGENT A STATEMENT SHOWING THE ACCOUNTING
FOR THE ADVANCES MADE, PAYMENTS MADE OR CREDITED IN RESPECT THEREOF, AND OTHER
TRANSACTIONS BETWEEN AGENT AND BORROWERS DURING SUCH MONTH.  THE MONTHLY
STATEMENTS SHALL BE DEEMED CORRECT AND BINDING UPON BORROWERS IN THE ABSENCE OF
MANIFEST ERROR AND SHALL CONSTITUTE AN ACCOUNT STATED BETWEEN LENDERS AND
BORROWERS UNLESS AGENT RECEIVES A WRITTEN STATEMENT OF BORROWERS’ SPECIFIC
EXCEPTIONS THERETO WITHIN THIRTY (30) DAYS AFTER SUCH STATEMENT IS RECEIVED BY
BORROWING AGENT.  THE RECORDS OF AGENT WITH RESPECT TO THE LOAN ACCOUNT SHALL BE
CONCLUSIVE EVIDENCE ABSENT MANIFEST ERROR OF THE AMOUNTS OF ADVANCES AND OTHER
CHARGES THERETO AND OF PAYMENTS APPLICABLE THERETO.


 


2.9.                              LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, AGENT SHALL ISSUE OR CAUSE THE ISSUANCE OF STANDBY AND/OR
TRADE LETTERS OF CREDIT (“LETTERS OF CREDIT”) FOR THE ACCOUNT OF ANY BORROWER;
PROVIDED, HOWEVER, THAT AGENT WILL NOT BE REQUIRED TO ISSUE OR CAUSE TO BE
ISSUED ANY LETTERS OF CREDIT TO THE EXTENT THAT THE ISSUANCE THEREOF WOULD THEN
CAUSE THE SUM OF (I) THE OUTSTANDING REVOLVING ADVANCES, PLUS (II) THE MAXIMUM
UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT TO EXCEED THE LESSER OF (X)
THE MAXIMUM REVOLVING ADVANCE AMOUNT OR (Y) THE FORMULA AMOUNT.  THE MAXIMUM
UNDRAWN AMOUNT OF OUTSTANDING LETTERS OF CREDIT SHALL NOT EXCEED IN THE
AGGREGATE AT ANY TIME THE LETTER OF CREDIT SUBLIMIT.  ALL DISBURSEMENTS OR
PAYMENTS RELATED TO LETTERS OF CREDIT SHALL BE DEEMED TO BE DOMESTIC RATE LOANS
CONSISTING OF REVOLVING ADVANCES AND SHALL BEAR INTEREST AT THE REVOLVING
INTEREST RATE; LETTERS OF CREDIT THAT HAVE NOT BEEN DRAWN UPON SHALL NOT BEAR
INTEREST.


 


2.10.                        ISSUANCE OF LETTERS OF CREDIT.


 


(A)                                  BORROWING AGENT, ON BEHALF OF BORROWERS,
MAY REQUEST AGENT TO ISSUE OR CAUSE THE ISSUANCE OF A LETTER OF CREDIT BY
DELIVERING TO AGENT AT THE PAYMENT OFFICE, PRIOR TO 1:00 P.M. (NEW YORK TIME),
AT LEAST FIVE (5)  BUSINESS DAYS’ PRIOR TO THE PROPOSED DATE OF ISSUANCE,
AGENT’S FORM OF LETTER OF CREDIT APPLICATION (THE “LETTER OF CREDIT
APPLICATION”) COMPLETED TO THE SATISFACTION OF AGENT; AND, SUCH OTHER
CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND INFORMATION AS AGENT MAY REASONABLY
REQUEST.  BORROWING AGENT, ON BEHALF OF BORROWERS,

 

29

--------------------------------------------------------------------------------



 


ALSO HAS THE RIGHT TO GIVE INSTRUCTIONS AND MAKE AGREEMENTS WITH RESPECT TO ANY
APPLICATION, ANY APPLICABLE LETTER OF CREDIT AND SECURITY AGREEMENT, ANY
APPLICABLE LETTER OF CREDIT REIMBURSEMENT AGREEMENT AND/OR ANY OTHER APPLICABLE
AGREEMENT, ANY LETTER OF CREDIT AND THE DISPOSITION OF DOCUMENTS, DISPOSITION OF
ANY UNUTILIZED FUNDS, AND TO AGREE WITH AGENT UPON ANY AMENDMENT, EXTENSION OR
RENEWAL OF ANY LETTER OF CREDIT.


 


(B)                                 EACH LETTER OF CREDIT SHALL, AMONG OTHER
THINGS, (I) PROVIDE FOR THE PAYMENT OF SIGHT DRAFTS, OTHER WRITTEN DEMANDS FOR
PAYMENT, OR ACCEPTANCES OF USANCE DRAFTS WHEN PRESENTED FOR HONOR THEREUNDER IN
ACCORDANCE WITH THE TERMS THEREOF AND WHEN ACCOMPANIED BY THE DOCUMENTS
DESCRIBED THEREIN AND (II) HAVE AN EXPIRY DATE NOT LATER THAN TWELVE (12) MONTHS
AFTER SUCH LETTER OF CREDIT’S DATE OF ISSUANCE AND IN NO EVENT LATER THAN THE
LAST DAY OF THE TERM.  EACH STANDBY LETTER OF CREDIT SHALL BE SUBJECT EITHER TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS AS MOST RECENTLY
PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME A LETTER OF
CREDIT IS ISSUED (THE “UCP”) OR THE INTERNATIONAL STANDBY PRACTICES
(ISP98-INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590) (THE “ISP98
RULES”), AND ANY SUBSEQUENT REVISION THEREOF AT THE TIME A STANDBY LETTER OF
CREDIT IS ISSUED, AS DETERMINED BY AGENT, AND EACH TRADE LETTER OF CREDIT SHALL
BE SUBJECT TO THE UCP.


 


(C)                                  AGENT SHALL USE ITS REASONABLE EFFORTS TO
NOTIFY LENDERS OF THE REQUEST BY BORROWING AGENT FOR A LETTER OF CREDIT
HEREUNDER.


 


2.11.                        REQUIREMENTS FOR ISSUANCE OF LETTERS OF CREDIT.


 


(A)                                  BORROWING AGENT SHALL AUTHORIZE AND DIRECT
ANY ISSUER TO NAME THE APPLICABLE BORROWER AS THE “APPLICANT” OR “ACCOUNT PARTY”
OF EACH LETTER OF CREDIT.  IF AGENT IS NOT THE ISSUER OF ANY LETTER OF CREDIT,
BORROWING AGENT SHALL AUTHORIZE AND DIRECT THE ISSUER TO DELIVER TO AGENT ALL
INSTRUMENTS, DOCUMENTS, AND OTHER WRITINGS AND PROPERTY RECEIVED BY THE ISSUER
PURSUANT TO THE LETTER OF CREDIT AND TO ACCEPT AND RELY UPON AGENT’S
INSTRUCTIONS AND AGREEMENTS WITH RESPECT TO ALL MATTERS ARISING IN CONNECTION
WITH THE LETTER OF CREDIT OR THE APPLICATION THEREFOR.


 


(B)                                 IN CONNECTION WITH ALL LETTERS OF CREDIT
ISSUED OR CAUSED TO BE ISSUED BY AGENT UNDER THIS AGREEMENT, EACH BORROWER
HEREBY APPOINTS AGENT, OR ITS DESIGNEE, AS ITS ATTORNEY, WITH FULL POWER AND
AUTHORITY IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED, (I) TO SIGN AND/OR ENDORSE
SUCH BORROWER’S NAME UPON ANY WAREHOUSE OR OTHER RECEIPTS, LETTER OF CREDIT
APPLICATIONS AND ACCEPTANCES, (II) TO SIGN SUCH BORROWER’S NAME ON BILLS OF
LADING; (III) TO CLEAR INVENTORY THROUGH THE UNITED STATES OF AMERICA CUSTOMS
DEPARTMENT (“CUSTOMS”) IN THE NAME OF SUCH BORROWER OR AGENT OR AGENT’S
DESIGNEE, AND TO SIGN AND DELIVER TO CUSTOMS OFFICIALS POWERS OF ATTORNEY IN THE
NAME OF SUCH BORROWER FOR SUCH PURPOSE; AND (IV) TO COMPLETE IN SUCH BORROWER’S
NAME OR AGENT’S, OR IN THE NAME OF AGENT’S DESIGNEE, ANY ORDER, SALE OR
TRANSACTION, OBTAIN THE NECESSARY DOCUMENTS IN CONNECTION THEREWITH, AND COLLECT
THE PROCEEDS THEREOF.  NEITHER AGENT NOR ITS ATTORNEYS WILL BE LIABLE FOR ANY
ACTS OR OMISSIONS NOR FOR ANY ERROR OF JUDGMENT OR MISTAKES OF FACT OR LAW,
EXCEPT FOR AGENT’S OR ITS ATTORNEY’S WILLFUL MISCONDUCT.  THIS POWER, BEING
COUPLED WITH AN INTEREST, IS IRREVOCABLE AS LONG AS ANY LETTERS OF CREDIT REMAIN
OUTSTANDING.


 

30

--------------------------------------------------------------------------------



 


2.12.                        DISBURSEMENTS, REIMBURSEMENT.


 


(A)                                  IMMEDIATELY UPON THE ISSUANCE OF EACH
LETTER OF CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM AGENT A PARTICIPATION IN SUCH LETTER OF
CREDIT AND EACH DRAWING THEREUNDER IN AN AMOUNT EQUAL TO SUCH LENDER’S
COMMITMENT PERCENTAGE OF THE MAXIMUM FACE AMOUNT OF SUCH LETTER OF CREDIT AND
THE AMOUNT OF SUCH DRAWING, RESPECTIVELY.


 


(B)                                 IN THE EVENT OF ANY REQUEST FOR A DRAWING
UNDER A LETTER OF CREDIT BY THE BENEFICIARY OR TRANSFEREE THEREOF, AGENT WILL
PROMPTLY NOTIFY BORROWING AGENT.  PROVIDED THAT BORROWING AGENT SHALL HAVE
RECEIVED SUCH NOTICE, THE BORROWERS SHALL REIMBURSE (SUCH OBLIGATION TO
REIMBURSE AGENT SHALL SOMETIMES BE REFERRED TO AS A “REIMBURSEMENT OBLIGATION”)
AGENT PRIOR TO 1:00 P.M. (NEW YORK TIME) ON EACH DATE THAT AN AMOUNT IS PAID BY
AGENT UNDER ANY LETTER OF CREDIT (EACH SUCH DATE, A “DRAWING DATE”) IN AN AMOUNT
EQUAL TO THE AMOUNT SO PAID BY AGENT.  IN THE EVENT BORROWERS FAIL TO REIMBURSE
AGENT FOR THE FULL AMOUNT OF ANY DRAWING UNDER ANY LETTER OF CREDIT BY 1:00 P.M.
(NEW YORK TIME), ON THE DRAWING DATE, AGENT WILL PROMPTLY NOTIFY EACH LENDER
THEREOF, AND BORROWERS SHALL BE DEEMED TO HAVE REQUESTED THAT A REVOLVING
ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN BE MADE BY THE LENDERS TO BE
DISBURSED ON THE DRAWING DATE UNDER SUCH LETTER OF CREDIT, SUBJECT TO THE AMOUNT
OF THE UNUTILIZED PORTION OF THE LESSER OF (I) THE MAXIMUM REVOLVING ADVANCE
AMOUNT, LESS THE MAXIMUM UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT, OR
(II) THE FORMULA AMOUNT AND, IN EACH CASE, SUBJECT TO SECTION 8.2 HEREOF.  ANY
NOTICE GIVEN BY AGENT PURSUANT TO THIS SECTION 2.12(B) MAY BE ORAL IF
IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE
CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH
NOTICE.


 


(C)                                  EACH LENDER SHALL UPON ANY NOTICE PURSUANT
TO SECTION 2.12(B) MAKE AVAILABLE TO AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO ITS COMMITMENT PERCENTAGE OF THE AMOUNT OF THE DRAWING, WHEREUPON
THE PARTICIPATING LENDERS SHALL (SUBJECT TO SECTION 2.12(D)) EACH BE DEEMED TO
HAVE MADE A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN TO BORROWERS IN
THAT AMOUNT.  IF ANY LENDER SO NOTIFIED FAILS TO MAKE AVAILABLE TO AGENT THE
AMOUNT OF SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH AMOUNT BY NO LATER THAN
2:00 P.M., NEW YORK TIME ON THE DRAWING DATE, THEN INTEREST SHALL ACCRUE ON SUCH
LENDER’S OBLIGATION TO MAKE SUCH PAYMENT, FROM THE DRAWING DATE TO THE DATE ON
WHICH SUCH LENDER MAKES SUCH PAYMENT (I) AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS EFFECTIVE RATE DURING THE FIRST THREE DAYS FOLLOWING THE DRAWING
DATE AND (II) AT A RATE PER ANNUM EQUAL TO THE RATE APPLICABLE TO REVOLVING
ADVANCES MAINTAINED AS A DOMESTIC RATE LOANS ON AND AFTER THE FOURTH DAY
FOLLOWING THE DRAWING DATE.  AGENT WILL PROMPTLY GIVE NOTICE OF THE OCCURRENCE
OF THE DRAWING DATE, BUT FAILURE OF AGENT TO GIVE ANY SUCH NOTICE ON THE DRAWING
DATE OR IN SUFFICIENT TIME TO ENABLE ANY LENDER TO EFFECT SUCH PAYMENT ON SUCH
DATE SHALL NOT RELIEVE SUCH LENDER FROM ITS OBLIGATION UNDER THIS SECTION
2.12(C), PROVIDED THAT SUCH LENDER SHALL NOT BE OBLIGATED TO PAY INTEREST AS
PROVIDED IN SECTION 2.12(C) (I) AND (II) UNTIL AND COMMENCING FROM THE DATE OF
RECEIPT OF NOTICE FROM AGENT OF A DRAWING.


 


(D)                                 WITH RESPECT TO ANY UNREIMBURSED DRAWING
THAT IS NOT CONVERTED INTO A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE
LOAN TO BORROWERS IN WHOLE OR IN PART AS CONTEMPLATED BY SECTION 2.12(B),
BECAUSE OF BORROWERS’ FAILURE TO SATISFY THE CONDITIONS SET FORTH IN SECTION 8.2
(OTHER THAN ANY NOTICE REQUIREMENTS) OR FOR ANY OTHER REASON, BORROWERS SHALL BE
DEEMED TO HAVE INCURRED FROM AGENT A BORROWING (EACH A “LETTER OF CREDIT
BORROWING”) IN THE AMOUNT OF SUCH DRAWING. SUCH LETTER OF CREDIT BORROWING SHALL
BE DUE AND PAYABLE ON DEMAND

 

31

--------------------------------------------------------------------------------



 


(TOGETHER WITH INTEREST) AND SHALL BEAR INTEREST AT THE RATE PER ANNUM
APPLICABLE TO A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN.  EACH
LENDER’S PAYMENT TO AGENT PURSUANT TO SECTION 2.12(C) SHALL BE DEEMED TO BE A
PAYMENT IN RESPECT OF ITS PARTICIPATION IN SUCH LETTER OF CREDIT BORROWING AND
SHALL CONSTITUTE A “PARTICIPATION ADVANCE” FROM SUCH LENDER IN SATISFACTION OF
ITS PARTICIPATION COMMITMENT UNDER THIS SECTION 2.12.


 


(E)                                  EACH LENDER’S PARTICIPATION COMMITMENT
SHALL CONTINUE UNTIL THE LAST TO OCCUR OF ANY OF THE FOLLOWING EVENTS:  (X)
AGENT CEASES TO BE OBLIGATED TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT
HEREUNDER; (Y) NO LETTER OF CREDIT ISSUED OR CREATED HEREUNDER REMAINS
OUTSTANDING AND UNCANCELLED; AND (Z) ALL PERSONS (OTHER THAN THE BORROWERS) HAVE
BEEN FULLY REIMBURSED FOR ALL PAYMENTS MADE UNDER OR RELATING TO LETTERS OF
CREDIT.


 


2.13.                        REPAYMENT OF PARTICIPATION ADVANCES.


 


(A)                                  UPON (AND ONLY UPON) RECEIPT BY AGENT FOR
ITS ACCOUNT OF IMMEDIATELY AVAILABLE FUNDS FROM BORROWERS (I) IN REIMBURSEMENT
OF ANY PAYMENT MADE BY THE AGENT UNDER THE LETTER OF CREDIT WITH RESPECT TO
WHICH ANY LENDER HAS MADE A PARTICIPATION ADVANCE TO AGENT, OR (II) IN PAYMENT
OF INTEREST ON SUCH A PAYMENT MADE BY AGENT UNDER SUCH A LETTER OF CREDIT, AGENT
WILL PAY TO EACH LENDER, IN THE SAME FUNDS AS THOSE RECEIVED BY AGENT, THE
AMOUNT OF SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH FUNDS, EXCEPT AGENT SHALL
RETAIN THE AMOUNT OF THE COMMITMENT PERCENTAGE OF SUCH FUNDS OF ANY LENDER THAT
DID NOT MAKE A PARTICIPATION ADVANCE IN RESPECT OF SUCH PAYMENT BY AGENT.


 


(B)                                 IF AGENT IS REQUIRED AT ANY TIME TO RETURN
TO ANY BORROWER, OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN, OR ANY
OFFICIAL IN ANY INSOLVENCY PROCEEDING, ANY PORTION OF THE PAYMENTS MADE BY
BORROWERS TO AGENT PURSUANT TO SECTION 2.13(A) IN REIMBURSEMENT OF A PAYMENT
MADE UNDER THE LETTER OF CREDIT OR INTEREST OR FEE THEREON, EACH LENDER SHALL,
ON DEMAND OF AGENT, FORTHWITH RETURN TO AGENT THE AMOUNT OF ITS COMMITMENT
PERCENTAGE OF ANY AMOUNTS SO RETURNED BY AGENT PLUS INTEREST AT THE FEDERAL
FUNDS EFFECTIVE RATE.


 


2.14.                        DOCUMENTATION.  EACH BORROWER AGREES TO BE BOUND BY
THE TERMS OF THE LETTER OF CREDIT APPLICATION AND BY AGENT’S INTERPRETATIONS OF
ANY LETTER OF CREDIT ISSUED ON BEHALF OF SUCH BORROWER AND BY AGENT’S WRITTEN
REGULATIONS AND CUSTOMARY PRACTICES RELATING TO LETTERS OF CREDIT, THOUGH
AGENT’S INTERPRETATIONS MAY BE DIFFERENT FROM SUCH BORROWER’S OWN.  IN THE EVENT
OF A CONFLICT BETWEEN THE LETTER OF CREDIT APPLICATION AND THIS AGREEMENT, THIS
AGREEMENT SHALL GOVERN.  IT IS UNDERSTOOD AND AGREED THAT, EXCEPT IN THE CASE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT), AGENT SHALL NOT BE LIABLE FOR
ANY ERROR, NEGLIGENCE AND/OR MISTAKES, WHETHER OF OMISSION OR COMMISSION, IN
FOLLOWING THE BORROWING AGENT’S OR ANY BORROWER’S INSTRUCTIONS OR THOSE
CONTAINED IN THE LETTERS OF CREDIT OR ANY MODIFICATIONS, AMENDMENTS OR
SUPPLEMENTS THERETO.


 


2.15.                        DETERMINATION TO HONOR DRAWING REQUEST.  IN
DETERMINING WHETHER TO HONOR ANY REQUEST FOR DRAWING UNDER ANY LETTER OF CREDIT
BY THE BENEFICIARY THEREOF, AGENT SHALL BE RESPONSIBLE ONLY TO DETERMINE THAT
THE DOCUMENTS AND CERTIFICATES REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF
CREDIT HAVE BEEN DELIVERED AND THAT THEY COMPLY ON THEIR FACE WITH THE

 

32

--------------------------------------------------------------------------------



 


REQUIREMENTS OF SUCH LETTER OF CREDIT AND THAT ANY OTHER DRAWING CONDITION
APPEARING ON THE FACE OF SUCH LETTER OF CREDIT HAS BEEN SATISFIED IN THE MANNER
SO SET FORTH.


 


2.16.                        NATURE OF PARTICIPATION AND REIMBURSEMENT
OBLIGATIONS.  EACH LENDER’S OBLIGATION IN ACCORDANCE WITH THIS AGREEMENT TO MAKE
THE REVOLVING ADVANCES OR PARTICIPATION ADVANCES AS A RESULT OF A DRAWING UNDER
A LETTER OF CREDIT, AND THE OBLIGATIONS OF BORROWERS TO REIMBURSE AGENT UPON A
DRAW UNDER A LETTER OF CREDIT, SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE,
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS SECTION
2.16 UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST AGENT, ANY BORROWER OR
ANY OTHER PERSON FOR ANY REASON WHATSOEVER;

 

(II)                                  THE FAILURE OF ANY BORROWER OR ANY OTHER
PERSON TO COMPLY, IN CONNECTION WITH A LETTER OF CREDIT BORROWING, WITH THE
CONDITIONS SET FORTH IN THIS AGREEMENT FOR THE MAKING OF A REVOLVING ADVANCE, IT
BEING ACKNOWLEDGED THAT SUCH CONDITIONS ARE NOT REQUIRED FOR THE MAKING OF A
LETTER OF CREDIT BORROWING AND THE OBLIGATION OF THE LENDERS TO MAKE
PARTICIPATION ADVANCES UNDER SECTION 2.12;

 

(III)                               ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT;

 

(IV)                              ANY CLAIM OF BREACH OF WARRANTY THAT MIGHT BE
MADE BY BORROWER OR ANY LENDER AGAINST THE BENEFICIARY OF A LETTER OF CREDIT, OR
THE EXISTENCE OF ANY CLAIM, SET-OFF, RECOUPMENT, COUNTERCLAIM, CROSS-CLAIM,
DEFENSE OR OTHER RIGHT WHICH ANY BORROWER OR ANY LENDER MAY HAVE AT ANY TIME
AGAINST A BENEFICIARY, ANY SUCCESSOR BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER
OF CREDIT OR THE PROCEEDS THEREOF (OR ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE
MAY BE ACTING), AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION
WITH THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTION (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY BORROWER OR ANY
SUBSIDIARIES OF SUCH BORROWER AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT
WAS PROCURED);

 

(V)                                 THE LACK OF POWER OR AUTHORITY OF ANY SIGNER
OF (OR ANY DEFECT IN OR FORGERY OF ANY SIGNATURE OR ENDORSEMENT ON) OR THE FORM
OF OR LACK OF VALIDITY, SUFFICIENCY, ACCURACY, ENFORCEABILITY OR GENUINENESS OF
ANY DRAFT, DEMAND, INSTRUMENT, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER OR
IN CONNECTION WITH ANY LETTER OF CREDIT, OR ANY FRAUD OR ALLEGED FRAUD IN
CONNECTION WITH ANY LETTER OF CREDIT, OR THE TRANSPORT OF ANY PROPERTY OR
PROVISIONS OF SERVICES RELATING TO A LETTER OF CREDIT, IN EACH CASE EVEN IF
AGENT OR ANY OF AGENT’S AFFILIATES HAS BEEN NOTIFIED THEREOF;

 

(VI)                              PAYMENT BY AGENT UNDER ANY LETTER OF CREDIT
AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER DOCUMENT WHICH
DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(VII)                           THE SOLVENCY OF, OR ANY ACTS OR OMISSIONS BY,
ANY BENEFICIARY OF ANY LETTER OF CREDIT, OR ANY OTHER PERSON HAVING A ROLE IN
ANY TRANSACTION OR OBLIGATION RELATING TO A LETTER OF CREDIT, OR THE EXISTENCE,
NATURE, QUALITY, QUANTITY, CONDITION, VALUE OR OTHER CHARACTERISTIC OF ANY
PROPERTY OR SERVICES RELATING TO A LETTER OF CREDIT;

 

33

--------------------------------------------------------------------------------


 

(VIII)        ANY FAILURE BY THE AGENT OR ANY OF AGENT’S AFFILIATES TO ISSUE ANY
LETTER OF CREDIT IN THE FORM REQUESTED BY BORROWING AGENT, UNLESS THE AGENT HAS
RECEIVED WRITTEN NOTICE FROM BORROWING AGENT OF SUCH FAILURE WITHIN THREE (3)
BUSINESS DAYS AFTER THE AGENT SHALL HAVE FURNISHED BORROWING AGENT A COPY OF
SUCH LETTER OF CREDIT AND SUCH ERROR IS MATERIAL AND NO DRAWING HAS BEEN MADE
THEREON PRIOR TO RECEIPT OF SUCH NOTICE;

 

(IX)           ANY MATERIAL ADVERSE EFFECT;

 

(X)            ANY BREACH OF THIS AGREEMENT OR ANY OTHER DOCUMENT BY ANY PARTY
THERETO;

 

(XI)           THE OCCURRENCE OR CONTINUANCE OF AN INSOLVENCY PROCEEDING WITH
RESPECT TO ANY BORROWER OR ANY GUARANTOR;

 

(XII)          THE FACT THAT A DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING;

 

(XIII)         THE FACT THAT THE TERM SHALL HAVE EXPIRED OR THIS AGREEMENT OR
THE OBLIGATIONS HEREUNDER SHALL HAVE BEEN TERMINATED; AND

 

(XIV)        ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.

 


2.17.        INDEMNITY.  IN ADDITION TO AMOUNTS PAYABLE AS PROVIDED IN SECTION
16.5, EACH BORROWER HEREBY AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE HARMLESS
AGENT AND ANY OF AGENT’S AFFILIATES THAT HAVE ISSUED A LETTER OF CREDIT FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, TAXES, PENALTIES,
INTEREST, JUDGMENTS, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE
FEES, EXPENSES AND DISBURSEMENTS OF COUNSEL AND ALLOCATED COSTS OF INTERNAL
COUNSEL) WHICH THE AGENT OR ANY OF AGENT’S AFFILIATES MAY INCUR OR BE SUBJECT TO
AS A CONSEQUENCE, DIRECT OR INDIRECT, OF THE ISSUANCE OF ANY LETTER OF CREDIT,
OTHER THAN AS A RESULT OF (A) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
AGENT AS DETERMINED BY A FINAL AND NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION OR (B) THE WRONGFUL DISHONOR BY THE AGENT OR ANY OF
AGENT’S AFFILIATES OF A PROPER DEMAND FOR PAYMENT MADE UNDER ANY LETTER OF
CREDIT, EXCEPT IF SUCH DISHONOR RESULTED FROM ANY ACT OR OMISSION, WHETHER
RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE JURE OR DE FACTO GOVERNMENTAL
BODY (ALL SUCH ACTS OR OMISSIONS HEREIN CALLED “GOVERNMENTAL ACTS”).


 


2.18.        LIABILITY FOR ACTS AND OMISSIONS.


 


(A)           AS BETWEEN BORROWERS AND AGENT AND LENDERS, EACH BORROWER ASSUMES
ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE OF THE LETTERS OF CREDIT BY,
THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF CREDIT.  IN FURTHERANCE AND NOT
IN LIMITATION OF THE RESPECTIVE FOREGOING, AGENT SHALL NOT BE RESPONSIBLE FOR:
(I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY, GENUINENESS OR LEGAL EFFECT OF
ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION WITH THE APPLICATION FOR AN
ISSUANCE OF ANY SUCH LETTER OF CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN
ANY OR ALL RESPECTS INVALID, INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED
(EVEN IF AGENT SHALL HAVE BEEN NOTIFIED THEREOF); (II) THE VALIDITY OR
SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO
TRANSFER OR ASSIGN ANY SUCH LETTER OF CREDIT OR THE RIGHTS OR BENEFITS
THEREUNDER OR

 

34

--------------------------------------------------------------------------------



 


PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR
INEFFECTIVE FOR ANY REASON; (III) THE FAILURE OF THE BENEFICIARY OF ANY SUCH
LETTER OF CREDIT, OR ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE
TRANSFERRED, TO COMPLY FULLY WITH ANY CONDITIONS REQUIRED IN ORDER TO DRAW UPON
SUCH LETTER OF CREDIT OR ANY OTHER CLAIM OF ANY BORROWER AGAINST ANY BENEFICIARY
OF SUCH LETTER OF CREDIT, OR ANY SUCH TRANSFEREE, OR ANY DISPUTE BETWEEN OR
AMONG ANY BORROWER AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH
TRANSFEREE; (IV) ERRORS, OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR
DELIVERY OF ANY MESSAGES, BY MAIL, CABLE, FACSIMILE, TELEX OR OTHERWISE, WHETHER
OR NOT THEY BE IN CIPHER; (V) ERRORS IN INTERPRETATION OF TECHNICAL TERMS; (VI)
ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT REQUIRED IN
ORDER TO MAKE A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR OF THE PROCEEDS
THEREOF; (VII) THE MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH LETTER OF
CREDIT OF THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; OR (VIII) ANY
CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF AGENT, INCLUDING ANY
GOVERNMENTAL ACTS, AND NONE OF THE ABOVE SHALL AFFECT OR IMPAIR, OR PREVENT THE
VESTING OF, ANY OF AGENT’S RIGHTS OR POWERS HEREUNDER. NOTHING IN THE PRECEDING
SENTENCE SHALL RELIEVE AGENT FROM LIABILITY FOR AGENT’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL NON-APPEALABLE JUDGMENT) IN CONNECTION WITH ACTIONS OR OMISSIONS DESCRIBED
IN SUCH CLAUSES (I) THROUGH (VIII) OF SUCH SENTENCE.  IN NO EVENT SHALL AGENT OR
AGENT’S AFFILIATES BE LIABLE TO ANY BORROWER FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY OR SPECIAL DAMAGES OR EXPENSES (INCLUDING
WITHOUT LIMITATION ATTORNEYS’ FEES), OR FOR ANY DAMAGES RESULTING FROM ANY
CHANGE IN THE VALUE OF ANY PROPERTY RELATING TO A LETTER OF CREDIT.


 


(B)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AGENT AND EACH
OF ITS AFFILIATES (I) MAY RELY ON ANY ORAL OR OTHER COMMUNICATION BELIEVED IN
GOOD FAITH BY AGENT OR SUCH AFFILIATE TO HAVE BEEN AUTHORIZED OR GIVEN BY OR ON
BEHALF OF THE APPLICANT FOR A LETTER OF CREDIT; (II) MAY HONOR ANY PRESENTATION
IF THE DOCUMENTS PRESENTED APPEAR ON THEIR FACE SUBSTANTIALLY TO COMPLY WITH THE
TERMS AND CONDITIONS OF THE RELEVANT LETTER OF CREDIT; (III) MAY HONOR A
PREVIOUSLY DISHONORED PRESENTATION UNDER A LETTER OF CREDIT, WHETHER SUCH
DISHONOR WAS PURSUANT TO A COURT ORDER, TO SETTLE OR COMPROMISE ANY CLAIM OF
WRONGFUL DISHONOR, OR OTHERWISE, AND SHALL BE ENTITLED TO REIMBURSEMENT TO THE
SAME EXTENT AS IF SUCH PRESENTATION HAD INITIALLY BEEN HONORED, TOGETHER WITH
ANY INTEREST PAID BY AGENT OR ITS AFFILIATES; (IV) MAY HONOR ANY DRAWING THAT IS
PAYABLE UPON PRESENTATION OF A STATEMENT ADVISING NEGOTIATION OR PAYMENT, UPON
RECEIPT OF SUCH STATEMENT (EVEN IF SUCH STATEMENT INDICATES THAT A DRAFT OR
OTHER DOCUMENT IS BEING DELIVERED SEPARATELY), AND SHALL NOT BE LIABLE FOR ANY
FAILURE OF ANY SUCH DRAFT OR OTHER DOCUMENT TO ARRIVE, OR TO CONFORM IN ANY WAY
WITH THE RELEVANT LETTER OF CREDIT; (V) MAY PAY ANY PAYING OR NEGOTIATING BANK
CLAIMING THAT IT RIGHTFULLY HONORED UNDER THE LAWS OR PRACTICES OF THE PLACE
WHERE SUCH BANK IS LOCATED; AND (VI) MAY SETTLE OR ADJUST ANY CLAIM OR DEMAND
MADE ON AGENT OR ITS AFFILIATE IN ANY WAY RELATED TO ANY ORDER ISSUED AT THE
APPLICANT’S REQUEST TO AN AIR CARRIER, A LETTER OF GUARANTEE OR OF INDEMNITY
ISSUED TO A CARRIER OR ANY SIMILAR DOCUMENT (EACH AN “ORDER”) AND HONOR ANY
DRAWING IN CONNECTION WITH ANY LETTER OF CREDIT THAT IS THE SUBJECT OF SUCH
ORDER, NOTWITHSTANDING THAT ANY DRAFTS OR OTHER DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH LETTER OF CREDIT FAIL TO CONFORM IN ANY WAY WITH SUCH
LETTER OF CREDIT.


 


(C)           IN FURTHERANCE AND EXTENSION AND NOT IN LIMITATION OF THE SPECIFIC
PROVISIONS SET FORTH ABOVE, ANY ACTION TAKEN OR OMITTED BY AGENT UNDER OR IN
CONNECTION WITH THE LETTERS OF CREDIT ISSUED BY IT OR ANY DOCUMENTS AND
CERTIFICATES DELIVERED THEREUNDER, IF TAKEN OR OMITTED IN GOOD FAITH AND WITHOUT
GROSS NEGLIGENCE (AS DETERMINED BY A COURT OF COMPETENT

 

35

--------------------------------------------------------------------------------



 


JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT), SHALL NOT PUT AGENT UNDER ANY
RESULTING LIABILITY TO ANY BORROWER OR ANY LENDER.


 


2.19.        ADDITIONAL PAYMENTS.  ANY SUMS EXPENDED BY AGENT OR ANY LENDER DUE
TO ANY BORROWER’S FAILURE TO PERFORM OR COMPLY WITH ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER DOCUMENT INCLUDING ANY BORROWER’S OBLIGATIONS UNDER
SECTIONS 4.2, 4.4, 4.12, 4.13, 4.14 AND 6.1 HEREOF, MAY BE CHARGED TO BORROWERS’
ACCOUNT AS A REVOLVING ADVANCE AND ADDED TO THE OBLIGATIONS.


 


2.20.        MANNER OF BORROWING AND PAYMENT.


 


(A)           EACH BORROWING OF REVOLVING ADVANCES SHALL BE ADVANCED ACCORDING
TO THE APPLICABLE COMMITMENT PERCENTAGES OF LENDERS.


 


(B)           EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY ANY BORROWER ON
ACCOUNT OF THE PRINCIPAL OF AND INTEREST ON THE REVOLVING ADVANCES, SHALL BE
APPLIED TO THE REVOLVING ADVANCES PRO RATA ACCORDING TO THE APPLICABLE
COMMITMENT PERCENTAGES OF LENDERS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, ALL
PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY ANY BORROWER ON ACCOUNT OF
PRINCIPAL, INTEREST AND FEES SHALL BE MADE WITHOUT SET OFF OR COUNTERCLAIM AND
SHALL BE MADE TO AGENT ON BEHALF OF THE LENDERS TO THE PAYMENT OFFICE, IN EACH
CASE ON OR PRIOR TO 1:00 1:00 P.M. (NEW YORK TIME), IN DOLLARS AND IN
IMMEDIATELY AVAILABLE FUNDS.


 


(C)           (I)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN SECTIONS 2.20(A) AND (B) HEREOF, COMMENCING WITH THE FIRST BUSINESS DAY
FOLLOWING THE CLOSING DATE, EACH BORROWING OF REVOLVING ADVANCES SHALL BE
ADVANCED BY AGENT AND EACH PAYMENT BY ANY BORROWER ON ACCOUNT OF REVOLVING
ADVANCES SHALL BE APPLIED FIRST TO THOSE REVOLVING ADVANCES ADVANCED BY AGENT. 
ON OR BEFORE 1:00 P.M. (NEW YORK TIME), ON EACH SETTLEMENT DATE COMMENCING WITH
THE FIRST SETTLEMENT DATE FOLLOWING THE CLOSING DATE, AGENT AND LENDERS SHALL
MAKE CERTAIN PAYMENTS AS FOLLOWS: (I) IF THE AGGREGATE AMOUNT OF NEW REVOLVING
ADVANCES MADE BY AGENT DURING THE PRECEDING WEEK (IF ANY) EXCEEDS THE AGGREGATE
AMOUNT OF REPAYMENTS APPLIED TO OUTSTANDING REVOLVING ADVANCES DURING SUCH
PRECEDING WEEK, THEN EACH LENDER SHALL PROVIDE AGENT WITH FUNDS IN AN AMOUNT
EQUAL TO ITS APPLICABLE COMMITMENT PERCENTAGE OF THE DIFFERENCE BETWEEN (W) SUCH
REVOLVING ADVANCES AND (X) SUCH REPAYMENTS AND (II) IF THE AGGREGATE AMOUNT OF
REPAYMENTS APPLIED TO OUTSTANDING REVOLVING ADVANCES DURING SUCH WEEK EXCEEDS
THE AGGREGATE AMOUNT OF NEW REVOLVING ADVANCES MADE DURING SUCH WEEK, THEN AGENT
SHALL PROVIDE EACH LENDER WITH FUNDS IN AN AMOUNT EQUAL TO ITS APPLICABLE
COMMITMENT PERCENTAGE OF THE DIFFERENCE BETWEEN (Y) SUCH REPAYMENTS AND (Z) SUCH
REVOLVING ADVANCES.


 

(II)           EACH LENDER SHALL BE ENTITLED TO EARN INTEREST AT THE APPLICABLE
REVOLVING INTEREST RATE ON OUTSTANDING ADVANCES WHICH IT HAS FUNDED.

 

(III)          PROMPTLY FOLLOWING EACH SETTLEMENT DATE, AGENT SHALL SUBMIT TO
EACH LENDER A CERTIFICATE WITH RESPECT TO PAYMENTS RECEIVED AND ADVANCES MADE
DURING THE WEEK IMMEDIATELY PRECEDING SUCH SETTLEMENT DATE.  SUCH CERTIFICATE OF
AGENT SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 


(D)           IF ANY LENDER OR PARTICIPANT (A “BENEFITED LENDER”) SHALL AT ANY
TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS ADVANCES, OR INTEREST THEREON, OR
RECEIVE ANY COLLATERAL

 

36

--------------------------------------------------------------------------------



 


IN RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY SET-OFF) IN A
GREATER PROPORTION THAN ANY SUCH PAYMENT TO AND COLLATERAL RECEIVED BY ANY OTHER
LENDER, IF ANY, IN RESPECT OF SUCH OTHER LENDER’S ADVANCES, OR INTEREST THEREON,
AND SUCH GREATER PROPORTIONATE PAYMENT OR RECEIPT OF COLLATERAL IS NOT EXPRESSLY
PERMITTED HEREUNDER, SUCH BENEFITED LENDER SHALL PURCHASE FOR CASH FROM THE
OTHER LENDERS A PARTICIPATION IN SUCH PORTION OF EACH SUCH OTHER LENDER’S
ADVANCES, OR SHALL PROVIDE SUCH OTHER LENDER WITH THE BENEFITS OF ANY SUCH
COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY TO CAUSE SUCH
BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH COLLATERAL OR
PROCEEDS RATABLY WITH EACH OF THE OTHER LENDERS; PROVIDED, HOWEVER, THAT IF ALL
OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED FROM
SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE PRICE
AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT INTEREST. 
EACH LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S ADVANCES MAY EXERCISE
ALL RIGHTS OF PAYMENT (INCLUDING RIGHTS OF SET-OFF) WITH RESPECT TO SUCH PORTION
AS FULLY AS IF SUCH LENDER WERE THE DIRECT HOLDER OF SUCH PORTION.


 


(E)           UNLESS AGENT SHALL HAVE BEEN NOTIFIED BY TELEPHONE, CONFIRMED IN
WRITING, BY ANY LENDER THAT SUCH LENDER WILL NOT MAKE THE AMOUNT WHICH WOULD
CONSTITUTE ITS APPLICABLE COMMITMENT PERCENTAGE OF THE ADVANCES AVAILABLE TO
AGENT, AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) ASSUME THAT SUCH LENDER SHALL
MAKE SUCH AMOUNT AVAILABLE TO AGENT ON THE NEXT SETTLEMENT DATE AND, IN RELIANCE
UPON SUCH ASSUMPTION, MAKE AVAILABLE TO BORROWERS A CORRESPONDING AMOUNT.  AGENT
WILL PROMPTLY NOTIFY BORROWING AGENT OF ITS RECEIPT OF ANY SUCH NOTICE FROM A
LENDER.  IF SUCH AMOUNT IS MADE AVAILABLE TO AGENT ON A DATE AFTER SUCH NEXT
SETTLEMENT DATE, SUCH LENDER SHALL PAY TO AGENT ON DEMAND AN AMOUNT EQUAL TO THE
PRODUCT OF (I) THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE (COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS) DURING SUCH PERIOD AS QUOTED BY AGENT, TIMES (II)
SUCH AMOUNT, TIMES (III) THE NUMBER OF DAYS FROM AND INCLUDING SUCH SETTLEMENT
DATE TO THE DATE ON WHICH SUCH AMOUNT BECOMES IMMEDIATELY AVAILABLE TO AGENT.  A
CERTIFICATE OF AGENT SUBMITTED TO ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING
UNDER THIS PARAGRAPH (E) SHALL BE CONCLUSIVE, IN THE ABSENCE OF MANIFEST ERROR. 
IF SUCH AMOUNT IS NOT IN FACT MADE AVAILABLE TO AGENT BY SUCH LENDER WITHIN
THREE (3) BUSINESS DAYS AFTER SUCH SETTLEMENT DATE, AGENT SHALL BE ENTITLED TO
RECOVER SUCH AN AMOUNT, WITH INTEREST THEREON AT THE RATE PER ANNUM THEN
APPLICABLE TO SUCH REVOLVING ADVANCES HEREUNDER, ON DEMAND FROM BORROWERS;
PROVIDED, HOWEVER, THAT AGENT’S RIGHT TO SUCH RECOVERY SHALL NOT PREJUDICE OR
OTHERWISE ADVERSELY AFFECT BORROWERS’ RIGHTS (IF ANY) AGAINST SUCH LENDER.


 


2.21.        MANDATORY PREPAYMENTS.  SUBJECT TO SECTION 4.3 HEREOF, WHEN ANY
BORROWER SELLS OR OTHERWISE DISPOSES OF ANY COLLATERAL OTHER THAN INVENTORY IN
THE ORDINARY COURSE OF BUSINESS, BORROWERS SHALL REPAY THE ADVANCES IN AN AMOUNT
EQUAL TO THE NET PROCEEDS OF SUCH SALE (I.E., GROSS PROCEEDS LESS THE REASONABLE
COSTS OF SUCH SALES OR OTHER DISPOSITIONS), SUCH REPAYMENTS TO BE MADE PROMPTLY
BUT IN NO EVENT MORE THAN ONE (1) BUSINESS DAY FOLLOWING RECEIPT OF SUCH NET
PROCEEDS, AND UNTIL THE DATE OF PAYMENT, SUCH PROCEEDS SHALL BE HELD IN TRUST
FOR AGENT.  THE FOREGOING SHALL NOT BE DEEMED TO BE IMPLIED CONSENT TO ANY SUCH
SALE OTHERWISE PROHIBITED BY THE TERMS AND CONDITIONS HEREOF.  SUCH REPAYMENTS
SHALL BE APPLIED TO THE OBLIGATIONS IN SUCH ORDER AS AGENT MAY DETERMINE,
SUBJECT TO BORROWERS’ ABILITY TO REBORROW REVOLVING ADVANCES IN ACCORDANCE WITH
THE TERMS HEREOF.

 

37

--------------------------------------------------------------------------------


 


2.22.        USE OF PROCEEDS.


 


(A)           BORROWERS SHALL APPLY THE PROCEEDS OF ADVANCES TO (I) PAY FEES AND
EXPENSES RELATING TO THIS TRANSACTION, AND (II) PROVIDE FOR ITS WORKING CAPITAL
NEEDS AND REIMBURSE DRAWINGS UNDER LETTERS OF CREDIT.


 


(B)           WITHOUT LIMITING THE GENERALITY OF SECTION 2.22(A) ABOVE, NEITHER
THE BORROWERS, ANY GUARANTOR NOR ANY OTHER PERSON WHICH MAY IN THE FUTURE BECOME
PARTY TO THIS AGREEMENT OR THE OTHER DOCUMENTS AS A BORROWER OR GUARANTOR,
INTENDS TO USE NOR SHALL THEY USE ANY PORTION OF THE PROCEEDS OF THE ADVANCES,
DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE IN VIOLATION OF THE TRADING WITH THE
ENEMY ACT.


 


2.23.        DEFAULTING LENDER.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IN THE
EVENT ANY LENDER (X) HAS REFUSED (WHICH REFUSAL CONSTITUTES A BREACH BY SUCH
LENDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT) TO MAKE AVAILABLE ITS PORTION OF
ANY ADVANCE OR (Y) NOTIFIES EITHER AGENT OR BORROWING AGENT THAT IT DOES NOT
INTEND TO MAKE AVAILABLE ITS PORTION OF ANY ADVANCE (IF THE ACTUAL REFUSAL WOULD
CONSTITUTE A BREACH BY SUCH LENDER OF ITS OBLIGATIONS UNDER THIS AGREEMENT)
(EACH, A “LENDER DEFAULT”), ALL RIGHTS AND OBLIGATIONS HEREUNDER OF SUCH LENDER
(A “DEFAULTING LENDER”) AS TO WHICH A LENDER DEFAULT IS IN EFFECT AND OF THE
OTHER PARTIES HERETO SHALL BE MODIFIED TO THE EXTENT OF THE EXPRESS PROVISIONS
OF THIS SECTION 2.23 WHILE SUCH LENDER DEFAULT REMAINS IN EFFECT.


 


(B)           ADVANCES SHALL BE INCURRED PRO RATA FROM LENDERS (THE
“NON-DEFAULTING LENDERS”) WHICH ARE NOT DEFAULTING LENDERS BASED ON THEIR
RESPECTIVE COMMITMENT PERCENTAGES, AND NO COMMITMENT PERCENTAGE OF ANY LENDER OR
ANY PRO RATA SHARE OF ANY ADVANCES REQUIRED TO BE ADVANCED BY ANY LENDER SHALL
BE INCREASED AS A RESULT OF SUCH LENDER DEFAULT.  AMOUNTS RECEIVED IN RESPECT OF
PRINCIPAL OF ANY TYPE OF ADVANCES SHALL BE APPLIED TO REDUCE THE APPLICABLE
ADVANCES OF EACH LENDER (OTHER THAN ANY DEFAULTING LENDER) PRO RATA BASED ON THE
AGGREGATE OF THE OUTSTANDING ADVANCES OF THAT TYPE OF ALL LENDERS AT THE TIME OF
SUCH APPLICATION; PROVIDED, THAT AGENT SHALL NOT BE OBLIGATED TO TRANSFER TO A
DEFAULTING LENDER ANY PAYMENTS RECEIVED BY AGENT FOR THE DEFAULTING LENDER’S
BENEFIT, NOR SHALL A DEFAULTING LENDER BE ENTITLED TO THE SHARING OF ANY
PAYMENTS HEREUNDER (INCLUDING ANY PRINCIPAL, INTEREST OR FEES).  AMOUNTS PAYABLE
TO A DEFAULTING LENDER SHALL INSTEAD BE PAID TO OR RETAINED BY AGENT.  AGENT MAY
HOLD AND, IN ITS DISCRETION, RE-LEND TO A BORROWER THE AMOUNT OF SUCH PAYMENTS
RECEIVED OR RETAINED BY IT FOR THE ACCOUNT OF SUCH DEFAULTING LENDER.


 


(C)           A DEFAULTING LENDER SHALL NOT BE ENTITLED TO GIVE INSTRUCTIONS TO
AGENT OR TO APPROVE, DISAPPROVE, CONSENT TO OR VOTE ON ANY MATTERS RELATING TO
THIS AGREEMENT AND THE OTHER DOCUMENTS.  ALL AMENDMENTS, WAIVERS AND OTHER
MODIFICATIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS MAY BE MADE WITHOUT
REGARD TO A DEFAULTING LENDER AND, FOR PURPOSES OF THE DEFINITION OF “REQUIRED
LENDERS”, A DEFAULTING LENDER SHALL BE DEEMED NOT TO BE A LENDER AND NOT TO HAVE
EITHER ADVANCES OUTSTANDING OR A COMMITMENT PERCENTAGE.


 


(D)           OTHER THAN AS EXPRESSLY SET FORTH IN THIS SECTION 2.23, THE RIGHTS
AND OBLIGATIONS OF A DEFAULTING LENDER (INCLUDING THE OBLIGATION TO INDEMNIFY
AGENT) AND THE OTHER PARTIES HERETO SHALL REMAIN UNCHANGED.  NOTHING IN THIS
SECTION 2.23 SHALL BE DEEMED TO RELEASE ANY DEFAULTING LENDER FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS, SHALL

 

38

--------------------------------------------------------------------------------



 


ALTER SUCH OBLIGATIONS, SHALL OPERATE AS A WAIVER OF ANY DEFAULT BY SUCH
DEFAULTING LENDER HEREUNDER, OR SHALL PREJUDICE ANY RIGHTS WHICH ANY BORROWER,
AGENT OR ANY LENDER MAY HAVE AGAINST ANY DEFAULTING LENDER AS A RESULT OF ANY
DEFAULT BY SUCH DEFAULTING LENDER HEREUNDER.


 


(E)           IN THE EVENT A DEFAULTING LENDER RETROACTIVELY CURES TO THE
SATISFACTION OF AGENT THE BREACH WHICH CAUSED A LENDER TO BECOME A DEFAULTING
LENDER, SUCH DEFAULTING LENDER SHALL NO LONGER BE A DEFAULTING LENDER AND SHALL
BE TREATED AS A LENDER UNDER THIS AGREEMENT.


 


III.           INTEREST AND FEES.


 


3.1.          INTEREST.  INTEREST ON ADVANCES SHALL BE PAYABLE IN ARREARS ON THE
FIRST DAY OF EACH MONTH WITH RESPECT TO DOMESTIC RATE LOANS AND, WITH RESPECT TO
EURODOLLAR RATE LOANS, AT THE END OF EACH INTEREST PERIOD.  INTEREST CHARGES
SHALL BE COMPUTED ON THE ACTUAL PRINCIPAL AMOUNT OF ADVANCES OUTSTANDING DURING
THE MONTH AT A RATE PER ANNUM EQUAL TO THE APPLICABLE REVOLVING INTEREST RATE. 
WHENEVER, SUBSEQUENT TO THE DATE OF THIS AGREEMENT, THE ALTERNATE BASE RATE IS
INCREASED OR DECREASED, THE REVOLVING INTEREST RATE FOR DOMESTIC RATE LOANS
SHALL BE SIMILARLY CHANGED WITHOUT NOTICE OR DEMAND OF ANY KIND BY AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH CHANGE IN THE ALTERNATE BASE RATE DURING THE TIME
SUCH CHANGE OR CHANGES REMAIN IN EFFECT.  THE EURODOLLAR RATE SHALL BE ADJUSTED
WITH RESPECT TO EURODOLLAR RATE LOANS WITHOUT NOTICE OR DEMAND OF ANY KIND ON
THE EFFECTIVE DATE OF ANY CHANGE IN THE RESERVE PERCENTAGE AS OF SUCH EFFECTIVE
DATE.  UPON AND AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND DURING THE
CONTINUATION THEREOF, AT THE OPTION OF AGENT OR AT THE DIRECTION OF REQUIRED
LENDERS, THE OBLIGATIONS SHALL BEAR INTEREST AT THE REVOLVING INTEREST RATE FOR
DOMESTIC LOANS PLUS TWO (2%) PERCENT PER ANNUM (THE “DEFAULT RATE”).  AGENT WILL
PROVIDE NOTICE TO BORROWING AGENT SUBSEQUENT TO THE IMPLEMENTATION OF THE
DEFAULT RATE.


 


3.2.          LETTER OF CREDIT FEES.


 


(A)           BORROWERS SHALL PAY (X) TO AGENT, FOR THE RATABLE BENEFIT OF
LENDERS, FEES FOR EACH LETTER OF CREDIT FOR THE PERIOD FROM AND EXCLUDING THE
DATE OF ISSUANCE OF SAME TO AND INCLUDING THE DATE OF EXPIRATION OR TERMINATION,
EQUAL TO THE AVERAGE DAILY FACE AMOUNT OF EACH OUTSTANDING LETTER OF CREDIT
MULTIPLIED BY THREE AND ONE-HALF OF ONE PERCENT (3.50%) PER ANNUM, SUCH FEES TO
BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL NUMBER OF DAYS
ELAPSED AND TO BE PAYABLE QUARTERLY IN ARREARS ON THE FIRST DAY OF EACH QUARTER
AND ON THE LAST DAY OF THE TERM, AND (Y) TO THE ISSUER, A FRONTING FEE OF ONE
QUARTER OF ONE PERCENT (0.25%) PER ANNUM, TOGETHER WITH ANY AND ALL
ADMINISTRATIVE, ISSUANCE, AMENDMENT, PAYMENT AND NEGOTIATION CHARGES WITH
RESPECT TO LETTERS OF CREDIT AND ALL FEES AND EXPENSES AS AGREED UPON BY THE
ISSUER AND THE BORROWING AGENT IN CONNECTION WITH ANY LETTER OF CREDIT,
INCLUDING IN CONNECTION WITH THE OPENING, AMENDMENT OR RENEWAL OF ANY SUCH
LETTER OF CREDIT AND ANY ACCEPTANCES CREATED THEREUNDER AND SHALL REIMBURSE
AGENT FOR ANY AND ALL FEES AND EXPENSES, IF ANY, PAID BY AGENT TO THE ISSUER
(ALL OF THE FOREGOING FEES, THE “LETTER OF CREDIT FEES”).  ALL SUCH CHARGES
SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN THE SAME ARE DUE AND PAYABLE
HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR PRO-RATION UPON THE TERMINATION
OF THIS AGREEMENT FOR ANY REASON.  ANY SUCH CHARGE IN EFFECT AT THE TIME OF A
PARTICULAR TRANSACTION SHALL BE THE CHARGE FOR THAT TRANSACTION, NOTWITHSTANDING
ANY SUBSEQUENT CHANGE IN THE ISSUER’S PREVAILING CHARGES FOR THAT TYPE OF
TRANSACTION.  ALL LETTER OF CREDIT FEES PAYABLE HEREUNDER SHALL BE DEEMED EARNED
IN FULL ON THE DATE WHEN THE SAME ARE DUE AND PAYABLE HEREUNDER AND SHALL NOT BE
SUBJECT TO REBATE OR PRO-RATION

 

39

--------------------------------------------------------------------------------



 


UPON THE TERMINATION OF THIS AGREEMENT FOR ANY REASON.  UPON AND AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, AND DURING THE CONTINUATION THEREOF, AT THE
OPTION OF AGENT OR AT THE DIRECTION OF REQUIRED LENDERS, THE LETTER OF CREDIT
FEES DESCRIBED IN CLAUSE (X) OF THIS SECTION 3.2(A) SHALL BE INCREASED BY AN
ADDITIONAL TWO PERCENT (2.0%) PER ANNUM.


 


(B)           UPON DEMAND BY AGENT AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT
AND DURING THE CONTINUANCE THEREOF, BORROWERS WILL CAUSE CASH TO BE DEPOSITED
AND MAINTAINED IN AN ACCOUNT WITH AGENT, AS CASH COLLATERAL, IN AN AMOUNT EQUAL
TO ONE HUNDRED AND FIVE PERCENT (105%) OF THE MAXIMUM UNDRAWN AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT, AND EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
AGENT, IN ITS DISCRETION, ON SUCH BORROWER’S BEHALF AND IN SUCH BORROWER’S NAME,
TO OPEN SUCH AN ACCOUNT AND TO MAKE AND MAINTAIN DEPOSITS THEREIN, OR IN AN
ACCOUNT OPENED BY SUCH BORROWER, IN THE AMOUNTS REQUIRED TO BE MADE BY SUCH
BORROWER, OUT OF THE PROCEEDS OF RECEIVABLES OR OTHER COLLATERAL OR OUT OF ANY
OTHER FUNDS OF SUCH BORROWER COMING INTO ANY LENDER’S POSSESSION AT ANY TIME. 
AGENT WILL INVEST SUCH CASH COLLATERAL (LESS APPLICABLE RESERVES) IN SUCH
SHORT-TERM MONEY-MARKET ITEMS AS TO WHICH AGENT AND SUCH BORROWER MUTUALLY AGREE
AND THE NET RETURN ON SUCH INVESTMENTS SHALL BE CREDITED TO SUCH ACCOUNT AND
CONSTITUTE ADDITIONAL CASH COLLATERAL.  NO BORROWER MAY WITHDRAW AMOUNTS
CREDITED TO ANY SUCH ACCOUNT EXCEPT UPON THE OCCURRENCE OF ALL OF THE FOLLOWING:
(X) PAYMENT AND PERFORMANCE IN FULL OF ALL OBLIGATIONS, (Y) EXPIRATION OF ALL
LETTERS OF CREDIT AND (Z) TERMINATION OF THIS AGREEMENT.


 


3.3.          FACILITY FEE.           IF, FOR ANY CALENDAR QUARTER DURING THE
TERM, THE AVERAGE DAILY UNPAID BALANCE OF THE ADVANCES, PLUS THE MAXIMUM UNDRAWN
AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT FOR EACH DAY OF SUCH CALENDAR
QUARTER DOES NOT EQUAL THE MAXIMUM REVOLVING ADVANCE AMOUNT, THEN BORROWERS
SHALL PAY TO AGENT FOR THE RATABLE BENEFIT OF LENDERS A FEE AT A RATE EQUAL TO
ONE HALF OF ONE PERCENT (.50%) PER ANNUM ON THE AMOUNT BY WHICH THE MAXIMUM
REVOLVING ADVANCE AMOUNT EXCEEDS SUCH AVERAGE DAILY UNPAID BALANCE.  SUCH FEE
SHALL BE PAYABLE TO AGENT IN ARREARS ON THE FIRST DAY OF EACH CALENDAR QUARTER
WITH RESPECT TO THE PREVIOUS CALENDAR QUARTER.


 


3.4.          COLLATERAL EVALUATION FEE COLLATERAL MONITORING FEE AND FEE
LETTER.


 


(A)           BORROWERS SHALL PAY AGENT A COLLATERAL MONITORING FEE EQUAL TO
$2,000 PER MONTH COMMENCING ON THE FIRST DAY OF THE MONTH FOLLOWING THE CLOSING
DATE AND ON THE FIRST DAY OF EACH MONTH THEREAFTER DURING THE TERM.  THE
COLLATERAL MONITORING FEE SHALL BE DEEMED EARNED IN FULL ON THE DATE WHEN SAME
IS DUE AND PAYABLE HEREUNDER AND SHALL NOT BE SUBJECT TO REBATE OR PRORATION
UPON TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


(B)           BORROWERS SHALL PAY TO AGENT ON THE FIRST DAY OF EACH MONTH
FOLLOWING ANY MONTH IN WHICH AGENT PERFORMS ANY COLLATERAL EVALUATION - NAMELY
ANY FIELD EXAMINATION, COLLATERAL ANALYSIS OR OTHER BUSINESS ANALYSIS, THE NEED
FOR WHICH IS TO BE DETERMINED BY AGENT AND WHICH EVALUATION IS UNDERTAKEN BY
AGENT OR FOR AGENT’S BENEFIT - A COLLATERAL EVALUATION FEE IN AN AMOUNT EQUAL TO
$850 PER DAY FOR EACH PERSON EMPLOYED TO PERFORM SUCH EVALUATION, PLUS ALL
REASONABLE COSTS AND DISBURSEMENTS INCURRED BY AGENT IN THE PERFORMANCE OF SUCH
EXAMINATION OR ANALYSIS; PROVIDED, HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED, BORROWERS SHALL NOT BE OBLIGATED TO PAY FOR MORE THAN
ONE (1) COLLATERAL EVALUATION FEE IN ANY CALENDAR QUARTER.

 

40

--------------------------------------------------------------------------------



 


(C)           BORROWERS SHALL PAY THE AMOUNTS REQUIRED TO BE PAID IN THE FEE
LETTER IN THE MANNER AND AT THE TIMES REQUIRED BY THE FEE LETTER.


 


(D)           AGENT MAY, IN ITS SOLE DISCRETION, EXERCISED IN A COMMERCIALLY
REASONABLE MANNER, AT ANY TIME AFTER THE CLOSING DATE, ENGAGE THE SERVICES OF AN
INDEPENDENT APPRAISAL FIRM OR FIRMS OF REPUTABLE STANDING, SATISFACTORY TO
AGENT, FOR THE PURPOSE OF APPRAISING THE THEN CURRENT VALUES OF BORROWERS’
INVENTORY. ABSENT THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT AT SUCH
TIME, AGENT SHALL CONSULT WITH BORROWERS AS TO THE IDENTITY OF ANY SUCH FIRM. 
ALL OF THE REASONABLE FEES AND OUT-OF-POCKET COSTS AND REASONABLE EXPENSE OF ANY
SUCH FIRM (COLLECTIVELY, “APPRAISAL AMOUNTS”) SHALL BE PAID FOR WHEN DUE, IN
FULL AND WITHOUT OFF-SET, BY BORROWERS.  IN THE EVENT THE VALUE OF BORROWERS’
INVENTORY, AS SO DETERMINED PURSUANT TO SUCH APPRAISAL, IS LESS THAN ANTICIPATED
BY AGENT OR LENDERS, SUCH THAT THE ADVANCES AGAINST ELIGIBLE INVENTORY, ARE IN
FACT IN EXCESS OF SUCH ADVANCES PERMITTED HEREUNDER, THEN, PROMPTLY UPON AGENT’S
DEMAND FOR SAME, BORROWERS SHALL MAKE MANDATORY PREPAYMENTS OF THE THEN
OUTSTANDING ADVANCES MADE AGAINST SUCH ELIGIBLE INVENTORY SO AS TO ELIMINATE THE
EXCESS ADVANCES, PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED HEREUNDER, AGENT SHALL NOT CHARGE BORROWERS FOR MORE THAN ONE (1) FULL
APPRAISAL AND THREE (3) DESKTOP APPRAISALS IN ANY CALENDAR YEAR.


 


3.5.          COMPUTATION OF INTEREST AND FEES.  INTEREST AND FEES HEREUNDER
SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND FOR THE ACTUAL NUMBER
OF DAYS ELAPSED.  IF ANY PAYMENT TO BE MADE HEREUNDER BECOMES DUE AND PAYABLE ON
A DAY OTHER THAN A BUSINESS DAY, THE DUE DATE THEREOF SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY AND INTEREST THEREON SHALL BE PAYABLE AT THE
REVOLVING INTEREST RATE FOR DOMESTIC RATE LOANS DURING SUCH EXTENSION.


 


3.6.          MAXIMUM CHARGES.  IN NO EVENT WHATSOEVER SHALL INTEREST AND OTHER
CHARGES CHARGED HEREUNDER EXCEED THE HIGHEST RATE PERMISSIBLE UNDER LAW. IN THE
EVENT INTEREST AND OTHER CHARGES AS COMPUTED HEREUNDER WOULD OTHERWISE EXCEED
THE HIGHEST RATE PERMITTED UNDER LAW, SUCH EXCESS AMOUNT SHALL BE FIRST APPLIED
TO ANY UNPAID PRINCIPAL BALANCE OWED BY BORROWERS, AND IF THE THEN REMAINING
EXCESS AMOUNT IS GREATER THAN THE PREVIOUSLY UNPAID PRINCIPAL BALANCE, LENDERS
SHALL PROMPTLY REFUND SUCH EXCESS AMOUNT TO BORROWERS AND THE PROVISIONS HEREOF
SHALL BE DEEMED AMENDED TO PROVIDE FOR SUCH PERMISSIBLE RATE.


 


3.7.          INCREASED COSTS.  IN THE EVENT THAT ANY APPLICABLE LAW, TREATY OR
GOVERNMENTAL REGULATION, OR ANY CHANGE THEREIN OR IN THE INTERPRETATION OR
APPLICATION THEREOF, OR COMPLIANCE BY ANY LENDER (FOR PURPOSES OF THIS SECTION
3.7, THE TERM “LENDER” SHALL INCLUDE AGENT OR ANY LENDER AND ANY CORPORATION OR
BANK CONTROLLING AGENT OR ANY LENDER AND THE OFFICE OR BRANCH WHERE AGENT OR ANY
LENDER (AS SO DEFINED) MAKES OR MAINTAINS ANY EURODOLLAR RATE LOANS) WITH ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL
BANK OR OTHER FINANCIAL, MONETARY OR OTHER AUTHORITY, SHALL:


 


(A)           SUBJECT AGENT OR ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO AGENT OR ANY LENDER OF PRINCIPAL, FEES, INTEREST OR ANY OTHER
AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER DOCUMENTS (EXCEPT FOR CHANGES IN THE
RATE OF TAX ON THE OVERALL NET INCOME OF AGENT OR ANY LENDER BY THE JURISDICTION
IN WHICH IT MAINTAINS ITS PRINCIPAL OFFICE);

 

41

--------------------------------------------------------------------------------



 


(B)           IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
ASSESSMENT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR DEPOSITS IN OR FOR
THE ACCOUNT OF, ADVANCES OR LOANS BY, OR OTHER CREDIT EXTENDED BY, ANY OFFICE OF
AGENT OR ANY LENDER, INCLUDING PURSUANT TO REGULATION D OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM; OR


 


(C)           IMPOSE ON AGENT OR ANY LENDER OR THE LONDON INTERBANK EURODOLLAR
MARKET ANY OTHER CONDITION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT;
AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO AGENT OR ANY
LENDER OF MAKING, RENEWING OR MAINTAINING ITS ADVANCES HEREUNDER BY AN AMOUNT
THAT AGENT OR SUCH LENDER DEEMS TO BE MATERIAL OR TO REDUCE THE AMOUNT OF ANY
PAYMENT (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) IN RESPECT OF ANY OF THE
ADVANCES BY AN AMOUNT THAT AGENT OR SUCH LENDER DEEMS TO BE MATERIAL, THEN, IN
ANY CASE BORROWERS SHALL PROMPTLY PAY AGENT OR SUCH LENDER, UPON ITS DEMAND,
SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE AGENT OR SUCH LENDER FOR SUCH
ADDITIONAL COST OR SUCH REDUCTION, AS THE CASE MAY BE.  AGENT OR SUCH LENDER
SHALL CERTIFY THE AMOUNT OF SUCH ADDITIONAL COST OR REDUCED AMOUNT TO BORROWING
AGENT, AND SUCH CERTIFICATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


3.8.          BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IN THE
EVENT THAT AGENT OR ANY LENDER SHALL HAVE DETERMINED THAT:


 


(A)           REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE
APPLICABLE PURSUANT TO SECTION 2.2 HEREOF FOR ANY INTEREST PERIOD; OR


 


(B)           DOLLAR DEPOSITS IN THE RELEVANT AMOUNT AND FOR THE RELEVANT
MATURITY ARE NOT AVAILABLE IN THE LONDON INTERBANK EURODOLLAR MARKET WITH
RESPECT TO AN OUTSTANDING EURODOLLAR RATE LOAN, A PROPOSED EURODOLLAR RATE LOAN,
OR A PROPOSED CONVERSION OF A DOMESTIC RATE LOAN INTO A EURODOLLAR RATE LOAN,
THEN AGENT SHALL GIVE BORROWING AGENT PROMPT WRITTEN OR TELEPHONIC NOTICE OF
SUCH DETERMINATION.  IF SUCH NOTICE IS GIVEN, (I) ANY SUCH REQUESTED EURODOLLAR
RATE LOAN SHALL BE MADE AS A DOMESTIC RATE LOAN, UNLESS BORROWING AGENT SHALL
NOTIFY AGENT NO LATER THAN 1:00 P.M. (NEW YORK TIME), TWO (2) BUSINESS DAYS
PRIOR TO THE DATE OF SUCH PROPOSED BORROWING, THAT ITS REQUEST FOR SUCH
BORROWING SHALL BE CANCELLED OR MADE AS AN UNAFFECTED TYPE OF EURODOLLAR RATE
LOAN, (II) ANY DOMESTIC RATE LOAN OR EURODOLLAR RATE LOAN WHICH WAS TO HAVE BEEN
CONVERTED TO AN AFFECTED TYPE OF EURODOLLAR RATE LOAN SHALL BE CONTINUED AS OR
CONVERTED INTO A DOMESTIC RATE LOAN, OR, IF BORROWING AGENT SHALL NOTIFY AGENT,
NO LATER THAN 1:00 P.M. (NEW YORK TIME), TWO (2) BUSINESS DAYS PRIOR TO THE
PROPOSED CONVERSION, SHALL BE MAINTAINED AS AN UNAFFECTED TYPE OF EURODOLLAR
RATE LOAN, AND (III) ANY OUTSTANDING AFFECTED EURODOLLAR RATE LOANS SHALL BE
CONVERTED INTO A DOMESTIC RATE LOAN, OR, IF BORROWING AGENT SHALL NOTIFY AGENT,
NO LATER THAN 1:00 P.M. (NEW YORK TIME), TWO (2) BUSINESS DAYS PRIOR TO THE LAST
BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE TO SUCH AFFECTED
EURODOLLAR RATE LOAN, SHALL BE CONVERTED INTO AN UNAFFECTED TYPE OF EURODOLLAR
RATE LOAN, ON THE LAST BUSINESS DAY OF THE THEN CURRENT INTEREST PERIOD FOR SUCH
AFFECTED EURODOLLAR RATE LOANS; PROVIDED, IN EACH CASE, THAT IF AGENT SHALL NOT
HAVE GIVEN ITS NOTICE TO BORROWING AGENT BY 5:00 P.M. (NEW YORK TIME) ON THE
BUSINESS DAY TWO (2) BUSINESS DAYS PRIOR TO SUCH PROPOSED EURODOLLAR RATE LOAN
OR DOMESTIC RATE LOAN CONVERSION, BORROWING AGENT MAY GIVE ITS NOTICE ANYTIME
WITHIN TWENTY FOUR (24)

 

42

--------------------------------------------------------------------------------


 

hours of its receipt of Agent’s notice.  Until such notice has been withdrawn,
Lenders shall have no obligation to make an affected type of Eurodollar Rate
Loan or maintain outstanding affected Eurodollar Rate Loans and no Borrower
shall have the right to convert a Domestic Rate Loan or an unaffected type of
Eurodollar Rate Loan into an affected type of Eurodollar Rate Loan.

 


3.9.          CAPITAL ADEQUACY.


 


(A)           IN THE EVENT THAT AGENT OR ANY LENDER SHALL HAVE DETERMINED THAT
ANY APPLICABLE LAW, RULE, REGULATION OR GUIDELINE REGARDING CAPITAL ADEQUACY, OR
ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION
THEREOF BY ANY GOVERNMENTAL BODY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY AGENT OR ANY
LENDER (FOR PURPOSES OF THIS SECTION 3.9, THE TERM “LENDER” SHALL INCLUDE AGENT
OR ANY LENDER AND ANY CORPORATION OR BANK CONTROLLING AGENT OR ANY LENDER AND
THE OFFICE OR BRANCH WHERE AGENT OR ANY LENDER (AS SO DEFINED) MAKES OR
MAINTAINS ANY EURODOLLAR RATE LOANS) WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON AGENT OR ANY LENDER’S CAPITAL AS A CONSEQUENCE OF ITS
OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH AGENT OR SUCH LENDER COULD
HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION AGENT’S AND EACH LENDER’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY) BY AN AMOUNT DEEMED BY AGENT OR ANY LENDER TO BE MATERIAL, THEN, FROM
TIME TO TIME, BORROWERS SHALL PAY UPON DEMAND TO AGENT OR SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE AGENT OR SUCH LENDER FOR SUCH
REDUCTION.  IN DETERMINING SUCH AMOUNT OR AMOUNTS, AGENT OR SUCH LENDER MAY USE
ANY REASONABLE AVERAGING OR ATTRIBUTION METHODS.  THE PROTECTION OF THIS SECTION
3.9 SHALL BE AVAILABLE TO AGENT AND EACH LENDER REGARDLESS OF ANY POSSIBLE
CONTENTION OF INVALIDITY OR INAPPLICABILITY WITH RESPECT TO THE APPLICABLE LAW,
REGULATION OR CONDITION.


 


(B)           A CERTIFICATE OF AGENT OR SUCH LENDER SETTING FORTH SUCH AMOUNT OR
AMOUNTS AS SHALL BE NECESSARY TO COMPENSATE AGENT OR SUCH LENDER WITH RESPECT TO
SECTION 3.9(A) HEREOF WHEN DELIVERED TO BORROWING AGENT SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.


 


3.10.        GROSS UP FOR TAXES.  IF ANY BORROWER SHALL BE REQUIRED BY
APPLICABLE LAW TO WITHHOLD OR DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM
PAYABLE UNDER THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS TO AGENT, OR ANY
LENDER, ASSIGNEE OF ANY LENDER, OR PARTICIPANT (EACH, INDIVIDUALLY, A “PAYEE”
AND COLLECTIVELY, THE “PAYEES”), (A) THE SUM PAYABLE TO SUCH PAYEE OR PAYEES, AS
THE CASE MAY BE, SHALL BE INCREASED AS MAY BE NECESSARY SO THAT, AFTER MAKING
ALL REQUIRED WITHHOLDING OR DEDUCTIONS, THE APPLICABLE PAYEE OR PAYEES RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR
DEDUCTIONS BEEN MADE (THE “GROSS-UP PAYMENT”), (B) SUCH BORROWER SHALL MAKE SUCH
WITHHOLDING OR DEDUCTIONS, AND (C) SUCH BORROWER SHALL PAY THE FULL AMOUNT
WITHHELD OR DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.  NOTWITHSTANDING THE FOREGOING, NO BORROWER
SHALL BE OBLIGATED TO MAKE ANY PORTION OF THE GROSS-UP PAYMENT THAT IS
ATTRIBUTABLE TO ANY WITHHOLDING OR DEDUCTIONS THAT WOULD NOT HAVE BEEN PAID OR
CLAIMED HAD THE APPLICABLE PAYEE OR PAYEES PROPERLY CLAIMED A COMPLETE EXEMPTION
WITH RESPECT THERETO PURSUANT TO SECTION 3.11 HEREOF.

 

43

--------------------------------------------------------------------------------


 


3.11.        WITHHOLDING TAX EXEMPTION.


 


(A)           EACH PAYEE THAT IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED
STATES OF AMERICA OR A STATE THEREOF (AND, UPON THE WRITTEN REQUEST OF AGENT,
EACH OTHER PAYEE) AGREES THAT IT WILL DELIVER TO BORROWING AGENT AND AGENT TWO
(2) DULY COMPLETED APPROPRIATE VALID WITHHOLDING CERTIFICATES (AS DEFINED UNDER
§1.1441-1(C)(16) OF THE INCOME TAX REGULATIONS (“REGULATIONS”)) CERTIFYING ITS
STATUS (I.E., U.S. OR FOREIGN PERSON) AND, IF APPROPRIATE, MAKING A CLAIM OF
REDUCED, OR EXEMPTION FROM, U.S. WITHHOLDING TAX ON THE BASIS OF AN INCOME TAX
TREATY OR AN EXEMPTION PROVIDED BY THE CODE.  THE TERM “WITHHOLDING CERTIFICATE”
MEANS A FORM W-9; A FORM W-8BEN; A FORM W-8ECI; A FORM W-8IMY AND THE RELATED
STATEMENTS AND CERTIFICATIONS AS REQUIRED UNDER §1.1441-1(E)(2) AND/OR (3) OF
THE REGULATIONS; A STATEMENT DESCRIBED IN §1.871-14(C)(2)(V) OF THE REGULATIONS;
OR ANY OTHER CERTIFICATES UNDER THE CODE OR REGULATIONS THAT CERTIFY OR
ESTABLISH THE STATUS OF A PAYEE OR BENEFICIAL OWNER AS A U.S. OR FOREIGN PERSON.


 


(B)           EACH PAYEE REQUIRED TO DELIVER TO BORROWING AGENT AND AGENT A
VALID WITHHOLDING CERTIFICATE PURSUANT TO SECTION 3.11(A) HEREOF SHALL DELIVER
SUCH VALID WITHHOLDING CERTIFICATE AS FOLLOWS:  (I) EACH PAYEE WHICH IS A PARTY
HERETO ON THE CLOSING DATE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT
LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST DATE ON WHICH ANY INTEREST OR
FEES ARE PAYABLE BY ANY BORROWER HEREUNDER FOR THE ACCOUNT OF SUCH PAYEE; (II)
EACH PAYEE SHALL DELIVER SUCH VALID WITHHOLDING CERTIFICATE AT LEAST FIVE (5)
BUSINESS DAYS BEFORE THE EFFECTIVE DATE OF SUCH ASSIGNMENT OR PARTICIPATION
(UNLESS AGENT IN ITS SOLE DISCRETION SHALL PERMIT SUCH PAYEE TO DELIVER SUCH
WITHHOLDING CERTIFICATE LESS THAN FIVE (5) BUSINESS DAYS BEFORE SUCH DATE IN
WHICH CASE IT SHALL BE DUE ON THE DATE SPECIFIED BY AGENT).  EACH PAYEE WHICH SO
DELIVERS A VALID WITHHOLDING CERTIFICATE FURTHER UNDERTAKES TO DELIVER TO
BORROWING AGENT AND AGENT TWO (2) ADDITIONAL COPIES OF SUCH WITHHOLDING
CERTIFICATE (OR A SUCCESSOR FORM) ON OR BEFORE THE DATE THAT SUCH WITHHOLDING
CERTIFICATE EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT WITHHOLDING CERTIFICATE SO DELIVERED BY
IT, AND SUCH AMENDMENTS THERETO OR EXTENSIONS OR RENEWALS THEREOF AS MAY BE
REASONABLY REQUESTED BY BORROWING AGENT OR AGENT.


 


(C)           NOTWITHSTANDING THE SUBMISSION OF A WITHHOLDING CERTIFICATE
CLAIMING A REDUCED RATE OF OR EXEMPTION FROM U.S. WITHHOLDING TAX REQUIRED UNDER
SECTION 3.11(B) HEREOF, AGENT SHALL BE ENTITLED TO WITHHOLD UNITED STATES
FEDERAL INCOME TAXES AT THE FULL THIRTY PERCENT (30%) WITHHOLDING RATE IF IN ITS
REASONABLE JUDGMENT IT IS REQUIRED TO DO SO UNDER THE DUE DILIGENCE REQUIREMENTS
IMPOSED UPON A WITHHOLDING AGENT UNDER §1.1441-7(B) OF THE REGULATIONS. 
FURTHER, AGENT IS INDEMNIFIED UNDER §1.1461-1(E) OF THE REGULATIONS AGAINST ANY
CLAIMS AND DEMANDS OF ANY PAYEE FOR THE AMOUNT OF ANY TAX IT DEDUCTS AND
WITHHOLDS IN ACCORDANCE WITH REGULATIONS UNDER §1441 OF THE CODE.


 


IV.           COLLATERAL:   GENERAL TERMS


 


4.1.          SECURITY INTEREST IN THE COLLATERAL.  TO SECURE THE PROMPT PAYMENT
AND PERFORMANCE TO AGENT AND EACH LENDER OF THE OBLIGATIONS, EACH BORROWER
HEREBY ASSIGNS, PLEDGES AND GRANTS TO AGENT FOR ITS BENEFIT AND FOR THE RATABLE
BENEFIT OF EACH LENDER A CONTINUING SECURITY INTEREST IN AND TO AND LIEN ON ALL
OF ITS COLLATERAL, WHETHER NOW OWNED OR EXISTING OR HEREAFTER ACQUIRED OR
ARISING AND WHERESOEVER LOCATED.  EACH BORROWER SHALL MARK ITS BOOKS AND RECORDS
AS MAY BE NECESSARY OR APPROPRIATE TO EVIDENCE, PROTECT AND PERFECT AGENT’S
SECURITY INTEREST AND SHALL CAUSE ITS FINANCIAL STATEMENTS TO REFLECT SUCH
SECURITY INTEREST.  EACH BORROWER

 

44

--------------------------------------------------------------------------------



 


SHALL PROMPTLY PROVIDE AGENT WITH WRITTEN NOTICE OF ALL COMMERCIAL TORT CLAIMS,
SUCH NOTICE TO CONTAIN THE CASE TITLE TOGETHER WITH THE APPLICABLE COURT AND A
BRIEF DESCRIPTION OF THE CLAIM(S).  UPON DELIVERY OF EACH SUCH NOTICE, SUCH
BORROWER SHALL BE DEEMED TO HEREBY GRANT TO AGENT A SECURITY INTEREST AND LIEN
IN AND TO SUCH COMMERCIAL TORT CLAIMS AND ALL PROCEEDS THEREOF.


 


4.2.          PERFECTION OF SECURITY INTEREST.  EACH BORROWER SHALL TAKE ALL
ACTION THAT MAY BE NECESSARY OR DESIRABLE, OR THAT AGENT MAY REQUEST, SO AS AT
ALL TIMES TO MAINTAIN THE VALIDITY, PERFECTION, ENFORCEABILITY AND PRIORITY OF
AGENT’S SECURITY INTEREST IN AND LIEN ON THE COLLATERAL OR TO ENABLE AGENT TO
PROTECT, EXERCISE OR ENFORCE ITS RIGHTS HEREUNDER AND IN THE COLLATERAL,
INCLUDING, BUT NOT LIMITED TO, (I) IMMEDIATELY DISCHARGING ALL LIENS OTHER THAN
PERMITTED ENCUMBRANCES, (II) OBTAINING LIEN WAIVER AGREEMENTS, (III) DELIVERING
TO AGENT, ENDORSED OR ACCOMPANIED BY SUCH INSTRUMENTS OF ASSIGNMENT AS AGENT MAY
SPECIFY, AND STAMPING OR MARKING, IN SUCH MANNER AS AGENT MAY SPECIFY, ANY AND
ALL CHATTEL PAPER, INSTRUMENTS, LETTERS OF CREDITS AND ADVICES THEREOF AND
DOCUMENTS EVIDENCING OR FORMING A PART OF THE COLLATERAL, (IV) ENTERING INTO
WAREHOUSING, LOCKBOX AND OTHER CUSTODIAL ARRANGEMENTS SATISFACTORY TO AGENT, AND
(V) EXECUTING AND DELIVERING FINANCING STATEMENTS, CONTROL AGREEMENTS,
INSTRUMENTS OF PLEDGE, MORTGAGES, NOTICES AND ASSIGNMENTS, IN EACH CASE IN FORM
AND SUBSTANCE SATISFACTORY TO AGENT, RELATING TO THE CREATION, VALIDITY,
PERFECTION, MAINTENANCE OR CONTINUATION OF AGENT’S SECURITY INTEREST AND LIEN
UNDER THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW.  BY ITS SIGNATURE
HERETO, EACH BORROWER HEREBY AUTHORIZES AGENT TO FILE AGAINST SUCH BORROWER, ONE
OR MORE FINANCING, CONTINUATION OR AMENDMENT STATEMENTS PURSUANT TO THE UNIFORM
COMMERCIAL CODE IN FORM AND SUBSTANCE SATISFACTORY TO AGENT (WHICH STATEMENTS
MAY HAVE A DESCRIPTION OF COLLATERAL WHICH IS BROADER THAN THAT SET FORTH
HEREIN).  ALL CHARGES, EXPENSES AND FEES AGENT MAY INCUR IN DOING ANY OF THE
FOREGOING, AND ANY LOCAL TAXES RELATING THERETO, SHALL BE CHARGED TO BORROWERS’
ACCOUNT AS A REVOLVING ADVANCE OF A DOMESTIC RATE LOAN AND ADDED TO THE
OBLIGATIONS, OR, AT AGENT’S OPTION, SHALL BE PAID TO AGENT FOR ITS BENEFIT AND
FOR THE RATABLE BENEFIT OF LENDERS IMMEDIATELY UPON DEMAND.


 


4.3.          DISPOSITION OF COLLATERAL.  EACH BORROWER WILL SAFEGUARD AND
PROTECT ALL COLLATERAL FOR AGENT’S GENERAL ACCOUNT AND MAKE NO DISPOSITION
THEREOF WHETHER BY SALE, LEASE OR OTHERWISE EXCEPT: (A) THE SALE OR OTHER
DISPOSITION OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS (INCLUDING THE SALE
OR OTHER DISPOSITION OF SLOW-MOVING, DISCONTINUED AND OBSOLETE INVENTORY); (B)
THE DISPOSITION OR TRANSFER OF OBSOLETE AND WORN-OUT EQUIPMENT IN THE ORDINARY
COURSE OF BUSINESS DURING ANY FISCAL YEAR HAVING AN AGGREGATE FAIR MARKET VALUE
OF NOT MORE THAN $500,000 AND ONLY TO THE EXTENT THAT (I) THE PROCEEDS OF ANY
SUCH DISPOSITION ARE USED TO ACQUIRE REPLACEMENT EQUIPMENT WHICH IS SUBJECT TO
AGENT’S FIRST PRIORITY SECURITY INTEREST OR (II) THE PROCEEDS OF WHICH ARE
REMITTED TO AGENT TO BE APPLIED PURSUANT TO SECTION 2.21; (C) THE DONATION OF
INVENTORY INCLUDED IN THE FORMULA AMOUNT TO CHARITY DURING ANY FISCAL YEAR IN AN
AGGREGATE AMOUNT OF $25,000; AND (D) AS OTHERWISE PERMITTED BY THIS AGREEMENT,
INCLUDING SECTION 7.1.


 


4.4.          PRESERVATION OF COLLATERAL.  FOLLOWING THE OCCURRENCE OF A DEFAULT
OR EVENT OF DEFAULT IN ADDITION TO THE RIGHTS AND REMEDIES SET FORTH IN SECTION
11.1 HEREOF, AGENT: (A) MAY AT ANY TIME TAKE SUCH STEPS AS AGENT DEEMS NECESSARY
TO PROTECT AGENT’S INTEREST IN AND TO PRESERVE THE COLLATERAL, INCLUDING THE
HIRING OF SUCH SECURITY GUARDS OR THE PLACING OF OTHER SECURITY PROTECTION
MEASURES AS AGENT MAY DEEM APPROPRIATE; (B) MAY EMPLOY AND MAINTAIN AT ANY OF
ANY BORROWER’S PREMISES A CUSTODIAN WHO SHALL HAVE FULL AUTHORITY TO DO ALL ACTS
NECESSARY TO PROTECT AGENT’S INTERESTS IN THE COLLATERAL; (C) MAY LEASE
WAREHOUSE FACILITIES TO WHICH AGENT MAY MOVE

 

45

--------------------------------------------------------------------------------



 


ALL OR PART OF THE COLLATERAL; (D) MAY USE ANY BORROWER’S OWNED OR LEASED LIFTS,
HOISTS, TRUCKS AND OTHER FACILITIES OR EQUIPMENT FOR HANDLING OR REMOVING THE
COLLATERAL; AND (E) SHALL HAVE, AND IS HEREBY GRANTED, A RIGHT OF INGRESS AND
EGRESS TO THE PLACES WHERE THE COLLATERAL IS LOCATED, AND MAY PROCEED OVER AND
THROUGH ANY OF BORROWERS’ OWNED OR LEASED PROPERTY.  EACH BORROWER SHALL
COOPERATE FULLY WITH ALL OF AGENT’S EFFORTS TO PRESERVE THE COLLATERAL AND WILL
TAKE SUCH ACTIONS TO PRESERVE THE COLLATERAL AS AGENT MAY DIRECT.  ALL OF
AGENT’S EXPENSES OF PRESERVING THE COLLATERAL, INCLUDING ANY EXPENSES RELATING
TO THE BONDING OF A CUSTODIAN, SHALL BE CHARGED TO BORROWERS’ ACCOUNT AS A
REVOLVING ADVANCE MAINTAINED AS A DOMESTIC RATE LOAN AND ADDED TO THE
OBLIGATIONS.


 


4.5.          OWNERSHIP OF COLLATERAL.


 


(A)           WITH RESPECT TO THE COLLATERAL, AT THE TIME THE COLLATERAL BECOMES
SUBJECT TO AGENT’S SECURITY INTEREST:  (I) EACH BORROWER SHALL BE THE SOLE OWNER
OF AND FULLY AUTHORIZED AND ABLE TO SELL, TRANSFER, PLEDGE AND/OR GRANT A FIRST
PRIORITY SECURITY INTEREST IN EACH AND EVERY ITEM OF THE ITS RESPECTIVE
COLLATERAL TO AGENT; AND, EXCEPT FOR PERMITTED ENCUMBRANCES THE COLLATERAL SHALL
BE FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES WHATSOEVER; (II) EACH DOCUMENT
AND AGREEMENT EXECUTED BY EACH BORROWER OR DELIVERED TO AGENT OR ANY LENDER IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL RESPECTS; (III)
ALL SIGNATURES AND ENDORSEMENTS OF EACH BORROWER THAT APPEAR ON SUCH DOCUMENTS
AND AGREEMENTS SHALL BE GENUINE AND EACH BORROWER SHALL HAVE FULL CAPACITY TO
EXECUTE SAME; AND (IV) EACH BORROWER’S EQUIPMENT AND INVENTORY SHALL BE LOCATED
AS SET FORTH ON SCHEDULE 4.5 AND SHALL NOT BE REMOVED FROM SUCH LOCATION(S)
WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT EXCEPT WITH RESPECT TO THE SALE OF
INVENTORY AND EQUIPMENT TO THE EXTENT PERMITTED IN SECTION 4.3 HEREOF.


 


(B)           (I)            THERE IS NO LOCATION AT WHICH ANY BORROWER HAS ANY
INVENTORY (EXCEPT FOR INVENTORY IN TRANSIT) OTHER THAN THOSE LOCATIONS LISTED ON
SCHEDULE 4.5; (II) SCHEDULE 4.5 HERETO CONTAINS A CORRECT AND COMPLETE LIST, AS
OF THE CLOSING DATE, OF THE LEGAL NAMES AND ADDRESSES OF EACH WAREHOUSE AT WHICH
INVENTORY OF ANY BORROWER IS STORED; NONE OF THE RECEIPTS RECEIVED BY ANY
BORROWER FROM ANY WAREHOUSE STATES THAT THE GOODS COVERED THEREBY ARE TO BE
DELIVERED TO BEARER OR TO THE ORDER OF A NAMED PERSON OR TO A NAMED PERSON AND
SUCH NAMED PERSON’S ASSIGNS;  (III) SCHEDULE 4.5 HERETO SETS FORTH A CORRECT AND
COMPLETE LIST AS OF THE CLOSING DATE OF (A) EACH PLACE OF BUSINESS OF EACH
BORROWER AND (B) THE CHIEF EXECUTIVE OFFICE OF EACH BORROWER; AND (IV) SCHEDULE
4.5 HERETO SETS FORTH A CORRECT AND COMPLETE LIST AS OF THE CLOSING DATE OF THE
LOCATION, BY STATE AND STREET ADDRESS, OF ALL REAL PROPERTY OWNED OR LEASED BY
EACH BORROWER, TOGETHER WITH THE NAMES AND ADDRESSES OF ANY LANDLORDS.


 


(C)           BORROWERS, AGENT AND LENDERS ACKNOWLEDGE AND AGREE THAT SCHEDULE
4.5 SHALL BE DEEMED TO BE UPDATED TO INCLUDE ANY ADDITIONAL LOCATIONS THAT AGENT
IS NOTIFIED OF IN ACCORDANCE WITH SECTION 9.11.


 


4.6.          DEFENSE OF AGENT’S AND LENDERS’ INTERESTS.  UNTIL (A) PAYMENT AND
PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS AND (B) TERMINATION OF THIS
AGREEMENT, AGENT’S INTERESTS IN THE COLLATERAL SHALL CONTINUE IN FULL FORCE AND
EFFECT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, DURING SUCH PERIOD NO
BORROWER SHALL, WITHOUT AGENT’S PRIOR WRITTEN CONSENT, PLEDGE, SELL (EXCEPT
INVENTORY AND EQUIPMENT TO THE EXTENT PERMITTED IN SECTION 4.3 HEREOF), ASSIGN,
TRANSFER, CREATE OR SUFFER TO EXIST A LIEN UPON OR ENCUMBER OR ALLOW OR SUFFER
TO BE ENCUMBERED IN

 

46

--------------------------------------------------------------------------------



 


ANY WAY EXCEPT FOR PERMITTED ENCUMBRANCES, ANY PART OF THE COLLATERAL.  EACH
BORROWER SHALL DEFEND AGENT’S INTERESTS IN THE COLLATERAL AGAINST ANY AND ALL
PERSONS WHATSOEVER.  AT ANY TIME FOLLOWING DEMAND BY AGENT FOR PAYMENT OF ALL
OBLIGATIONS IN ACCORDANCE WITH THE TERMS HEREOF, AGENT SHALL HAVE THE RIGHT TO
TAKE POSSESSION OF THE INDICIA OF THE COLLATERAL AND THE COLLATERAL IN WHATEVER
PHYSICAL FORM CONTAINED, INCLUDING:  LABELS, STATIONERY, DOCUMENTS, INSTRUMENTS
AND ADVERTISING MATERIALS.  IF AGENT EXERCISES THIS RIGHT TO TAKE POSSESSION OF
THE COLLATERAL, BORROWERS SHALL, UPON DEMAND, ASSEMBLE IT IN THE BEST MANNER
POSSIBLE AND MAKE IT AVAILABLE TO AGENT AT A PLACE REASONABLY CONVENIENT TO
AGENT.  IN ADDITION, WITH RESPECT TO ALL COLLATERAL, AGENT AND LENDERS SHALL BE
ENTITLED TO ALL OF THE RIGHTS AND REMEDIES SET FORTH HEREIN AND FURTHER PROVIDED
BY THE UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE LAW.  EACH BORROWER SHALL,
AND AGENT MAY, AT ITS OPTION, INSTRUCT ALL SUPPLIERS, CARRIERS, FORWARDERS,
WAREHOUSERS OR OTHERS RECEIVING OR HOLDING CASH, CHECKS, INVENTORY, DOCUMENTS OR
INSTRUMENTS IN WHICH AGENT HOLDS A SECURITY INTEREST TO DELIVER SAME TO AGENT
AND/OR SUBJECT TO AGENT’S ORDER AND IF THEY SHALL COME INTO ANY BORROWER’S
POSSESSION, THEY, AND EACH OF THEM, SHALL BE HELD BY SUCH BORROWER IN TRUST AS
AGENT’S TRUSTEE, AND SUCH BORROWER WILL IMMEDIATELY DELIVER THEM TO AGENT IN
THEIR ORIGINAL FORM TOGETHER WITH ANY NECESSARY ENDORSEMENT.


 


4.7.          BOOKS AND RECORDS.  EACH BORROWER SHALL (A) KEEP PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES WILL BE MADE OF ALL
DEALINGS OR TRANSACTIONS OF OR IN RELATION TO ITS BUSINESS AND AFFAIRS; (B) SET
UP ON ITS BOOKS ACCRUALS WITH RESPECT TO ALL TAXES, ASSESSMENTS, CHARGES, LEVIES
AND CLAIMS; AND (C) ON A REASONABLY CURRENT BASIS SET UP ON ITS BOOKS, FROM ITS
EARNINGS, ALLOWANCES AGAINST DOUBTFUL RECEIVABLES, ADVANCES AND INVESTMENTS AND
ALL OTHER PROPER ACCRUALS (INCLUDING BY REASON OF ENUMERATION, ACCRUALS FOR
PREMIUMS, IF ANY, DUE ON REQUIRED PAYMENTS AND ACCRUALS FOR DEPRECIATION,
OBSOLESCENCE, OR AMORTIZATION OF PROPERTIES), WHICH SHOULD BE SET ASIDE FROM
SUCH EARNINGS IN CONNECTION WITH ITS BUSINESS.  ALL DETERMINATIONS PURSUANT TO
THIS SUBSECTION SHALL BE MADE IN ACCORDANCE WITH, OR AS REQUIRED BY, GAAP
CONSISTENTLY APPLIED IN THE OPINION OF SUCH INDEPENDENT PUBLIC ACCOUNTANT AS
SHALL THEN BE REGULARLY ENGAGED BY BORROWERS.


 


4.8.          FINANCIAL DISCLOSURE.  EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES
AND DIRECTS ALL ACCOUNTANTS AND AUDITORS EMPLOYED BY SUCH BORROWER AT ANY TIME
DURING THE TERM TO EXHIBIT AND DELIVER TO AGENT AND EACH LENDER COPIES OF ANY OF
SUCH BORROWER’S FINANCIAL STATEMENTS, TRIAL BALANCES OR OTHER ACCOUNTING RECORDS
OF ANY SORT IN THE ACCOUNTANT’S OR AUDITOR’S POSSESSION, AND TO DISCLOSE TO
AGENT AND EACH LENDER ANY INFORMATION SUCH ACCOUNTANTS MAY HAVE CONCERNING SUCH
BORROWER’S FINANCIAL STATUS AND BUSINESS OPERATIONS.  EACH BORROWER HEREBY
AUTHORIZES ALL GOVERNMENTAL BODIES TO FURNISH TO AGENT AND EACH LENDER COPIES OF
REPORTS OR EXAMINATIONS RELATING TO SUCH BORROWER, WHETHER MADE BY SUCH BORROWER
OR OTHERWISE; HOWEVER, AGENT AND EACH LENDER WILL ATTEMPT TO OBTAIN SUCH
INFORMATION OR MATERIALS DIRECTLY FROM SUCH BORROWER PRIOR TO OBTAINING SUCH
INFORMATION OR MATERIALS FROM SUCH ACCOUNTANTS OR GOVERNMENTAL BODIES.


 


4.9.          COMPLIANCE WITH LAWS.  EACH BORROWER SHALL COMPLY WITH ALL
APPLICABLE LAWS WITH RESPECT TO THE COLLATERAL OR ANY PART THEREOF OR TO THE
OPERATION OF SUCH BORROWER’S BUSINESS THE NON-COMPLIANCE WITH WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


4.10.        INSPECTION OF PREMISES.  AT ALL REASONABLE TIMES AGENT AND EACH
LENDER SHALL HAVE FULL ACCESS TO AND THE RIGHT TO AUDIT, CHECK, INSPECT AND MAKE
ABSTRACTS AND COPIES FROM EACH BORROWER’S BOOKS, RECORDS, AUDITS, CORRESPONDENCE
AND ALL OTHER PAPERS RELATING TO THE COLLATERAL

 

47

--------------------------------------------------------------------------------



 


AND THE OPERATION OF EACH BORROWER’S BUSINESS.  AGENT, ANY LENDER AND THEIR
AGENTS MAY ENTER UPON ANY PREMISES OF ANY BORROWER AT ANY TIME DURING BUSINESS
HOURS AND AT ANY OTHER REASONABLE TIME, AND FROM TIME TO TIME, FOR THE PURPOSE
OF INSPECTING THE COLLATERAL AND ANY AND ALL RECORDS PERTAINING THERETO AND THE
OPERATION OF SUCH BORROWER’S BUSINESS.


 


4.11.        INSURANCE.  THE ASSETS AND PROPERTIES OF EACH BORROWER AT ALL TIMES
SHALL BE MAINTAINED IN ACCORDANCE WITH THE REQUIREMENTS OF ALL INSURANCE
CARRIERS WHICH PROVIDE INSURANCE WITH RESPECT TO THE ASSETS AND PROPERTIES OF
SUCH BORROWER SO THAT SUCH INSURANCE SHALL REMAIN IN FULL FORCE AND EFFECT. 
EACH BORROWER SHALL BEAR THE FULL RISK OF ANY LOSS OF ANY NATURE WHATSOEVER WITH
RESPECT TO THE COLLATERAL.  AT EACH BORROWER’S OWN COST AND EXPENSE IN AMOUNTS
AND WITH CARRIERS ACCEPTABLE TO AGENT, EACH BORROWER SHALL: (A) KEEP ALL ITS
INSURABLE PROPERTIES AND PROPERTIES IN WHICH SUCH BORROWER HAS AN INTEREST
INSURED AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS
COVERED BY EXTENDED COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH
AMOUNTS, AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR
TO SUCH BORROWER’S INCLUDING BUSINESS INTERRUPTION INSURANCE; (B) MAINTAIN A
BOND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN
BUSINESSES SIMILAR TO SUCH BORROWER INSURING AGAINST LARCENY, EMBEZZLEMENT OR
OTHER CRIMINAL MISAPPROPRIATION OF INSURED’S OFFICERS AND EMPLOYEES WHO MAY
EITHER SINGLY OR JOINTLY WITH OTHERS AT ANY TIME HAVE ACCESS TO THE ASSETS OR
FUNDS OF SUCH BORROWER EITHER DIRECTLY OR THROUGH AUTHORITY TO DRAW UPON SUCH
FUNDS OR TO DIRECT GENERALLY THE DISPOSITION OF SUCH ASSETS; (C) MAINTAIN PUBLIC
AND PRODUCT LIABILITY INSURANCE AGAINST CLAIMS FOR PERSONAL INJURY, DEATH OR
PROPERTY DAMAGE SUFFERED BY OTHERS; (D) MAINTAIN ALL SUCH WORKER’S COMPENSATION
OR SIMILAR INSURANCE AS MAY BE REQUIRED UNDER THE LAWS OF ANY STATE OR
JURISDICTION IN WHICH SUCH BORROWER IS ENGAGED IN BUSINESS; (E) FURNISH AGENT
WITH (I) COPIES OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES
BY THE RENEWAL THEREOF AT LEAST THIRTY (30) DAYS BEFORE ANY EXPIRATION DATE, AND
(II) APPROPRIATE LOSS PAYABLE ENDORSEMENTS IN FORM AND SUBSTANCE SATISFACTORY TO
AGENT, NAMING AGENT AS A CO-INSURED AND LOSS PAYEE AS ITS INTERESTS MAY APPEAR
WITH RESPECT TO ALL INSURANCE COVERAGE REFERRED TO IN CLAUSES (A) AND (C) ABOVE,
AND PROVIDING (A) THAT ALL PROCEEDS THEREUNDER SHALL BE PAYABLE TO AGENT, (B) NO
SUCH INSURANCE SHALL BE AFFECTED BY ANY ACT OR NEGLECT OF THE INSURED OR OWNER
OF THE PROPERTY DESCRIBED IN SUCH POLICY, AND (C) THAT SUCH POLICY AND LOSS
PAYABLE CLAUSES MAY NOT BE CANCELLED, AMENDED OR TERMINATED UNLESS AT LEAST
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE IS GIVEN TO AGENT.  IN THE EVENT OF ANY
LOSS THEREUNDER, THE CARRIERS NAMED THEREIN HEREBY ARE DIRECTED BY AGENT AND THE
APPLICABLE BORROWER TO MAKE PAYMENT FOR SUCH LOSS TO AGENT AND NOT TO SUCH
BORROWER AND AGENT JOINTLY.  IF ANY INSURANCE LOSSES ARE PAID BY CHECK, DRAFT OR
OTHER INSTRUMENT PAYABLE TO ANY BORROWER AND AGENT JOINTLY, AGENT MAY ENDORSE
SUCH BORROWER’S NAME THEREON AND DO SUCH OTHER THINGS AS AGENT MAY DEEM
ADVISABLE TO REDUCE THE SAME TO CASH.  AGENT IS HEREBY AUTHORIZED TO ADJUST AND
COMPROMISE CLAIMS UNDER INSURANCE COVERAGE REFERRED TO IN CLAUSES (A), AND (B)
ABOVE.  ALL LOSS RECOVERIES RECEIVED BY AGENT UPON ANY SUCH INSURANCE MAY BE
APPLIED TO THE OBLIGATIONS, IN SUCH ORDER AS AGENT IN ITS SOLE DISCRETION SHALL
DETERMINE.  ANY SURPLUS SHALL BE PAID BY AGENT TO BORROWERS OR APPLIED AS MAY BE
OTHERWISE REQUIRED BY LAW.  ANY DEFICIENCY THEREON SHALL BE PAID BY BORROWERS TO
AGENT, ON DEMAND.


 


4.12.        FAILURE TO PAY INSURANCE.  IF ANY BORROWER FAILS TO OBTAIN
INSURANCE AS HEREINABOVE PROVIDED, OR TO KEEP THE SAME IN FORCE, AGENT, IF AGENT
SO ELECTS, MAY OBTAIN SUCH INSURANCE AND PAY THE PREMIUM THEREFOR ON BEHALF OF
SUCH BORROWER, AND CHARGE BORROWERS’ ACCOUNT THEREFOR AS A REVOLVING ADVANCE OF
A DOMESTIC RATE LOAN AND SUCH EXPENSES SO PAID SHALL BE PART OF THE OBLIGATIONS.

 

48

--------------------------------------------------------------------------------



 


4.13.        PAYMENT OF TAXES.  EACH BORROWER WILL PAY, WHEN DUE, ALL TAXES,
ASSESSMENTS AND OTHER CHARGES LAWFULLY LEVIED OR ASSESSED UPON SUCH BORROWER OR
ANY OF THE COLLATERAL INCLUDING REAL AND PERSONAL PROPERTY TAXES, ASSESSMENTS
AND CHARGES AND ALL FRANCHISE, INCOME, EMPLOYMENT, SOCIAL SECURITY BENEFITS,
WITHHOLDING, AND SALES TAXES.  IF ANY TAX BY ANY GOVERNMENTAL BODY IS OR MAY BE
IMPOSED ON OR AS A RESULT OF ANY TRANSACTION BETWEEN ANY BORROWER AND AGENT OR
ANY LENDER WHICH AGENT OR ANY LENDER MAY BE REQUIRED TO WITHHOLD OR PAY OR IF
ANY TAXES, ASSESSMENTS, OR OTHER CHARGES REMAIN UNPAID AFTER THE DATE FIXED FOR
THEIR PAYMENT, OR IF ANY CLAIM SHALL BE MADE WHICH, IN AGENT’S OR ANY LENDER’S
OPINION, MAY POSSIBLY CREATE A VALID LIEN ON THE COLLATERAL, AGENT MAY WITHOUT
NOTICE TO BORROWERS PAY THE TAXES, ASSESSMENTS OR OTHER CHARGES AND EACH
BORROWER HEREBY INDEMNIFIES AND HOLDS AGENT AND EACH LENDER HARMLESS IN RESPECT
THEREOF.  AGENT WILL NOT PAY ANY TAXES, ASSESSMENTS OR CHARGES TO THE EXTENT
THAT ANY APPLICABLE BORROWER HAS PROPERLY CONTESTED THOSE TAXES, ASSESSMENTS OR
CHARGES.  THE AMOUNT OF ANY PAYMENT BY AGENT UNDER THIS SECTION 4.13 SHALL BE
CHARGED TO BORROWERS’ ACCOUNT AS A REVOLVING ADVANCE MAINTAINED AS A DOMESTIC
RATE LOAN AND ADDED TO THE OBLIGATIONS AND, UNTIL BORROWERS SHALL FURNISH AGENT
WITH AN INDEMNITY THEREFOR (OR SUPPLY AGENT WITH EVIDENCE SATISFACTORY TO AGENT
THAT DUE PROVISION FOR THE PAYMENT THEREOF HAS BEEN MADE), AGENT MAY HOLD
WITHOUT INTEREST ANY BALANCE STANDING TO BORROWERS’ CREDIT AND AGENT SHALL
RETAIN ITS SECURITY INTEREST IN AND LIEN ON ANY AND ALL COLLATERAL HELD BY
AGENT.


 


4.14.        PAYMENT OF LEASEHOLD OBLIGATIONS.  EACH BORROWER SHALL AT ALL TIMES
PAY, WHEN AND AS DUE, ITS RENTAL OBLIGATIONS UNDER ALL LEASES UNDER WHICH IT IS
A TENANT, AND SHALL OTHERWISE COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL OTHER
TERMS OF SUCH LEASES AND KEEP THEM IN FULL FORCE AND EFFECT AND, AT AGENT’S
REQUEST WILL PROVIDE EVIDENCE OF PAYMENT.


 


4.15.        RECEIVABLES.


 


(A)           NATURE OF RECEIVABLES.  EACH OF THE RECEIVABLES SHALL BE A BONA
FIDE AND VALID ACCOUNT REPRESENTING A BONA FIDE INDEBTEDNESS INCURRED BY THE
CUSTOMER THEREIN NAMED, FOR A FIXED SUM AS SET FORTH IN THE INVOICE RELATING
THERETO (PROVIDED IMMATERIAL OR UNINTENTIONAL INVOICE ERRORS SHALL NOT BE DEEMED
TO BE A BREACH HEREOF) WITH RESPECT TO AN ABSOLUTE SALE OR LEASE AND DELIVERY OF
GOODS UPON STATED TERMS OF A BORROWER, OR WORK, LABOR OR SERVICES THERETOFORE
RENDERED BY A BORROWER AS OF THE DATE EACH RECEIVABLE IS CREATED.  SAME SHALL BE
DUE AND OWING IN ACCORDANCE WITH THE APPLICABLE BORROWER’S STANDARD TERMS OF
SALE WITHOUT DISPUTE, SETOFF OR COUNTERCLAIM EXCEPT AS MAY BE STATED ON THE
ACCOUNTS RECEIVABLE SCHEDULES DELIVERED BY BORROWERS TO AGENT, SUBJECT TO
RETURNS, REFUNDS, DISCOUNTS AND ALLOWANCES IN THE ORDINARY COURSE OF BUSINESS.


 


(B)           SOLVENCY OF CUSTOMERS.  EACH CUSTOMER, TO THE BEST OF EACH
BORROWER’S KNOWLEDGE, AS OF THE DATE EACH RECEIVABLE IS CREATED, IS AND WILL BE
SOLVENT AND ABLE TO PAY ALL RECEIVABLES ON WHICH THE CUSTOMER IS OBLIGATED IN
FULL WHEN DUE OR WITH RESPECT TO SUCH CUSTOMERS OF ANY BORROWER WHO ARE NOT
SOLVENT SUCH BORROWER HAS SET UP ON ITS BOOKS AND IN ITS FINANCIAL RECORDS BAD
DEBT RESERVES ADEQUATE TO COVER SUCH RECEIVABLES.


 


(C)           LOCATION OF BORROWERS.  EACH BORROWER’S CHIEF EXECUTIVE OFFICE IS
LOCATED AT 6328 MONARCH PARK PLACE, NIWOT, CO 80503.  UNTIL WRITTEN NOTICE IS
GIVEN TO AGENT BY BORROWING AGENT OF ANY OTHER OFFICE AT WHICH ANY BORROWER
KEEPS ITS RECORDS PERTAINING TO RECEIVABLES, ALL SUCH RECORDS SHALL BE KEPT AT
SUCH EXECUTIVE OFFICE.

 

49

--------------------------------------------------------------------------------



 


(D)           COLLECTION OF RECEIVABLES.  BORROWERS SHALL INSTRUCT THEIR
CUSTOMERS TO DELIVER ALL REMITTANCES UPON RECEIVABLES TO SUCH LOCKBOX ACCOUNT OR
BLOCKED ACCOUNT AS AGENT SHALL DESIGNATE FROM TIME TO TIME AS CONTEMPLATED BY
SECTION 4.15(H) OR AS OTHERWISE AGREED TO FROM TIME TO TIME BY AGENT.  
NOTWITHSTANDING THE FOREGOING, TO THE EXTENT ANY BORROWER DIRECTLY RECEIVES ANY
REMITTANCES UPON RECEIVABLES, SUCH BORROWER WILL, AT SUCH BORROWER’S SOLE COST
AND EXPENSE, BUT ON AGENT’S BEHALF AND FOR AGENT’S ACCOUNT, COLLECT AS AGENT’S
PROPERTY AND IN TRUST FOR AGENT ALL AMOUNTS RECEIVED ON RECEIVABLES, AND SHALL
NOT COMMINGLE SUCH COLLECTIONS WITH ANY BORROWER’S FUNDS OR USE THE SAME EXCEPT
TO PAY OBLIGATIONS.  EACH BORROWER SHALL DEPOSIT IN THE BLOCKED ACCOUNT OR, UPON
REQUEST BY AGENT, DELIVER TO AGENT, IN ORIGINAL FORM AND ON THE DATE OF RECEIPT
THEREOF, ALL CHECKS, DRAFTS, NOTES, MONEY ORDERS, ACCEPTANCES, CASH AND OTHER
EVIDENCES OF INDEBTEDNESS.


 


(E)           NOTIFICATION OF ASSIGNMENT OF RECEIVABLES.  UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT OR AT ANY TIME AGENT
REASONABLY BELIEVES USING ITS PERMITTED DISCRETION IT IS NECESSARY TO PROTECT
ITS RIGHTS IN THE COLLATERAL, AGENT SHALL HAVE THE RIGHT TO SEND NOTICE OF THE
ASSIGNMENT OF, AND AGENT’S SECURITY INTEREST IN AND LIEN ON, THE RECEIVABLES TO
ANY AND ALL CUSTOMERS OR ANY THIRD PARTY HOLDING OR OTHERWISE CONCERNED WITH ANY
OF THE COLLATERAL.  AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, AGENT SHALL HAVE THE SOLE RIGHT TO COLLECT THE
RECEIVABLES, TAKE POSSESSION OF THE COLLATERAL, OR BOTH.  AGENT’S ACTUAL
COLLECTION EXPENSES, INCLUDING, BUT NOT LIMITED TO, STATIONERY AND POSTAGE,
TELEPHONE AND TELEGRAPH, SECRETARIAL AND CLERICAL EXPENSES AND THE SALARIES OF
ANY COLLECTION PERSONNEL USED FOR COLLECTION, MAY BE CHARGED TO BORROWERS’
ACCOUNT AND ADDED TO THE OBLIGATIONS.


 


(F)            POWER OF AGENT TO ACT ON BORROWERS’ BEHALF.  AGENT SHALL HAVE THE
RIGHT TO RECEIVE, ENDORSE, ASSIGN AND/OR DELIVER IN THE NAME OF AGENT OR ANY
BORROWER ANY AND ALL CHECKS, DRAFTS AND OTHER INSTRUMENTS FOR THE PAYMENT OF
MONEY RELATING TO THE RECEIVABLES, AND EACH BORROWER HEREBY WAIVES NOTICE OF
PRESENTMENT, PROTEST AND NON-PAYMENT OF ANY INSTRUMENT SO ENDORSED.  EACH
BORROWER HEREBY CONSTITUTES AGENT OR AGENT’S DESIGNEE AS SUCH BORROWER’S
ATTORNEY WITH POWER (I) AT ANY TIME UNLESS OTHERWISE SPECIFIED:  (A) TO ENDORSE
SUCH BORROWER’S NAME UPON ANY NOTES, ACCEPTANCES, CHECKS, DRAFTS, MONEY ORDERS
OR OTHER EVIDENCES OF PAYMENT OR COLLATERAL; (B) AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, TO SIGN SUCH BORROWER’S NAME ON ANY
INVOICE OR BILL OF LADING RELATING TO ANY OF THE RECEIVABLES, DRAFTS AGAINST
CUSTOMERS, ASSIGNMENTS AND VERIFICATIONS OF RECEIVABLES; (C) TO SEND
VERIFICATIONS OF RECEIVABLES TO ANY CUSTOMER; (D) TO SIGN SUCH BORROWER’S NAME
ON ALL FINANCING STATEMENTS OR ANY OTHER DOCUMENTS OR INSTRUMENTS DEEMED
NECESSARY OR APPROPRIATE BY AGENT TO PRESERVE, PROTECT, OR PERFECT AGENT’S
INTEREST IN THE COLLATERAL AND TO FILE SAME; AND (E) TO RECEIVE, OPEN AND
DISPOSE OF ALL MAIL ADDRESSED TO ANY BORROWER; AND (II) AT ANY TIME FOLLOWING
THE OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT: (A) TO DEMAND PAYMENT OF THE
RECEIVABLES; (B) TO ENFORCE PAYMENT OF THE RECEIVABLES BY LEGAL PROCEEDINGS OR
OTHERWISE; (C) TO EXERCISE ALL OF SUCH BORROWER’S RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLECTION OF THE RECEIVABLES AND ANY OTHER COLLATERAL; (D) TO
SETTLE, ADJUST, COMPROMISE, EXTEND OR RENEW THE RECEIVABLES; (E) TO SETTLE,
ADJUST OR COMPROMISE ANY LEGAL PROCEEDINGS BROUGHT TO COLLECT RECEIVABLES; (F)
TO PREPARE, FILE AND SIGN SUCH BORROWER’S NAME ON A PROOF OF CLAIM IN BANKRUPTCY
OR SIMILAR DOCUMENT AGAINST ANY CUSTOMER; (G) TO PREPARE, FILE AND SIGN SUCH
BORROWER’S NAME ON ANY NOTICE OF LIEN, ASSIGNMENT OR SATISFACTION OF LIEN OR
SIMILAR DOCUMENT IN CONNECTION WITH THE RECEIVABLES; AND (H) TO DO ALL OTHER
ACTS AND THINGS NECESSARY TO CARRY OUT THIS AGREEMENT.  ALL ACTS OF SAID
ATTORNEY OR DESIGNEE

 

50

--------------------------------------------------------------------------------



 


ARE HEREBY RATIFIED AND APPROVED, AND SAID ATTORNEY OR DESIGNEE SHALL NOT BE
LIABLE FOR ANY ACTS OF OMISSION OR COMMISSION NOR FOR ANY ERROR OF JUDGMENT OR
MISTAKE OF FACT OR OF LAW, UNLESS DONE MALICIOUSLY OR WITH GROSS (NOT MERE)
NEGLIGENCE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
NON-APPEALABLE JUDGMENT); THIS POWER BEING COUPLED WITH AN INTEREST IS
IRREVOCABLE WHILE ANY OF THE OBLIGATIONS REMAIN UNPAID.  EACH BORROWER HEREBY
CONSTITUTES AGENT OR AGENT’S DESIGNEE AS SUCH BORROWER’S ATTORNEY WITH POWER AT
ANY TIME FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AND ACCELERATION OF THE
OBLIGATIONS TO CHANGE THE ADDRESS FOR DELIVERY OF MAIL ADDRESSED TO ANY BORROWER
TO SUCH ADDRESS AS AGENT MAY DESIGNATE.


 


(G)           NO LIABILITY.  ABSENT AGENT’S OR LENDER’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER AGENT NOR ANY LENDER SHALL, UNDER ANY CIRCUMSTANCES
OR IN ANY EVENT WHATSOEVER, HAVE ANY LIABILITY FOR ANY ERROR OR OMISSION OR
DELAY OF ANY KIND OCCURRING IN THE SETTLEMENT, COLLECTION OR PAYMENT OF ANY OF
THE RECEIVABLES OR ANY INSTRUMENT RECEIVED IN PAYMENT THEREOF, OR FOR ANY DAMAGE
RESULTING THEREFROM.  FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT OR DEFAULT
AGENT MAY, WITHOUT NOTICE OR CONSENT FROM ANY BORROWER, SUE UPON OR OTHERWISE
COLLECT, EXTEND THE TIME OF PAYMENT OF, COMPROMISE OR SETTLE FOR CASH, CREDIT OR
UPON ANY TERMS ANY OF THE RECEIVABLES OR ANY OTHER SECURITIES, INSTRUMENTS OR
INSURANCE APPLICABLE THERETO AND/OR RELEASE ANY OBLIGOR THEREOF.  AGENT IS
AUTHORIZED AND EMPOWERED TO ACCEPT FOLLOWING THE OCCURRENCE OF AN EVENT OF
DEFAULT OR DEFAULT THE RETURN OF THE GOODS REPRESENTED BY ANY OF THE
RECEIVABLES, WITHOUT NOTICE TO OR CONSENT BY ANY BORROWER, ALL WITHOUT
DISCHARGING OR IN ANY WAY AFFECTING ANY BORROWER’S LIABILITY HEREUNDER.


 


(H)           ESTABLISHMENT OF A LOCKBOX ACCOUNT, DOMINION ACCOUNT.  ALL
PROCEEDS OF COLLATERAL SHALL BE DEPOSITED BY BORROWERS INTO EITHER (I) A LOCKBOX
ACCOUNT, DOMINION ACCOUNT OR SUCH OTHER “BLOCKED ACCOUNT” (“BLOCKED ACCOUNTS”)
ESTABLISHED AT A BANK OR BANKS (EACH SUCH BANK, A “BLOCKED ACCOUNT BANK”)
PURSUANT TO AN ARRANGEMENT WITH SUCH BLOCKED ACCOUNT BANK AS MAY BE SELECTED BY
BORROWING AGENT AND BE ACCEPTABLE TO AGENT OR (II) DEPOSITORY ACCOUNTS
(“DEPOSITORY ACCOUNTS”) ESTABLISHED AT THE AGENT FOR THE DEPOSIT OF SUCH
PROCEEDS.  EACH APPLICABLE BORROWER, AGENT AND EACH BLOCKED ACCOUNT BANK SHALL
ENTER INTO A DEPOSIT ACCOUNT CONTROL AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT DIRECTING SUCH BLOCKED ACCOUNT BANK TO TRANSFER SUCH FUNDS
SO DEPOSITED TO AGENT, EITHER TO ANY ACCOUNT MAINTAINED BY AGENT AT SAID BLOCKED
ACCOUNT BANK OR BY WIRE TRANSFER TO APPROPRIATE ACCOUNT(S) OF AGENT.  ALL FUNDS
DEPOSITED IN SUCH BLOCKED ACCOUNTS SHALL IMMEDIATELY BECOME THE PROPERTY OF
AGENT AND BORROWING AGENT SHALL OBTAIN THE AGREEMENT BY SUCH BLOCKED ACCOUNT
BANK TO WAIVE ANY OFFSET RIGHTS AGAINST THE FUNDS SO DEPOSITED.  NEITHER AGENT
NOR ANY LENDER ASSUMES ANY RESPONSIBILITY FOR SUCH BLOCKED ACCOUNT ARRANGEMENT,
INCLUDING ANY CLAIM OF ACCORD AND SATISFACTION OR RELEASE WITH RESPECT TO
DEPOSITS ACCEPTED BY ANY BLOCKED ACCOUNT BANK THEREUNDER.  ALL DEPOSIT ACCOUNTS
AND INVESTMENT ACCOUNTS OF EACH BORROWER AND ITS SUBSIDIARIES ARE SET FORTH ON
SCHEDULE 4.15(H).


 

(I)            ADJUSTMENTS.  NO BORROWER WILL, WITHOUT AGENT’S CONSENT,
COMPROMISE OR ADJUST ANY MATERIAL AMOUNT OF THE RECEIVABLES (OR EXTEND THE TIME
FOR PAYMENT THEREOF) OR ACCEPT ANY MATERIAL RETURNS OF MERCHANDISE OR GRANT ANY
ADDITIONAL DISCOUNTS, ALLOWANCES OR CREDITS THEREON EXCEPT FOR THOSE
COMPROMISES, ADJUSTMENTS, RETURNS, DISCOUNTS, CREDITS AND ALLOWANCES AS HAVE
BEEN HERETOFORE CUSTOMARY IN THE BUSINESS OF SUCH BORROWER.

 

51

--------------------------------------------------------------------------------



 


4.16.        INVENTORY.  TO THE EXTENT INVENTORY HELD FOR SALE OR LEASE HAS BEEN
PRODUCED BY ANY BORROWER, IT HAS BEEN AND WILL BE PRODUCED BY SUCH BORROWER IN
ACCORDANCE WITH THE FEDERAL FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, AND
ALL RULES, REGULATIONS AND ORDERS THEREUNDER.


 


4.17.        MAINTENANCE OF EQUIPMENT.  THE EQUIPMENT SHALL BE MAINTAINED IN
GOOD OPERATING CONDITION AND REPAIR (REASONABLE WEAR AND TEAR EXCEPTED) AND ALL
NECESSARY REPLACEMENTS OF AND REPAIRS THERETO SHALL BE MADE SO THAT THE VALUE
AND OPERATING EFFICIENCY OF THE EQUIPMENT SHALL BE MAINTAINED AND PRESERVED.  NO
BORROWER SHALL USE OR OPERATE THE EQUIPMENT IN VIOLATION OF ANY LAW, STATUTE,
ORDINANCE, CODE, RULE OR REGULATION IN ANY MATERIAL RESPECT.


 


4.18.        EXCULPATION OF LIABILITY.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED TO CONSTITUTE AGENT OR ANY LENDER AS ANY BORROWER’S AGENT FOR ANY
PURPOSE WHATSOEVER, NOR SHALL AGENT OR ANY LENDER BE RESPONSIBLE OR LIABLE
ABSENT AGENT’S OR SUCH LENDER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, FOR ANY
SHORTAGE, DISCREPANCY, DAMAGE, LOSS OR DESTRUCTION OF ANY PART OF THE COLLATERAL
WHEREVER THE SAME MAY BE LOCATED AND REGARDLESS OF THE CAUSE THEREOF.  NEITHER
AGENT NOR ANY LENDER, WHETHER BY ANYTHING HEREIN OR IN ANY ASSIGNMENT OR
OTHERWISE, ASSUME ANY OF ANY BORROWER’S OBLIGATIONS UNDER ANY CONTRACT OR
AGREEMENT ASSIGNED TO AGENT OR SUCH LENDER, AND NEITHER AGENT NOR ANY LENDER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE BY ANY BORROWER OF ANY OF
THE TERMS AND CONDITIONS THEREOF.


 


4.19.        ENVIRONMENTAL MATTERS.


 


(A)           BORROWERS SHALL ENSURE THAT THE REAL PROPERTY AND ALL OPERATIONS
AND BUSINESSES CONDUCTED THEREON REMAINS IN COMPLIANCE WITH ALL ENVIRONMENTAL
LAWS IN ALL MATERIAL RESPECTS AND THEY SHALL NOT PLACE OR PERMIT TO BE PLACED
ANY HAZARDOUS SUBSTANCES ON ANY REAL PROPERTY EXCEPT AS PERMITTED BY APPLICABLE
LAW OR APPROPRIATE GOVERNMENTAL AUTHORITIES.


 


(B)           BORROWERS SHALL ESTABLISH AND MAINTAIN A SYSTEM TO ASSURE AND
MONITOR CONTINUED COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS WHICH SYSTEM
SHALL INCLUDE PERIODIC REVIEWS OF SUCH COMPLIANCE.


 


(C)           BORROWERS SHALL (I) EMPLOY IN CONNECTION WITH THE USE OF THE REAL
PROPERTY APPROPRIATE TECHNOLOGY NECESSARY TO MAINTAIN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ANY APPLICABLE ENVIRONMENTAL LAWS AND (II) DISPOSE OF ANY AND ALL
HAZARDOUS WASTE GENERATED AT THE REAL PROPERTY ONLY AT FACILITIES AND WITH
CARRIERS THAT MAINTAIN VALID PERMITS UNDER RCRA AND ANY OTHER APPLICABLE
ENVIRONMENTAL LAWS.  BORROWERS SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN CERTIFICATES OF DISPOSAL, SUCH AS HAZARDOUS WASTE MANIFEST RECEIPTS,
FROM ALL TREATMENT, TRANSPORT, STORAGE OR DISPOSAL FACILITIES OR OPERATORS
EMPLOYED BY BORROWERS IN CONNECTION WITH THE TRANSPORT OR DISPOSAL OF ANY
HAZARDOUS WASTE GENERATED AT THE REAL PROPERTY.


 


(D)           IN THE EVENT ANY BORROWER OBTAINS, GIVES OR RECEIVES NOTICE OF ANY
RELEASE OR THREAT OF RELEASE OF A REPORTABLE QUANTITY OF ANY HAZARDOUS
SUBSTANCES AT THE REAL PROPERTY (ANY SUCH EVENT BEING HEREINAFTER REFERRED TO AS
A “HAZARDOUS DISCHARGE”) OR RECEIVES ANY NOTICE OF A MATERIAL VIOLATION, REQUEST
FOR INFORMATION OR NOTIFICATION THAT IT IS POTENTIALLY RESPONSIBLE FOR
INVESTIGATION OR CLEANUP OF ENVIRONMENTAL CONDITIONS AT THE REAL PROPERTY,
DEMAND LETTER OR COMPLAINT, ORDER, CITATION, OR OTHER WRITTEN NOTICE WITH REGARD
TO ANY HAZARDOUS DISCHARGE OR

 

52

--------------------------------------------------------------------------------


 


MATERIAL VIOLATION OF ENVIRONMENTAL LAWS AFFECTING THE REAL PROPERTY OR ANY
BORROWER’S INTEREST THEREIN (ANY OF THE FOREGOING IS REFERRED TO HEREIN AS AN
“ENVIRONMENTAL COMPLAINT”) FROM ANY PERSON, INCLUDING ANY STATE AGENCY
RESPONSIBLE IN WHOLE OR IN PART FOR ENVIRONMENTAL MATTERS IN THE STATE IN WHICH
THE REAL PROPERTY IS LOCATED OR THE UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY (ANY SUCH PERSON OR ENTITY HEREINAFTER THE “AUTHORITY”), THEN BORROWING
AGENT SHALL, WITHIN FIVE (5) BUSINESS DAYS, GIVE WRITTEN NOTICE OF SAME TO AGENT
DETAILING FACTS AND CIRCUMSTANCES OF WHICH ANY BORROWER IS AWARE GIVING RISE TO
THE HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT.  SUCH INFORMATION IS TO BE
PROVIDED TO ALLOW AGENT TO PROTECT ITS SECURITY INTEREST IN AND LIEN ON THE REAL
PROPERTY AND THE COLLATERAL AND IS NOT INTENDED TO CREATE NOR SHALL IT CREATE
ANY OBLIGATION UPON AGENT OR ANY LENDER WITH RESPECT THERETO.  IF REASONABLY
REQUESTED BY BORROWING AGENT, AGENT WILL IN GOOD FAITH CONSIDER ENTERING INTO A
JOINT DEFENSE OR SIMILAR AGREEMENT WITH BORROWING AGENT PRIOR TO BORROWING AGENT
PROVIDING SUCH NOTICE.


 


(E)           BORROWING AGENT SHALL PROMPTLY FORWARD TO AGENT COPIES OF ANY
REQUEST FOR INFORMATION, NOTIFICATION OF POTENTIAL LIABILITY, DEMAND LETTER
RELATING TO POTENTIAL RESPONSIBILITY WITH RESPECT TO THE INVESTIGATION OR
CLEANUP OF HAZARDOUS SUBSTANCES AT ANY OTHER SITE OWNED, OPERATED OR USED BY ANY
BORROWER TO DISPOSE OF HAZARDOUS SUBSTANCES AND SHALL CONTINUE TO FORWARD COPIES
OF CORRESPONDENCE BETWEEN ANY BORROWER AND THE AUTHORITY REGARDING SUCH CLAIMS
TO AGENT UNTIL THE CLAIM IS SETTLED.  BORROWING AGENT SHALL PROMPTLY FORWARD TO
AGENT COPIES OF ALL DOCUMENTS AND REPORTS CONCERNING A HAZARDOUS DISCHARGE AT
THE REAL PROPERTY THAT ANY BORROWER IS REQUIRED TO FILE UNDER ANY ENVIRONMENTAL
LAWS.  SUCH INFORMATION IS TO BE PROVIDED SOLELY TO ALLOW AGENT TO PROTECT
AGENT’S SECURITY INTEREST IN AND LIEN ON THE REAL PROPERTY AND THE COLLATERAL.


 


(F)            BORROWERS SHALL RESPOND PROMPTLY TO ANY HAZARDOUS DISCHARGE OR
ENVIRONMENTAL COMPLAINT AND TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY
IN ORDER TO SAFEGUARD THE HEALTH OF ANY PERSON AND TO AVOID SUBJECTING THE
COLLATERAL OR REAL PROPERTY TO ANY LIEN.  IF ANY BORROWER SHALL FAIL TO RESPOND
PROMPTLY TO ANY HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT OR ANY BORROWER
SHALL FAIL TO COMPLY WITH ANY OF THE REQUIREMENTS OF ANY ENVIRONMENTAL LAWS,
AGENT ON BEHALF OF LENDERS MAY, BUT WITHOUT THE OBLIGATION TO DO SO, FOR THE
SOLE PURPOSE OF PROTECTING AGENT’S INTEREST IN THE COLLATERAL:  (I) GIVE SUCH
NOTICES OR (II) ENTER ONTO THE REAL PROPERTY (OR AUTHORIZE THIRD PARTIES TO
ENTER ONTO THE REAL PROPERTY) AND TAKE SUCH ACTIONS AS AGENT (OR SUCH THIRD
PARTIES AS DIRECTED BY AGENT) DEEM REASONABLY NECESSARY OR ADVISABLE, TO CLEAN
UP, REMOVE, MITIGATE OR OTHERWISE DEAL WITH ANY SUCH HAZARDOUS DISCHARGE OR
ENVIRONMENTAL COMPLAINT.  ALL REASONABLE COSTS AND EXPENSES INCURRED BY AGENT
AND LENDERS (OR SUCH THIRD PARTIES) IN THE EXERCISE OF ANY SUCH RIGHTS,
INCLUDING ANY SUMS PAID IN CONNECTION WITH ANY JUDICIAL OR ADMINISTRATIVE
INVESTIGATION OR PROCEEDINGS, FINES AND PENALTIES, TOGETHER WITH INTEREST
THEREON FROM THE DATE EXPENDED AT THE DEFAULT RATE FOR DOMESTIC RATE LOANS
CONSTITUTING REVOLVING ADVANCES SHALL BE PAID UPON DEMAND BY BORROWERS, AND
UNTIL PAID SHALL BE ADDED TO AND BECOME A PART OF THE OBLIGATIONS SECURED BY THE
LIENS CREATED BY THE TERMS OF THIS AGREEMENT OR ANY OTHER AGREEMENT BETWEEN
AGENT, ANY LENDER AND ANY BORROWER.


 


(G)           PROMPTLY UPON THE WRITTEN REQUEST OF AGENT FROM TIME TO TIME,
BORROWERS SHALL PROVIDE AGENT, AT BORROWERS’ EXPENSE, WITH AN ENVIRONMENTAL SITE
ASSESSMENT OR ENVIRONMENTAL AUDIT REPORT PREPARED BY AN ENVIRONMENTAL
ENGINEERING FIRM ACCEPTABLE IN THE REASONABLE OPINION OF AGENT, TO ASSESS WITH A
REASONABLE DEGREE OF CERTAINTY THE EXISTENCE OF A HAZARDOUS DISCHARGE AND THE
POTENTIAL COSTS IN CONNECTION WITH ABATEMENT, CLEANUP AND REMOVAL

 

53

--------------------------------------------------------------------------------



 


OF ANY HAZARDOUS SUBSTANCES FOUND ON, UNDER, AT OR WITHIN THE REAL PROPERTY,
PROVIDED THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED BORROWERS
SHALL NOT BE OBLIGATED TO PAY FOR MORE THAN ONE (1) ENVIRONMENTAL SITE
ASSESSMENT OR ENVIRONMENTAL AUDIT REPORT IN ANY CALENDAR YEAR.  ANY REPORT OR
INVESTIGATION OF SUCH HAZARDOUS DISCHARGE PROPOSED AND ACCEPTABLE TO AN
APPROPRIATE AUTHORITY THAT IS CHARGED TO OVERSEE THE CLEAN-UP OF SUCH HAZARDOUS
DISCHARGE SHALL BE ACCEPTABLE TO AGENT.  IF SUCH ESTIMATES, INDIVIDUALLY OR IN
THE AGGREGATE, EXCEED $100,000, AGENT SHALL HAVE THE RIGHT TO REQUIRE BORROWERS
TO POST A BOND, LETTER OF CREDIT OR OTHER SECURITY REASONABLY SATISFACTORY TO
AGENT TO SECURE PAYMENT OF THESE COSTS AND EXPENSES.


 


(H)           BORROWERS SHALL DEFEND AND INDEMNIFY AGENT AND LENDERS AND HOLD
AGENT, LENDERS AND THEIR RESPECTIVE EMPLOYEES, AGENTS, DIRECTORS AND OFFICERS
HARMLESS FROM AND AGAINST ALL LOSS, LIABILITY, DAMAGE AND EXPENSE, CLAIMS,
COSTS, FINES AND PENALTIES, INCLUDING ATTORNEY’S FEES, SUFFERED OR INCURRED BY
AGENT OR LENDERS UNDER OR ON ACCOUNT OF ANY ENVIRONMENTAL LAWS, INCLUDING THE
ASSERTION OF ANY LIEN THEREUNDER, WITH RESPECT TO ANY HAZARDOUS DISCHARGE, THE
PRESENCE OF ANY HAZARDOUS SUBSTANCES AFFECTING THE REAL PROPERTY, WHETHER OR NOT
THE SAME ORIGINATES OR EMERGES FROM THE REAL PROPERTY OR ANY CONTIGUOUS REAL
ESTATE, INCLUDING ANY LOSS OF VALUE OF THE REAL PROPERTY AS A RESULT OF THE
FOREGOING EXCEPT TO THE EXTENT SUCH LOSS, LIABILITY, DAMAGE AND EXPENSE IS
ATTRIBUTABLE TO ANY HAZARDOUS DISCHARGE RESULTING FROM ACTIONS ON THE PART OF
AGENT OR ANY LENDER.  BORROWERS’ OBLIGATIONS UNDER THIS SECTION 4.19 SHALL ARISE
UPON THE DISCOVERY OF THE PRESENCE OF ANY HAZARDOUS SUBSTANCES AT THE REAL
PROPERTY, WHETHER OR NOT ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL AGENCY HAS
TAKEN OR THREATENED ANY ACTION IN CONNECTION WITH THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES.  BORROWERS’ OBLIGATION AND THE INDEMNIFICATIONS HEREUNDER SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(I)            FOR PURPOSES OF SECTION 4.19 AND 5.7, ALL REFERENCES TO REAL
PROPERTY SHALL BE DEEMED TO INCLUDE ALL OF EACH BORROWER’S RIGHT, TITLE AND
INTEREST IN AND TO ITS OWNED AND LEASED PREMISES.


 


4.20.        FINANCING STATEMENTS.  EXCEPT AS RESPECTS THE FINANCING STATEMENTS
FILED BY AGENT AND THE FINANCING STATEMENTS DESCRIBED ON SCHEDULE 1.2, NO
FINANCING STATEMENT COVERING ANY OF THE COLLATERAL OR ANY PROCEEDS THEREOF IS ON
FILE IN ANY PUBLIC OFFICE.


 


V.            REPRESENTATIONS AND WARRANTIES.


 

Each Borrower represents and warrants as follows:

 


5.1.          AUTHORITY.  EACH BORROWER HAS FULL POWER, AUTHORITY AND LEGAL
RIGHT TO ENTER INTO THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS A
PARTY AND TO PERFORM ALL ITS RESPECTIVE OBLIGATIONS HEREUNDER AND THEREUNDER. 
THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY
EXECUTED AND DELIVERED BY EACH BORROWER, AND THIS AGREEMENT AND THE OTHER
DOCUMENTS TO WHICH IT IS A PARTY CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH BORROWER ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND OF THE OTHER DOCUMENTS
TO WHICH IT IS A PARTY (A) ARE WITHIN SUCH BORROWER’S CORPORATE POWERS, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, ARE NOT IN CONTRAVENTION
OF LAW OR THE TERMS OF SUCH BORROWER’S BY-LAWS, CERTIFICATE OF INCORPORATION OR
OTHER APPLICABLE DOCUMENTS

 

54

--------------------------------------------------------------------------------



 


RELATING TO SUCH BORROWER’S FORMATION OR TO THE CONDUCT OF SUCH BORROWER’S
BUSINESS OR OF ANY MATERIAL AGREEMENT OR UNDERTAKING TO WHICH SUCH BORROWER IS A
PARTY OR BY WHICH SUCH BORROWER IS BOUND, (B) WILL NOT CONFLICT WITH OR VIOLATE
ANY LAW OR REGULATION, OR ANY JUDGMENT, ORDER OR DECREE OF ANY GOVERNMENTAL
BODY, (C) EXCEPT FOR FILING FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL
CODE AND OTHER SECURITY DOCUMENTS TO EVIDENCE AND PERFECT THE LIENS GRANTED TO
THE AGENT AND LENDERS HEREUNDER AND COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS IN CONNECTION WITH THE DISPOSITION OF ANY COLLATERAL
CONSTITUTING SECURITIES, WILL NOT REQUIRE THE CONSENT OF ANY GOVERNMENTAL BODY
OR ANY OTHER PERSON, EXCEPT THOSE CONSENTS SET FORTH ON SCHEDULE 5.1 HERETO AND
EXCEPT WHERE THE FAILURE TO HAVE OBTAINED, MADE OR COMPLIED WITH SUCH CONSENT
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT, ALL OF WHICH WILL HAVE BEEN DULY
OBTAINED, MADE OR COMPILED PRIOR TO THE CLOSING DATE AND WHICH ARE IN FULL FORCE
AND EFFECT AND (D) WILL NOT CONFLICT WITH, NOR RESULT IN ANY BREACH IN ANY OF
THE PROVISIONS OF OR CONSTITUTE A DEFAULT UNDER OR RESULT IN THE CREATION OF ANY
LIEN EXCEPT PERMITTED ENCUMBRANCES UPON ANY ASSET OF SUCH BORROWER UNDER THE
PROVISIONS OF ANY AGREEMENT, CHARTER DOCUMENT, INSTRUMENT, BY-LAW OR OTHER
INSTRUMENT TO WHICH SUCH BORROWER IS A PARTY OR BY WHICH IT OR ITS PROPERTY IS A
PARTY OR BY WHICH IT MAY BE BOUND.


 


5.2.          FORMATION AND QUALIFICATION.


 


(A)           EACH BORROWER IS DULY INCORPORATED AND IN GOOD STANDING UNDER THE
LAWS OF THE STATE LISTED ON SCHEDULE 5.2(A) AND IS QUALIFIED TO DO BUSINESS AND
IS IN GOOD STANDING IN THE STATES LISTED ON SCHEDULE 5.2(A) WHICH CONSTITUTE ALL
STATES IN WHICH QUALIFICATION AND GOOD STANDING ARE NECESSARY FOR SUCH BORROWER
TO CONDUCT ITS BUSINESS AND OWN ITS PROPERTY AND WHERE THE FAILURE TO SO QUALIFY
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON SUCH
BORROWER.  EACH BORROWER HAS DELIVERED TO AGENT TRUE AND COMPLETE COPIES OF ITS
CERTIFICATE OF INCORPORATION AND BY-LAWS AND WILL PROMPTLY NOTIFY AGENT OF ANY
AMENDMENT OR CHANGES THERETO.

 


(B)           THE ONLY SUBSIDIARIES OF EACH BORROWER ARE LISTED ON SCHEDULE
5.2(B).

 


5.3.          SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS
AND WARRANTIES OF SUCH BORROWER CONTAINED IN THIS AGREEMENT AND THE OTHER
DOCUMENTS TO WHICH IT IS A PARTY SHALL BE TRUE AT THE TIME OF SUCH BORROWER’S
EXECUTION OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO WHICH IT IS A PARTY, AND
SHALL SURVIVE THE EXECUTION, DELIVERY AND ACCEPTANCE THEREOF BY THE PARTIES
THERETO AND THE CLOSING OF THE TRANSACTIONS DESCRIBED THEREIN OR RELATED
THERETO.


 


5.4.          TAX RETURNS.  EACH BORROWER’S FEDERAL TAX IDENTIFICATION NUMBER IS
SET FORTH ON SCHEDULE 5.4.  EACH BORROWER HAS FILED ALL FEDERAL, STATE AND LOCAL
TAX RETURNS AND OTHER REPORTS EACH IS REQUIRED BY LAW TO FILE AND HAS PAID ALL
TAXES, ASSESSMENTS, FEES AND OTHER GOVERNMENTAL CHARGES THAT ARE DUE AND
PAYABLE.  EXCEPT AS SET FORTH ON SCHEDULE 5.4, FEDERAL, STATE AND LOCAL INCOME
TAX RETURNS OF EACH BORROWER HAVE BEEN EXAMINED AND REPORTED UPON BY THE
APPROPRIATE TAXING AUTHORITY OR CLOSED BY APPLICABLE STATUTE AND SATISFIED FOR
ALL FISCAL YEARS PRIOR TO AND INCLUDING THE FISCAL YEAR ENDING DECEMBER 31,
2008.  THE PROVISION FOR TAXES ON THE BOOKS OF EACH BORROWER IS ADEQUATE FOR ALL
YEARS NOT CLOSED BY APPLICABLE STATUTES, AND FOR ITS CURRENT FISCAL YEAR, AND NO
BORROWER HAS ANY KNOWLEDGE OF ANY DEFICIENCY OR ADDITIONAL ASSESSMENT IN
CONNECTION THEREWITH NOT PROVIDED FOR ON ITS BOOKS.

 

55

--------------------------------------------------------------------------------



 


5.5.          FINANCIAL STATEMENTS.


 


(A)           THE PRO FORMA BALANCE SHEET OF BORROWERS ON A CONSOLIDATED BASIS
(THE “PRO FORMA BALANCE SHEET”) FURNISHED TO AGENT ON THE CLOSING DATE REFLECTS
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT
(COLLECTIVELY, THE “TRANSACTIONS”) AND IS ACCURATE, COMPLETE AND CORRECT AND
FAIRLY REFLECTS, IN ALL MATERIAL ASPECTS, THE FINANCIAL POSITION OF BORROWERS ON
A CONSOLIDATED BASIS AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE
TRANSACTIONS, AND HAS BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED, EXCEPT FOR PERIOD ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.  THE PRO
FORMA BALANCE SHEET HAS BEEN CERTIFIED ON BEHALF OF BORROWERS AS ACCURATE,
COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS BY THE PRESIDENT OR CHIEF
FINANCIAL OFFICER OF BORROWING AGENT.  SUBJECT TO PERIOD ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES, ALL FINANCIAL STATEMENTS REFERRED TO IN THIS SUBSECTION
5.5(A), INCLUDING THE RELATED SCHEDULES AND NOTES THERETO, HAVE BEEN PREPARED,
IN ACCORDANCE WITH GAAP, EXCEPT AS MAY BE DISCLOSED IN SUCH FINANCIAL
STATEMENTS.


 


(B)           THE TWELVE-MONTH CASH FLOW PROJECTIONS OF BORROWERS ON A
CONSOLIDATED BASIS AND THEIR PROJECTED BALANCE SHEETS AS OF THE CLOSING DATE,
COPIES OF WHICH ARE ANNEXED HERETO AS EXHIBIT 5.5(B) (THE “PROJECTIONS”) WERE
PREPARED BY THE CHIEF FINANCIAL OFFICER OF BORROWING AGENT ON BEHALF OF
BORROWERS, ARE BASED ON UNDERLYING ASSUMPTIONS WHICH PROVIDE A REASONABLE BASIS
FOR THE PROJECTIONS CONTAINED THEREIN AND REFLECT BORROWERS’ JUDGMENT BASED ON
PRESENT CIRCUMSTANCES OF THE MOST LIKELY SET OF CONDITIONS AND COURSE OF ACTION
FOR THE PROJECTED PERIOD.  THE CASH FLOW PROJECTIONS TOGETHER WITH THE PRO FORMA
BALANCE SHEET, ARE REFERRED TO AS THE “PRO FORMA FINANCIAL STATEMENTS”.


 


(C)           THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF BORROWERS,
THEIR SUBSIDIARIES AND SUCH OTHER PERSONS DESCRIBED THEREIN (INCLUDING THE
ACCOUNTS OF ALL SUBSIDIARIES FOR THE RESPECTIVE PERIODS DURING WHICH A
SUBSIDIARY RELATIONSHIP EXISTED) AS OF DECEMBER 31, 2008, AND THE RELATED
STATEMENTS OF INCOME, CHANGES IN STOCKHOLDER’S EQUITY, AND CHANGES IN CASH FLOW
FOR THE PERIOD ENDED ON SUCH DATE, ALL ACCOMPANIED BY REPORTS THEREON CONTAINING
OPINIONS BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, COPIES OF WHICH HAVE BEEN
DELIVERED TO AGENT, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED (EXCEPT FOR CHANGES IN APPLICATION IN WHICH SUCH ACCOUNTANTS CONCUR AND
PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION OF BORROWERS
AND THEIR SUBSIDIARIES AT SUCH DATE AND THE RESULTS OF THEIR OPERATIONS FOR SUCH
PERIOD.  SINCE DECEMBER 31, 2008, THERE HAS BEEN NO CHANGE IN THE CONDITION,
FINANCIAL OR OTHERWISE, OF BORROWERS OR THEIR SUBSIDIARIES AS SHOWN ON THE
CONSOLIDATED BALANCE SHEET AS OF SUCH DATE AND NO CHANGE IN THE AGGREGATE VALUE
OF MACHINERY, AND EQUIPMENT OWNED BY BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES, EXCEPT CHANGES IN THE ORDINARY COURSE OF BUSINESS, NONE OF WHICH
INDIVIDUALLY OR IN THE AGGREGATE HAS BEEN MATERIALLY ADVERSE.


 


5.6.          ENTITY NAMES.  EXCEPT AS SET FORTH ON SCHEDULE 5.6, NO BORROWER
HAS BEEN KNOWN BY ANY OTHER CORPORATE NAME IN THE PAST FIVE (5) YEARS AND DOES
NOT SELL INVENTORY UNDER ANY OTHER NAME NOR HAS ANY BORROWER BEEN THE SURVIVING
CORPORATION OF A MERGER OR CONSOLIDATION OR ACQUIRED ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF ANY PERSON DURING THE PRECEDING FIVE (5) YEARS.

 

56

--------------------------------------------------------------------------------


 


5.7.          O.S.H.A. AND ENVIRONMENTAL COMPLIANCE.


 


(A)           EACH BORROWER HAS DULY COMPLIED WITH IN ALL MATERIAL RESPECTS, AND
ITS FACILITIES, BUSINESS, ASSETS, PROPERTY, LEASEHOLDS, REAL PROPERTY AND
EQUIPMENT ARE IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH, THE PROVISIONS OF THE
FEDERAL OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION ACT,
RCRA AND ALL OTHER ENVIRONMENTAL LAWS; THERE HAVE BEEN NO OUTSTANDING CITATIONS,
NOTICES OR ORDERS OF NON-COMPLIANCE ISSUED TO ANY BORROWER OR RELATING TO ITS
BUSINESS, ASSETS, PROPERTY, LEASEHOLDS OR EQUIPMENT UNDER ANY SUCH LAWS, RULES
OR REGULATIONS WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(B)           EACH BORROWER HAS BEEN ISSUED ALL REQUIRED FEDERAL, STATE,
CANADIAN, PROVINCIAL AND LOCAL LICENSES, CERTIFICATES OR PERMITS RELATING TO ALL
APPLICABLE ENVIRONMENTAL LAWS, EXCEPT WHERE SUCH FAILURE COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)           TO THE BEST OF BORROWER’S KNOWLEDGE, (I) THERE ARE NO VISIBLE
SIGNS OF RELEASES, SPILLS, DISCHARGES, LEAKS OR DISPOSAL (COLLECTIVELY REFERRED
TO AS “RELEASES”) OF HAZARDOUS SUBSTANCES AT, UPON, UNDER OR WITHIN ANY REAL
PROPERTY; (II) THERE ARE NO UNDERGROUND STORAGE TANKS OR POLYCHLORINATED
BIPHENYLS ON THE REAL PROPERTY; (III) THE REAL PROPERTY HAS NEVER BEEN USED AS A
TREATMENT, STORAGE OR DISPOSAL FACILITY OF HAZARDOUS WASTE; AND (IV) NO
HAZARDOUS SUBSTANCES ARE PRESENT ON THE REAL PROPERTY INCLUDING ANY PREMISES
LEASED BY ANY BORROWER WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT,
EXCEPTING SUCH QUANTITIES AS ARE HANDLED IN ACCORDANCE WITH ALL APPLICABLE
MANUFACTURER’S INSTRUCTIONS AND GOVERNMENTAL REGULATIONS AND IN PROPER STORAGE
CONTAINERS AND AS ARE NECESSARY FOR THE OPERATION OF THE COMMERCIAL BUSINESS OF
ANY BORROWER OR OF ITS TENANTS.


 


5.8.          SOLVENCY; NO LITIGATION, VIOLATION, INDEBTEDNESS OR DEFAULT; ERISA
COMPLIANCE.


 


(A)           EACH BORROWER IS SOLVENT, ABLE TO PAY ITS DEBTS AS THEY MATURE,
HAS CAPITAL SUFFICIENT TO CARRY ON ITS BUSINESS AND ALL BUSINESSES IN WHICH IT
IS ABOUT TO ENGAGE, AND (I) AS OF THE CLOSING DATE, THE FAIR PRESENT SALEABLE
VALUE OF ITS ASSETS, CALCULATED ON A GOING CONCERN BASIS, IS IN EXCESS OF THE
AMOUNT OF ITS LIABILITIES AND (II) SUBSEQUENT TO THE CLOSING DATE, THE FAIR
SALEABLE VALUE OF ITS ASSETS (CALCULATED ON A GOING CONCERN BASIS) WILL BE IN
EXCESS OF THE AMOUNT OF ITS LIABILITIES.


 


(B)           EXCEPT AS DISCLOSED IN SCHEDULE 5.8(B), NO BORROWER HAS (I) ANY
PENDING OR THREATENED LITIGATION, ARBITRATION, ACTIONS OR PROCEEDINGS WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (II)
ANY LIABILITIES OR INDEBTEDNESS FOR BORROWED MONEY OTHER THAN THE OBLIGATIONS.


 


(C)           NO BORROWER IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW, RULE,
REGULATION OR ORDINANCE IN ANY RESPECT WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, NOR IS ANY BORROWER IN VIOLATION OF ANY ORDER OF
ANY COURT, GOVERNMENTAL BODY OR ARBITRATION BOARD OR TRIBUNAL.


 


(D)           NO BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP MAINTAINS OR IS
REQUIRED TO CONTRIBUTE TO ANY PLAN OTHER THAN THOSE LISTED ON SCHEDULE 5.8(D)
HERETO.  (I) NO PLAN HAS INCURRED ANY “ACCUMULATED FUNDING DEFICIENCY,” AS
DEFINED IN SECTION 302(A)(2) OF ERISA AND SECTION 412(A) OF THE CODE, WHETHER OR
NOT WAIVED, EACH BORROWER AND EACH MEMBER OF THE

 

57

--------------------------------------------------------------------------------



 


CONTROLLED GROUP HAS MET ALL APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER
SECTION 302 OF ERISA AND SECTION 412 OF THE CODE IN RESPECT OF EACH PLAN, AND
EACH PLAN IS IN COMPLIANCE WITH SECTIONS 412, 430 AND 436 OF THE CODE AND
SECTIONS 206(G), 302 AND 303 OF ERISA, WITHOUT REGARD TO WAIVERS AND VARIANCES;
(II) EACH PLAN WHICH IS INTENDED TO BE A QUALIFIED PLAN UNDER SECTION 401(A) OF
THE CODE AS CURRENTLY IN EFFECT HAS BEEN DETERMINED BY THE INTERNAL REVENUE
SERVICE TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE AND THE TRUST RELATED
THERETO IS EXEMPT FROM FEDERAL INCOME TAX UNDER SECTION 501(A) OF THE CODE;
(III) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS INCURRED
ANY LIABILITY TO THE PBGC OTHER THAN FOR THE PAYMENT OF PREMIUMS, AND THERE ARE
NO PREMIUM PAYMENTS WHICH HAVE BECOME DUE WHICH ARE UNPAID; (IV) NO PLAN HAS
BEEN TERMINATED BY THE PLAN ADMINISTRATOR THEREOF NOR BY THE PBGC, AND THERE IS
NO OCCURRENCE WHICH WOULD CAUSE THE PBGC TO INSTITUTE PROCEEDINGS UNDER TITLE IV
OF ERISA TO TERMINATE ANY PLAN; (V) AT THIS TIME, THE CURRENT VALUE OF THE
ASSETS OF EACH PLAN EXCEEDS THE PRESENT VALUE OF THE ACCRUED BENEFITS AND OTHER
LIABILITIES OF SUCH PLAN AND NEITHER ANY BORROWER NOR ANY MEMBER OF THE
CONTROLLED GROUP KNOWS OF ANY FACTS OR CIRCUMSTANCES WHICH WOULD MATERIALLY
CHANGE THE VALUE OF SUCH ASSETS AND ACCRUED BENEFITS AND OTHER LIABILITIES; (VI)
NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS BREACHED ANY OF
THE RESPONSIBILITIES, OBLIGATIONS OR DUTIES IMPOSED ON IT BY ERISA WITH RESPECT
TO ANY PLAN; (VII) NEITHER ANY BORROWER NOR ANY MEMBER OF A CONTROLLED GROUP HAS
INCURRED ANY LIABILITY FOR ANY EXCISE TAX ARISING UNDER SECTION 4971, 4972 OR
4980B OF THE CODE, AND NO FACT EXISTS WHICH COULD GIVE RISE TO ANY SUCH
LIABILITY; (VIII) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP
NOR ANY FIDUCIARY OF, NOR ANY TRUSTEE TO, ANY PLAN, HAS ENGAGED IN A “PROHIBITED
TRANSACTION” DESCRIBED IN SECTION 406 OF THE ERISA OR SECTION 4975 OF THE CODE
NOR TAKEN ANY ACTION WHICH WOULD CONSTITUTE OR RESULT IN A TERMINATION EVENT
WITH RESPECT TO ANY SUCH PLAN WHICH IS SUBJECT TO ERISA; (IX) EACH BORROWER AND
EACH MEMBER OF THE CONTROLLED GROUP HAS MADE ALL CONTRIBUTIONS DUE AND PAYABLE
WITH RESPECT TO EACH PLAN; (X) THERE EXISTS NO EVENT DESCRIBED IN SECTION
4043(B) OF ERISA, FOR WHICH THE THIRTY (30) DAY NOTICE PERIOD HAS NOT BEEN
WAIVED; (XI) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS ANY
FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO ANY PLAN EXISTING FOR
THE BENEFIT OF PERSONS OTHER THAN EMPLOYEES OR FORMER EMPLOYEES OF ANY BORROWER
OR ANY MEMBER OF THE CONTROLLED GROUP; (XII) NEITHER ANY BORROWER NOR ANY MEMBER
OF THE CONTROLLED GROUP MAINTAINS OR IS REQUIRED TO CONTRIBUTE TO ANY PLAN WHICH
PROVIDES HEALTH, ACCIDENT OR LIFE INSURANCE BENEFITS TO FORMER EMPLOYEES, THEIR
SPOUSES OR DEPENDENTS, OTHER THAN IN ACCORDANCE WITH SECTION 4980B OF THE CODE;
(XIII) NEITHER ANY BORROWER NOR ANY MEMBER OF THE CONTROLLED GROUP HAS
WITHDRAWN, COMPLETELY OR PARTIALLY, WITHIN THE MEANING OF SECTION 4203 OR 4205
OF ERISA, FROM ANY MULTIEMPLOYER PLAN SO AS TO INCUR LIABILITY UNDER THE
MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980 AND THERE EXISTS NO FACT WHICH
WOULD REASONABLY BE EXPECTED TO RESULT IN ANY SUCH LIABILITY; AND (XIV) NO PLAN
FIDUCIARY (AS DEFINED IN SECTION 3(21) OF ERISA) HAS ANY LIABILITY FOR BREACH OF
FIDUCIARY DUTY OR FOR ANY FAILURE IN CONNECTION WITH THE ADMINISTRATION OR
INVESTMENT OF THE ASSETS OF A PLAN.


 


5.9.          PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES.  ALL PATENT
REGISTRATIONS, PATENT APPLICATIONS, TRADEMARK REGISTRATIONS, TRADEMARK
APPLICATIONS, SERVICE MARK REGISTRATIONS, SERVICE MARK APPLICATIONS, COPYRIGHT
REGISTRATIONS, COPYRIGHT APPLICATIONS, DESIGN RIGHT REGISTRATIONS, TRADE NAME
REGISTRATIONS, ASSUMED NAME REGISTRATIONS, AND MATERIAL INTELLECTUAL PROPERTY
LICENSES OWNED OR UTILIZED BY ANY BORROWER ARE SET FORTH ON SCHEDULE 5.9, ARE IN
FULL FORCE AND EFFECT, ALL APPLICATIONS AND REGISTRATIONS SET FORTH IN SCHEDULE
5.9 HAVE BEEN DULY REGISTERED OR FILED WITH ALL APPROPRIATE GOVERNMENTAL BODIES
AND, TO THE KNOWLEDGE OF EACH BORROWER, ALL LICENSES AND

 

58

--------------------------------------------------------------------------------



 


REGISTRATION CONSTITUTE ALL OF THE REGISTERED INTELLECTUAL PROPERTY RIGHTS WHICH
ARE NECESSARY FOR THE OPERATION OF ITS BUSINESS; EXCEPT AS SET FORTH IN SCHEDULE
5.9 HERETO, TO THE KNOWLEDGE OF EACH BORROWER, THERE IS NO OBJECTION TO ANY SUCH
INTELLECTUAL PROPERTY RIGHTS LISTED ON SCHEDULE 5.9 HERETO OR PENDING CHALLENGE
TO THE VALIDITY OF ANY SUCH INTELLECTUAL PROPERTY RIGHT OR LICENSE AND NO
BORROWER IS AWARE OF ANY GROUNDS FOR ANY CHALLENGE.  TO THE KNOWLEDGE OF EACH
BORROWER, EXCEPT AS SET FORTH IN SCHEDULE 5.9 HERETO, EACH MATERIAL PATENT
REGISTRATION, PATENT, PATENT APPLICATION, PATENT LICENSE, TRADEMARK
REGISTRATION, TRADEMARK, TRADEMARK APPLICATION, TRADEMARK LICENSE, SERVICE MARK,
SERVICE MARK APPLICATION, SERVICE MARK LICENSE, DESIGN RIGHT REGISTRATION,
COPYRIGHT REGISTRATION, COPYRIGHT APPLICATION AND COPYRIGHT LICENSE OWNED OR
HELD BY ANY BORROWER CONSISTS OF ORIGINAL MATERIAL OR PROPERTY DEVELOPED BY SUCH
BORROWER OR WAS LAWFULLY ACQUIRED BY SUCH BORROWER FROM THE PROPER AND LAWFUL
OWNER THEREOF.  EACH OF SUCH MATERIAL ITEMS HAS BEEN MAINTAINED SO AS TO
PRESERVE THE VALUE THEREOF FROM THE DATE OF CREATION OR ACQUISITION THEREOF. 
WITH RESPECT TO ALL MATERIAL SOFTWARE USED BY ANY BORROWER (OTHER THAN “OFF THE
SHELF” SOFTWARE), SUCH BORROWER IS IN POSSESSION OF ALL SOURCE AND OBJECT CODES
RELATED TO EACH PIECE OF SOFTWARE OR IS THE BENEFICIARY OF A SOURCE CODE ESCROW
AGREEMENT, EACH SUCH SOURCE CODE ESCROW AGREEMENT BEING LISTED ON SCHEDULE 5.9
HERETO.


 


5.10.        LICENSES AND PERMITS.  EXCEPT AS SET FORTH IN SCHEDULE 5.10, EACH
BORROWER (A) IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH AND (B) HAS PROCURED
AND IS NOW IN POSSESSION OF, ALL MATERIAL LICENSES OR PERMITS REQUIRED BY ANY
APPLICABLE FEDERAL, STATE, PROVINCIAL OR LOCAL LAW, RULE OR REGULATION FOR THE
OPERATION OF ITS BUSINESS IN EACH JURISDICTION WHEREIN IT IS NOW CONDUCTING OR
PROPOSES TO CONDUCT BUSINESS AND WHERE THE FAILURE TO PROCURE SUCH LICENSES OR
PERMITS COULD HAVE A MATERIAL ADVERSE EFFECT.


 


5.11.        DEFAULT OF INDEBTEDNESS.  NO BORROWER IS IN DEFAULT IN THE PAYMENT
OF THE PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS (EXCLUDING TRADE DEBT) OR
UNDER ANY INSTRUMENT OR AGREEMENT UNDER OR SUBJECT TO WHICH ANY INDEBTEDNESS HAS
BEEN ISSUED AND NO EVENT HAS OCCURRED UNDER THE PROVISIONS OF ANY SUCH
INSTRUMENT OR AGREEMENT WHICH WITH OR WITHOUT THE LAPSE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, CONSTITUTES OR WOULD CONSTITUTE AN EVENT OF DEFAULT THEREUNDER.


 


5.12.        NO DEFAULT.  NO BORROWER IS IN DEFAULT IN THE PAYMENT OR
PERFORMANCE OF ANY OF ITS MATERIAL CONTRACTUAL OBLIGATIONS AND NO DEFAULT HAS
OCCURRED.


 


5.13.        NO BURDENSOME RESTRICTIONS.  NO BORROWER IS PARTY TO ANY CONTRACT
OR AGREEMENT THE PERFORMANCE OF WHICH COULD HAVE A MATERIAL ADVERSE EFFECT. 
EACH BORROWER HAS HERETOFORE DELIVERED TO AGENT TRUE AND COMPLETE COPIES OF ALL
MATERIAL CONTRACTS TO WHICH IT IS A PARTY OR TO WHICH IT OR ANY OF ITS
PROPERTIES IS SUBJECT.  NO BORROWER HAS AGREED OR CONSENTED TO CAUSE OR PERMIT
IN THE FUTURE (UPON THE HAPPENING OF A CONTINGENCY OR OTHERWISE) ANY OF ITS
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO BE SUBJECT TO A LIEN WHICH
IS NOT A PERMITTED ENCUMBRANCE.


 


5.14.        NO LABOR DISPUTES.  NO BORROWER IS INVOLVED IN ANY LABOR DISPUTE;
THERE ARE NO STRIKES OR WALKOUTS OR UNION ORGANIZATION OF ANY BORROWER’S
EMPLOYEES THREATENED OR IN EXISTENCE AND NO LABOR CONTRACT IS SCHEDULED TO
EXPIRE DURING THE TERM OTHER THAN AS SET FORTH ON SCHEDULE 5.14 HERETO.

 

59

--------------------------------------------------------------------------------



 


5.15.        MARGIN REGULATIONS.  NO BORROWER IS ENGAGED, NOR WILL IT ENGAGE,
PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING
CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY “MARGIN STOCK” WITHIN
THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION U OF THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AS NOW AND FROM TIME TO TIME
HEREAFTER IN EFFECT.  NO PART OF THE PROCEEDS OF ANY ADVANCE WILL BE USED FOR
“PURCHASING” OR “CARRYING” “MARGIN STOCK” AS DEFINED IN REGULATION U OF SUCH
BOARD OF GOVERNORS.


 


5.16.        INVESTMENT COMPANY ACT.  NO BORROWER IS AN “INVESTMENT COMPANY”
REGISTERED OR REQUIRED TO BE REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED, NOR IS IT CONTROLLED BY SUCH A COMPANY.


 


5.17.        DISCLOSURE.  NO REPRESENTATION OR WARRANTY MADE BY ANY BORROWER IN
THIS AGREEMENT OR IN ANY FINANCIAL STATEMENT, REPORT, CERTIFICATE OR ANY OTHER
DOCUMENT FURNISHED IN CONNECTION HEREWITH, WHEN TAKEN AS A WHOLE, CONTAINS ANY
UNTRUE STATEMENT OF FACT OR OMITS TO STATE ANY FACT NECESSARY TO MAKE THE
STATEMENTS HEREIN OR THEREIN NOT MISLEADING.  THERE IS NO FACT KNOWN TO ANY
BORROWER OR WHICH REASONABLY SHOULD BE KNOWN TO SUCH BORROWER WHICH SUCH
BORROWER HAS NOT DISCLOSED TO AGENT IN WRITING WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.18.        RESERVED.


 


5.19.        SWAPS.  NO BORROWER IS A PARTY TO, NOR WILL IT BE A PARTY TO, ANY
SWAP AGREEMENT WHEREBY SUCH BORROWER HAS AGREED OR WILL AGREE TO SWAP INTEREST
RATES OR CURRENCIES UNLESS SAME PROVIDES THAT DAMAGES UPON TERMINATION FOLLOWING
AN EVENT OF DEFAULT THEREUNDER ARE PAYABLE ON AN UNLIMITED “TWO-WAY BASIS”
WITHOUT REGARD TO FAULT ON THE PART OF EITHER PARTY.


 


5.20.        CONFLICTING AGREEMENTS.  NO PROVISION OF ANY MORTGAGE, INDENTURE,
CONTRACT, AGREEMENT, JUDGMENT, DECREE OR ORDER BINDING ON ANY BORROWER OR
AFFECTING THE COLLATERAL CONFLICTS WITH, OR REQUIRES ANY CONSENT WHICH HAS NOT
ALREADY BEEN OBTAINED TO, OR WOULD IN ANY WAY PREVENT THE EXECUTION, DELIVERY OR
PERFORMANCE OF, THE TERMS OF THIS AGREEMENT OR THE OTHER DOCUMENTS, EXCEPT WHERE
THE FAILURE TO OBTAIN, MAKE OR COMPLY WITH ANY SUCH CONSENT COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.21.        APPLICATION OF CERTAIN LAWS AND REGULATIONS.  NEITHER ANY BORROWER
NOR ANY SUBSIDIARY OF ANY BORROWER IS SUBJECT TO ANY LAW, STATUTE, RULE OR
REGULATION WHICH REGULATES THE INCURRENCE OF ANY INDEBTEDNESS, INCLUDING LAWS,
STATUTES, RULES OR REGULATIONS RELATIVE TO COMMON OR INTERSTATE CARRIERS OR TO
THE SALE OF ELECTRICITY, GAS, STEAM, WATER, TELEPHONE, TELEGRAPH OR OTHER PUBLIC
UTILITY SERVICES.


 


5.22.        BUSINESS AND PROPERTY OF BORROWERS.  UPON AND AFTER THE CLOSING
DATE, BORROWERS DO NOT PROPOSE TO ENGAGE IN ANY BUSINESS OTHER THAN DESIGNING,
MANUFACTURING, DISTRIBUTING AND MARKETING FOOTWEAR FOR MEN, WOMEN AND CHILDREN,
APPAREL, ACCESSORIES, BAGS AND BACKPACKS, AND OTHER PRODUCTS UTILIZING CROSLITE,
AND ACTIVITIES NECESSARY TO CONDUCT THE FOREGOING.  ON THE CLOSING DATE, EACH
BORROWER WILL OWN ALL THE PROPERTY AND POSSESS ALL OF THE RIGHTS AND CONSENTS
NECESSARY FOR THE CONDUCT OF THE BUSINESS OF SUCH BORROWER, EXCEPT WHERE THE
FAILURE TO OBTAIN,

 

60

--------------------------------------------------------------------------------



 


MAKE OR COMPLY WITH ANY SUCH CONSENT COULD NOT REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


5.23.        SECTION 20 SUBSIDIARIES.  BORROWERS DO NOT INTEND TO USE AND SHALL
NOT USE ANY PORTION OF THE PROCEEDS OF THE ADVANCES, DIRECTLY OR INDIRECTLY, TO
PURCHASE DURING THE UNDERWRITING PERIOD, OR FOR 30 DAYS THEREAFTER, INELIGIBLE
SECURITIES BEING UNDERWRITTEN BY A SECTION 20 SUBSIDIARY.


 


5.24.        ANTI-TERRORISM LAWS.


 


(A)           GENERAL.  NEITHER ANY BORROWER NOR ANY AFFILIATE OF ANY BORROWER
IS IN VIOLATION OF ANY ANTI-TERRORISM LAW OR ENGAGES IN OR CONSPIRES TO ENGAGE
IN ANY TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR
AVOIDING, OR ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY
ANTI-TERRORISM LAW.


 


(B)           EXECUTIVE ORDER NO. 13224.  NEITHER ANY BORROWER NOR ANY AFFILIATE
OF ANY BORROWER OR THEIR RESPECTIVE AGENTS ACTING OR BENEFITING IN ANY CAPACITY
IN CONNECTION WITH THE ADVANCES OR OTHER TRANSACTIONS HEREUNDER, IS ANY OF THE
FOLLOWING (EACH A “BLOCKED PERSON”):


 

(I)            A PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT
TO THE PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

(II)           A PERSON OWNED OR CONTROLLED BY, OR ACTING FOR OR ON BEHALF OF, 
ANY PERSON THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE
PROVISIONS OF, THE EXECUTIVE ORDER NO. 13224;

 

(III)          A PERSON OR ENTITY WITH WHICH ANY LENDER IS PROHIBITED FROM
DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY ANTI-TERRORISM LAW;

 

(IV)          A PERSON OR ENTITY THAT COMMITS, THREATENS OR CONSPIRES TO COMMIT
OR SUPPORTS “TERRORISM” AS DEFINED IN THE EXECUTIVE ORDER NO. 13224;

 

(V)           A PERSON OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED
NATIONAL” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT
OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR ANY REPLACEMENT
WEBSITE OR OTHER REPLACEMENT OFFICIAL PUBLICATION OF SUCH LIST, OR

 

(VI)          A PERSON OR ENTITY WHO IS AFFILIATED OR ASSOCIATED WITH A PERSON
OR ENTITY LISTED ABOVE.

 

Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Advances or other transactions
hereunder (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224.

 

61

--------------------------------------------------------------------------------



 


5.25.        TRADING WITH THE ENEMY.  NO BORROWER HAS ENGAGED, NOR DOES IT
INTEND TO ENGAGE, IN ANY BUSINESS OR ACTIVITY PROHIBITED BY THE TRADING WITH THE
ENEMY ACT.


 


5.26.        FEDERAL SECURITIES LAWS.  NEITHER ANY BORROWER (OTHER THAN CROCS)
NOR ANY OF ITS SUBSIDIARIES (I) IS REQUIRED TO FILE PERIODIC REPORTS UNDER THE
EXCHANGE ACT, (II) HAS ANY SECURITIES REGISTERED UNDER THE EXCHANGE ACT OR (III)
HAS FILED A REGISTRATION STATEMENT THAT HAS NOT YET BECOME EFFECTIVE UNDER THE
SECURITIES ACT.


 


5.27.        EQUITY INTERESTS. THE AUTHORIZED AND OUTSTANDING EQUITY INTERESTS
OF EACH BORROWER IS AS SHOWN ON SCHEDULE 5.27 HERETO.  ALL OF THE EQUITY
INTERESTS OF EACH BORROWER (OTHER THAN CROCS) HAS BEEN DULY AND VALIDLY
AUTHORIZED AND ISSUED AND IS FULLY PAID AND NON-ASSESSABLE AND HAS BEEN SOLD AND
DELIVERED TO THE HOLDERS HEREOF IN COMPLIANCE WITH, OR UNDER VALID EXEMPTION
FROM, ALL FEDERAL AND STATE LAWS AND THE RULES AND REGULATIONS OF EACH
GOVERNMENTAL BODY GOVERNING THE SALE AND DELIVERY OF SECURITIES.  EXCEPT FOR THE
RIGHTS AND OBLIGATIONS SHOWN ON SCHEDULE 5.27, THERE ARE NO SUBSCRIPTIONS,
WARRANTS, OPTIONS, CALLS, COMMITMENTS, RIGHTS OR AGREEMENT BY WHICH ANY BORROWER
OR ANY OF ITS SUBSIDIARIES IS BOUND RELATING TO THE ISSUANCE, TRANSFER, VOTING
OR REDEMPTION OF SHARES OF ITS EQUITY INTERESTS OR ANY PRE-EMPTIVE RIGHTS HELD
BY ANY PERSON WITH RESPECT TO THE EQUITY INTERESTS OF BORROWERS.  EXCEPT AS
SHOWN ON SCHEDULE 5.27, BORROWERS HAVE NOT ISSUED ANY SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SHARES OF ITS EQUITY INTERESTS OR ANY OPTIONS, WARRANTS
OR OTHER RIGHTS TO ACQUIRE SUCH SHARES OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SUCH SHARES.


 


VI.           AFFIRMATIVE COVENANTS.


 

Each Borrower shall, until payment in full of the Obligations and termination of
this Agreement:

 


6.1.          PAYMENT OF FEES.  PAY TO AGENT ON DEMAND ALL USUAL AND CUSTOMARY
FEES AND EXPENSES WHICH AGENT INCURS IN CONNECTION WITH (A) THE FORWARDING OF
ADVANCE PROCEEDS AND (B) THE ESTABLISHMENT AND MAINTENANCE OF ANY BLOCKED
ACCOUNTS OR DEPOSITORY ACCOUNTS AS PROVIDED FOR IN SECTION 4.15(H).  AGENT MAY,
WITHOUT MAKING DEMAND, CHARGE BORROWERS’ ACCOUNT FOR ALL SUCH FEES AND EXPENSES.


 


6.2.          CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE AND ASSETS.  (A)
CONDUCT CONTINUOUSLY AND OPERATE ACTIVELY ITS BUSINESS ACCORDING TO GOOD
BUSINESS PRACTICES AND TAKE ALL COMMERCIALLY REASONABLE ACTIONS NECESSARY TO
MAINTAIN ALL OF ITS PROPERTIES USEFUL OR NECESSARY IN ITS BUSINESS IN GOOD
WORKING ORDER AND CONDITION (REASONABLE WEAR AND TEAR EXCEPTED AND EXCEPT AS MAY
BE DISPOSED OF IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT), INCLUDING ALL
LICENSES, PATENTS, COPYRIGHTS, DESIGN RIGHTS, TRADE NAMES, TRADE SECRETS AND
TRADEMARKS AND TAKE ALL ACTIONS NECESSARY TO ENFORCE AND PROTECT THE VALIDITY OF
ANY INTELLECTUAL PROPERTY RIGHT OR OTHER RIGHT INCLUDED IN THE COLLATERAL; (B)
KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE AND COMPLY IN ALL MATERIAL RESPECTS
WITH THE LAWS AND REGULATIONS GOVERNING THE CONDUCT OF ITS BUSINESS WHERE THE
FAILURE TO DO SO COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
AND (C) MAKE ALL SUCH REPORTS AND PAY ALL SUCH FRANCHISE AND OTHER TAXES AND
LICENSE FEES AND DO ALL SUCH OTHER COMMERCIALLY REASONABLE ACTS AND THINGS AS
MAY BE LAWFULLY REQUIRED TO MAINTAIN ITS RIGHTS, LICENSES, LEASES, POWERS AND
FRANCHISES UNDER THE LAWS OF THE UNITED STATES OR ANY POLITICAL SUBDIVISION
THEREOF.

 

62

--------------------------------------------------------------------------------



 


6.3.          VIOLATIONS.  PROMPTLY NOTIFY AGENT IN WRITING OF ANY VIOLATION OF
ANY LAW, STATUTE, REGULATION OR ORDINANCE OF ANY GOVERNMENTAL BODY, OR OF ANY
AGENCY THEREOF, APPLICABLE TO ANY BORROWER WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


6.4.          GOVERNMENT RECEIVABLES.  TAKE ALL STEPS NECESSARY TO PROTECT
AGENT’S INTEREST IN THE COLLATERAL UNDER THE FEDERAL ASSIGNMENT OF CLAIMS ACT,
THE FINANCIAL ADMINISTRATION ACT (CANADA) THE UNIFORM COMMERCIAL CODE AND ALL
OTHER APPLICABLE STATE OR LOCAL STATUTES OR ORDINANCES AND DELIVER TO AGENT
APPROPRIATELY ENDORSED, ANY INSTRUMENT OR CHATTEL PAPER CONNECTED WITH ANY
RECEIVABLE ARISING OUT OF CONTRACTS BETWEEN ANY BORROWER AND THE UNITED STATES,
ANY STATE, CANADA, ANY PROVINCE, OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY OF
ANY OF THEM.


 


6.5.          FINANCIAL COVENANTS.


 


(A)           NET WORTH.  MAINTAIN AT ALL TIMES A TANGIBLE NET WORTH IN AN
AMOUNT NOT LESS THAN $266,000,000, MEASURED AT THE END OF EACH FISCAL QUARTER,
COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2009.


 


(B)           FIXED CHARGE COVERAGE RATIO.  CAUSE TO BE MAINTAINED AS OF THE END
OF EACH FISCAL QUARTER, COMMENCING WITH THE FISCAL QUARTER ENDING DECEMBER 31,
2009, A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN 1.1 TO 1.0, MEASURED ON A
TRAILING TWELVE (12) MONTH BASIS.


 


6.6.          EXECUTION OF SUPPLEMENTAL INSTRUMENTS.  EXECUTE AND DELIVER TO
AGENT FROM TIME TO TIME, UPON DEMAND, SUCH SUPPLEMENTAL AGREEMENTS, STATEMENTS,
ASSIGNMENTS AND TRANSFERS, OR INSTRUCTIONS OR DOCUMENTS RELATING TO THE
COLLATERAL, AND SUCH OTHER INSTRUMENTS AS AGENT MAY REQUEST, IN ORDER THAT THE
FULL INTENT OF THIS AGREEMENT MAY BE CARRIED INTO EFFECT.


 


6.7.          PAYMENT OF INDEBTEDNESS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT
OR BEFORE MATURITY (SUBJECT, WHERE APPLICABLE, TO SPECIFIED GRACE PERIODS AND,
IN THE CASE OF THE TRADE PAYABLES, TO NORMAL PAYMENT PRACTICES) ALL ITS
OBLIGATIONS AND LIABILITIES OF WHATEVER NATURE, EXCEPT WHEN THE FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR WHEN THE
AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND EACH BORROWER SHALL HAVE PROVIDED FOR SUCH RESERVES
AS AGENT MAY REASONABLY DEEM PROPER AND NECESSARY, SUBJECT AT ALL TIMES TO ANY
APPLICABLE SUBORDINATION ARRANGEMENT IN FAVOR OF LENDERS.


 


6.8.          STANDARDS OF FINANCIAL STATEMENTS.  CAUSE ALL FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, AND 9.13 AS TO WHICH
GAAP IS APPLICABLE TO BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS (SUBJECT,
IN THE CASE OF INTERIM FINANCIAL STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES) AND TO BE PREPARED IN REASONABLE
DETAIL AND IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS
REFLECTED THEREIN (EXCEPT AS CONCURRED IN BY SUCH REPORTING ACCOUNTANTS OR
OFFICER, AS THE CASE MAY BE, AND DISCLOSED THEREIN).


 


6.9.          FEDERAL SECURITIES LAWS.  PROMPTLY NOTIFY AGENT IN WRITING IF ANY
BORROWER (OTHER THAN CROCS) OR ANY OF ITS SUBSIDIARIES (I) REGISTERS ANY
SECURITIES UNDER THE EXCHANGE ACT OR (II) FILES A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT.

 

63

--------------------------------------------------------------------------------



 


6.10.        POST CLOSING CONDITIONS.


 


(A)           BORROWERS SHALL DELIVER TO AGENT, WITHIN 30 DAYS OF THE CLOSING
DATE, A LIEN WAIVER AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
AGENT, FOR THE COLLATERAL LOCATED AT THE LOCATIONS SET FORTH ON SCHEDULE 4.5, 
EACH EXECUTED BY THE OWNER OF SUCH PROPERTY IN FAVOR OF AGENT, PROVIDED HOWEVER,
THAT FAILURE TO OBTAIN SUCH LIEN WAIVER AGREEMENT SHALL NOT BE DEEMED AN EVENT
OF DEFAULT HEREUNDER, PROVIDED FURTHER THAT, BORROWERS ACKNOWLEDGE THAT AGENT
SHALL HAVE THE RIGHT TO IMPOSE A RESERVE UNDER THE FORMULA AMOUNT IN AN AMOUNT
NOT LESS THAN THREE MONTHS RENT DUE UNDER THE LEASE FOR SUCH PROPERTY.


 


(B)           BORROWERS SHALL DELIVER TO AGENT, WITHIN 30 DAYS OF THE CLOSING
DATE, A DEPOSIT ACCOUNT CONTROL AGREEMENT AMONG AGENT, BORROWERS AND EACH OF (I)
AMERICAN SAVINGS BANK, (B) BANK OF AMERICA, (C) JP MORGAN CHASE, (D) PITTSBURGH
NATIONAL BANK, AND (E) WELLS FARGO BANK, SUCH AGREEMENTS TO BE IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT IN ITS PERMITTED DISCRETION.


 


VII.         NEGATIVE COVENANTS.


 

No Borrower shall, until satisfaction in full of the Obligations and termination
of this Agreement:

 


7.1.          MERGER, CONSOLIDATION, ACQUISITION AND SALE OF ASSETS.


 


(A)           ENTER INTO ANY MERGER, CONSOLIDATION OR OTHER REORGANIZATION WITH
OR INTO ANY OTHER PERSON OR ACQUIRE ALL OR A SUBSTANTIAL PORTION OF THE ASSETS
OR EQUITY INTERESTS OF ANY PERSON OR PERMIT ANY OTHER PERSON TO CONSOLIDATE WITH
OR MERGE WITH IT EXCEPT: (I) ANY BORROWER MAY MERGE OR CONSOLIDATE WITH OR INTO
ANOTHER BORROWER; (II) ANY BORROWER MAY ACQUIRE ALL OF THE ASSETS OR EQUITY
INTERESTS OF ANOTHER BORROWER; AND (III) PERMITTED ACQUISITIONS.


 


(B)           SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS
PROPERTIES OR ASSETS, EXCEPT (I) DISPOSITIONS OF INVENTORY AND EQUIPMENT TO THE
EXTENT EXPRESSLY PERMITTED BY SECTION 4.3, (II) SALES OR DISPOSITIONS OF ASSETS
OR SUBSIDIARIES NOT TO EXCEED $5,000,000 IN ANY CALENDAR YEAR COMMENCING WITH
THE FISCAL YEAR ENDING DECEMBER 31, 2010 AND ONLY SO LONG AS THE NET PROCEEDS OF
SUCH SALES OR DISPOSITION ARE PAID TO AGENT IN ACCORDANCE WITH SECTION 2.21, AND
(III) ANY OTHER SALES OR DISPOSITIONS EXPRESSLY PERMITTED BY THIS AGREEMENT.


 


7.2.          CREATION OF LIENS.  CREATE OR SUFFER TO EXIST ANY LIEN OR TRANSFER
UPON OR AGAINST ANY OF ITS PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT PERMITTED ENCUMBRANCES.


 


7.3.          GUARANTEES.  BECOME LIABLE UPON THE OBLIGATIONS OR LIABILITIES OF
ANY PERSON BY ASSUMPTION, ENDORSEMENT OR GUARANTY THEREOF OR OTHERWISE (OTHER
THAN TO LENDERS) EXCEPT THE ENDORSEMENT OF CHECKS IN THE ORDINARY COURSE OF
BUSINESS.


 


7.4.          INVESTMENTS.  PURCHASE OR ACQUIRE OBLIGATIONS OR EQUITY INTERESTS
OF, OR ANY OTHER INTEREST IN, ANY PERSON, EXCEPT (A) AS PERMITTED BY SECTION
7.1(A) AND CONTRIBUTIONS OF CAPITAL TO BORROWERS FOR USES NOT INCONSISTENT WITH
THE TERMS OF THIS AGREEMENT, (B) OBLIGATIONS ISSUED OR GUARANTEED BY THE UNITED
STATES OF AMERICA OR ANY AGENCY THEREOF, (C) COMMERCIAL PAPER WITH MATURITIES OF
NOT MORE THAN ONE HUNDRED EIGHTY (180) DAYS AND A PUBLISHED RATING OF NOT LESS
THAN

 

64

--------------------------------------------------------------------------------



 


A-1 OR P-1 (OR THE EQUIVALENT RATING), (D) CERTIFICATES OF TIME DEPOSIT AND
BANKERS’ ACCEPTANCES HAVING MATURITIES OF NOT MORE THAN ONE HUNDRED EIGHTY (180)
DAYS AND REPURCHASE AGREEMENTS BACKED BY UNITED STATES GOVERNMENT SECURITIES OF
A COMMERCIAL BANK IF (I) SUCH BANK HAS A COMBINED CAPITAL AND SURPLUS OF AT
LEAST $500,000,000, OR (II) ITS DEBT OBLIGATIONS, OR THOSE OF A HOLDING COMPANY
OF WHICH IT IS A SUBSIDIARY, ARE RATED NOT LESS THAN A (OR THE EQUIVALENT
RATING) BY A NATIONALLY RECOGNIZED INVESTMENT RATING AGENCY, AND (E) U.S. MONEY
MARKET FUNDS THAT INVEST SOLELY IN OBLIGATIONS ISSUED OR GUARANTEED BY THE
UNITED STATES OF AMERICA OR AN AGENCY THEREOF.


 


7.5.          LOANS.  MAKE ADVANCES, LOANS OR EXTENSIONS OF CREDIT TO ANY
PERSON, INCLUDING ANY PARENT, SUBSIDIARY OR AFFILIATE EXCEPT (I) AS OTHERWISE
PERMITTED BY THIS AGREEMENT, (II) AS DISCLOSED ON SCHEDULE 7.5, (III) THE
EXTENSION OF COMMERCIAL TRADE CREDIT IN CONNECTION WITH THE SALE OF INVENTORY IN
THE ORDINARY COURSE OF BUSINESS, AND (IV) INTERCOMPANY LOANS TO FOREIGN
SUBSIDIARIES TO THE EXTENT THAT (A) SUCH INTERCOMPANY LOANS DO NOT EXCEED
$10,000,000 IN THE AGGREGATE OUTSTANDING AT ANY TIME DURING THE TERM, (B) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR WOULD OCCUR AFTER GIVING PRO FORMA
EFFECT TO SUCH INTERCOMPANY LOANS, AND (C) AT THE TIME OF AND AFTER GIVING PRO
FORMA EFFECT TO SUCH INTERCOMPANY LOANS, BORROWERS WOULD HAVE UNDRAWN
AVAILABILITY OF NOT LESS THAN $5,000,000.


 


7.6.          CAPITAL EXPENDITURES.  CONTRACT FOR, PURCHASE OR MAKE ANY
EXPENDITURE OR COMMITMENTS FOR CAPITAL EXPENDITURES: (A) IN AN AGGREGATE AMOUNT
FOR ALL BORROWERS IN EXCESS OF $35,000,000 FOR THE FISCAL YEAR ENDING DECEMBER
31, 2009; (B) IN AN AGGREGATE AMOUNT FOR ALL BORROWERS IN EXCESS OF $50,000,000
FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010; AND (C) IN AN AGGREGATE AMOUNT FOR
ALL BORROWERS IN EXCESS OF $50,000,000 FOR THE FISCAL YEAR ENDING DECEMBER 31,
2011; PROVIDED THAT SUCH AMOUNT SHALL BE SUBJECT TO ADJUSTMENT IN AGENT’S
PERMITTED DISCRETION UPON AGENT’S RECEIPT OF THE PROJECTIONS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 9.12 HEREOF FOR SUCH FISCAL YEAR.


 


7.7.          DIVIDENDS.  DECLARE, PAY OR MAKE ANY DIVIDEND OR DISTRIBUTION ON
ANY EQUITY INTERESTS OF ANY BORROWER (OTHER THAN DIVIDENDS OR DISTRIBUTIONS
PAYABLE IN ITS STOCK, OR SPLIT-UPS OR RECLASSIFICATIONS OF ITS STOCK) OR APPLY
ANY OF ITS FUNDS, PROPERTY OR ASSETS TO THE PURCHASE, REDEMPTION OR OTHER
RETIREMENT OF ANY EQUITY INTEREST, OR OF ANY OPTIONS TO PURCHASE OR ACQUIRE ANY
EQUITY INTEREST OF ANY BORROWER, EXCEPT (I) DIVIDENDS OR DISTRIBUTIONS DECLARED,
PAID OR MADE IN FAVOR OF ANOTHER BORROWER, AND (II) ANY PURCHASE, REDEMPTION OR
RETIREMENT IN CONNECTION WITH A TRANSACTION PERMITTED BY SECTION 7.1(A).


 


7.8.          INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS (EXCLUSIVE OF TRADE DEBT, ACCRUED EXPENSES, CURRENT AND DEFERRED
TAX LIABILITIES, AND ACCRUED RESTRUCTURING CHARGES, IN EACH CASE IN ACCORDANCE
WITH THE PAST PRACTICES OF BORROWERS EXISTING AS OF THE CLOSING DATE) EXCEPT IN
RESPECT OF (I) INDEBTEDNESS TO LENDERS; AND (II) INDEBTEDNESS INCURRED FOR
CAPITAL EXPENDITURES PERMITTED UNDER SECTION 7.6 HEREOF.


 


7.9.          NATURE OF BUSINESS.  SUBSTANTIALLY CHANGE THE NATURE OF THE
BUSINESS IN WHICH IT IS PRESENTLY ENGAGED, NOR EXCEPT AS SPECIFICALLY PERMITTED
HEREBY, PURCHASE OR INVEST, DIRECTLY OR INDIRECTLY, IN ANY ASSETS OR PROPERTY
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS FOR ASSETS OR PROPERTY WHICH ARE
USEFUL IN, NECESSARY FOR AND ARE TO BE USED IN ITS BUSINESS AS PRESENTLY
CONDUCTED.

 

65

--------------------------------------------------------------------------------



 


7.10.        TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY, PURCHASE,
ACQUIRE OR LEASE ANY PROPERTY FROM, OR SELL, TRANSFER OR LEASE ANY PROPERTY TO,
OR OTHERWISE ENTER INTO ANY TRANSACTION OR DEAL WITH, ANY AFFILIATE, EXCEPT (X)
 AS PERMITTED BY SECTIONS 7.1(A), 7.4(A), 7.5 AND 7.7, (Y) EMPLOYMENT, EQUITY
COMPENSATION AND RELATED AGREEMENTS AMONG BORROWERS AND ANY OFFICERS AND
DIRECTORS OF BORROWERS, AND (Z) TRANSACTIONS DISCLOSED TO THE AGENT, WHICH ARE
IN THE ORDINARY COURSE OF BUSINESS, ON AN ARM’S-LENGTH BASIS ON TERMS AND
CONDITIONS NO LESS FAVORABLE THAN TERMS AND CONDITIONS WHICH WOULD HAVE BEEN
OBTAINABLE FROM A PERSON OTHER THAN AN AFFILIATE;


 


7.11.        RESERVED.


 


7.12.        SUBSIDIARIES.


 


(A)           FORM ANY SUBSIDIARY UNLESS (I) SUCH SUBSIDIARY EXPRESSLY JOINS IN
THIS AGREEMENT AS A BORROWER AND BECOMES JOINTLY AND SEVERALLY LIABLE FOR THE
OBLIGATIONS OF BORROWERS HEREUNDER, UNDER THE NOTES, AND UNDER ANY OTHER
AGREEMENT BETWEEN ANY BORROWER AND LENDERS AND (II) AGENT SHALL HAVE RECEIVED
ALL DOCUMENTS, INCLUDING LEGAL OPINIONS, IT MAY REASONABLY REQUIRE TO ESTABLISH
COMPLIANCE WITH EACH OF THE FOREGOING CONDITIONS.


 


(B)           ENTER INTO ANY PARTNERSHIP, JOINT VENTURE OR SIMILAR ARRANGEMENT.


 


7.13.        FISCAL YEAR AND ACCOUNTING CHANGES.  CHANGE ITS FISCAL YEAR FROM
DECEMBER 31 OR MAKE ANY SIGNIFICANT CHANGE (I) IN ACCOUNTING TREATMENT AND
REPORTING PRACTICES EXCEPT AS REQUIRED BY GAAP OR (II) IN TAX REPORTING
TREATMENT EXCEPT AS REQUIRED BY LAW.


 


7.14.        PLEDGE OF CREDIT.  NOW OR HEREAFTER PLEDGE AGENT’S OR ANY LENDER’S
CREDIT ON ANY PURCHASES OR FOR ANY PURPOSE WHATSOEVER OR USE ANY PORTION OF ANY
ADVANCE IN OR FOR ANY BUSINESS OTHER THAN SUCH BORROWER’S BUSINESS AS CONDUCTED
ON THE DATE OF THIS AGREEMENT.


 


7.15.        AMENDMENT OF ARTICLES OF INCORPORATION OR BY-LAWS.  AMEND, MODIFY
OR WAIVE ANY TERM OR MATERIAL TERM OR PROVISION OF ITS ARTICLES OF INCORPORATION
OR BY-LAWS UNLESS REQUIRED BY LAW.


 


7.16.        COMPLIANCE WITH ERISA.  (I) (X) MAINTAIN, OR PERMIT ANY MEMBER OF
THE CONTROLLED GROUP TO MAINTAIN, OR (Y) BECOME OBLIGATED TO CONTRIBUTE, OR
PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO BECOME OBLIGATED TO CONTRIBUTE, TO
ANY PLAN, OTHER THAN THOSE PLANS DISCLOSED ON SCHEDULE 5.8(D); (II) ENGAGE, OR
PERMIT ANY MEMBER OF THE CONTROLLED GROUP TO ENGAGE, IN ANY NON-EXEMPT
“PROHIBITED TRANSACTION”, AS THAT TERM IS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE; (III) INCUR, OR PERMIT ANY PLAN TO INCUR, ANY
“ACCUMULATED FUNDING DEFICIENCY”, AS THAT TERM IS DEFINED IN SECTION 302 OF
ERISA OR SECTION 412 OF THE CODE; (IV) TERMINATE, OR PERMIT ANY MEMBER OF THE
CONTROLLED GROUP TO TERMINATE, ANY PLAN WHERE SUCH EVENT COULD RESULT IN ANY
LIABILITY OF ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP OR THE
IMPOSITION OF A LIEN ON THE PROPERTY OF ANY BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP PURSUANT TO SECTION 4068 OF ERISA; (V) ASSUME, OR PERMIT ANY
MEMBER OF THE CONTROLLED GROUP TO ASSUME, ANY OBLIGATION TO CONTRIBUTE TO ANY
MULTIEMPLOYER PLAN NOT DISCLOSED ON SCHEDULE 5.8(D); (VI) INCUR, OR PERMIT ANY
MEMBER OF THE CONTROLLED GROUP TO INCUR, ANY WITHDRAWAL LIABILITY TO ANY
MULTIEMPLOYER PLAN; (VII) FAIL PROMPTLY TO NOTIFY AGENT OF THE OCCURRENCE OF ANY
TERMINATION EVENT; (VIII) FAIL TO COMPLY, OR PERMIT A MEMBER OF THE CONTROLLED
GROUP TO FAIL TO

 

66

--------------------------------------------------------------------------------



 


COMPLY, WITH THE REQUIREMENTS OF ERISA OR THE CODE OR OTHER APPLICABLE LAWS IN
RESPECT OF ANY PLAN; (IX) FAIL TO MEET, OR PERMIT ANY MEMBER OF THE CONTROLLED
GROUP TO FAIL TO MEET, ALL MINIMUM FUNDING REQUIREMENTS UNDER ERISA AND THE
CODE, WITHOUT REGARD TO ANY WAIVERS OR VARIANCES, OR POSTPONE OR DELAY OR ALLOW
ANY MEMBER OF THE CONTROLLED GROUP TO POSTPONE OR DELAY ANY FUNDING REQUIREMENT
WITH RESPECT OF ANY PLAN; OR (X) CAUSE, OR PERMIT ANY MEMBER OF THE CONTROLLED
GROUP TO CAUSE, A REPRESENTATION OR WARRANTY IN SECTION 5.8(D) TO CEASE TO BE
TRUE AND CORRECT.


 


7.17.        PREPAYMENT OF INDEBTEDNESS.  AT ANY TIME, DIRECTLY OR INDIRECTLY,
PREPAY ANY INDEBTEDNESS (OTHER THAN TO LENDERS), OR REPURCHASE, REDEEM, RETIRE
OR OTHERWISE ACQUIRE ANY INDEBTEDNESS OF ANY BORROWER.


 


7.18.        ANTI-TERRORISM LAWS.  NO BORROWER SHALL, UNTIL SATISFACTION IN FULL
OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT, NOR SHALL IT PERMIT ANY
AFFILIATE OR AGENT TO:


 


(A)           CONDUCT ANY BUSINESS OR ENGAGE IN ANY TRANSACTION OR DEALING WITH
ANY BLOCKED PERSON, INCLUDING THE MAKING OR RECEIVING ANY CONTRIBUTION OF FUNDS,
GOODS OR SERVICES TO OR FOR THE BENEFIT OF ANY BLOCKED PERSON;


 


(B)           DEAL IN, OR OTHERWISE ENGAGE IN ANY TRANSACTION RELATING TO, ANY
PROPERTY OR INTERESTS IN PROPERTY BLOCKED PURSUANT TO THE EXECUTIVE ORDER NO.
13224; OR


 


(C)           ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY TRANSACTION THAT EVADES OR
AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR ATTEMPTS TO VIOLATE, ANY
OF THE PROHIBITIONS SET FORTH IN THE EXECUTIVE ORDER NO. 13224, THE USA PATRIOT
ACT OR ANY OTHER ANTI-TERRORISM LAW.  BORROWER SHALL DELIVER TO LENDERS ANY
CERTIFICATION OR OTHER EVIDENCE REASONABLY REQUESTED FROM TIME TO TIME BY ANY
LENDER IN ITS SOLE DISCRETION, CONFIRMING BORROWER’S COMPLIANCE WITH THIS
SECTION.


 


7.19.        MEMBERSHIP/PARTNERSHIP INTERESTS.  ELECT TO TREAT OR PERMIT ANY OF
ITS SUBSIDIARIES TO (X) TREAT ITS LIMITED LIABILITY COMPANY MEMBERSHIP INTERESTS
OR PARTNERSHIP INTERESTS, AS THE CASE MAY BE, AS SECURITIES AS CONTEMPLATED BY
THE DEFINITION OF “SECURITY” IN SECTION 8-102(15) AND BY SECTION 8-103 OF
ARTICLE 8 OF UNIFORM COMMERCIAL CODE OR (Y) CERTIFICATE ITS LIMITED LIABILITY
COMPANY MEMBERSHIP INTERESTS OR PARTNERSHIP INTERESTS, AS THE CASE MAY BE.


 


7.20.        TRADING WITH THE ENEMY ACT.  ENGAGE IN ANY BUSINESS OR ACTIVITY IN
VIOLATION OF THE TRADING WITH THE ENEMY ACT.


 


VIII.       CONDITIONS PRECEDENT.


 


8.1.          CONDITIONS TO INITIAL ADVANCES.  THE AGREEMENT OF LENDERS TO MAKE
THE INITIAL ADVANCES REQUESTED TO BE MADE ON THE CLOSING DATE IS SUBJECT TO THE
SATISFACTION, OR WAIVER BY AGENT, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE
MAKING OF SUCH ADVANCES, OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           NOTE.  AGENT SHALL HAVE RECEIVED THE NOTES DULY EXECUTED AND
DELIVERED BY AN AUTHORIZED OFFICER OF EACH BORROWER;

 

67

--------------------------------------------------------------------------------



 


(B)           FILINGS, REGISTRATIONS AND RECORDINGS.  EACH DOCUMENT (INCLUDING
ANY UNIFORM COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THIS AGREEMENT, ANY
RELATED AGREEMENT OR UNDER LAW OR REASONABLY REQUESTED BY THE AGENT TO BE FILED,
REGISTERED OR RECORDED IN ORDER TO CREATE, IN FAVOR OF AGENT, A PERFECTED
SECURITY INTEREST IN OR LIEN UPON THE COLLATERAL SHALL HAVE BEEN PROPERLY FILED,
REGISTERED OR RECORDED IN EACH JURISDICTION IN WHICH THE FILING, REGISTRATION OR
RECORDATION THEREOF IS SO REQUIRED OR REQUESTED, AND AGENT SHALL HAVE RECEIVED
AN ACKNOWLEDGMENT COPY, OR OTHER EVIDENCE SATISFACTORY TO IT, OF EACH SUCH
FILING, REGISTRATION OR RECORDATION AND SATISFACTORY EVIDENCE OF THE PAYMENT OF
ANY NECESSARY FEE, TAX OR EXPENSE RELATING THERETO;


 


(C)           CORPORATE PROCEEDINGS OF BORROWERS.  AGENT SHALL HAVE RECEIVED A
COPY OF THE RESOLUTIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT,
OF THE BOARD OF DIRECTORS OF EACH BORROWER AUTHORIZING (I) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE NOTES AND THE OTHER DOCUMENTS TO
WHICH SUCH BORROWER IS A PARTY AND (II) THE GRANTING BY EACH BORROWER OF THE
SECURITY INTERESTS IN AND LIENS UPON THE COLLATERAL IN EACH CASE CERTIFIED BY
THE SECRETARY, OR AN ASSISTANT SECRETARY, OF EACH BORROWER AS OF THE CLOSING
DATE; AND, SUCH CERTIFICATE SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED
HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED AS OF THE DATE OF SUCH
CERTIFICATE;


 


(D)           INCUMBENCY CERTIFICATES OF BORROWERS.  AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH BORROWER, DATED
THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF EACH
BORROWER EXECUTING THIS AGREEMENT, THE OTHER DOCUMENTS TO WHICH SUCH BORROWER IS
A PARTY, ANY CERTIFICATE OR OTHER DOCUMENTS TO BE DELIVERED BY IT PURSUANT
HERETO, TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY OR ASSISTANT
SECRETARY;


 


(E)           PROCEEDINGS OF GUARANTORS.  AGENT SHALL HAVE RECEIVED A COPY OF
THE RESOLUTIONS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO AGENT, OF THE
BOARD OF DIRECTORS, MANAGERS OR MEMBERS, AS APPLICABLE OF EACH GUARANTOR
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE GUARANTY AND EACH
OTHER DOCUMENT TO WHICH IT IS A PARTY CERTIFIED BY THE SECRETARY, AN ASSISTANT
SECRETARY OR MANAGER, AS APPLICABLE, OF EACH GUARANTOR AS OF THE CLOSING DATE;
AND, SUCH CERTIFICATE SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE
NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED AS OF THE DATE OF SUCH
CERTIFICATE;


 


(F)            INCUMBENCY CERTIFICATES OF GUARANTORS.  AGENT SHALL HAVE RECEIVED
A CERTIFICATE OF THE SECRETARY, AN ASSISTANT SECRETARY OR MANAGER, AS APPLICABLE
OF EACH GUARANTOR, DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF
THE OFFICERS OF EACH GUARANTOR EXECUTING THE GUARANTY, GUARANTY SECURITY
AGREEMENT, OR ANY CERTIFICATE OR OTHER DOCUMENTS TO BE DELIVERED BY IT PURSUANT
HERETO, TOGETHER WITH EVIDENCE OF THE INCUMBENCY OF SUCH SECRETARY, ASSISTANT
SECRETARY OR MANAGER;


 


(G)           CERTIFICATES.  AGENT SHALL HAVE RECEIVED A COPY OF THE ARTICLES OF
INCORPORATION OR CERTIFICATE OF FORMATION, AS APPLICABLE, OF EACH BORROWER AND
EACH GUARANTOR, AND ALL AMENDMENTS THERETO, CERTIFIED BY THE SECRETARY OF STATE
OR OTHER APPROPRIATE OFFICIAL OF ITS JURISDICTION OF INCORPORATION TOGETHER WITH
COPIES OF THE BY-LAWS OF EACH BORROWER AND ALL AGREEMENTS OF EACH BORROWER’S
SHAREHOLDERS (TO WHICH SUCH BORROWER IS A PARTY) CERTIFIED AS ACCURATE AND
COMPLETE BY THE SECRETARY OF EACH BORROWER;

 

68

--------------------------------------------------------------------------------



 


(H)           GOOD STANDING CERTIFICATES.  AGENT SHALL HAVE RECEIVED GOOD
STANDING CERTIFICATES FOR EACH BORROWER AND EACH GUARANTOR DATED NOT MORE THAN
FIFTEEN (15) DAYS PRIOR TO THE CLOSING DATE, ISSUED BY THE SECRETARY OF STATE OR
OTHER APPROPRIATE OFFICIAL OF EACH BORROWER’S AND EACH GUARANTOR’S JURISDICTION
OF INCORPORATION AND EACH JURISDICTION WHERE THE CONDUCT OF EACH BORROWER’S AND
EACH GUARANTOR’S BUSINESS ACTIVITIES OR THE OWNERSHIP OF ITS PROPERTIES
NECESSITATES QUALIFICATION;


 


(I)            LEGAL OPINION.  AGENT SHALL HAVE RECEIVED THE EXECUTED LEGAL
OPINION OF FAEGRE & BENSON LLP IN FORM AND SUBSTANCE SATISFACTORY TO AGENT WHICH
SHALL COVER SUCH MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE NOTES, THE OTHER DOCUMENTS, AND RELATED AGREEMENTS AS AGENT MAY
REASONABLY REQUIRE AND EACH BORROWER HEREBY AUTHORIZES AND DIRECTS SUCH COUNSEL
TO DELIVER SUCH OPINIONS TO AGENT AND LENDERS;


 


(J)            NO LITIGATION.  (I) NO LITIGATION, INVESTIGATION OR PROCEEDING
BEFORE OR BY ANY ARBITRATOR OR GOVERNMENTAL BODY SHALL BE CONTINUING OR
THREATENED AGAINST ANY BORROWER OR AGAINST THE OFFICERS OR DIRECTORS OF ANY
BORROWER (A) IN CONNECTION WITH THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREBY AND WHICH, IN THE REASONABLE OPINION OF
AGENT, IS DEEMED MATERIAL OR (B) WHICH COULD, IN THE REASONABLE OPINION OF
AGENT, HAVE A MATERIAL ADVERSE EFFECT; AND (II) NO INJUNCTION, WRIT, RESTRAINING
ORDER OR OTHER ORDER OF ANY NATURE MATERIALLY ADVERSE TO ANY BORROWER OR THE
CONDUCT OF ITS BUSINESS OR INCONSISTENT WITH THE DUE CONSUMMATION OF THE
TRANSACTIONS SHALL HAVE BEEN ISSUED BY ANY GOVERNMENTAL BODY;


 


(K)           FINANCIAL CONDITION CERTIFICATES.  AGENT SHALL HAVE RECEIVED AN
EXECUTED FINANCIAL CONDITION CERTIFICATE IN THE FORM OF EXHIBIT 8.1(K);


 


(L)            COLLATERAL EXAMINATION.  AGENT SHALL HAVE COMPLETED COLLATERAL
EXAMINATIONS AND RECEIVED APPRAISALS, THE RESULTS OF WHICH SHALL BE SATISFACTORY
IN FORM AND SUBSTANCE TO LENDERS, OF THE RECEIVABLES, INVENTORY, GENERAL
INTANGIBLES, AND EQUIPMENT OF EACH BORROWER AND ALL BOOKS AND RECORDS IN
CONNECTION THEREWITH;


 


(M)          FEES.  AGENT SHALL HAVE RECEIVED ALL FEES PAYABLE TO AGENT AND
LENDERS ON OR PRIOR TO THE CLOSING DATE HEREUNDER, INCLUDING PURSUANT TO ARTICLE
III HEREOF;


 


(N)           PRO FORMA FINANCIAL STATEMENTS.  AGENT SHALL HAVE RECEIVED A COPY
OF THE PRO FORMA FINANCIAL STATEMENTS WHICH SHALL BE SATISFACTORY IN ALL
RESPECTS TO LENDERS;


 


(O)           RESERVED;


 


(P)           INSURANCE.  AGENT SHALL HAVE RECEIVED IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, CERTIFIED COPIES OF BORROWERS’ CASUALTY INSURANCE
POLICIES, TOGETHER WITH LOSS PAYABLE ENDORSEMENTS ON AGENT’S STANDARD FORM OF
LOSS PAYEE ENDORSEMENT NAMING AGENT AS LOSS PAYEE, AND CERTIFIED COPIES OF
BORROWERS’ LIABILITY INSURANCE POLICIES, TOGETHER WITH ENDORSEMENTS NAMING AGENT
AS A CO-INSURED;

 


(Q)           RESERVED;

 

69

--------------------------------------------------------------------------------


 


(R)            PAYMENT INSTRUCTIONS.  AGENT SHALL HAVE RECEIVED WRITTEN
INSTRUCTIONS FROM BORROWING AGENT DIRECTING THE APPLICATION OF PROCEEDS OF THE
INITIAL ADVANCES MADE PURSUANT TO THIS AGREEMENT;


 


(S)           BLOCKED ACCOUNTS.  AGENT SHALL HAVE RECEIVED DULY EXECUTED
AGREEMENTS ESTABLISHING THE BLOCKED ACCOUNTS OR DEPOSITORY ACCOUNTS WITH
FINANCIAL INSTITUTIONS ACCEPTABLE TO AGENT FOR THE COLLECTION OR SERVICING OF
THE RECEIVABLES AND PROCEEDS OF THE COLLATERAL;


 


(T)            CONSENTS.  AGENT SHALL HAVE RECEIVED ANY AND ALL CONSENTS
NECESSARY TO PERMIT THE EFFECTUATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER DOCUMENTS, EXCEPT WHERE THE FAILURE TO OBTAIN, MAKE OR
COMPLY WITH ANY SUCH CONSENT COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT; AND, AGENT SHALL HAVE RECEIVED SUCH CONSENTS AND
WAIVERS OF SUCH THIRD PARTIES AS COULD REASONABLY BE EXPECTED TO ASSERT CLAIMS
WITH RESPECT TO THE COLLATERAL, AS AGENT AND ITS COUNSEL SHALL DEEM NECESSARY;


 


(U)           NO ADVERSE MATERIAL CHANGE.  (I) SINCE JUNE 30, 2009, THERE SHALL
NOT HAVE OCCURRED ANY EVENT, CONDITION OR STATE OF FACTS WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) NO REPRESENTATIONS MADE
OR INFORMATION SUPPLIED TO AGENT OR LENDERS SHALL HAVE BEEN PROVEN TO BE
INACCURATE OR MISLEADING IN ANY MATERIAL RESPECT;


 


(V)           LEASEHOLD AGREEMENTS.  AGENT SHALL HAVE RECEIVED LANDLORD,
MORTGAGEE OR WAREHOUSEMAN AGREEMENTS SATISFACTORY TO AGENT WITH RESPECT TO ALL
PREMISES LEASED BY BORROWERS AT WHICH INVENTORY AND BOOKS AND RECORDS ARE
LOCATED;


 


(W)          RESERVED;


 


(X)            RESERVED;


 


(Y)           GUARANTEES AND OTHER DOCUMENTS.  AGENT SHALL HAVE RECEIVED (I) THE
EXECUTED GUARANTEES, (II) THE EXECUTED GUARANTOR SECURITY AGREEMENT, AND (III)
THE EXECUTED OTHER DOCUMENTS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO AGENT;


 


(Z)            RESERVED;


 


(AA)         CONTRACT REVIEW.  AGENT SHALL HAVE REVIEWED ALL MATERIAL CONTRACTS
OF BORROWERS INCLUDING LEASES, UNION CONTRACTS, LABOR CONTRACTS, VENDOR SUPPLY
CONTRACTS, LICENSE AGREEMENTS AND DISTRIBUTORSHIP AGREEMENTS AND SUCH CONTRACTS
AND AGREEMENTS SHALL BE SATISFACTORY IN ALL RESPECTS TO AGENT;


 


(BB)         CLOSING CERTIFICATE.  AGENT SHALL HAVE RECEIVED A CLOSING
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OR OTHER EXECUTIVE OFFICER OF
EACH BORROWER DATED AS OF THE DATE HEREOF, STATING ON BEHALF OF EACH BORROWER
THAT (I) ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND THE
OTHER DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF SUCH DATE, (II) BORROWERS ARE
ON SUCH DATE IN COMPLIANCE WITH ALL THE TERMS AND PROVISIONS SET FORTH IN THIS
AGREEMENT AND THE OTHER DOCUMENTS AND (III) ON SUCH DATE NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED OR IS CONTINUING;

 

70

--------------------------------------------------------------------------------



 


(CC)         BORROWING BASE.  AGENT SHALL HAVE RECEIVED EVIDENCE FROM BORROWERS
THAT THE AGGREGATE AMOUNT OF ELIGIBLE RECEIVABLES AND ELIGIBLE INVENTORY IS
SUFFICIENT IN VALUE AND AMOUNT TO SUPPORT ADVANCES IN THE AMOUNT REQUESTED BY
BORROWERS ON THE CLOSING DATE;


 


(DD)         UNDRAWN AVAILABILITY.  AFTER GIVING EFFECT TO THE INITIAL ADVANCES
HEREUNDER, BORROWERS SHALL HAVE UNDRAWN AVAILABILITY OF AT LEAST $5,000,000;


 


(EE)         COMPLIANCE WITH LAWS.  AGENT SHALL BE REASONABLY SATISFIED THAT
EACH BORROWER IS IN COMPLIANCE WITH ALL PERTINENT FEDERAL, STATE, CANADIAN,
PROVINCIAL, LOCAL OR TERRITORIAL REGULATIONS, INCLUDING THOSE WITH RESPECT TO
THE FEDERAL OCCUPATIONAL SAFETY AND HEALTH ACT, THE ENVIRONMENTAL PROTECTION
ACT, ERISA AND THE TRADING WITH THE ENEMY ACT; AND


 


(FF)           OTHER.  ALL CORPORATE AND OTHER PROCEEDINGS, AND ALL DOCUMENTS,
INSTRUMENTS AND OTHER LEGAL MATTERS IN CONNECTION WITH THE TRANSACTIONS SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO AGENT AND ITS COUNSEL.


 


8.2.          CONDITIONS TO EACH ADVANCE.  THE AGREEMENT OF LENDERS TO MAKE ANY
ADVANCE REQUESTED TO BE MADE ON ANY DATE (INCLUDING THE INITIAL ADVANCE), IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT AS OF THE DATE
SUCH ADVANCE IS MADE:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY BORROWER IN OR PURSUANT TO THIS AGREEMENT, THE OTHER
DOCUMENTS AND ANY RELATED AGREEMENTS TO WHICH IT IS A PARTY, AND EACH OF THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN ANY CERTIFICATE, DOCUMENT OR
FINANCIAL OR OTHER STATEMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE OTHER DOCUMENTS OR ANY RELATED AGREEMENT SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF
SUCH DATE (UNLESS MADE AS OF A SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION
AND WARRANTY SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
SUCH DATE);


 


(B)           NO DEFAULT.  NO EVENT OF DEFAULT OR DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE, OR WOULD EXIST AFTER GIVING EFFECT TO THE
ADVANCES REQUESTED TO BE MADE, ON SUCH DATE; PROVIDED, HOWEVER THAT AGENT, IN
ITS SOLE DISCRETION, MAY CONTINUE TO MAKE ADVANCES NOTWITHSTANDING THE EXISTENCE
OF AN EVENT OF DEFAULT OR DEFAULT AND THAT ANY ADVANCES SO MADE SHALL NOT BE
DEEMED A WAIVER OF ANY SUCH EVENT OF DEFAULT OR DEFAULT; AND


 


(C)           MAXIMUM ADVANCES.  IN THE CASE OF ANY TYPE OF ADVANCE REQUESTED TO
BE MADE, AFTER GIVING EFFECT THERETO, THE AGGREGATE AMOUNT OF SUCH TYPE OF
ADVANCE SHALL NOT EXCEED THE MAXIMUM AMOUNT OF SUCH TYPE OF ADVANCE PERMITTED
UNDER THIS AGREEMENT.


 

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.

 


IX.           INFORMATION AS TO BORROWERS.


 

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

 

71

--------------------------------------------------------------------------------



 


9.1.          DISCLOSURE OF MATERIAL MATTERS.  IMMEDIATELY UPON LEARNING
THEREOF, REPORT TO AGENT ALL MATTERS MATERIALLY ADVERSELY AFFECTING THE VALUE,
ENFORCEABILITY OR COLLECTIBILITY OF ANY PORTION OF THE COLLATERAL, INCLUDING ANY
BORROWER’S RECLAMATION OR REPOSSESSION OF, OR THE RETURN TO ANY BORROWER OF, A
MATERIAL AMOUNT OF GOODS OR CLAIMS OR DISPUTES ASSERTED BY ANY CUSTOMER OR OTHER
OBLIGOR.


 


9.2.          SCHEDULES.  DELIVER TO AGENT ON OR BEFORE THE FIFTEENTH (15TH) DAY
OF EACH MONTH AS AND FOR THE PRIOR MONTH (A) ACCOUNTS RECEIVABLE AGEINGS
INCLUSIVE OF RECONCILIATIONS TO THE GENERAL LEDGER, (B) ACCOUNTS PAYABLE
SCHEDULES INCLUSIVE OF RECONCILIATIONS TO THE GENERAL LEDGER, (C) INVENTORY
REPORTS AND (D) A BORROWING BASE CERTIFICATE IN FORM AND SUBSTANCE SATISFACTORY
TO AGENT (WHICH SHALL BE CALCULATED AS OF THE LAST DAY OF THE PRIOR MONTH AND
WHICH SHALL NOT BE BINDING UPON AGENT OR RESTRICTIVE OF AGENT’S RIGHTS UNDER
THIS AGREEMENT).  IN ADDITION, EACH BORROWER WILL DELIVER TO AGENT AT SUCH
INTERVALS AS AGENT MAY REASONABLY REQUIRE:  (I) CONFIRMATORY ASSIGNMENT
SCHEDULES, (II) COPIES OF CUSTOMER’S INVOICES, (III) EVIDENCE OF SHIPMENT OR
DELIVERY, AND (IV) SUCH FURTHER SCHEDULES, DOCUMENTS AND/OR INFORMATION
REGARDING THE COLLATERAL AS AGENT MAY REASONABLY REQUIRE INCLUDING TRIAL
BALANCES AND TEST VERIFICATIONS.  AGENT SHALL HAVE THE RIGHT TO CONFIRM AND
VERIFY ALL RECEIVABLES BY ANY MANNER AND THROUGH ANY MEDIUM IT CONSIDERS
ADVISABLE AND DO WHATEVER IT MAY DEEM REASONABLY NECESSARY TO PROTECT ITS
INTERESTS HEREUNDER.  THE ITEMS TO BE PROVIDED UNDER THIS SECTION ARE TO BE IN
FORM SATISFACTORY TO AGENT AND EXECUTED BY EACH BORROWER AND DELIVERED TO AGENT
FROM TIME TO TIME SOLELY FOR AGENT’S CONVENIENCE IN MAINTAINING RECORDS OF THE
COLLATERAL, AND ANY BORROWER’S FAILURE TO DELIVER ANY OF SUCH ITEMS TO AGENT
SHALL NOT AFFECT, TERMINATE, MODIFY OR OTHERWISE LIMIT AGENT’S LIEN WITH RESPECT
TO THE COLLATERAL.


 


9.3.          ENVIRONMENTAL REPORTS.  FURNISH AGENT, CONCURRENTLY WITH THE
DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTIONS 9.7 AND 9.8, WITH A
CERTIFICATE SIGNED BY THE PRESIDENT OF BORROWING AGENT STATING, ON BEHALF OF
EACH BORROWER, TO THE BEST OF HIS KNOWLEDGE, THAT EACH BORROWER IS IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH ALL FEDERAL, STATE AND LOCAL ENVIRONMENTAL LAWS. 
TO THE EXTENT ANY BORROWER IS NOT IN COMPLIANCE WITH THE FOREGOING LAWS, THE
CERTIFICATE SHALL SET FORTH WITH SPECIFICITY ALL AREAS OF NON-COMPLIANCE AND THE
PROPOSED ACTION SUCH BORROWER WILL IMPLEMENT IN ORDER TO ACHIEVE FULL
COMPLIANCE.


 


9.4.          LITIGATION.  PROMPTLY NOTIFY AGENT IN WRITING OF ANY CLAIM,
LITIGATION, SUIT OR ADMINISTRATIVE PROCEEDING AFFECTING ANY BORROWER OR ANY
GUARANTOR, WHETHER OR NOT THE CLAIM IS COVERED BY INSURANCE, AND OF ANY
LITIGATION, SUIT OR ADMINISTRATIVE PROCEEDING, WHICH IN ANY SUCH CASE MATERIALLY
ADVERSELY AFFECTS THE COLLATERAL OR WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


9.5.          MATERIAL OCCURRENCES.  PROMPTLY NOTIFY AGENT IN WRITING UPON THE
OCCURRENCE OF (A) ANY EVENT OF DEFAULT OR DEFAULT; (B) ANY EVENT, DEVELOPMENT OR
CIRCUMSTANCE WHEREBY ANY FINANCIAL STATEMENTS OR OTHER REPORTS FURNISHED TO
AGENT FAIL IN ANY MATERIAL RESPECT TO PRESENT FAIRLY, IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED, THE FINANCIAL POSITION OR OPERATING RESULTS OF ANY
BORROWER AS OF THE DATE OF SUCH STATEMENTS; (C) ANY ACCUMULATED RETIREMENT PLAN
FUNDING DEFICIENCY WHICH, IF SUCH DEFICIENCY CONTINUED FOR TWO (2) PLAN YEARS
AND WAS NOT CORRECTED AS PROVIDED IN SECTION 4971 OF THE CODE, COULD SUBJECT ANY
BORROWER TO A TAX IMPOSED BY SECTION 4971 OF THE CODE; (D) EACH AND EVERY
DEFAULT BY ANY BORROWER WHICH COULD REASONABLY BE EXPECTED TO RESULT IN THE
ACCELERATION OF THE MATURITY OF ANY INDEBTEDNESS, INCLUDING THE NAMES

 

72

--------------------------------------------------------------------------------


 


AND ADDRESSES OF THE HOLDERS OF SUCH INDEBTEDNESS WITH RESPECT TO WHICH THERE IS
A DEFAULT EXISTING OR WITH RESPECT TO WHICH THE MATURITY HAS BEEN OR COULD BE
ACCELERATED, AND THE AMOUNT OF SUCH INDEBTEDNESS; AND (E) ANY OTHER DEVELOPMENT
IN THE BUSINESS OR AFFAIRS OF ANY BORROWER OR ANY GUARANTOR, WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; IN EACH CASE
DESCRIBING THE NATURE THEREOF AND THE ACTION BORROWERS PROPOSE TO TAKE WITH
RESPECT THERETO.


 


9.6.          GOVERNMENT RECEIVABLES.  NOTIFY AGENT IMMEDIATELY IF ANY OF ITS
RECEIVABLES ARISE OUT OF CONTRACTS BETWEEN ANY BORROWER AND THE UNITED STATES,
ANY STATE, CANADA, ANY PROVINCE, OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY OF
ANY OF THEM.


 


9.7.          ANNUAL FINANCIAL STATEMENTS.  FURNISH AGENT AND LENDERS WITHIN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF BORROWERS, FINANCIAL
STATEMENTS OF BORROWERS ON A CONSOLIDATING AND CONSOLIDATED BASIS INCLUDING, BUT
NOT LIMITED TO, STATEMENTS OF INCOME AND STOCKHOLDERS’ EQUITY AND CASH FLOW FROM
THE BEGINNING OF THE CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL YEAR AND THE
BALANCE SHEET AS AT THE END OF SUCH FISCAL YEAR, ALL PREPARED IN ACCORDANCE WITH
GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR PRACTICES, AND IN REASONABLE
DETAIL AND REPORTED UPON WITHOUT QUALIFICATION BY AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM SELECTED BY BORROWERS AND SATISFACTORY TO AGENT (THE
“ACCOUNTANTS”); PROVIDED HOWEVER THAT IF CROCS FILES ITS ANNUAL REPORT ON FORM
10-K FOR THE APPLICABLE FISCAL YEAR AND SUCH ANNUAL REPORT CONTAINS THE
FINANCIAL STATEMENTS AND REPORTS DESCRIBED ABOVE, IN A FORMAT ACCEPTABLE TO
AGENT IN ITS PERMITTED DISCRETION, THEN BORROWING AGENT MAY SATISFY THE
REQUIREMENTS OF THIS SECTION 9.7 BY DELIVERING A COPY OF SUCH ANNUAL REPORT TO
THE AGENT AND EACH LENDER.  THE REPORT OF THE ACCOUNTANTS SHALL BE ACCOMPANIED
BY A STATEMENT OF THE ACCOUNTANTS CERTIFYING THAT (I) THEY HAVE CAUSED THIS
AGREEMENT TO BE REVIEWED, (II) IN MAKING THE EXAMINATION UPON WHICH SUCH REPORT
WAS BASED EITHER NO INFORMATION CAME TO THEIR ATTENTION WHICH TO THEIR KNOWLEDGE
CONSTITUTED AN EVENT OF DEFAULT OR A DEFAULT UNDER THIS AGREEMENT OR ANY RELATED
AGREEMENT OR, IF SUCH INFORMATION CAME TO THEIR ATTENTION, SPECIFYING ANY SUCH
DEFAULT OR EVENT OF DEFAULT, ITS NATURE, WHEN IT OCCURRED AND WHETHER IT IS
CONTINUING, AND SUCH REPORT SHALL CONTAIN OR HAVE APPENDED THERETO CALCULATIONS
WHICH SET FORTH BORROWERS’ COMPLIANCE WITH THE REQUIREMENTS OR RESTRICTIONS
IMPOSED BY SECTIONS 6.5, 7.4, 7.5, 7.6, 7.7, 7.8 AND 7.11 HEREOF.  IN ADDITION,
THE REPORTS SHALL BE ACCOMPANIED BY A COMPLIANCE CERTIFICATE.


 


9.8.          QUARTERLY FINANCIAL STATEMENTS.  FURNISH AGENT AND LENDERS WITHIN
FORTY FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, AN UNAUDITED BALANCE
SHEET OF BORROWERS ON A CONSOLIDATED AND CONSOLIDATING BASIS AND UNAUDITED
STATEMENTS OF INCOME AND STOCKHOLDERS’ EQUITY AND CASH FLOW OF BORROWERS ON A
CONSOLIDATED AND CONSOLIDATING BASIS REFLECTING RESULTS OF OPERATIONS FROM THE
BEGINNING OF THE FISCAL YEAR TO THE END OF SUCH QUARTER AND FOR SUCH QUARTER,
PREPARED ON A BASIS CONSISTENT WITH PRIOR PRACTICES AND COMPLETE AND CORRECT IN
ALL MATERIAL RESPECTS, SUBJECT TO NORMAL AND RECURRING YEAR END ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES THAT INDIVIDUALLY AND IN THE AGGREGATE ARE NOT MATERIAL
TO BORROWERS’ BUSINESS; PROVIDED HOWEVER THAT IF CROCS FILES ITS QUARTERLY
REPORT ON FORM 10-Q FOR THE APPLICABLE FISCAL QUARTER AND SUCH QUARTERLY REPORT
CONTAINS THE FINANCIAL STATEMENTS AND REPORTS DESCRIBED ABOVE, IN A FORMAT
ACCEPTABLE TO AGENT IN ITS PERMITTED DISCRETION, THEN BORROWING AGENT MAY
SATISFY THE REQUIREMENTS OF THIS SECTION 9.8 BY DELIVERING A COPY OF SUCH ANNUAL
REPORT TO THE AGENT AND EACH LENDER..  THE REPORTS SHALL BE ACCOMPANIED BY A
COMPLIANCE CERTIFICATE.

 

73

--------------------------------------------------------------------------------



 


9.9.          MONTHLY FINANCIAL STATEMENTS.  FURNISH AGENT AND LENDERS WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH MONTH, AN UNAUDITED BALANCE SHEET OF
BORROWERS ON A CONSOLIDATED AND CONSOLIDATING BASIS AND UNAUDITED STATEMENTS OF
INCOME AND STOCKHOLDERS’ EQUITY AND CASH FLOW OF BORROWERS ON A CONSOLIDATED AND
CONSOLIDATING BASIS REFLECTING RESULTS OF OPERATIONS FROM THE BEGINNING OF THE
FISCAL YEAR TO THE END OF SUCH MONTH AND FOR SUCH MONTH, PREPARED ON A BASIS
CONSISTENT WITH PRIOR PRACTICES AND COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, SUBJECT TO NORMAL AND RECURRING YEAR END ADJUSTMENTS THAT INDIVIDUALLY
AND IN THE AGGREGATE ARE NOT MATERIAL TO BORROWERS’ BUSINESS.  THE REPORTS SHALL
BE ACCOMPANIED BY A COMPLIANCE CERTIFICATE.


 


9.10.        OTHER REPORTS.  FURNISH AGENT AS SOON AS AVAILABLE, BUT IN ANY
EVENT WITHIN TEN (10) DAYS AFTER THE ISSUANCE THEREOF, (I) WITH COPIES OF SUCH
FINANCIAL STATEMENTS, REPORTS AND RETURNS AS EACH BORROWER SHALL SEND TO ITS
STOCKHOLDERS AND (II) COPIES OF EACH ANNUAL REPORT, QUARTERLY REPORT AND PROXY
STATEMENTS AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND
REGISTRATION STATEMENTS WHICH ANY BORROWER MAY FILE OR BE REQUIRED TO FILE WITH
THE SEC UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT OR WITH ANY NATIONAL
SECURITIES EXCHANGE, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE AGENT PURSUANT HERETO.


 


9.11.        ADDITIONAL INFORMATION.  FURNISH AGENT WITH (I) UPDATES TO SCHEDULE
4.5 AS NECESSARY; AND (II) SUCH ADDITIONAL INFORMATION AS AGENT SHALL REASONABLY
REQUEST IN ORDER TO ENABLE AGENT TO DETERMINE WHETHER THE TERMS, COVENANTS,
PROVISIONS AND CONDITIONS OF THIS AGREEMENT THE NOTES AND THE OTHER DOCUMENTS
HAVE BEEN COMPLIED WITH BY BORROWERS INCLUDING, WITHOUT THE NECESSITY OF ANY
REQUEST BY AGENT, (A) COPIES OF ALL ENVIRONMENTAL AUDITS AND REVIEWS, (B) AT
LEAST THIRTY (30) DAYS PRIOR THERETO, NOTICE OF ANY BORROWER’S OPENING OF ANY
NEW OFFICE OR PLACE OF BUSINESS OR ANY BORROWER’S CLOSING OF ANY EXISTING OFFICE
OR PLACE OF BUSINESS, AND (C) PROMPTLY UPON ANY BORROWER’S LEARNING THEREOF,
NOTICE OF ANY LABOR DISPUTE TO WHICH ANY BORROWER MAY BECOME A PARTY, ANY
STRIKES OR WALKOUTS RELATING TO ANY OF ITS PLANTS OR OTHER FACILITIES, AND THE
EXPIRATION OF ANY LABOR CONTRACT TO WHICH ANY BORROWER IS A PARTY OR BY WHICH
ANY BORROWER IS BOUND.


 


9.12.        PROJECTED OPERATING BUDGET.  FURNISH AGENT AND LENDERS, NO LATER
THAN THIRTY (30) DAYS PRIOR TO THE BEGINNING OF EACH BORROWER’S FISCAL YEARS
COMMENCING WITH FISCAL YEAR 2010, A MONTH BY MONTH PROJECTED OPERATING BUDGET
AND CASH FLOW OF BORROWERS ON A CONSOLIDATED AND CONSOLIDATING BASIS FOR SUCH
FISCAL YEAR (INCLUDING AN INCOME STATEMENT FOR EACH MONTH AND A BALANCE SHEET AS
AT THE END OF THE LAST MONTH IN EACH FISCAL QUARTER), SUCH PROJECTIONS TO BE
ACCOMPANIED BY A CERTIFICATE ON BEHALF OF EACH BORROWER SIGNED BY THE PRESIDENT
OR CHIEF FINANCIAL OFFICER OF EACH BORROWER TO THE EFFECT THAT SUCH PROJECTIONS
HAVE BEEN PREPARED ON THE BASIS OF SOUND FINANCIAL PLANNING PRACTICE CONSISTENT
WITH PAST BUDGETS AND FINANCIAL STATEMENTS AND THAT SUCH OFFICER HAS NO REASON
TO QUESTION THE REASONABLENESS OF ANY MATERIAL ASSUMPTIONS ON WHICH SUCH
PROJECTIONS WERE PREPARED.


 


9.13.        VARIANCES FROM OPERATING BUDGET.   FURNISH AGENT, CONCURRENTLY WITH
THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 9.7 AND 9.8, A
WRITTEN REPORT SUMMARIZING ALL MATERIAL VARIANCES FROM BUDGETS SUBMITTED BY
BORROWERS PURSUANT TO SECTION 9.12 AND A DISCUSSION AND ANALYSIS BY MANAGEMENT
WITH RESPECT TO SUCH VARIANCES.


 


9.14.        NOTICE OF SUITS, ADVERSE EVENTS.  FURNISH AGENT WITH PROMPT WRITTEN
NOTICE OF (I) ANY LAPSE OR OTHER TERMINATION OF ANY CONSENT ISSUED TO ANY
BORROWER BY ANY GOVERNMENTAL

 

74

--------------------------------------------------------------------------------



 


BODY OR ANY OTHER PERSON THAT IS MATERIAL TO THE OPERATION OF ANY BORROWER’S
BUSINESS, (II) ANY REFUSAL BY ANY GOVERNMENTAL BODY OR ANY OTHER PERSON TO RENEW
OR EXTEND ANY SUCH CONSENT; AND (III) COPIES OF ANY PERIODIC OR SPECIAL REPORTS
FILED BY ANY BORROWER WITH ANY GOVERNMENTAL BODY OR PERSON, IF SUCH REPORTS
INDICATE ANY MATERIAL CHANGE IN THE BUSINESS, OPERATIONS, AFFAIRS OR CONDITION
OF ANY BORROWER, OR IF COPIES THEREOF ARE REQUESTED BY LENDER, AND (IV) COPIES
OF ANY MATERIAL NOTICES AND OTHER COMMUNICATIONS FROM ANY GOVERNMENTAL BODY
(INCLUDING WITHOUT LIMITATION, THE SEC) OR PERSON WHICH SPECIFICALLY RELATE TO
ANY BORROWER, EXCEPT, WITH RESPECT TO (I) AND (II) ABOVE, WHERE THE LAPSE OR
TERMINATION OF SUCH CONSENT OR THE REFUSAL TO RENEW OR EXTEND SUCH CONSENT,
COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


9.15.        ERISA NOTICES AND REQUESTS.  FURNISH AGENT WITH IMMEDIATE WRITTEN
NOTICE IN THE EVENT THAT (I) ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP
KNOWS OR HAS REASON TO KNOW THAT A TERMINATION EVENT HAS OCCURRED, TOGETHER WITH
A WRITTEN STATEMENT DESCRIBING SUCH TERMINATION EVENT AND THE ACTION, IF ANY,
WHICH SUCH BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP HAS TAKEN, IS TAKING,
OR PROPOSES TO TAKE WITH RESPECT THERETO AND, WHEN KNOWN, ANY ACTION TAKEN OR
THREATENED BY THE INTERNAL REVENUE SERVICE, DEPARTMENT OF LABOR OR PBGC WITH
RESPECT THERETO, (II) ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP KNOWS
OR HAS REASON TO KNOW THAT A PROHIBITED TRANSACTION (AS DEFINED IN SECTIONS 406
OF ERISA AND 4975 OF THE CODE) HAS OCCURRED TOGETHER WITH A WRITTEN STATEMENT
DESCRIBING SUCH TRANSACTION AND THE ACTION WHICH SUCH BORROWER OR ANY MEMBER OF
THE CONTROLLED GROUP HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO, (III) A FUNDING WAIVER REQUEST HAS BEEN FILED WITH RESPECT TO ANY PLAN
TOGETHER WITH ALL COMMUNICATIONS RECEIVED BY ANY BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP WITH RESPECT TO SUCH REQUEST, (IV) ANY INCREASE IN THE BENEFITS
OF ANY EXISTING PLAN OR THE ESTABLISHMENT OF ANY NEW PLAN OR THE COMMENCEMENT OF
CONTRIBUTIONS TO ANY PLAN TO WHICH ANY BORROWER OR ANY MEMBER OF THE CONTROLLED
GROUP WAS NOT PREVIOUSLY CONTRIBUTING SHALL OCCUR, (V) ANY BORROWER OR ANY
MEMBER OF THE CONTROLLED GROUP SHALL RECEIVE FROM THE PBGC A NOTICE OF INTENTION
TO TERMINATE A PLAN OR TO HAVE A TRUSTEE APPOINTED TO ADMINISTER A PLAN,
TOGETHER WITH COPIES OF EACH SUCH NOTICE, (VI) ANY BORROWER OR ANY MEMBER OF THE
CONTROLLED GROUP SHALL RECEIVE ANY FAVORABLE OR UNFAVORABLE DETERMINATION LETTER
FROM THE INTERNAL REVENUE SERVICE REGARDING THE QUALIFICATION OF A PLAN UNDER
SECTION 401(A) OF THE CODE, TOGETHER WITH COPIES OF EACH SUCH LETTER; (VII) ANY
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL RECEIVE A NOTICE REGARDING
THE IMPOSITION OF WITHDRAWAL LIABILITY, TOGETHER WITH COPIES OF EACH SUCH
NOTICE; (VIII) ANY BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL FAIL TO
MAKE A REQUIRED INSTALLMENT OR ANY OTHER REQUIRED PAYMENT UNDER SECTION 412 OF
THE CODE ON OR BEFORE THE DUE DATE FOR SUCH INSTALLMENT OR PAYMENT; OR (IX) ANY
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP KNOWS THAT (A) A MULTIEMPLOYER
PLAN HAS BEEN TERMINATED, (B) THE ADMINISTRATOR OR PLAN SPONSOR OF A
MULTIEMPLOYER PLAN INTENDS TO TERMINATE A MULTIEMPLOYER PLAN, OR (C) THE PBGC
HAS INSTITUTED OR WILL INSTITUTE PROCEEDINGS UNDER SECTION 4042 OF ERISA TO
TERMINATE A MULTIEMPLOYER PLAN.


 


9.16.        ADDITIONAL DOCUMENTS.  EXECUTE AND DELIVER TO AGENT, UPON REQUEST,
SUCH DOCUMENTS AND AGREEMENTS AS AGENT MAY, FROM TIME TO TIME, REASONABLY
REQUEST TO CARRY OUT THE PURPOSES, TERMS OR CONDITIONS OF THIS AGREEMENT.

 

75

--------------------------------------------------------------------------------


 


X.            EVENTS OF DEFAULT.


 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 


10.1.        NONPAYMENT.  FAILURE BY ANY BORROWER TO PAY ANY PRINCIPAL OR
INTEREST ON THE OBLIGATIONS WHEN DUE, WHETHER AT MATURITY OR BY REASON OF
ACCELERATION PURSUANT TO THE TERMS OF THIS AGREEMENT OR BY NOTICE OF INTENTION
TO PREPAY, OR BY REQUIRED PREPAYMENT OR FAILURE TO PAY ANY OTHER LIABILITIES OR
MAKE ANY OTHER PAYMENT, FEE OR CHARGE PROVIDED FOR HEREIN WHEN DUE OR IN ANY
OTHER DOCUMENT;


 


10.2.        BREACH OF REPRESENTATION.  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY ANY BORROWER OR ANY GUARANTOR IN THIS AGREEMENT, ANY OTHER
DOCUMENT OR ANY RELATED AGREEMENT OR IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL
OR OTHER STATEMENT FURNISHED AT ANY TIME IN CONNECTION HEREWITH OR THEREWITH
SHALL PROVE TO HAVE BEEN MISLEADING IN ANY MATERIAL RESPECT ON THE DATE WHEN
MADE OR DEEMED TO HAVE BEEN MADE;


 


10.3.        FINANCIAL INFORMATION.  FAILURE BY ANY BORROWER TO (I) FURNISH
FINANCIAL INFORMATION WHEN DUE OR WHEN REQUESTED IN ACCORDANCE WITH THE TERMS
HEREOF, OR (II) PERMIT THE INSPECTION OF ITS BOOKS OR RECORDS IN ACCORDANCE WITH
THE TERMS HEREOF;


 


10.4.        JUDICIAL ACTIONS.  ISSUANCE OF A NOTICE OF LIEN, LEVY, ASSESSMENT,
INJUNCTION OR ATTACHMENT AGAINST ANY BORROWER’S INVENTORY OR RECEIVABLES OR
AGAINST A MATERIAL PORTION OF ANY BORROWER’S OTHER PROPERTY WHICH IS NOT STAYED
OR LIFTED WITHIN THIRTY (30) DAYS;


 


10.5.        NONCOMPLIANCE.  EXCEPT AS OTHERWISE PROVIDED FOR IN SECTIONS 10.1,
10.3 AND 10.5(II), (I) FAILURE OR NEGLECT OF ANY BORROWER OR ANY GUARANTOR OR
ANY PERSON TO PERFORM, KEEP OR OBSERVE ANY TERM, PROVISION, CONDITION, COVENANT
HEREIN CONTAINED, OR CONTAINED IN ANY OTHER DOCUMENT OR ANY OTHER AGREEMENT OR
ARRANGEMENT, NOW OR HEREAFTER ENTERED INTO BETWEEN ANY BORROWER OR ANY GUARANTOR
OR SUCH PERSON, AND AGENT OR ANY LENDER EXECUTED IN CONNECTION HEREWITH, OR (II)
FAILURE OR NEGLECT OF ANY BORROWER TO PERFORM, KEEP OR OBSERVE ANY TERM,
PROVISION, CONDITION OR COVENANT, CONTAINED IN SECTIONS 4.6, 4.7, 4.9, 6.1, 6.3,
6.4, 9.4 OR 9.6 HEREOF WHICH IS NOT CURED WITHIN TEN (10) DAYS FROM THE
OCCURRENCE OF SUCH FAILURE OR NEGLECT;


 


10.6.        JUDGMENTS.  ANY JUDGMENT OR JUDGMENTS ARE RENDERED AGAINST ANY
BORROWER IN AN AGGREGATE AMOUNT IN EXCESS OF $500,000 OR AGAINST ALL BORROWERS
IN AN AGGREGATE AMOUNT IN EXCESS OF $1,000,000 AND (I) ENFORCEMENT PROCEEDINGS
SHALL HAVE BEEN COMMENCED BY A CREDITOR UPON SUCH JUDGMENT, (II) THERE SHALL BE
ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF
SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN
EFFECT, OR (III) ANY SUCH JUDGMENT RESULTS IN THE CREATION OF A LIEN UPON ANY OF
THE COLLATERAL (OTHER THAN A PERMITTED ENCUMBRANCE);


 


10.7.        BANKRUPTCY.  ANY BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY OF ANY
BORROWER SHALL (I) APPLY FOR, CONSENT TO OR SUFFER THE APPOINTMENT OF, OR THE
TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE, LIQUIDATOR OR SIMILAR
FIDUCIARY OF ITSELF OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, (II) MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (III) COMMENCE A VOLUNTARY CASE
UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT), (IV)
BE ADJUDICATED A BANKRUPT OR INSOLVENT, (V) FILE A PETITION SEEKING TO TAKE
ADVANTAGE OF ANY OTHER LAW

 

76

--------------------------------------------------------------------------------



 


PROVIDING FOR THE RELIEF OF DEBTORS, (VI) ACQUIESCE TO, OR FAIL TO HAVE
DISMISSED, WITHIN THIRTY (30) DAYS, ANY PETITION FILED AGAINST IT IN ANY
INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS,  OR (VII) TAKE ANY ACTION FOR THE
PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


10.8.        INABILITY TO PAY.  ANY BORROWER OR ANY GUARANTOR SHALL ADMIT IN
WRITING ITS INABILITY, OR BE GENERALLY UNABLE, TO PAY ITS DEBTS AS THEY BECOME
DUE OR CEASE OPERATIONS OF ITS PRESENT BUSINESS;


 


10.9.        RESERVED;


 


10.10.      MATERIAL ADVERSE EFFECT. THE OCCURRENCE OF ANY MATERIAL ADVERSE
EFFECT;


 


10.11.      LIEN PRIORITY.  ANY LIEN CREATED HEREUNDER OR PROVIDED FOR HEREBY OR
UNDER ANY RELATED AGREEMENT FOR ANY REASON CEASES TO BE OR IS NOT A VALID AND
PERFECTED LIEN HAVING A FIRST PRIORITY INTEREST;


 


10.12.      RESERVED.;


 


10.13.      CROSS DEFAULT.  A DEFAULT OF THE OBLIGATIONS OF ANY BORROWER UNDER
ANY OTHER AGREEMENT TO WHICH IT IS A PARTY SHALL OCCUR WHICH CAUSES A MATERIAL
ADVERSE EFFECT WHICH DEFAULT IS NOT CURED WITHIN ANY APPLICABLE GRACE PERIOD;


 


10.14.      BREACH OF GUARANTY OR PLEDGE AGREEMENT.  TERMINATION OR BREACH OF
ANY GUARANTY, GUARANTY SECURITY AGREEMENT, PLEDGE AGREEMENT OR SIMILAR AGREEMENT
EXECUTED AND DELIVERED TO AGENT IN CONNECTION WITH THE OBLIGATIONS, OR IF ANY
GUARANTOR OR PLEDGER ATTEMPTS TO TERMINATE, CHALLENGES THE VALIDITY OF, OR ITS
LIABILITY UNDER, ANY SUCH GUARANTY, GUARANTY SECURITY AGREEMENT, PLEDGE
AGREEMENT OR SIMILAR AGREEMENT;


 


10.15.      CHANGE OF OWNERSHIP.  ANY CHANGE OF OWNERSHIP SHALL OCCUR;


 


10.16.      INVALIDITY.  ANY MATERIAL PROVISION OF THIS AGREEMENT OR ANY OTHER
DOCUMENT SHALL, FOR ANY REASON, CEASE TO BE VALID AND BINDING ON ANY BORROWER OR
ANY GUARANTOR, OR ANY BORROWER OR ANY GUARANTOR SHALL SO CLAIM IN WRITING TO
AGENT OR ANY LENDER;


 


10.17.      LICENSES.   (I) ANY GOVERNMENTAL BODY SHALL (A) REVOKE, TERMINATE,
SUSPEND OR ADVERSELY MODIFY ANY LICENSE, PERMIT, PATENT TRADEMARK OR TRADENAME
OF ANY BORROWER, THE CONTINUATION OF WHICH IS MATERIAL TO THE CONTINUATION OF
ANY BORROWER’S BUSINESS, OR (B) COMMENCE PROCEEDINGS TO SUSPEND, REVOKE,
TERMINATE OR ADVERSELY MODIFY ANY SUCH LICENSE, PERMIT, TRADEMARK, TRADENAME OR
PATENT AND SUCH PROCEEDINGS SHALL NOT BE DISMISSED OR DISCHARGED WITHIN SIXTY
(60) DAYS, OR (C) SCHEDULE OR CONDUCT A HEARING ON THE RENEWAL OF ANY LICENSE,
PERMIT, TRADEMARK, TRADENAME OR PATENT NECESSARY FOR THE CONTINUATION OF ANY
BORROWER’S BUSINESS AND THE STAFF OF SUCH GOVERNMENTAL BODY ISSUES A REPORT
RECOMMENDING THE TERMINATION, REVOCATION, SUSPENSION OR MATERIAL, ADVERSE
MODIFICATION OF SUCH LICENSE, PERMIT, TRADEMARK, TRADENAME OR PATENT; (II) ANY
AGREEMENT WHICH IS NECESSARY OR MATERIAL TO THE OPERATION OF ANY BORROWER’S
BUSINESS SHALL BE REVOKED OR TERMINATED AND NOT REPLACED BY A SUBSTITUTE
ACCEPTABLE TO AGENT WITHIN THIRTY (30) DAYS AFTER THE DATE OF SUCH REVOCATION OR
TERMINATION, AND SUCH REVOCATION OR TERMINATION AND NON-REPLACEMENT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

77

--------------------------------------------------------------------------------



 


10.18.      SEIZURES.  ANY PORTION OF THE COLLATERAL LOCATED IN THE UNITED
STATES OR CANADA OR INCLUDED IN THE FORMULA AMOUNT SHALL BE SEIZED OR TAKEN BY A
GOVERNMENTAL BODY, OR ANY BORROWER OR THE TITLE AND RIGHTS OF ANY BORROWER, ANY
GUARANTOR OR ANY ORIGINAL OWNER WHICH IS THE OWNER OF ANY MATERIAL PORTION OF
THE COLLATERAL SHALL HAVE BECOME THE SUBJECT MATTER OF CLAIM, LITIGATION, SUIT
OR OTHER PROCEEDING WHICH COULD REASONABLY BE EXPECTED IN AGENT’S PERMITTED
DISCRETION, UPON FINAL DETERMINATION, TO RESULT IN IMPAIRMENT OR LOSS OF THE
SECURITY PROVIDED BY THIS AGREEMENT OR THE OTHER DOCUMENTS;


 


10.19.      OPERATIONS.  THE OPERATIONS OF ANY BORROWER’S MANUFACTURING FACILITY
ARE INTERRUPTED AT ANY TIME FOR MORE THAN SEVEN (7) CONSECUTIVE DAYS, UNLESS
SUCH BORROWER SHALL (I) BE ENTITLED TO RECEIVE FOR SUCH PERIOD OF INTERRUPTION,
PROCEEDS OF BUSINESS INTERRUPTION INSURANCE SUFFICIENT TO ASSURE THAT ITS PER
DIEM CASH NEEDS DURING SUCH PERIOD IS AT LEAST EQUAL TO ITS AVERAGE PER DIEM
CASH NEEDS FOR THE CONSECUTIVE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE
INITIAL DATE OF INTERRUPTION AND (II) RECEIVE SUCH PROCEEDS IN THE AMOUNT
DESCRIBED IN CLAUSE (I) PRECEDING NOT LATER THAN THIRTY (30) DAYS FOLLOWING THE
INITIAL DATE OF ANY SUCH INTERRUPTION; PROVIDED, HOWEVER, THAT NOTWITHSTANDING
THE PROVISIONS OF CLAUSES (I) AND (II) OF THIS SECTION, AN EVENT OF DEFAULT
SHALL BE DEEMED TO HAVE OCCURRED IF SUCH BORROWER SHALL BE RECEIVING THE
PROCEEDS OF BUSINESS INTERRUPTION INSURANCE FOR A PERIOD OF THIRTY (30)
CONSECUTIVE DAYS; OR


 


10.20.      PENSION PLANS.  AN EVENT OR CONDITION SPECIFIED IN SECTIONS 7.16 OR
9.15 HEREOF SHALL OCCUR OR EXIST WITH RESPECT TO ANY PLAN AND, AS A RESULT OF
SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, ANY
BORROWER OR ANY MEMBER OF THE CONTROLLED GROUP SHALL INCUR, OR IN THE OPINION OF
AGENT BE REASONABLY LIKELY TO INCUR, A LIABILITY TO A PLAN OR THE PBGC (OR BOTH)
WHICH, IN THE REASONABLE JUDGMENT OF AGENT, WOULD HAVE A MATERIAL ADVERSE
EFFECT.


 


XI.           LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.


 


11.1.        RIGHTS AND REMEDIES.


 


(A)           UPON THE OCCURRENCE OF (I) AN EVENT OF DEFAULT PURSUANT TO SECTION
10.7 ALL OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND THIS AGREEMENT AND
THE OBLIGATION OF LENDERS TO MAKE ADVANCES SHALL BE DEEMED TERMINATED; AND, (II)
ANY OF THE OTHER EVENTS OF DEFAULT AND AT ANY TIME THEREAFTER, AT THE OPTION OF
REQUIRED LENDERS ALL OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND
LENDERS SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND TO TERMINATE THE
OBLIGATION OF LENDERS TO MAKE ADVANCES AND (III) A FILING OF A PETITION AGAINST
ANY BORROWER IN ANY INVOLUNTARY CASE UNDER ANY STATE OR FEDERAL BANKRUPTCY LAWS,
ALL OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE AND THE OBLIGATION OF
LENDERS TO MAKE ADVANCES HEREUNDER SHALL BE TERMINATED OTHER THAN AS MAY BE
REQUIRED BY AN APPROPRIATE ORDER OF THE BANKRUPTCY COURT HAVING JURISDICTION
OVER SUCH BORROWER.  UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT, AGENT SHALL
HAVE THE RIGHT TO EXERCISE ANY AND ALL RIGHTS AND REMEDIES PROVIDED FOR HEREIN,
UNDER THE OTHER DOCUMENTS, UNDER THE UNIFORM COMMERCIAL CODE AND AT LAW OR
EQUITY GENERALLY, INCLUDING THE RIGHT TO FORECLOSE THE SECURITY INTERESTS
GRANTED HEREIN AND TO REALIZE UPON ANY COLLATERAL BY ANY AVAILABLE JUDICIAL
PROCEDURE AND/OR TO TAKE POSSESSION OF AND SELL ANY OR ALL OF THE COLLATERAL
WITH OR WITHOUT JUDICIAL PROCESS.  AGENT MAY ENTER ANY OF ANY BORROWER’S
PREMISES OR OTHER PREMISES WITHOUT LEGAL PROCESS AND WITHOUT INCURRING LIABILITY
TO ANY BORROWER THEREFOR, AND AGENT MAY THEREUPON, OR AT ANY TIME THEREAFTER, IN
ITS DISCRETION WITHOUT NOTICE OR DEMAND,

 

78

--------------------------------------------------------------------------------



 


TAKE THE COLLATERAL AND REMOVE THE SAME TO SUCH PLACE AS AGENT MAY DEEM
ADVISABLE AND AGENT MAY REQUIRE BORROWERS TO MAKE THE COLLATERAL AVAILABLE TO
AGENT AT A CONVENIENT PLACE.  WITH OR WITHOUT HAVING THE COLLATERAL AT THE TIME
OR PLACE OF SALE, AGENT MAY SELL THE COLLATERAL, OR ANY PART THEREOF, AT PUBLIC
OR PRIVATE SALE, AT ANY TIME OR PLACE, IN ONE OR MORE SALES, AT SUCH PRICE OR
PRICES, AND UPON SUCH TERMS, EITHER FOR CASH, CREDIT OR FUTURE DELIVERY, AS
AGENT MAY ELECT.  EXCEPT AS TO THAT PART OF THE COLLATERAL WHICH IS PERISHABLE
OR THREATENS TO DECLINE SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A
RECOGNIZED MARKET, AGENT SHALL GIVE BORROWERS REASONABLE NOTIFICATION OF SUCH
SALE OR SALES, IT BEING AGREED THAT IN ALL EVENTS WRITTEN NOTICE MAILED TO
BORROWING AGENT AT LEAST TEN (10) DAYS PRIOR TO SUCH SALE OR SALES IS REASONABLE
NOTIFICATION.  AT ANY PUBLIC SALE AGENT OR ANY LENDER MAY BID FOR AND BECOME THE
PURCHASER, AND AGENT, ANY LENDER OR ANY OTHER PURCHASER AT ANY SUCH SALE
THEREAFTER SHALL HOLD THE COLLATERAL SOLD ABSOLUTELY FREE FROM ANY CLAIM OR
RIGHT OF WHATSOEVER KIND, INCLUDING ANY EQUITY OF REDEMPTION AND ALL SUCH
CLAIMS, RIGHTS AND EQUITIES ARE HEREBY EXPRESSLY WAIVED AND RELEASED BY EACH
BORROWER.  SOLELY IN CONNECTION WITH THE EXERCISE OF THE FOREGOING REMEDIES,
INCLUDING THE SALE OF INVENTORY, AGENT IS GRANTED A NONREVOCABLE (UNTIL
INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT), ROYALTY FREE, NONEXCLUSIVE LICENSE AND AGENT IS GRANTED PERMISSION
TO USE ALL OF EACH BORROWER’S (A) TRADEMARKS, TRADE STYLES, TRADE NAMES,
PATENTS, PATENT APPLICATIONS, COPYRIGHTS, SERVICE MARKS, LICENSES, FRANCHISES
AND OTHER PROPRIETARY RIGHTS WHICH ARE USED OR USEFUL IN CONNECTION WITH
INVENTORY FOR THE PURPOSE OF MARKETING, ADVERTISING FOR SALE AND SELLING OR
OTHERWISE DISPOSING OF SUCH INVENTORY AND (B) EQUIPMENT FOR THE PURPOSE OF
COMPLETING THE MANUFACTURE OF UNFINISHED GOODS.  THE CASH PROCEEDS REALIZED FROM
THE SALE OF ANY COLLATERAL SHALL BE APPLIED TO THE OBLIGATIONS IN THE ORDER SET
FORTH IN SECTION 11.5 HEREOF.  NONCASH PROCEEDS WILL ONLY BE APPLIED TO THE
OBLIGATIONS AS THEY ARE CONVERTED INTO CASH.  IF ANY DEFICIENCY SHALL ARISE,
BORROWERS SHALL REMAIN LIABLE TO AGENT AND LENDERS THEREFOR.


 


(B)           TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON THE AGENT TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER, EACH BORROWER
ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR THE AGENT
(I) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED SIGNIFICANT BY THE AGENT TO
PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK
IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II)
TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED
OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN
GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF
COLLATERAL TO BE COLLECTED OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION
REMEDIES AGAINST CUSTOMERS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR TO REMOVE
LIENS ON OR ANY ADVERSE CLAIMS AGAINST COLLATERAL, (IV) TO EXERCISE COLLECTION
REMEDIES AGAINST CUSTOMERS AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR
THROUGH THE USE OF COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO
ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL
CIRCULATION, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO
CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY BORROWER, FOR
EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH COLLATERAL,
(VII) TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION
OF COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VIII)
TO DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE
AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE
REASONABLE CAPACITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS,
(IX) TO DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO
DISCLAIM DISPOSITION WARRANTIES, SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT,
(XI) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE THE AGENT AGAINST
RISKS OF LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO THE
AGENT A GUARANTEED RETURN FROM THE COLLECTION OR

 

79

--------------------------------------------------------------------------------



 


DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED APPROPRIATE BY THE
AGENT, TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS
AND OTHER PROFESSIONALS TO ASSIST THE AGENT IN THE COLLECTION OR DISPOSITION OF
ANY OF THE COLLATERAL.  EACH BORROWER ACKNOWLEDGES THAT THE PURPOSE OF THIS
SECTION 11.1(B) IS TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR
OMISSIONS BY THE AGENT WOULD NOT BE COMMERCIALLY UNREASONABLE IN THE AGENT’S
EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR OMISSIONS
BY THE AGENT SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF
NOT BEING INDICATED IN THIS SECTION 11.1(B).  WITHOUT LIMITATION UPON THE
FOREGOING, NOTHING CONTAINED IN THIS SECTION 11.1(B) SHALL BE CONSTRUED TO GRANT
ANY RIGHTS TO ANY BORROWER OR TO IMPOSE ANY DUTIES ON AGENT THAT WOULD NOT HAVE
BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF
THIS SECTION 11.1(B).


 


11.2.        AGENT’S DISCRETION.  AGENT SHALL HAVE THE RIGHT IN ITS SOLE
DISCRETION TO DETERMINE WHICH RIGHTS, LIENS, SECURITY INTERESTS OR REMEDIES
AGENT MAY AT ANY TIME PURSUE, RELINQUISH, SUBORDINATE, OR MODIFY OR TO TAKE ANY
OTHER ACTION WITH RESPECT THERETO AND SUCH DETERMINATION WILL NOT IN ANY WAY
MODIFY OR AFFECT ANY OF AGENT’S OR LENDERS’ RIGHTS HEREUNDER.


 


11.3.        SETOFF.  SUBJECT TO SECTION 14.12, IN ADDITION TO ANY OTHER RIGHTS
WHICH AGENT OR ANY LENDER MAY HAVE UNDER APPLICABLE LAW, UPON THE OCCURRENCE OF
AN EVENT OF DEFAULT HEREUNDER, AGENT AND SUCH LENDER SHALL HAVE A RIGHT,
IMMEDIATELY AND WITHOUT NOTICE OF ANY KIND, TO APPLY ANY BORROWER’S PROPERTY
HELD BY AGENT AND SUCH LENDER TO REDUCE THE OBLIGATIONS.


 


11.4.        RIGHTS AND REMEDIES NOT EXCLUSIVE.  THE ENUMERATION OF THE
FOREGOING RIGHTS AND REMEDIES IS NOT INTENDED TO BE EXHAUSTIVE AND THE EXERCISE
OF ANY RIGHTS OR REMEDY SHALL NOT PRECLUDE THE EXERCISE OF ANY OTHER RIGHT OR
REMEDIES PROVIDED FOR HEREIN OR OTHERWISE PROVIDED BY LAW, ALL OF WHICH SHALL BE
CUMULATIVE AND NOT ALTERNATIVE.


 


11.5.        ALLOCATION OF PAYMENTS AFTER EVENT OF DEFAULT.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL AMOUNTS COLLECTED OR RECEIVED
BY THE AGENT ON ACCOUNT OF THE OBLIGATIONS OR ANY OTHER AMOUNTS OUTSTANDING
UNDER ANY OF THE OTHER DOCUMENTS OR IN RESPECT OF THE COLLATERAL MAY, AT AGENT’S
DISCRETION, BE PAID OVER OR DELIVERED AS FOLLOWS:


 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

 

SECOND, to payment of any fees owed to the Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

 

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

80

--------------------------------------------------------------------------------


 

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

 

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

 


XII.         WAIVERS AND JUDICIAL PROCEEDINGS.


 


12.1.        WAIVER OF NOTICE.  EACH BORROWER HEREBY WAIVES NOTICE OF
NON-PAYMENT OF ANY OF THE RECEIVABLES, DEMAND, PRESENTMENT, PROTEST AND NOTICE
THEREOF WITH RESPECT TO ANY AND ALL INSTRUMENTS, NOTICE OF ACCEPTANCE HEREOF,
NOTICE OF LOANS OR ADVANCES MADE, CREDIT EXTENDED, COLLATERAL RECEIVED OR
DELIVERED, OR ANY OTHER ACTION TAKEN IN RELIANCE HEREON, AND ALL OTHER DEMANDS
AND NOTICES OF ANY DESCRIPTION, EXCEPT SUCH AS ARE EXPRESSLY PROVIDED FOR
HEREIN.


 


12.2.        DELAY.  NO DELAY OR OMISSION ON AGENT’S OR ANY LENDER’S PART IN
EXERCISING ANY RIGHT, REMEDY OR OPTION SHALL OPERATE AS A WAIVER OF SUCH OR ANY
OTHER RIGHT, REMEDY OR OPTION OR OF ANY DEFAULT OR EVENT OF DEFAULT.


 


12.3.        JURY WAIVER.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT

 

81

--------------------------------------------------------------------------------



 


TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


 


XIII.        EFFECTIVE DATE AND TERMINATION.


 


13.1.        TERM.  THIS AGREEMENT, WHICH SHALL INURE TO THE BENEFIT OF AND
SHALL BE BINDING UPON THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF EACH
BORROWER, AGENT AND EACH LENDER, SHALL BECOME EFFECTIVE ON THE DATE HEREOF AND
SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL SEPTEMBER 24, 2012 (THE “TERM”)
UNLESS SOONER TERMINATED AS HEREIN PROVIDED.  BORROWERS MAY TERMINATE THIS
AGREEMENT AT ANY TIME UPON NINETY (90) DAYS’ PRIOR WRITTEN NOTICE UPON PAYMENT
IN FULL OF THE OBLIGATIONS.  IN THE EVENT THE OBLIGATIONS ARE PREPAID IN FULL
PRIOR TO THE LAST DAY OF THE TERM (THE DATE OF SUCH PREPAYMENT HEREINAFTER
REFERRED TO AS THE “EARLY TERMINATION DATE”), BORROWERS SHALL PAY TO AGENT FOR
THE BENEFIT OF LENDERS AN EARLY TERMINATION FEE IN AN AMOUNT EQUAL TO (X) THREE
PERCENT (3.0%) OF THE MAXIMUM REVOLVING ADVANCE AMOUNT IF THE EARLY TERMINATION
DATE OCCURS ON OR AFTER THE CLOSING DATE TO AND INCLUDING THE DATE IMMEDIATELY
PRECEDING THE FIRST ANNIVERSARY OF THE CLOSING DATE, (Y) TWO PERCENT (2.0%) OF
THE MAXIMUM REVOLVING ADVANCE AMOUNT IF THE EARLY TERMINATION DATE OCCURS ON OR
AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE TO AND INCLUDING THE DATE
IMMEDIATELY PRECEDING THE SECOND ANNIVERSARY OF THE CLOSING DATE, AND (Z) ONE
PERCENT (1.0%) OF THE MAXIMUM REVOLVING ADVANCE AMOUNT IF THE EARLY TERMINATION
DATE OCCURS ON OR AFTER THE SECOND ANNIVERSARY OF THE CLOSING DATE TO AND
INCLUDING THE DATE IMMEDIATELY PRECEDING THE THIRD ANNIVERSARY OF THE CLOSING
DATE.


 


13.2.        TERMINATION.  THE TERMINATION OF THE AGREEMENT SHALL NOT AFFECT ANY
BORROWER’S, AGENT’S OR ANY LENDER’S RIGHTS, OR ANY OF THE OBLIGATIONS HAVING
THEIR INCEPTION PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION, AND THE
PROVISIONS HEREOF SHALL CONTINUE TO BE FULLY OPERATIVE UNTIL ALL TRANSACTIONS
ENTERED INTO, RIGHTS OR INTERESTS CREATED OR OBLIGATIONS HAVE BEEN FULLY AND
INDEFEASIBLY PAID, DISPOSED OF, CONCLUDED OR LIQUIDATED.  THE SECURITY
INTERESTS, LIENS AND RIGHTS GRANTED TO AGENT AND LENDERS HEREUNDER AND THE
FINANCING STATEMENTS FILED HEREUNDER SHALL CONTINUE IN FULL FORCE AND EFFECT,
NOTWITHSTANDING THE TERMINATION OF THIS AGREEMENT OR THE FACT THAT BORROWERS’
ACCOUNT MAY FROM TIME TO TIME BE TEMPORARILY IN A ZERO OR CREDIT POSITION, UNTIL
ALL OF THE OBLIGATIONS OF EACH BORROWER HAVE BEEN INDEFEASIBLY PAID AND
PERFORMED IN FULL AFTER THE TERMINATION OF THIS AGREEMENT OR EACH BORROWER HAS
FURNISHED AGENT AND LENDERS WITH AN INDEMNIFICATION SATISFACTORY TO AGENT AND
LENDERS WITH RESPECT THERETO.  ACCORDINGLY, EACH BORROWER WAIVES ANY RIGHTS
WHICH IT MAY HAVE UNDER THE UNIFORM COMMERCIAL CODE TO DEMAND THE FILING OF
TERMINATION STATEMENTS WITH RESPECT TO THE COLLATERAL, AND AGENT SHALL NOT BE
REQUIRED TO SEND SUCH TERMINATION STATEMENTS TO EACH BORROWER, OR TO FILE THEM
WITH ANY FILING OFFICE, UNLESS AND UNTIL THIS AGREEMENT SHALL HAVE BEEN
TERMINATED IN ACCORDANCE WITH ITS TERMS AND ALL OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN IMMEDIATELY AVAILABLE FUNDS.  ALL REPRESENTATIONS,
WARRANTIES, COVENANTS, WAIVERS AND AGREEMENTS CONTAINED HEREIN SHALL SURVIVE
TERMINATION HEREOF UNTIL ALL OBLIGATIONS ARE INDEFEASIBLY PAID AND PERFORMED IN
FULL.

 

82

--------------------------------------------------------------------------------


 


XIV.        REGARDING AGENT.


 


14.1.        APPOINTMENT.  EACH LENDER HEREBY DESIGNATES PNC TO ACT AS AGENT FOR
SUCH LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  EACH LENDER HEREBY
IRREVOCABLY AUTHORIZES AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE
PROVISIONS OF THIS AGREEMENT AND THE OTHER DOCUMENTS AND TO EXERCISE SUCH POWERS
AND TO PERFORM SUCH DUTIES HEREUNDER AND THEREUNDER AS ARE SPECIFICALLY
DELEGATED TO OR REQUIRED OF AGENT BY THE TERMS HEREOF AND THEREOF AND SUCH OTHER
POWERS AS ARE REASONABLY INCIDENTAL THERETO AND AGENT SHALL HOLD ALL COLLATERAL,
PAYMENTS OF PRINCIPAL AND INTEREST, FEES (EXCEPT THE FEES SET FORTH IN THE FEE
LETTER), CHARGES AND COLLECTIONS (WITHOUT GIVING EFFECT TO ANY COLLECTION DAYS)
RECEIVED PURSUANT TO THIS AGREEMENT, FOR THE RATABLE BENEFIT OF LENDERS.  AGENT
MAY PERFORM ANY OF ITS DUTIES HEREUNDER BY OR THROUGH ITS AGENTS OR EMPLOYEES. 
AS TO ANY MATTERS NOT EXPRESSLY PROVIDED FOR BY THIS AGREEMENT (INCLUDING
COLLECTION OF THE NOTE) AGENT SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION
OR TAKE ANY ACTION, BUT SHALL BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND
SHALL BE FULLY PROTECTED IN SO ACTING OR REFRAINING FROM ACTING) UPON THE
INSTRUCTIONS OF THE REQUIRED LENDERS, AND SUCH INSTRUCTIONS SHALL BE BINDING;
PROVIDED, HOWEVER, THAT AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH
EXPOSES AGENT TO LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR THE OTHER
DOCUMENTS OR APPLICABLE LAW UNLESS AGENT IS FURNISHED WITH AN INDEMNIFICATION
REASONABLY SATISFACTORY TO AGENT WITH RESPECT THERETO.  THE LENDERS MAY NOT,
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, REMOVE PNC AS THE
AGENT AND DESIGNATE A SUCCESSOR AGENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
BORROWING AGENT, SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED.


 


14.2.        NATURE OF DUTIES.  AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES
EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE OTHER DOCUMENTS. 
NEITHER AGENT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE
(I) LIABLE FOR ANY ACTION TAKEN OR OMITTED BY THEM AS SUCH HEREUNDER OR IN
CONNECTION HEREWITH, UNLESS CAUSED BY THEIR GROSS (NOT MERE) NEGLIGENCE OR
WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL NON-APPEALABLE JUDGMENT), OR (II) RESPONSIBLE IN ANY MANNER FOR ANY
RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY ANY BORROWER OR ANY
OFFICER THEREOF CONTAINED IN THIS AGREEMENT, OR IN ANY OF THE OTHER DOCUMENTS OR
IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED
FOR IN, OR RECEIVED BY AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER DOCUMENTS OR FOR THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS,
DUE EXECUTION, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT, OR ANY OF THE
OTHER DOCUMENTS OR FOR ANY FAILURE OF ANY BORROWER TO PERFORM ITS OBLIGATIONS
HEREUNDER.  AGENT SHALL NOT BE UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN
OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS
CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, OR
TO INSPECT THE PROPERTIES, BOOKS OR RECORDS OF ANY BORROWER.  THE DUTIES OF
AGENT AS RESPECTS THE ADVANCES TO BORROWERS SHALL BE MECHANICAL AND
ADMINISTRATIVE IN NATURE; AGENT SHALL NOT HAVE BY REASON OF THIS AGREEMENT A
FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER; AND NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO IMPOSE UPON
AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN.


 


14.3.        LACK OF RELIANCE ON AGENT AND RESIGNATION.  INDEPENDENTLY AND
WITHOUT RELIANCE UPON AGENT OR ANY OTHER LENDER, EACH LENDER HAS MADE AND SHALL
CONTINUE TO MAKE (I) ITS OWN INDEPENDENT INVESTIGATION OF THE FINANCIAL
CONDITION AND AFFAIRS OF EACH BORROWER AND ANY GUARANTOR IN CONNECTION WITH THE
MAKING AND THE CONTINUANCE OF THE ADVANCES HEREUNDER AND THE TAKING OR NOT
TAKING OF ANY ACTION IN CONNECTION HEREWITH, AND (II) ITS OWN APPRAISAL OF THE

 

83

--------------------------------------------------------------------------------


 


CREDITWORTHINESS OF EACH BORROWER AND ANY GUARANTOR.  AGENT SHALL HAVE NO DUTY
OR RESPONSIBILITY, EITHER INITIALLY OR ON A CONTINUING BASIS, TO PROVIDE ANY
LENDER WITH ANY CREDIT OR OTHER INFORMATION WITH RESPECT THERETO, WHETHER COMING
INTO ITS POSSESSION BEFORE MAKING OF THE ADVANCES OR AT ANY TIME OR TIMES
THEREAFTER EXCEPT AS SHALL BE PROVIDED BY ANY BORROWER PURSUANT TO THE TERMS
HEREOF.  AGENT SHALL NOT BE RESPONSIBLE TO ANY LENDER FOR ANY RECITALS,
STATEMENTS, INFORMATION, REPRESENTATIONS OR WARRANTIES HEREIN OR IN ANY
AGREEMENT, DOCUMENT, CERTIFICATE OR A STATEMENT DELIVERED IN CONNECTION WITH OR
FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS, VALIDITY, ENFORCEABILITY,
COLLECTIBILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER DOCUMENT, OR OF THE
FINANCIAL CONDITION OF ANY BORROWER OR ANY GUARANTOR, OR BE REQUIRED TO MAKE ANY
INQUIRY CONCERNING EITHER THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS,
PROVISIONS OR CONDITIONS OF THIS AGREEMENT, THE NOTE, THE OTHER DOCUMENTS OR THE
FINANCIAL CONDITION OF ANY BORROWER, OR THE EXISTENCE OF ANY EVENT OF DEFAULT OR
ANY DEFAULT.


 

Agent may resign on sixty (60) days’ written notice to each of Lenders and
Borrowing Agent and upon such resignation, the Required Lenders will promptly
designate a successor Agent with the prior written consent of the Borrowing
Agent in accordance with Section 14.1.

 

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent.  After any Agent’s resignation as Agent, the provisions of this Article
XIV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under this Agreement.

 


14.4.        CERTAIN RIGHTS OF AGENT.  IF AGENT SHALL REQUEST INSTRUCTIONS FROM
LENDERS WITH RESPECT TO ANY ACT OR ACTION (INCLUDING FAILURE TO ACT) IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENT, AGENT SHALL BE ENTITLED TO
REFRAIN FROM SUCH ACT OR TAKING SUCH ACTION UNLESS AND UNTIL AGENT SHALL HAVE
RECEIVED INSTRUCTIONS FROM THE REQUIRED LENDERS; AND AGENT SHALL NOT INCUR
LIABILITY TO ANY PERSON BY REASON OF SO REFRAINING.  WITHOUT LIMITING THE
FOREGOING, LENDERS SHALL NOT HAVE ANY RIGHT OF ACTION WHATSOEVER AGAINST AGENT
AS A RESULT OF ITS ACTING OR REFRAINING FROM ACTING HEREUNDER IN ACCORDANCE WITH
THE INSTRUCTIONS OF THE REQUIRED LENDERS.


 


14.5.        RELIANCE.  AGENT SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY
PROTECTED IN RELYING, UPON ANY NOTE, WRITING, RESOLUTION, NOTICE, STATEMENT,
CERTIFICATE, TELEX, TELETYPE OR TELECOPIER MESSAGE, CABLEGRAM, ORDER OR OTHER
DOCUMENT OR TELEPHONE MESSAGE BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR ENTITY, AND, WITH RESPECT
TO ALL LEGAL MATTERS PERTAINING TO THIS AGREEMENT AND THE OTHER DOCUMENTS AND
ITS DUTIES HEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.  AGENT MAY EMPLOY
AGENTS AND ATTORNEYS-IN-FACT AND SHALL NOT BE LIABLE FOR THE DEFAULT OR
MISCONDUCT OF ANY SUCH AGENTS OR ATTORNEYS-IN-FACT SELECTED BY AGENT WITH
REASONABLE CARE.


 


14.6.        NOTICE OF DEFAULT.  AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE OR
NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER OR UNDER
THE OTHER DOCUMENTS, UNLESS AGENT HAS RECEIVED NOTICE FROM A LENDER OR BORROWING
AGENT REFERRING TO THIS AGREEMENT OR THE OTHER DOCUMENTS, DESCRIBING SUCH
DEFAULT OR EVENT OF DEFAULT AND STATING THAT SUCH NOTICE IS A “NOTICE OF
DEFAULT”.  IN THE EVENT THAT AGENT RECEIVES SUCH A NOTICE, AGENT SHALL GIVE
NOTICE THEREOF TO LENDERS.  AGENT SHALL TAKE SUCH ACTION WITH RESPECT TO SUCH
DEFAULT OR EVENT OF DEFAULT

 

84

--------------------------------------------------------------------------------



 


AS SHALL BE REASONABLY DIRECTED BY THE REQUIRED LENDERS; PROVIDED, THAT, UNLESS
AND UNTIL AGENT SHALL HAVE RECEIVED SUCH DIRECTIONS, AGENT MAY (BUT SHALL NOT BE
OBLIGATED TO) TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT
TO SUCH DEFAULT OR EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST
INTERESTS OF LENDERS.


 


14.7.        INDEMNIFICATION.  TO THE EXTENT AGENT IS NOT REIMBURSED AND
INDEMNIFIED BY BORROWERS, EACH LENDER WILL REIMBURSE AND INDEMNIFY AGENT IN
PROPORTION TO ITS RESPECTIVE PORTION OF THE ADVANCES (OR, IF NO ADVANCES ARE
OUTSTANDING, ACCORDING TO ITS COMMITMENT PERCENTAGE), FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT IN PERFORMING ITS
DUTIES HEREUNDER, OR IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY OTHER DOCUMENT; PROVIDED THAT, LENDERS SHALL NOT BE LIABLE FOR ANY PORTION
OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM AGENT’S GROSS
(NOT MERE) NEGLIGENCE OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL NON-APPEALABLE JUDGMENT).


 


14.8.        AGENT IN ITS INDIVIDUAL CAPACITY.  WITH RESPECT TO THE OBLIGATION
OF AGENT TO LEND UNDER THIS AGREEMENT, THE ADVANCES MADE BY IT SHALL HAVE THE
SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND AS IF IT WERE NOT
PERFORMING THE DUTIES AS AGENT SPECIFIED HEREIN; AND THE TERM “LENDER” OR ANY
SIMILAR TERM SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE
AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER.  AGENT MAY ENGAGE IN BUSINESS WITH
ANY BORROWER AS IF IT WERE NOT PERFORMING THE DUTIES SPECIFIED HEREIN, AND MAY
ACCEPT FEES AND OTHER CONSIDERATION FROM ANY BORROWER FOR SERVICES IN CONNECTION
WITH THIS AGREEMENT OR OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO
LENDERS.


 


14.9.        DELIVERY OF DOCUMENTS.  TO THE EXTENT AGENT RECEIVES FINANCIAL
STATEMENTS REQUIRED UNDER SECTIONS 9.7, 9.8, 9.12 AND 9.13 OR BORROWING BASE
CERTIFICATES FROM ANY BORROWER PURSUANT TO THE TERMS OF THIS AGREEMENT WHICH ANY
BORROWER IS NOT OBLIGATED TO DELIVER TO EACH LENDER, AGENT WILL PROMPTLY FURNISH
SUCH DOCUMENTS AND INFORMATION TO LENDERS.


 


14.10.      BORROWERS’ UNDERTAKING TO AGENT.  WITHOUT PREJUDICE TO THEIR
RESPECTIVE OBLIGATIONS TO LENDERS UNDER THE OTHER PROVISIONS OF THIS AGREEMENT,
EACH BORROWER HEREBY UNDERTAKES WITH AGENT TO PAY TO AGENT FROM TIME TO TIME ON
DEMAND ALL AMOUNTS FROM TIME TO TIME DUE AND PAYABLE BY IT FOR THE ACCOUNT OF
AGENT OR LENDERS OR ANY OF THEM PURSUANT TO THIS AGREEMENT TO THE EXTENT NOT
ALREADY PAID.  ANY PAYMENT MADE PURSUANT TO ANY SUCH DEMAND SHALL PRO TANTO
SATISFY THE RELEVANT BORROWER’S OBLIGATIONS TO MAKE PAYMENTS FOR THE ACCOUNT OF
LENDERS OR THE RELEVANT ONE OR MORE OF THEM PURSUANT TO THIS AGREEMENT.


 


14.11.      NO RELIANCE ON AGENT’S CUSTOMER IDENTIFICATION PROGRAM.  EACH LENDER
ACKNOWLEDGES AND AGREES THAT NEITHER SUCH LENDER, NOR ANY OF ITS AFFILIATES,
PARTICIPANTS OR ASSIGNEES, MAY RELY ON THE AGENT TO CARRY OUT SUCH LENDER’S,
AFFILIATE’S, PARTICIPANT’S OR ASSIGNEE’S CUSTOMER IDENTIFICATION PROGRAM, OR
OTHER OBLIGATIONS REQUIRED OR IMPOSED UNDER OR PURSUANT TO THE USA PATRIOT ACT
OR THE REGULATIONS THEREUNDER, INCLUDING THE REGULATIONS CONTAINED IN 31 CFR
103.121 (AS HEREAFTER AMENDED OR REPLACED, THE “CIP REGULATIONS”), OR ANY OTHER
ANTI-TERRORISM LAW, INCLUDING ANY PROGRAMS INVOLVING ANY OF THE FOLLOWING ITEMS
RELATING TO OR IN CONNECTION WITH ANY BORROWER, ITS AFFILIATES OR ITS AGENTS,
THIS AGREEMENT, THE OTHER

 

85

--------------------------------------------------------------------------------



 


DOCUMENTS OR THE TRANSACTIONS HEREUNDER OR CONTEMPLATED HEREBY: (1) ANY IDENTITY
VERIFICATION PROCEDURES, (2) ANY RECORD-KEEPING, (3) COMPARISONS WITH GOVERNMENT
LISTS, (4) CUSTOMER NOTICES OR (5) OTHER PROCEDURES REQUIRED UNDER THE CIP
REGULATIONS OR SUCH OTHER LAWS.


 


14.12.      OTHER AGREEMENTS.  EACH OF THE LENDERS AGREES THAT IT SHALL NOT,
WITHOUT THE EXPRESS CONSENT OF AGENT, AND THAT IT SHALL, TO THE EXTENT IT IS
LAWFULLY ENTITLED TO DO SO, UPON THE REQUEST OF AGENT, SET OFF AGAINST THE
OBLIGATIONS, ANY AMOUNTS OWING BY SUCH LENDER TO ANY BORROWER OR ANY DEPOSIT
ACCOUNTS OF ANY BORROWER NOW OR HEREAFTER MAINTAINED WITH SUCH LENDER.  ANYTHING
IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, EACH OF THE LENDERS FURTHER
AGREES THAT IT SHALL NOT, UNLESS SPECIFICALLY REQUESTED TO DO SO BY AGENT, TAKE
ANY ACTION TO PROTECT OR ENFORCE ITS RIGHTS ARISING OUT OF THIS AGREEMENT OR THE
OTHER DOCUMENTS, IT BEING THE INTENT OF LENDERS THAT ANY SUCH ACTION TO PROTECT
OR ENFORCE RIGHTS UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE TAKEN IN
CONCERT AND AT THE DIRECTION OR WITH THE CONSENT OF AGENT OR REQUIRED LENDERS.


 


XV.         BORROWING AGENCY.


 


15.1.        BORROWING AGENCY PROVISIONS.


 


(A)           EACH BORROWER HEREBY IRREVOCABLY DESIGNATES BORROWING AGENT TO BE
ITS ATTORNEY AND AGENT AND IN SUCH CAPACITY TO BORROW, SIGN AND ENDORSE NOTES,
AND EXECUTE AND DELIVER ALL INSTRUMENTS, DOCUMENTS, WRITINGS AND FURTHER
ASSURANCES NOW OR HEREAFTER REQUIRED HEREUNDER, ON BEHALF OF SUCH BORROWER OR
BORROWERS, AND HEREBY AUTHORIZES AGENT TO PAY OVER OR CREDIT ALL LOAN PROCEEDS
HEREUNDER IN ACCORDANCE WITH THE REQUEST OF BORROWING AGENT.


 


(B)           THE HANDLING OF THIS CREDIT FACILITY AS A CO-BORROWING FACILITY
WITH A BORROWING AGENT IN THE MANNER SET FORTH IN THIS AGREEMENT IS SOLELY AS AN
ACCOMMODATION TO BORROWERS AND AT THEIR REQUEST.  NEITHER AGENT NOR ANY LENDER
SHALL INCUR LIABILITY TO BORROWERS AS A RESULT THEREOF.  TO INDUCE AGENT AND
LENDERS TO DO SO AND IN CONSIDERATION THEREOF, EACH BORROWER HEREBY INDEMNIFIES
AGENT AND EACH LENDER AND HOLDS AGENT AND EACH LENDER HARMLESS FROM AND AGAINST
ANY AND ALL LIABILITIES, EXPENSES, LOSSES, DAMAGES AND CLAIMS OF DAMAGE OR
INJURY ASSERTED AGAINST AGENT OR ANY LENDER BY ANY PERSON ARISING FROM OR
INCURRED BY REASON OF THE HANDLING OF THE FINANCING ARRANGEMENTS OF BORROWERS AS
PROVIDED HEREIN, RELIANCE BY AGENT OR ANY LENDER ON ANY REQUEST OR INSTRUCTION
FROM BORROWING AGENT OR ANY OTHER ACTION TAKEN BY AGENT OR ANY LENDER WITH
RESPECT TO THIS SECTION 15.1 EXCEPT DUE TO WILLFUL MISCONDUCT OR GROSS (NOT
MERE) NEGLIGENCE BY THE INDEMNIFIED PARTY (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT).


 


(C)           ALL OBLIGATIONS SHALL BE JOINT AND SEVERAL, AND EACH BORROWER
SHALL MAKE PAYMENT UPON THE MATURITY OF THE OBLIGATIONS BY ACCELERATION OR
OTHERWISE, AND SUCH OBLIGATION AND LIABILITY ON THE PART OF EACH BORROWER SHALL
IN NO WAY BE AFFECTED BY ANY EXTENSIONS, RENEWALS AND FORBEARANCE GRANTED BY
AGENT OR ANY LENDER TO ANY BORROWER, FAILURE OF AGENT OR ANY LENDER TO GIVE ANY
BORROWER NOTICE OF BORROWING OR ANY OTHER NOTICE, ANY FAILURE OF AGENT OR ANY
LENDER TO PURSUE OR PRESERVE ITS RIGHTS AGAINST ANY BORROWER, THE RELEASE BY
AGENT OR ANY LENDER OF ANY COLLATERAL NOW OR THEREAFTER ACQUIRED FROM ANY
BORROWER, AND SUCH AGREEMENT BY EACH BORROWER TO PAY UPON ANY NOTICE ISSUED
PURSUANT THERETO IS UNCONDITIONAL AND UNAFFECTED BY

 

86

--------------------------------------------------------------------------------



 


PRIOR RECOURSE BY AGENT OR ANY LENDER TO THE OTHER BORROWERS OR ANY COLLATERAL
FOR SUCH BORROWER’S OBLIGATIONS OR THE LACK THEREOF.  EACH BORROWER WAIVES ALL
SURETYSHIP DEFENSES.


 


15.2.        WAIVER OF SUBROGATION.  EACH BORROWER EXPRESSLY WAIVES ANY AND ALL
RIGHTS OF SUBROGATION, REIMBURSEMENT, INDEMNITY, EXONERATION, CONTRIBUTION OF
ANY OTHER CLAIM WHICH SUCH BORROWER MAY NOW OR HEREAFTER HAVE AGAINST THE OTHER
BORROWERS OR OTHER PERSON DIRECTLY OR CONTINGENTLY LIABLE FOR THE OBLIGATIONS
HEREUNDER, OR AGAINST OR WITH RESPECT TO THE OTHER BORROWERS’ PROPERTY
(INCLUDING, WITHOUT LIMITATION, ANY PROPERTY WHICH IS COLLATERAL FOR THE
OBLIGATIONS), ARISING FROM THE EXISTENCE OR PERFORMANCE OF THIS AGREEMENT, UNTIL
TERMINATION OF THIS AGREEMENT AND REPAYMENT IN FULL OF THE OBLIGATIONS.


 


XVI.        MISCELLANEOUS.


 


16.1.        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO CONTRACTS TO BE
PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.  ANY JUDICIAL PROCEEDING BROUGHT
AGAINST ANY BORROWER WITH RESPECT TO ANY OF THE OBLIGATIONS, THIS AGREEMENT, THE
OTHER DOCUMENTS OR ANY RELATED AGREEMENT MAY BE BROUGHT IN ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEW YORK, UNITED STATES OF AMERICA, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER ACCEPTS FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.  EACH
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO BORROWING AGENT AT ITS ADDRESS SET FORTH IN
SECTION 16.6 AND SERVICE SO MADE SHALL BE DEEMED COMPLETED FIVE (5) DAYS AFTER
THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE MAILS OF THE UNITED STATES OF
AMERICA, OR, AT THE AGENT’S OPTION, BY SERVICE UPON BORROWING AGENT WHICH EACH
BORROWER IRREVOCABLY APPOINTS AS SUCH BORROWER’S AGENT FOR THE PURPOSE OF
ACCEPTING SERVICE WITHIN THE STATE OF NEW YORK.  NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
OF AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.  EACH BORROWER WAIVES ANY OBJECTION TO JURISDICTION
AND VENUE OF ANY ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.  EACH
BORROWER WAIVES THE RIGHT TO REMOVE ANY JUDICIAL PROCEEDING BROUGHT AGAINST SUCH
BORROWER IN ANY STATE COURT TO ANY FEDERAL COURT.  ANY JUDICIAL PROCEEDING BY
ANY BORROWER AGAINST AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS
AGREEMENT OR ANY RELATED AGREEMENT, SHALL BE BROUGHT ONLY IN A FEDERAL OR STATE
COURT LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK.


 


16.2.        ENTIRE UNDERSTANDING.


 


(A)           THIS AGREEMENT AND THE DOCUMENTS EXECUTED CONCURRENTLY HEREWITH
CONTAIN THE ENTIRE UNDERSTANDING BETWEEN EACH BORROWER, AGENT AND EACH LENDER
AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, IF ANY, RELATING TO THE
SUBJECT MATTER HEREOF.  ANY PROMISES, REPRESENTATIONS, WARRANTIES OR GUARANTEES
NOT HEREIN CONTAINED AND HEREINAFTER MADE SHALL HAVE NO FORCE AND EFFECT UNLESS
IN WRITING, SIGNED BY EACH BORROWER’S, AGENT’S AND EACH LENDER’S RESPECTIVE
OFFICERS.  NEITHER THIS AGREEMENT NOR ANY PORTION OR PROVISIONS HEREOF MAY BE
CHANGED, MODIFIED, AMENDED, WAIVED, SUPPLEMENTED, DISCHARGED, CANCELLED OR
TERMINATED

 

87

--------------------------------------------------------------------------------



 


ORALLY OR BY ANY COURSE OF DEALING, OR IN ANY MANNER OTHER THAN BY AN AGREEMENT
IN WRITING, SIGNED BY THE PARTY TO BE CHARGED.  EACH BORROWER ACKNOWLEDGES THAT
IT HAS BEEN ADVISED BY COUNSEL IN CONNECTION WITH THE EXECUTION OF THIS
AGREEMENT AND OTHER DOCUMENTS AND IS NOT RELYING UPON ORAL REPRESENTATIONS OR
STATEMENTS INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.


 


(B)           THE REQUIRED LENDERS, AGENT WITH THE CONSENT IN WRITING OF THE
REQUIRED LENDERS, AND BORROWERS MAY, SUBJECT TO THE PROVISIONS OF THIS SECTION
16.2 (B), FROM TIME TO TIME ENTER INTO WRITTEN SUPPLEMENTAL AGREEMENTS TO THIS
AGREEMENT OR THE OTHER DOCUMENTS EXECUTED BY BORROWERS, FOR THE PURPOSE OF
ADDING OR DELETING ANY PROVISIONS OR OTHERWISE CHANGING, VARYING OR WAIVING IN
ANY MANNER THE RIGHTS OF LENDERS, AGENT OR BORROWERS THEREUNDER OR THE
CONDITIONS, PROVISIONS OR TERMS THEREOF OR WAIVING ANY EVENT OF DEFAULT
THEREUNDER, BUT ONLY TO THE EXTENT SPECIFIED IN SUCH WRITTEN AGREEMENTS;
PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENTAL AGREEMENT SHALL, WITHOUT THE
CONSENT OF ALL LENDERS:


 

(I)            INCREASE THE COMMITMENT PERCENTAGE, THE MAXIMUM DOLLAR COMMITMENT
OF ANY LENDER OR THE MAXIMUM REVOLVING ADVANCE AMOUNT;

 

(II)           EXTEND THE MATURITY OF ANY NOTE OR THE DUE DATE FOR ANY AMOUNT
PAYABLE HEREUNDER, OR DECREASE THE RATE OF INTEREST OR REDUCE ANY FEE PAYABLE BY
BORROWERS TO LENDERS PURSUANT TO THIS AGREEMENT;

 

(III)          ALTER THE DEFINITION OF THE TERM REQUIRED LENDERS OR ALTER, AMEND
OR MODIFY THIS SECTION 16.2(B);

 

(IV)          RELEASE ANY COLLATERAL DURING ANY CALENDAR YEAR (OTHER THAN IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT) HAVING AN AGGREGATE VALUE IN
EXCESS OF $2,000,000;

 

(V)           CHANGE THE RIGHTS AND DUTIES OF AGENT;

 

(VI)          PERMIT ANY REVOLVING ADVANCE TO BE MADE IF AFTER GIVING EFFECT
THERETO THE TOTAL OF REVOLVING ADVANCES OUTSTANDING HEREUNDER WOULD EXCEED THE
FORMULA AMOUNT FOR MORE THAN SIXTY (60) CONSECUTIVE BUSINESS DAYS OR EXCEED ONE
HUNDRED AND TEN PERCENT (110%) OF THE FORMULA AMOUNT;

 

(VII)         INCREASE THE ADVANCE RATES ABOVE THE ADVANCE RATES IN EFFECT ON
THE CLOSING DATE; OR

 

(VIII)        RELEASE ANY GUARANTOR.

 

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations.  In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

 

88

--------------------------------------------------------------------------------


 

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such Lender shall not respond or reply to Agent in writing
within five (5) days of delivery of such request, such Lender shall be deemed to
have consented to the matter that was the subject of the request.  In the event
that Agent requests the consent of a Lender pursuant to this Section 16.2 and
such consent is denied, then PNC may, at its option, require such Lender to
assign its interest in the Advances to PNC or to another Lender or to any other
Person designated by the Agent (the “Designated Lender”), for a price equal to
(i) the then outstanding principal amount thereof plus (ii) accrued and unpaid
interest and fees due such Lender, which interest and fees shall be paid when
collected from Borrowers.  In the event PNC elects to require any Lender to
assign its interest to PNC or to the Designated Lender, PNC will so notify such
Lender in writing within forty five (45) days following such Lender’s denial,
and such Lender will assign its interest to PNC or the Designated Lender no
later than five (5) days following receipt of such notice pursuant to a
Commitment Transfer Supplement executed by such Lender, PNC or the Designated
Lender, as appropriate, and Agent.

 

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the outstanding Revolving Advances at any time to exceed the Formula
Amount by up to ten percent (10%) of the Formula Amount for up to sixty (60)
consecutive Business Days (the “Out-of-Formula Loans”).  If Agent is willing in
its sole and absolute discretion to make such Out-of-Formula Loans, such
Out-of-Formula Loans shall be payable on demand and shall bear interest at the
Default Rate for Revolving Advances consisting of Domestic Rate Loans; provided
that, if Lenders do make Out-of-Formula Loans, neither Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a).  For purposes of
this paragraph, the discretion granted to Agent hereunder shall not preclude
involuntary overadvances that may result from time to time due to the fact that
the Formula Amount was unintentionally exceeded for any reason, including, but
not limited to, Collateral previously deemed to be either “Eligible Receivables”
or “Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral.  In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess.  Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

 

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this

 

89

--------------------------------------------------------------------------------


 

Agreement; provided, that at any time after giving effect to any such Revolving
Advances the outstanding Revolving Advances do not exceed one hundred and ten
percent (110%) of the Formula Amount.

 


16.3.        SUCCESSORS AND ASSIGNS; PARTICIPATIONS; NEW LENDERS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
BORROWERS, AGENT, EACH LENDER, ALL FUTURE HOLDERS OF THE OBLIGATIONS AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT NO BORROWER MAY ASSIGN OR
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF AGENT AND EACH LENDER.


 


(B)           EACH BORROWER ACKNOWLEDGES THAT IN THE REGULAR COURSE OF
COMMERCIAL BANKING BUSINESS ONE OR MORE LENDERS MAY AT ANY TIME AND FROM TIME TO
TIME SELL PARTICIPATING INTERESTS IN THE ADVANCES TO OTHER FINANCIAL
INSTITUTIONS (EACH SUCH TRANSFEREE OR PURCHASER OF A PARTICIPATING INTEREST, A
“PARTICIPANT”).  EACH PARTICIPANT MAY EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING
RIGHTS OF SET-OFF) WITH RESPECT TO THE PORTION OF SUCH ADVANCES HELD BY IT OR
OTHER OBLIGATIONS PAYABLE HEREUNDER AS FULLY AS IF SUCH PARTICIPANT WERE THE
DIRECT HOLDER THEREOF PROVIDED THAT BORROWERS SHALL NOT BE REQUIRED TO PAY TO
ANY PARTICIPANT MORE THAN THE AMOUNT WHICH IT WOULD HAVE BEEN REQUIRED TO PAY TO
LENDER WHICH GRANTED AN INTEREST IN ITS ADVANCES OR OTHER OBLIGATIONS PAYABLE
HEREUNDER TO SUCH PARTICIPANT HAD SUCH LENDER RETAINED SUCH INTEREST IN THE
ADVANCES HEREUNDER OR OTHER OBLIGATIONS PAYABLE HEREUNDER AND IN NO EVENT SHALL
BORROWERS BE REQUIRED TO PAY ANY SUCH AMOUNT ARISING FROM THE SAME CIRCUMSTANCES
AND WITH RESPECT TO THE SAME ADVANCES OR OTHER OBLIGATIONS PAYABLE HEREUNDER TO
BOTH SUCH LENDER AND SUCH PARTICIPANT.  EACH BORROWER HEREBY GRANTS TO ANY
PARTICIPANT A CONTINUING SECURITY INTEREST IN ANY DEPOSITS, MONEYS OR OTHER
PROPERTY ACTUALLY OR CONSTRUCTIVELY HELD BY SUCH PARTICIPANT AS SECURITY FOR THE
PARTICIPANT’S INTEREST IN THE ADVANCES.


 


(C)           ANY LENDER, WITH THE CONSENT OF AGENT WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, MAY SELL, ASSIGN OR TRANSFER ALL OR ANY PART
OF ITS RIGHTS AND OBLIGATIONS UNDER OR RELATING TO REVOLVING ADVANCES UNDER THIS
AGREEMENT AND THE OTHER DOCUMENTS TO ONE OR MORE ADDITIONAL BANKS OR FINANCIAL
INSTITUTIONS AND ONE OR MORE ADDITIONAL BANKS OR FINANCIAL INSTITUTIONS MAY
COMMIT TO MAKE ADVANCES HEREUNDER (EACH A “PURCHASING LENDER”), IN MINIMUM
AMOUNTS OF NOT LESS THAN $7,500,000, PURSUANT TO A COMMITMENT TRANSFER
SUPPLEMENT, EXECUTED BY A PURCHASING LENDER, THE TRANSFEROR LENDER, AND AGENT
AND DELIVERED TO AGENT FOR RECORDING.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE
AND RECORDING, FROM AND AFTER THE TRANSFER EFFECTIVE DATE DETERMINED PURSUANT TO
SUCH COMMITMENT TRANSFER SUPPLEMENT, (I) PURCHASING LENDER THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT PROVIDED IN SUCH COMMITMENT TRANSFER SUPPLEMENT,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER THEREUNDER WITH A COMMITMENT
PERCENTAGE AS SET FORTH THEREIN, AND (II) THE TRANSFEROR LENDER THEREUNDER
SHALL, TO THE EXTENT PROVIDED IN SUCH COMMITMENT TRANSFER SUPPLEMENT, BE
RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE COMMITMENT TRANSFER
SUPPLEMENT CREATING A NOVATION FOR THAT PURPOSE.  SUCH COMMITMENT TRANSFER
SUPPLEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT TO THE EXTENT, AND ONLY TO
THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH PURCHASING LENDER AND THE
RESULTING ADJUSTMENT OF THE COMMITMENT PERCENTAGES ARISING FROM THE PURCHASE BY
SUCH PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH
TRANSFEROR LENDER UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS.  EACH BORROWER
HEREBY CONSENTS TO THE ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING
ADJUSTMENT OF THE COMMITMENT PERCENTAGES ARISING FROM THE

 

90

--------------------------------------------------------------------------------



 


PURCHASE BY SUCH PURCHASING LENDER OF ALL OR A PORTION OF THE RIGHTS AND
OBLIGATIONS OF SUCH TRANSFEROR LENDER UNDER THIS AGREEMENT AND THE OTHER
DOCUMENTS.  BORROWERS SHALL EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND DO
SUCH FURTHER ACTS AND THINGS IN ORDER TO EFFECTUATE THE FOREGOING.


 


(D)           ANY LENDER, WITH THE CONSENT OF AGENT WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED, MAY DIRECTLY OR INDIRECTLY SELL, ASSIGN OR
TRANSFER ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER OR RELATING TO
REVOLVING ADVANCES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO AN ENTITY,
WHETHER A CORPORATION, PARTNERSHIP, TRUST, LIMITED LIABILITY COMPANY OR OTHER
ENTITY THAT (I) IS ENGAGED IN MAKING, PURCHASING, HOLDING OR OTHERWISE INVESTING
IN BANK LOANS AND SIMILAR EXTENSIONS OF CREDIT IN THE ORDINARY COURSE OF ITS
BUSINESS AND (II) IS ADMINISTERED, SERVICED OR MANAGED BY THE ASSIGNING LENDER
OR AN AFFILIATE OF SUCH LENDER (A “PURCHASING CLO” AND TOGETHER WITH EACH
PARTICIPANT AND PURCHASING LENDER, EACH A “TRANSFEREE” AND COLLECTIVELY THE
“TRANSFEREES”), PURSUANT TO A COMMITMENT TRANSFER SUPPLEMENT MODIFIED AS
APPROPRIATE TO REFLECT THE INTEREST BEING ASSIGNED (“MODIFIED COMMITMENT
TRANSFER SUPPLEMENT”), EXECUTED BY ANY INTERMEDIATE PURCHASER, THE PURCHASING
CLO, THE TRANSFEROR LENDER, AND AGENT AS APPROPRIATE AND DELIVERED TO AGENT FOR
RECORDING.  UPON SUCH EXECUTION AND DELIVERY, FROM AND AFTER THE TRANSFER
EFFECTIVE DATE DETERMINED PURSUANT TO SUCH MODIFIED COMMITMENT TRANSFER
SUPPLEMENT, (I) PURCHASING CLO THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT PROVIDED IN SUCH MODIFIED COMMITMENT TRANSFER SUPPLEMENT, HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER THEREUNDER AND (II) THE TRANSFEROR LENDER THEREUNDER
SHALL, TO THE EXTENT PROVIDED IN SUCH MODIFIED COMMITMENT TRANSFER SUPPLEMENT,
BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE MODIFIED COMMITMENT
TRANSFER SUPPLEMENT CREATING A NOVATION FOR THAT PURPOSE.  SUCH MODIFIED
COMMITMENT TRANSFER SUPPLEMENT SHALL BE DEEMED TO AMEND THIS AGREEMENT TO THE
EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT THE ADDITION OF SUCH
PURCHASING CLO.  EACH BORROWER HEREBY CONSENTS TO THE ADDITION OF SUCH
PURCHASING CLO.  BORROWERS SHALL EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS AND
DO SUCH FURTHER ACTS AND THINGS IN ORDER TO EFFECTUATE THE FOREGOING.


 


(E)           AGENT SHALL MAINTAIN AT ITS ADDRESS A COPY OF EACH COMMITMENT
TRANSFER SUPPLEMENT AND MODIFIED COMMITMENT TRANSFER SUPPLEMENT DELIVERED TO IT
AND A REGISTER (THE “REGISTER”) FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF EACH LENDER AND THE OUTSTANDING PRINCIPAL, ACCRUED AND UNPAID INTEREST AND
OTHER FEES DUE HEREUNDER.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, IN
THE ABSENCE OF MANIFEST ERROR, AND EACH BORROWER, AGENT AND LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS THE OWNER OF THE ADVANCE
RECORDED THEREIN FOR THE PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY BORROWING AGENT OR ANY LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.  AGENT SHALL RECEIVE A FEE
IN THE AMOUNT OF $3,500 PAYABLE BY THE APPLICABLE PURCHASING LENDER AND/OR
PURCHASING CLO UPON THE EFFECTIVE DATE OF EACH TRANSFER OR ASSIGNMENT (OTHER
THAN TO AN INTERMEDIATE PURCHASER) TO SUCH PURCHASING LENDER AND/OR PURCHASING
CLO.


 


(F)            EACH BORROWER AUTHORIZES EACH LENDER TO DISCLOSE TO ANY
TRANSFEREE AND ANY PROSPECTIVE TRANSFEREE ANY AND ALL FINANCIAL INFORMATION IN
SUCH LENDER’S POSSESSION CONCERNING SUCH BORROWER WHICH HAS BEEN DELIVERED TO
SUCH LENDER BY OR ON BEHALF OF SUCH BORROWER PURSUANT TO THIS AGREEMENT OR IN
CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF SUCH BORROWER.

 

91

--------------------------------------------------------------------------------



 


16.4.        APPLICATION OF PAYMENTS.  AGENT SHALL HAVE THE CONTINUING AND
EXCLUSIVE RIGHT TO APPLY OR REVERSE AND RE-APPLY ANY PAYMENT AND ANY AND ALL
PROCEEDS OF COLLATERAL TO ANY PORTION OF THE OBLIGATIONS.  TO THE EXTENT THAT
ANY BORROWER MAKES A PAYMENT OR AGENT OR ANY LENDER RECEIVES ANY PAYMENT OR
PROCEEDS OF THE COLLATERAL FOR ANY BORROWER’S BENEFIT, WHICH ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO
BE REPAID TO A TRUSTEE, DEBTOR IN POSSESSION, RECEIVER, CUSTODIAN OR ANY OTHER
PARTY UNDER ANY BANKRUPTCY LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO SUCH
EXTENT, THE OBLIGATIONS OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUE AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY
AGENT OR SUCH LENDER.


 


16.5.        INDEMNITY.  EACH BORROWER SHALL INDEMNIFY AGENT, EACH LENDER AND
EACH OF THEIR RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES, ATTORNEYS, EMPLOYEES
AND AGENTS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL)
WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST AGENT OR ANY LENDER IN
ANY CLAIM, LITIGATION, PROCEEDING OR INVESTIGATION INSTITUTED OR CONDUCTED BY
ANY GOVERNMENTAL BODY OR INSTRUMENTALITY OR ANY OTHER PERSON WITH RESPECT TO ANY
ASPECT OF, OR ANY TRANSACTION CONTEMPLATED BY, OR REFERRED TO IN, OR ANY MATTER
RELATED TO, THIS AGREEMENT OR THE OTHER DOCUMENTS, WHETHER OR NOT AGENT OR ANY
LENDER IS A PARTY THERETO, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISES
OUT OF THE WILLFUL MISCONDUCT OF THE PARTY BEING INDEMNIFIED (AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE JUDGMENT). 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THIS INDEMNITY SHALL EXTEND TO
ANY LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
(INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) ASSERTED AGAINST OR INCURRED BY
ANY OF THE INDEMNITEES DESCRIBED ABOVE IN THIS SECTION 16.5 BY ANY PERSON UNDER
ANY ENVIRONMENTAL LAWS OR SIMILAR LAWS BY REASON OF ANY BORROWER’S OR ANY OTHER
PERSON’S FAILURE TO COMPLY WITH LAWS APPLICABLE TO SOLID OR HAZARDOUS WASTE
MATERIALS, INCLUDING HAZARDOUS SUBSTANCES AND HAZARDOUS WASTE, OR OTHER TOXIC
SUBSTANCES.  ADDITIONALLY, IF ANY TAXES (EXCLUDING TAXES IMPOSED UPON OR
MEASURED SOLELY BY THE NET INCOME OF AGENT AND LENDERS, BUT INCLUDING ANY
INTANGIBLES TAXES, STAMP TAX, RECORDING TAX OR FRANCHISE TAX) SHALL BE PAYABLE
BY AGENT, LENDERS OR BORROWERS ON ACCOUNT OF THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, OR THE EXECUTION, DELIVERY, ISSUANCE OR RECORDING OF ANY OF THE OTHER
DOCUMENTS, OR THE CREATION OR REPAYMENT OF ANY OF THE OBLIGATIONS HEREUNDER, BY
REASON OF ANY APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, BORROWERS WILL PAY (OR
WILL PROMPTLY REIMBURSE AGENT AND LENDERS FOR PAYMENT OF) ALL SUCH TAXES,
INCLUDING INTEREST AND PENALTIES THEREON, AND WILL INDEMNIFY AND HOLD THE
INDEMNITEES DESCRIBED ABOVE IN THIS SECTION 16.5 HARMLESS FROM AND AGAINST ALL
LIABILITY IN CONNECTION THEREWITH.


 


16.6.        NOTICE.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO BORROWING
AGENT OR ANY BORROWER OR TO AGENT OR ANY LENDER AT THEIR RESPECTIVE ADDRESSES
SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS MAY HEREAFTER BE SPECIFIED IN A
NOTICE DESIGNATED AS A NOTICE OF CHANGE OF ADDRESS UNDER THIS SECTION.  ANY
NOTICE, REQUEST, DEMAND, DIRECTION OR OTHER COMMUNICATION (FOR PURPOSES OF THIS
SECTION 16.6 ONLY, A “NOTICE”) TO BE GIVEN TO OR MADE UPON ANY PARTY HERETO
UNDER ANY PROVISION OF THIS LOAN AGREEMENT SHALL BE GIVEN OR MADE BY TELEPHONE
OR IN WRITING (WHICH INCLUDES BY MEANS OF ELECTRONIC TRANSMISSION (I.E.,
“E-MAIL”) OR FACSIMILE TRANSMISSION OR BY SETTING FORTH SUCH NOTICE ON A SITE ON
THE WORLD WIDE WEB (A “WEBSITE POSTING”) IF NOTICE OF SUCH WEBSITE POSTING
(INCLUDING THE INFORMATION NECESSARY TO ACCESS SUCH SITE) HAS PREVIOUSLY

 

92

--------------------------------------------------------------------------------


 


BEEN DELIVERED TO THE APPLICABLE PARTIES HERETO BY ANOTHER MEANS SET FORTH IN
THIS SECTION 16.6) IN ACCORDANCE WITH THIS SECTION 16.6.  ANY SUCH NOTICE MUST
BE DELIVERED TO THE APPLICABLE PARTIES HERETO AT THE ADDRESSES AND NUMBERS SET
FORTH UNDER THEIR RESPECTIVE NAMES ON SECTION 16.6 HEREOF OR IN ACCORDANCE WITH
ANY SUBSEQUENT UNREVOKED NOTICE FROM ANY SUCH PARTY THAT IS GIVEN IN ACCORDANCE
WITH THIS SECTION 16.6.  ANY NOTICE SHALL BE EFFECTIVE:

 


(A)                                  IN THE CASE OF HAND-DELIVERY, WHEN
DELIVERED;


 


(B)                                 IF GIVEN BY MAIL, FOUR DAYS AFTER SUCH
NOTICE IS DEPOSITED WITH THE UNITED STATES POSTAL SERVICE, WITH FIRST-CLASS
POSTAGE PREPAID, RETURN RECEIPT REQUESTED;


 


(C)                                  IN THE CASE OF A TELEPHONIC NOTICE, WHEN A
PARTY IS CONTACTED BY TELEPHONE, IF DELIVERY OF SUCH TELEPHONIC NOTICE IS
CONFIRMED NO LATER THAN THE NEXT BUSINESS DAY BY HAND DELIVERY, A FACSIMILE OR
ELECTRONIC TRANSMISSION, A WEBSITE POSTING OR AN OVERNIGHT COURIER DELIVERY OF A
CONFIRMATORY NOTICE (RECEIVED AT OR BEFORE NOON ON SUCH NEXT BUSINESS DAY);


 


(D)                                 IN THE CASE OF A FACSIMILE TRANSMISSION,
WHEN SENT TO THE APPLICABLE PARTY’S FACSIMILE MACHINE’S TELEPHONE NUMBER, IF THE
PARTY SENDING SUCH NOTICE RECEIVES CONFIRMATION OF THE DELIVERY THEREOF FROM ITS
OWN FACSIMILE MACHINE;


 


(E)                                  IN THE CASE OF ELECTRONIC TRANSMISSION,
WHEN ACTUALLY RECEIVED;


 


(F)                                    IN THE CASE OF A WEBSITE POSTING, UPON
DELIVERY OF A NOTICE OF SUCH POSTING (INCLUDING THE INFORMATION NECESSARY TO
ACCESS SUCH SITE) BY ANOTHER MEANS SET FORTH IN THIS SECTION 16.6; AND


 


(G)                                 IF GIVEN BY ANY OTHER MEANS (INCLUDING BY
OVERNIGHT COURIER), WHEN ACTUALLY RECEIVED.


 

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

(A)                              If to Agent or PNC at:

 

PNC Bank, National Association

2 North Lake Avenue, Suite 440

Pasadena, CA 91101

Attention:

Steve Roberts

Telephone:

626-432-6128

Facsimile:

626-432-4589

 

 

with an additional copy to:

 

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, NY 10174-0208

 

93

--------------------------------------------------------------------------------


 

Attn:

Lawrence F. Flick II, Esquire

Telephone:

(212) 885-5556

Facsimile:

(215) 832-5556

 

(B)                                If to a Lender other than Agent, as specified
on the signature pages hereof

 

(C)                                If to Borrowing Agent or any Borrower:

 

Crocs, Incorporated

6328 Monarch Park Place

Niwot, CO 80503

Attention: Mario Pasquale

Telephone:  (303) 848-7576

Facsimile:   (303) 848-7010

 

with a copy to:

 

Faegre & Benson, LLP

3200 Wells Fargo Center

1700 Lincoln Street

Denver, CO 80207

Attention:

Nathaniel G. Ford, Esquire

Telephone:

(303) 607-3500

Facsimile:

(303) 607-3600

 


16.7.                        SURVIVAL.  THE OBLIGATIONS OF BORROWERS UNDER
SECTIONS 2.2(F), 4.19(H), AND 16.5 AND THE OBLIGATIONS OF LENDERS UNDER
SECTION 14.7, SHALL SURVIVE TERMINATION OF THIS AGREEMENT AND THE OTHER
DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.  THE OBLIGATIONS OF THE
BORROWERS UNDER SECTION 3.7, 3.8 AND 3.9 SHALL SURVIVE FOR TWO (2) YEARS
FOLLOWING THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS AND TERMINATION OF
THIS AGREEMENT.


 


16.8.                        SEVERABILITY.  IF ANY PART OF THIS AGREEMENT IS
CONTRARY TO, PROHIBITED BY, OR DEEMED INVALID UNDER APPLICABLE LAWS OR
REGULATIONS, SUCH PROVISION SHALL BE INAPPLICABLE AND DEEMED OMITTED TO THE
EXTENT SO CONTRARY, PROHIBITED OR INVALID, BUT THE REMAINDER HEREOF SHALL NOT BE
INVALIDATED THEREBY AND SHALL BE GIVEN EFFECT SO FAR AS POSSIBLE.


 


16.9.                        EXPENSES.  ALL COSTS AND EXPENSES INCLUDING
REASONABLE ATTORNEYS’ FEES (INCLUDING THE ALLOCATED COSTS OF IN HOUSE COUNSEL)
AND DISBURSEMENTS INCURRED BY AGENT ON ITS BEHALF OR ON BEHALF OF LENDERS (A) IN
ALL EFFORTS MADE TO ENFORCE PAYMENT OF ANY OBLIGATION OR EFFECT COLLECTION OF
ANY COLLATERAL, OR (B) IN CONNECTION WITH THE ENTERING INTO, MODIFICATION,
AMENDMENT, ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT, THE OTHER
DOCUMENTS, OR ANY CONSENTS OR WAIVERS HEREUNDER OR THEREUNDER AND ALL RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, OR (C) IN INSTITUTING, MAINTAINING,
PRESERVING, ENFORCING AND FORECLOSING ON AGENT’S SECURITY INTEREST IN OR LIEN ON
ANY OF THE COLLATERAL, OR MAINTAINING, PRESERVING OR ENFORCING ANY OF AGENT’S OR
ANY LENDER’S RIGHTS HEREUNDER, UNDER THE OTHER DOCUMENTS AND UNDER ALL RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, WHETHER THROUGH JUDICIAL PROCEEDINGS OR
OTHERWISE, OR (D) IN DEFENDING OR PROSECUTING ANY ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO AGENT’S OR

 

94

--------------------------------------------------------------------------------


 


ANY LENDER’S TRANSACTIONS WITH ANY BORROWER OR ANY GUARANTOR, OR (E) IN
CONNECTION WITH ANY ADVICE GIVEN TO AGENT OR ANY LENDER WITH RESPECT TO ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT THE OTHER DOCUMENTS AND ALL RELATED
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, MAY BE CHARGED TO BORROWERS’ ACCOUNT AND
SHALL BE PART OF THE OBLIGATIONS.


 


16.10.                  INJUNCTIVE RELIEF.  EACH BORROWER RECOGNIZES THAT, IN
THE EVENT ANY BORROWER FAILS TO PERFORM, OBSERVE OR DISCHARGE ANY OF ITS
OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT, OR THREATENS TO FAIL TO
PERFORM, OBSERVE OR DISCHARGE SUCH OBLIGATIONS OR LIABILITIES, ANY REMEDY AT LAW
MAY PROVE TO BE INADEQUATE RELIEF TO LENDERS; THEREFORE, AGENT, IF AGENT SO
REQUESTS, SHALL BE ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE RELIEF IN
ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING THAT ACTUAL DAMAGES ARE NOT AN
ADEQUATE REMEDY.


 


16.11.                  CONSEQUENTIAL DAMAGES.  NEITHER AGENT NOR ANY LENDER,
NOR ANY AGENT OR ATTORNEY FOR ANY OF THEM, SHALL BE LIABLE TO ANY BORROWER OR
ANY GUARANTOR (OR ANY AFFILIATE OF ANY SUCH PERSON) FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES ARISING FROM ANY BREACH OF CONTRACT, TORT OR
OTHER WRONG RELATING TO THE ESTABLISHMENT, ADMINISTRATION OR COLLECTION OF THE
OBLIGATIONS OR AS A RESULT OF ANY TRANSACTION CONTEMPLATED UNDER THIS AGREEMENT
OR ANY OTHER DOCUMENT.


 


16.12.                  CAPTIONS.  THE CAPTIONS AT VARIOUS PLACES IN THIS
AGREEMENT ARE INTENDED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE AND SHALL NOT
BE INTERPRETED AS PART OF THIS AGREEMENT.


 


16.13.                  COUNTERPARTS; FACSIMILE SIGNATURES.  THIS AGREEMENT MAY
BE EXECUTED IN ANY NUMBER OF AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, ALL OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, BUT
ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  ANY
SIGNATURE DELIVERED BY A PARTY BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE
DEEMED TO BE AN ORIGINAL SIGNATURE HERETO.


 


16.14.                  CONSTRUCTION.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY
AND ITS COUNSEL HAVE REVIEWED THIS AGREEMENT AND THAT THE NORMAL RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE TO BE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT OR
ANY AMENDMENTS, SCHEDULES OR EXHIBITS THERETO.


 


16.15.                  CONFIDENTIALITY; SHARING INFORMATION.   AGENT, EACH
LENDER AND EACH TRANSFEREE SHALL HOLD ALL NON-PUBLIC INFORMATION OBTAINED BY
AGENT, SUCH LENDER OR SUCH TRANSFEREE PURSUANT TO THE REQUIREMENTS OF THIS
AGREEMENT IN ACCORDANCE WITH AGENT’S, SUCH LENDER’S AND SUCH TRANSFEREE’S
CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION OF THIS NATURE;
PROVIDED, HOWEVER, AGENT, EACH LENDER AND EACH TRANSFEREE MAY DISCLOSE SUCH
CONFIDENTIAL INFORMATION (A) TO ITS EXAMINERS, AFFILIATES, OUTSIDE AUDITORS,
COUNSEL AND OTHER PROFESSIONAL ADVISORS, (B) TO AGENT, ANY LENDER OR TO ANY
PROSPECTIVE TRANSFEREES, AND (C) AS REQUIRED OR REQUESTED BY ANY GOVERNMENTAL
BODY OR REPRESENTATIVE THEREOF OR PURSUANT TO LEGAL PROCESS; PROVIDED, FURTHER
THAT (I) UNLESS SPECIFICALLY PROHIBITED BY APPLICABLE LAW, AGENT, EACH LENDER
AND EACH TRANSFEREE SHALL USE ITS REASONABLE BEST EFFORTS PRIOR TO DISCLOSURE
THEREOF, TO NOTIFY THE APPLICABLE BORROWER OF THE APPLICABLE REQUEST FOR
DISCLOSURE OF SUCH NON-PUBLIC INFORMATION (A) BY A GOVERNMENTAL BODY OR
REPRESENTATIVE THEREOF (OTHER THAN ANY SUCH REQUEST IN CONNECTION WITH AN
EXAMINATION OF THE FINANCIAL CONDITION OF A LENDER OR A TRANSFEREE BY SUCH
GOVERNMENTAL BODY) OR (B) PURSUANT TO LEGAL PROCESS AND (II) IN NO EVENT SHALL
AGENT, ANY LENDER OR ANY

 

95

--------------------------------------------------------------------------------


 


TRANSFEREE BE OBLIGATED TO RETURN ANY MATERIALS FURNISHED BY ANY BORROWER OTHER
THAN THOSE DOCUMENTS AND INSTRUMENTS IN POSSESSION OF AGENT OR ANY LENDER IN
ORDER TO PERFECT ITS LIEN ON THE COLLATERAL ONCE THE OBLIGATIONS HAVE BEEN PAID
IN FULL AND THIS AGREEMENT HAS BEEN TERMINATED.  EACH BORROWER ACKNOWLEDGES THAT
FROM TIME TO TIME FINANCIAL ADVISORY, INVESTMENT BANKING AND OTHER SERVICES MAY
BE OFFERED OR PROVIDED TO SUCH BORROWER OR ONE OR MORE OF ITS AFFILIATES (IN
CONNECTION WITH THIS AGREEMENT OR OTHERWISE) BY ANY LENDER OR BY ONE OR MORE
SUBSIDIARIES OR AFFILIATES OF SUCH LENDER AND EACH BORROWER HEREBY AUTHORIZES
EACH LENDER TO SHARE ANY INFORMATION DELIVERED TO SUCH LENDER BY SUCH BORROWER
AND ITS SUBSIDIARIES PURSUANT TO THIS AGREEMENT, OR IN CONNECTION WITH THE
DECISION OF SUCH LENDER TO ENTER INTO THIS AGREEMENT, TO ANY SUCH SUBSIDIARY OR
AFFILIATE OF SUCH LENDER, IT BEING UNDERSTOOD THAT ANY SUCH SUBSIDIARY OR
AFFILIATE OF ANY LENDER RECEIVING SUCH INFORMATION SHALL BE BOUND BY THE
PROVISIONS OF THIS SECTION 16.15 AS IF IT WERE A LENDER HEREUNDER.  SUCH
AUTHORIZATION SHALL SURVIVE THE REPAYMENT OF THE OTHER OBLIGATIONS AND THE
TERMINATION OF THIS AGREEMENT.


 


16.16.                  PUBLICITY.  EACH BORROWER AND EACH LENDER HEREBY
AUTHORIZES AGENT TO MAKE APPROPRIATE ANNOUNCEMENTS OF THE FINANCIAL ARRANGEMENT
ENTERED INTO AMONG BORROWERS, AGENT AND LENDERS, INCLUDING ANNOUNCEMENTS WHICH
ARE COMMONLY KNOWN AS TOMBSTONES, IN SUCH PUBLICATIONS AND TO SUCH SELECTED
PARTIES AS AGENT SHALL IN ITS SOLE AND ABSOLUTE DISCRETION DEEM APPROPRIATE.


 


16.17.                  CERTIFICATIONS FROM BANKS AND PARTICIPANTS; US PATRIOT
ACT.  EACH LENDER OR ASSIGNEE OR PARTICIPANT OF A LENDER THAT IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF
(AND IS NOT EXCEPTED FROM THE CERTIFICATION REQUIREMENT CONTAINED IN SECTION 313
OF THE USA PATRIOT ACT AND THE APPLICABLE REGULATIONS BECAUSE IT IS BOTH (I) AN
AFFILIATE OF A DEPOSITORY INSTITUTION OR FOREIGN BANK THAT MAINTAINS A PHYSICAL
PRESENCE IN THE UNITED STATES OR FOREIGN COUNTRY, AND (II) SUBJECT TO
SUPERVISION BY A BANKING AUTHORITY REGULATING SUCH AFFILIATED DEPOSITORY
INSTITUTION OR FOREIGN BANK) SHALL DELIVER TO THE AGENT THE CERTIFICATION, OR,
IF APPLICABLE, RECERTIFICATION, CERTIFYING THAT SUCH LENDER IS NOT A “SHELL” AND
CERTIFYING TO OTHER MATTERS AS REQUIRED BY SECTION 313 OF THE USA PATRIOT ACT
AND THE APPLICABLE REGULATIONS: (1) WITHIN 10 DAYS AFTER THE CLOSING DATE, AND
(2) AS SUCH OTHER TIMES AS ARE REQUIRED UNDER THE USA PATRIOT ACT.


 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

96

--------------------------------------------------------------------------------


 

Each of the parties has signed this Agreement as of the day and year first above
written.

 

 

CROCS, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CROCS RETAIL, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CROCS ONLINE, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

 

 

 

JIBBITZ, LLC

 

 

 

 

 

 

 

By:

/s/ Ken Chaplin

 

Name:

Ken Chaplin

 

Title:

Sole Manager

 

 

 

 

BITE, INC.

 

 

 

 

 

 

 

By:

/s/ Russell C. Hammer

 

Name:

Russell C. Hammer

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

As Lender and as Agent

 

 

 

 

 

 

 

By:

/s/ Steve Roberts

 

Name:

Steve Roberts

 

Title:

Vice President

 

 

 

 

 

 

 

2 North Lake Avenue, Suite 440

 

Pasadena, CA 91101

 

 

 

 

 

Commitment Percentage: 100%

 

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

 

S-2

--------------------------------------------------------------------------------